Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 5 TO CREDIT AGREEMENT

AMENDMENT NO. 5 TO CREDIT AGREEMENT, dated as of October 31, 2019 (this
“Amendment”), with respect to that certain Term Loan Credit Agreement dated as
of May 10, 2019 (as amended by Amendment No. 1 to Credit Agreement, dated as of
June 6, 2019, Amendment No. 2 to Credit Agreement, dated as of August 22, 2019,
Amendment No. 3 to Credit Agreement, dated as of August 26, 2019 and Amendment
No. 4 to Credit Agreement, dated as of September 30, 2019 and as further
amended, restated, amended and restated, supplemented or otherwise modified
prior to the date hereof, the “Existing Credit Agreement” and the Existing
Credit Agreement as amended by this Amendment, the “Credit Agreement”), among
BRISTOW GROUP INC., a Delaware corporation (the “Lead Borrower”), and BRISTOW
HOLDINGS COMPANY LTD. III, an exempted company incorporated with limited
liability under the laws of the Cayman Islands (the “Co-Borrower” and together
with the Lead Borrower, the “Borrowers” and each, a “Borrower”), the Guarantors
from time to time party thereto, each Lender from time to time party thereto and
ANKURA TRUST COMPANY, LLC, as administrative agent and collateral agent for the
Lenders (the “Administrative Agent”).

In consideration of the execution hereof and other good and valuable
consideration, the parties hereto agree as follows:

1. Defined Terms. All capitalized terms used but not defined herein shall have
their respective meanings set forth in the Existing Credit Agreement.

2. Amendments to the Existing Credit Agreement. Effective as of the Amendment
Effective Date (as defined below), the parties hereto agree that the Existing
Credit Agreement, including the schedules and exhibits thereto, is hereby
amended to delete the stricken text (indicated textually in the same manner as
the following example: stricken text) and to add the double-underlined text
(indicated textually in the same manner as the following example:
double-underlined text) as set forth in the pages of the Credit Agreement (but
not necessarily all of the schedules and exhibits thereto) attached as Exhibit A
hereto (the Existing Credit Agreement, as so amended, the “Amended Credit
Agreement”).

3. Amendments to Aircraft Security Agreements. Effective as of the Amendment
Effective Date, the Lenders party hereto hereby consent to, and direct the
Administrative Agent to execute, amended and restated Aircraft Security
Agreements substantially in the form attached as Exhibit B hereto and take
appropriate measures to file or amend any relevant collateral filings in respect
thereof with the FAA and the International Registry.

4. Effectiveness. The effectiveness of this Amendment is subject to the
satisfaction of the following conditions precedent (the date on which all of
such conditions shall first be satisfied (or waived by the Required Lenders),
which in the case of clauses (a) and (d) may be substantially concurrent with
the satisfaction of the other conditions specified below, the “Amendment
Effective Date”):

(a) The Administrative Agent shall have received (i) for the account of each
Lender and in accordance with the Plan (as defined below), a fee in an amount
equal to 0.75% of the aggregate amount of such Lender’s outstanding Term Loans,
which fee shall be due and payable on, and subject to the occurrence of, the
Amendment Effective Date, and (ii) payment for all reasonable out-of-pocket
costs and expenses to the extent required to be paid or reimbursed by the
Borrower under Section 10.3 of the Credit Agreement, for which invoices
(including estimated expenses) have been presented to the Borrower at least 1
Business Day prior to the Amendment Effective Date.



--------------------------------------------------------------------------------

(b) The Administrative Agent (or its counsel) shall have received the following:

 

  (i)

a counterpart of this Amendment signed by or on behalf of (x) each Loan Party,
(y) the Administrative Agent and (z) the Lenders constituting the Required
Lenders;

 

  (ii)

a customary confirmation letter of the applicable grantor with respect to each
of the Cayman Share Charges;

 

  (iii)

a certificate of the Secretary or Assistant Secretary of each Loan Party
attaching and certifying copies of its bylaws, memorandum and articles of
association or equivalent and of the resolutions of its board of directors and,
if applicable, shareholders, or partnership agreement or limited liability
company agreement, or comparable organizational documents and authorizations,
authorizing the execution and delivery of this Amendment to which it is a party
and performance of its obligations hereunder and certifying the name, title and
true signature of each officer of such Loan Party (after giving effect to this
Amendment) or, in each case, certifying that no changes have been made since the
Effective Date;

 

  (iv)

to the extent not delivered under clause (iii) above, copies of the articles or
certificate of incorporation, certificate of organization or limited
partnership, or other organizational documents of each Loan Party (after giving
effect to this Amendment), together with certificates of good standing or
existence, as may be available from the Secretary of State (or, in the case of a
jurisdiction outside of the United States of America, the appropriate registry
or authority) of the jurisdiction of organization of such Loan Party executing
this Amendment on its behalf (other than BL Holdings II C.V.) or, in each case
with respect to organizational documents, a certificate that no changes have
been made to such documents since those delivered in connection with the
Effective Date;

 

  (v)

a favorable written opinion of (i) Conyers Dill & Pearman (with regard to Cayman
law), counsel to the Lenders, and (ii) NautaDutilh N.V. (with regard to Dutch
law), counsel to the Lenders, addressed to the Administrative Agent and each of
the Lenders, and covering such matters relating to certain of the Loan Parties,
the Loan Documents and the transactions contemplated herein and therein as the
Administrative Agent shall reasonably request;

 

  (vi)

a certificate dated the Amendment Effective Date and signed by a Responsible
Officer, certifying that (x) no Default or Event of Default exists and (y) all
representations and warranties set forth in the Loan Documents are true and
correct in all material respects on and as of the Amendment Effective Date,
except to the extent such representations and warranties are limited to an
earlier date, in which case they are true and correct in all material respects
as of such earlier date; provided that any representation and warranty that is
qualified as to “materiality,” “Material Adverse Effect” or similar language
shall be true and correct (after giving effect to any qualification therein) in
all respects on such respective dates;

 

2



--------------------------------------------------------------------------------

  (c)

The order entered on October 8, 2019 by the United States Bankruptcy Court for
the Southern District of Texas (I) approving the Amended Disclosure Statement
for the Amended Joint Chapter 11 Plan of Reorganization of Bristow Group Inc.
and its Debtor Affiliates, as Modified, (II) confirming the Plan (as defined
below) and (III) granting related relief [Docket No. 825] shall be in full force
and effect and not have been stayed, reversed, vacated, amended, supplemented,
or modified except that such applicable order may be further amended,
supplemented or otherwise modified in any manner that would not adversely affect
the interests of the Lenders (taken as a whole and in their capacities as such)
in any material respect and shall not be subject to any pending appeals, except
in each case as agreed in writing by the Required Lenders in their sole
discretion;

 

  (d)

The Amended Joint Chapter 11 Plan of Reorganization of Bristow Group Inc. and
its Debtor Affiliates, as Further Modified dated as of September 30, 2019
[Docket No. 742] (together with all schedules, documents and exhibits contained
therein, as amended, restated, amended and restated, supplemented, modified or
waived, the “Plan”) shall have become effective in accordance with its terms and
all conditions to the effectiveness of the Plan shall have been satisfied or
waived (in accordance with the terms of the Plan) without giving effect to any
waiver that would adversely affect the interests of the Lenders in any material
respect unless consented to by the Required Lenders in their sole discretion;
and

 

  (e)

The representations set forth in Section 5 of this Amendment shall be true and
correct.

5. Representations and Warranties. Each Loan Party represents and warrants as of
the date hereof that, after giving effect to this Amendment, (i) the
representations and warranties of the Borrowers set forth in Article IV of the
Amended Credit Agreement will be true in all material respects on and as of the
date hereof, except to the extent such representations and warranties are
limited to an earlier date, in which case they are true and correct in all
material respects as of such earlier date; provided that any representation and
warranty that is qualified as to “materiality,” “Material Adverse Effect” or
similar language shall be true and correct (after giving effect to any
qualification therein) in all respects on such respective dates and (ii) no
Default or Event of Default will have occurred and be continuing on such date.

6. Bristow Helicopter Group Limited Release. From and after the Amendment
Effective Date, (i) the Collateral Agent (as defined below) on behalf of itself
and other Secured Parties and without recourse, representation or warranty of
title, unconditionally and irrevocably releases and discharges all of the
security and/or Liens on the assets and property of Bristow Helicopter Group
Limited (“BHGL”), a private limited company incorporated under the laws of
England and Wales, including the pledge of equity interests in Bristow Leasing
II Ltd. pursuant to Clause 15.3 of the Share Charge and Receivables Assignment
dated May 10, 2019 (the “Security Document”) between Ankura Trust Company, LLC,
as agent and trustee for the Secured Parties (the “Collateral Agent”), BHGL and
Bristow Cayman Ltd., an exempted company incorporated with limited liability
under the law of the Cayman Islands, and (ii) the Administrative Agent on behalf
of itself and other Secured Parties and without recourse, representation or
warranty of title, unconditionally and irrevocably releases, discharges and
terminates BHGL’s obligations, liabilities (actual, prospective and contingent)
and guarantees under or in connection with the Facility Guarantee. As a
consequence of (a) the conversion of the Term Loans (as defined in the DIP
Credit Agreement (as defined in the Existing Credit Agreement)) into equity in
accordance with Section 2.20 of the DIP Credit Agreement and (b) the releases
set forth in the immediately preceding sentence, the Pension Scheme Cap (as
defined in the Existing Credit Agreement) is zero. The parties recognize that
the funds now in the Pension Scheme Escrow Account (as defined in the Existing
Credit Agreement)

 

3



--------------------------------------------------------------------------------

will be disbursed in due course as soon as reasonably practicable to or at the
direction of the depositor under the Pension Scheme Escrow Agreement (as defined
in the Existing Credit Agreement) (it being understood and agreed that the
Borrowers shall use commercially reasonable efforts to cause such funds to be
disbursed to a deposit account maintained by the Co-Borrower within 10 Business
Days of the Amendment No. 5 Effective Date (or such longer period as the
Required Lenders shall agree)), and agree that such situation and process shall
not be considered a Lien for any purpose under the Loan Documents.

7. Continuing Effect of the Credit Agreement; Reaffirmation.

(a) This Amendment is limited solely to the matters expressly set forth herein
and does not constitute an amendment, waiver or consent to any provision of
(i) the Credit Agreement other than as set forth in Section 2 hereof and/or
(ii) the Aircraft Security Agreements other than as set forth in Section 3
hereof, as applicable. Except as expressly set forth in this Amendment, the
Credit Agreement remains in full force and effect, and each Borrower and the
Lenders acknowledge and agree that all of their respective obligations hereunder
and under the Credit Agreement shall be valid and enforceable and shall not be
impaired or limited by the execution or effectiveness of this Amendment except
to the extent specified herein. From and after the Amendment Effective Date,
each reference in the Credit Agreement and in any exhibits attached thereto to
“this Agreement”, “hereunder”, “hereof”, “herein” or words of similar import
shall mean and be a reference to the Credit Agreement after giving effect to
this Amendment.

(b) Each Loan Party (after giving effect to this Amendment), subject to
Section 6, hereby (i) reaffirms and confirms that each Loan Document to which it
is a party or is otherwise bound, each Lien granted by it to the Administrative
Agent for the benefit of the Secured Parties pursuant to any such Loan Document,
each guarantee granted by it to guarantee the due and punctual performance of
the Obligations and all Collateral encumbered thereby (a) shall not be affected
by the amendment of the Existing Credit Agreement or the Aircraft Security
Agreements, (b) shall remain in full force and effect and (c) continues to
guarantee or secure, as the case may be, in accordance with the terms of the
applicable Loan Documents the payment and performance of all “Secured
Obligations” under the Amended Credit Agreement, (ii) acknowledges and agrees
that each Loan Document to which it is a party or otherwise bound shall continue
and remain in full force and effect and that all of its obligations thereunder
shall be valid and enforceable and shall not be impaired or limited by the
execution or effectiveness of this Amendment (except as specifically set forth
herein) and (iii) acknowledges and agrees that the parties only wish to amend
their rights and obligations under the Existing Credit Agreement in accordance
with the terms of this Agreement and nothing in this Amendment shall be deemed
to be a release and/or novation of any rights and/or obligations under the
Credit Agreement or any other Loan Document.

8. Miscellaneous. The provisions of Sections 10.3 (Expenses; Indemnification),
10.5 (Governing Law; Jurisdiction; Consent to Service of Process), 10.6 (Waiver
of Jury Trial), 10.8 (Counterparts; Integration), 10.9 (Survival), 10.10
(Severability) and 10.11 (Confidentiality) of the Credit Agreement, as
applicable, are incorporated herein to this Amendment, mutatis mutandis, by
reference as if fully set forth herein.

This Amendment shall constitute a “Loan Document” for all purposes under the
Credit Agreement.

[Signature Pages Follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BRISTOW GROUP INC., as Lead Borrower By:  

/s/ Brian J. Allman

  Name: Brian J. Allman   Title:   Senior Vice President and Chief Financial
            Officer

 

BRISTOW HOLDINGS COMPANY LTD. III,
as Co-Borrower By:  

/s/ Geoffrey L. Carpenter

  Name: Geoffrey L. Carpenter   Title:   Vice President and Treasurer

 

[Signature Page to Amendment No. 5]



--------------------------------------------------------------------------------

BHNA HOLDINGS INC., as a Guarantor By:  

/s/ Geoffrey L. Carpenter

  Name: Geoffrey L. Carpenter   Title:   Vice President and Treasurer

 

BRISTOW U.S. LLC, as a Guarantor By:  

/s/ Geoffrey L. Carpenter

  Name: Geoffrey L. Carpenter   Title:   Manager

 

BRISTOW HELICOPTERS INC., as a Guarantor By:  

/s/ Geoffrey L. Carpenter

  Name: Geoffrey L. Carpenter   Title:   Vice President and Treasurer

 

BRISTOW U.S. LEASING LLC, as a Guarantor By:  

/s/ Geoffrey L. Carpenter

  Name: Geoffrey L. Carpenter   Title:   Vice President and Treasurer

 

BRISTOW ALASKA INC., as a Guarantor By:  

/s/ Geoffrey L. Carpenter

  Name: Geoffrey L. Carpenter   Title:   Vice President and Treasurer

 

BRISTOW U.S. HOLDINGS LLC, as a Guarantor By:  

/s/ Geoffrey L. Carpenter

  Name: Geoffrey L. Carpenter   Title:   Vice President and Treasurer

 

[Signature Page to Amendment No. 5]



--------------------------------------------------------------------------------

BRISTOW HOLDINGS COMPANY LTD., as a Guarantor By:  

/s/ Geoffrey L. Carpenter

  Name: Geoffrey L. Carpenter   Title:   Vice President and Treasurer

 

BRISTOW U.S. LLC, in its capacity as a general partner of BL HOLDINGS II C.V.,
as a Guarantor By:  

/s/ Geoffrey L. Carpenter

  Name: Geoffrey L. Carpenter   Title:   Manager

 

BL SCOTIA LP., as a Guarantor By: Bristow U.S. LLC, its General Partner By:  

/s/ Geoffrey L. Carpenter

  Name: Geoffrey L. Carpenter   Title:   Manager

 

BRISTOW CANADIAN REAL ESTATE COMPANY INC., as a Guarantor By:  

/s/ Geoffrey L. Carpenter

  Name: Geoffrey L. Carpenter   Title:   Vice President and Treasurer

 

[Signature Page to Amendment No. 5]



--------------------------------------------------------------------------------

BRISTOW CANADA HOLDINGS INC., as a Guarantor By:  

/s/ Geoffrey L. Carpenter

  Name: Geoffrey L. Carpenter   Title:   Vice President and Treasurer

 

BRISTOW CAYMAN LTD. By:  

/s/ Geoffrey L. Carpenter

  Name: Geoffrey L. Carpenter   Title:   Vice President and Treasurer

 

BRILOG LEASING LTD. By:  

/s/ Geoffrey L. Carpenter

  Name: Geoffrey L. Carpenter   Title:   Vice President and Treasurer

 

[Signature Page to Amendment No. 5]



--------------------------------------------------------------------------------

BRISTOW (UK) LLP

 

Acting by:

 

BL US Holdings LLC, member and Geoffrey L. Carpenter duly authorised by BL US
Holdings LLC to sign on its behalf as member of Bristow (UK) LLP

          

/s/ Geoffrey L. Carpenter

  Signature

 

On behalf of BL US Holdings LLC

 

Acting by:

 

BL Holdings II CV, member and Geoffrey L. Carpenter duly authorised by BL
Holdings II CV to sign on its behalf as member of Bristow (UK) LLP

          

/s/ Geoffrey L. Carpenter

  Signature

 

On behalf of BL Holdings II CV

 

BL Holdings II CV, member and Alan Corbett duly authorised by BL Holdings II CV
to sign on its behalf as member of Bristow (UK) LLP

          

/s/ Alan Corbett

  Signature

 

On behalf of BL Holdings II CV

 

[Signature Page to Amendment No. 5]



--------------------------------------------------------------------------------

ACCEPTED AND AGREED

 

ANKURA TRUST COMPANY, LLC

as Administrative Agent and Collateral Agent

By:  

/s/ Lisa J. Price

  Name: Lisa J. Price   Title:   Managing Director

 

[Signature Page to Amendment No. 5]



--------------------------------------------------------------------------------

STRATEGIC INCOME OPPORTUNITIES
BOND FUND, as a Lender

 

By: BlackRock Institutional Trust Company, NA, not in its individual capacity
but as Trustee of the Strategic Income Opportunities Bond Fund

By:  

/s/ Henry Brennan

  Name: Henry Brennan   Title:   Authorized Signatory

 

BLACKROCK MULTI-SECTOR OPPORTUNITIES TRUST, as a Lender

 

By: BlackRock Advisors, LLC, its Investment Advisor

By:  

/s/ Henry Brennan

  Name: Henry Brennan   Title:   Authorized Signatory

 

BLACKROCK STRATEGIC INCOME OPPORTUNITIES PORTFOLIO OF BLACKROCK FUNDS V, as a
Lender

 

By: BlackRock Advisors, LLC, its Investment Advisor

By:  

/s/ Henry Brennan

  Name: Henry Brennan   Title:   Authorized Signatory

 

BLACKROCK 2022 GLOBAL INCOME
OPPORTUNITY TRUST, as a Lender

 

By: BlackRock Advisors, LLC as Investment Advisor

By:  

/s/ Henry Brennan

  Name: Henry Brennan   Title:   Authorized Signatory

 

[Signature Page to Amendment No. 5]



--------------------------------------------------------------------------------

ARCH REINSURANCE LTD., as a Lender

 

By: BlackRock Financial Management, Inc., its
Investment Advisor

By:  

/s/ Henry Brennan

  Name: Henry Brennan   Title:   Authorized Signatory

 

ADVANCED SERIES TRUST-AST BLACKROCK/LOOMIS SAYLES BOND
PORTFOLIO, as a Lender

 

By: BlackRock Financial Management, Inc., its Sub-Advisor

By:  

/s/ Henry Brennan

  Name: Henry Brennan   Title:   Authorized Signatory

 

MASTER TOTAL RETURN PORTFOLIO OF MASTER BOND LLC, as a Lender

 

By: BlackRock Financial Management, Inc., its
Registered Sub-Advisor

By:  

/s/ Henry Brennan

  Name: Henry Brennan   Title:   Authorized Signatory

 

[Signature Page to Amendment No. 5]



--------------------------------------------------------------------------------

DW-TX, LP, as a Lender

 

By: DW Partners, LP, its investment manager

By:  

/s/ Houdin Honarvar

  Name: Houdin Honarvar   Title:   General Counsel/CCO

 

[Signature Page to Amendment No. 5]



--------------------------------------------------------------------------------

HIGHBRIDGE MSF INTERNATIONAL LTD., as a Lender By: Highbridge Capital
Management, LLC, as Trading Manager By:   

/s/ Jonathan Segal

  Name:  Jonathan Segal   Title:    Managing Director

 

[Signature Page to Amendment No. 5]



--------------------------------------------------------------------------------

1992 TACTICAL CREDIT MASTER FUND, L.P., as a Lender By: Highbridge Capital
Management, LLC, as Trading Manager By:   

/s/ Jonathan Segal

  Name:  Jonathan Segal   Title:    Managing Director

 

[Signature Page to Amendment No. 5]



--------------------------------------------------------------------------------

HIGHBRIDGE SCF SPECIAL SITUATIONS SPV, L.P., as a Lender By: Highbridge Capital
Management, LLC, as Trading Manager By:   

/s/ Jonathan Segal

  Name:  Jonathan Segal   Title:    Managing Director

 

[Signature Page to Amendment No. 5]



--------------------------------------------------------------------------------

OHA DIVERSIFIED CREDIT STRATEGIES FUND MASTER, L.P., as a Lender By: OHA
Diversified Credit Strategies GenPar LLC, its general partner By: OHA Global
GenPar, LLC, its managing member By: OHA Global MGP, LLC, its managing member
By:  

/s/ Gregory S. Rubin

  Name:  Gregory S. Rubin   Title:    Authorized Signatory

 

[Signature Page to Amendment No. 5]



--------------------------------------------------------------------------------

OHA MD OPPORTUNISTIC CREDIT MASTER FUND, L.P., as a Lender By: OHA MD
Opportunistic Credit GenPar, LLC, its general partner By: OHA Global GenPar,
LLC, its managing member By: OHA Global MGP, LLC, its managing member By:  

/s/ Gregory S. Rubin

  Name:  Gregory S. Rubin   Title:    Authorized Signatory

 

[Signature Page to Amendment No. 5]



--------------------------------------------------------------------------------

OHA DIVERSIFIED CREDIT STRATEGIES FUND (PARALLEL), L.P., as a Lender By: OHA
Diversified Credit Strategies GenPar, LLC, its general partner By: OHA Global
GenPar, LLC, its managing member By: OHA Global MGP, LLC, its managing member
By:  

/s/ Gregory S. Rubin

  Name:  Gregory S. Rubin   Title:    Authorized Signatory

 

[Signature Page to Amendment No. 5]



--------------------------------------------------------------------------------

NORTHWELL HEALTH, INC., as a Lender By: Oak Hill Advisors, L.P., as Investment
Manager By:  

/s/ Gregory S. Rubin

  Name: Gregory S. Rubin   Title:   Authorized Signatory

 

[Signature Page to Amendment No. 5]



--------------------------------------------------------------------------------

THE COCA-COLA COMPANY MASTER RETIREMENT TRUST, as a Lender By: Oak Hill
Advisors, L.P., as Investment Manager By:  

/s/ Gregory S. Rubin

  Name: Gregory S. Rubin   Title:   Authorized Signatory

 

[Signature Page to Amendment No. 5]



--------------------------------------------------------------------------------

OCA OHA CREDIT FUND LLC, an

individual series of OCA Investment Partners LLC, as a Lender

By: Oak Hill Advisors, L.P., as Investment Manager By:  

/s/ Gregory S. Rubin

  Name: Gregory S. Rubin   Title:   Authorized Signatory

 

[Signature Page to Amendment No. 5]



--------------------------------------------------------------------------------

OHA ENHANCED CREDIT STRATEGIES MASTER FUND, L.P., as a Lender By: OHA Enhanced
Credit Strategies GenPar, LLC, its general partner By: OHA Global GenPar, LLC,
its managing member By: OHA Global MGP, LLC, its managing member By:  

/s/ Gregory S. Rubin

  Name: Gregory S. Rubin   Title:   Authorized Signatory

 

[Signature Page to Amendment No. 5]



--------------------------------------------------------------------------------

ILLINOIS STATE BOARD OF INVESTMENT, as a Lender By: Oak Hill Advisors, L.P., as
Investment Manager By:   /s/ Gregory S. Rubin   Name: Gregory S. Rubin  
Title:   Authorized Signatory

 

[Signature Page to Amendment No. 5]



--------------------------------------------------------------------------------

OHAT CREDIT FUND, L.P., as a Lender By: OHAT Credit GenPar, LLC, its general
partner By: OHA Global GenPar, LLC, its managing member By: OHA Global MGP, LLC,
its managing member By:  

/s/ Gregory S. Rubin

  Name: Gregory S. Rubin   Title:   Authorized Signatory

 

[Signature Page to Amendment No. 5]



--------------------------------------------------------------------------------

LERNER ENTERPRISES, LLC, as a Lender

By: Oak Hill Advisors, L.P., as advisor and attorney-in-fact to Lerner
Enterprises, LLC By:  

/s/ Gregory S. Rubin

  Name: Gregory S. Rubin   Title:   Authorized Signatory

 

[Signature Page to Amendment No. 5]



--------------------------------------------------------------------------------

FUTURE FUND BOARD OF GUARDIANS, as a Lender By: Oak Hill Advisors, L.P., as its
Investment Manager By:  

/s/ Gregory S. Rubin

  Name: Gregory S. Rubin   Title:   Authorized Signatory

 

[Signature Page to Amendment No. 5]



--------------------------------------------------------------------------------

OHA CENTRE STREET PARTNERSHIP, L.P., as a Lender By: OHA Centre Street GenPar,
LLC, its general partner

By: OHA Centre Street MGP, LLC, its managing member

By:  

/s/ Gregory S. Rubin

  Name: Gregory S. Rubin   Title:   Authorized Signatory

 

[Signature Page to Amendment No. 5]



--------------------------------------------------------------------------------

INDIANA PUBLIC RETIREMENT SYSTEM, as a Lender By: Oak Hill Advisors, L.P., as
Investment Manager By:  

/s/ Gregory S. Rubin

  Name: Gregory S. Rubin   Title:   Authorized Signatory

 

[Signature Page to Amendment No. 5]



--------------------------------------------------------------------------------

MASTER SIF SICAV-SIF, as a Lender

By: Oak Hill Advisors, L.P., as Investment Manager By:  

/s/ Gregory S. Rubin

  Name: Gregory S. Rubin   Title:   Authorized Signatory

 

[Signature Page to Amendment No. 5]



--------------------------------------------------------------------------------

OHA BCSS SSD II, L.P., as a Lender

By: OHA BCSS SSD GenPar II, LLC, its general partner

By: OHA Global PE GenPar, LLC, its managing member

By: OHA Global PE MGP, LLC, its managing member

By:  

/s/ Gregory S. Rubin

  Name: Gregory S. Rubin   Title:   Authorized Signatory

 

[Signature Page to Amendment No. 5]



--------------------------------------------------------------------------------

OHA MPS SSD II, L.P., as a Lender By: OHA MPS SSD GenPar II, LLC, its general
partner By: OHA Global PE GenPar, LLC, its managing member By: OHA Global PE
MGP, LLC, its managing member

By:

 

/s/ Gregory S. Rubin

  Name: Gregory S. Rubin   Title:   Authorized Signatory

 

[Signature Page to Amendment No. 5]



--------------------------------------------------------------------------------

OHA STRUCTURED PRODUCTS MASTER
FUND D, L.P., as a Lender By: OHA Structured Products D GenPar, LLC, its general
partner By: OHA Global PE GenPar, LLC, its managing member By: OHA Global PE
MGP, LLC, its managing member

By:

 

/s/ Gregory S. Rubin

  Name: Gregory S. Rubin   Title:   Authorized Signatory

 

[Signature Page to Amendment No. 5]



--------------------------------------------------------------------------------

OHA STRATEGIC CREDIT MASTER FUND II, L.P., as a Lender By: OHA Strategic Credit
II GenPar, LLC, its general partner By: OHA Global PE GenPar, LLC, its managing
member By: OHA Global PE MGP, LLC, its managing member

By:

 

/s/ Gregory S. Rubin

  Name: Gregory S. Rubin   Title:   Authorized Signatory

 

[Signature Page to Amendment No. 5]



--------------------------------------------------------------------------------

OHA BCSS SSD, L.P., as a Lender By: OHA BCSS SSD GenPar, LLC, its general
partner By: OHA Global PE GenPar, LLC, its managing member By: OHA Global PE
MGP, LLC, its managing member By:  

/s/ Gregory S. Rubin

  Name: Gregory S. Rubin   Title:   Authorized Signatory

 

[Signature Page to Amendment No. 5]



--------------------------------------------------------------------------------

OHA MPS SSD, L.P., as a Lender By: OHA MPS SSD GenPar, LLC, its general partner
By: OHA Global PE GenPar, LLC, its managing member By: OHA Global PE MGP, LLC,
its managing member By:  

/s/ Gregory S. Rubin

  Name: Gregory S. Rubin   Title:   Authorized Signatory

 

[Signature Page to Amendment No. 5]



--------------------------------------------------------------------------------

OHA AD CUSTOMIZED CREDIT FUND (INTERNATIONAL), L.P., as a Lender By: OHA AD
Customized Credit Fund GenPar, LLC, its general partner By: OHA Global PE
GenPar, LLC, its managing member By: OHA Global PE MGP, LLC, its managing member
By:  

/s/ Gregory S. Rubin

  Name: Gregory S. Rubin   Title:   Authorized Signatory

 

[Signature Page to Amendment No. 5]



--------------------------------------------------------------------------------

OHA-CDP ESCF, L.P., as a Lender By: OHA-CDP ESCF GenPar, LLC, its general
partner By: OHA Global PE GenPar, LLC, its managing member By: OHA Global PE
MGP, LLC, its managing member By:  

/s/ Gregory S. Rubin

  Name: Gregory S. Rubin   Title:   Authorized Signatory

 

[Signature Page to Amendment No. 5]



--------------------------------------------------------------------------------

ALOHA EUROPEAN CREDIT FUND, L.P., as a Lender By: OHA ALOHA European Credit Fund
GenPar, LLC, its general partner By: OHA Global GenPar, LLC, its managing member
By: OHA Global MGP, LLC, its managing member By:  

/s/ Gregory S. Rubin

  Name: Gregory S. Rubin   Title:   Authorized Signatory

 

[Signature Page to Amendment No. 5]



--------------------------------------------------------------------------------

OHA FINLANDIA CREDIT FUND, L.P., as a Lender By: OHA Finlandia Credit Fund
GenPar, LLC, its general partner By: OHA Global GenPar, LLC, its managing member
By: OHA Global MGP, LLC, its managing member By:  

/s/ Gregory S. Rubin

  Name: Gregory S. Rubin   Title:   Authorized Signatory

 

[Signature Page to Amendment No. 5]



--------------------------------------------------------------------------------

OREGON PUBLIC EMPLOYEES RETIREMENT FUND, as a Lender By:   Oak Hill Advisors,
L.P., as Investment Manager By:  

/s/ Gregory S. Rubin

  Name: Gregory S. Rubin   Title:   Authorized Signatory

 

[Signature Page to Amendment No. 5]



--------------------------------------------------------------------------------

OHA DIVERSIFIED CREDIT STRATEGIES MASTER FUND (PARALLEL II), L.P., as a Lender
By: OHA Diversified Credit Strategies Fund (Parallel II) GenPar, LLC, its
general partner By: OHA Global GenPar, LLC, its managing member By:   OHA Global
MGP, LLC, its managing member By:  

/s/ Gregory S. Rubin

  Name: Gregory S. Rubin   Title:   Authorized Signatory

 

[Signature Page to Amendment No. 5]



--------------------------------------------------------------------------------

OHA DIVERSIFIED CREDIT STRATEGIES TRACTOR MASTER FUND, L.P., as a Lender By: OHA
Diversified Credit Strategies Tractor Fund GenPar, LLC, its general Partner

By:

  OHA Global GenPar, LLC, its managing member By:   OHA Global MGP, LLC, its
managing member By:  

/s/ Gregory S. Rubin

  Name: Gregory S. Rubin   Title:   Authorized Signatory

 

[Signature Page to Amendment No. 5]



--------------------------------------------------------------------------------

WHITEBOX MULTI-STRATEGY PARTNERS, L.P., as a Lender By: Whitebox General Partner
LLC, its general partner By:  

/s/ Christopher Hardy

  Name: Christopher Hardy   Title:   Chief Compliance Officer

 

WHITEBOX ASYMMETRIC PARTNERS, L.P., as a Lender By: Whitebox General Partner
LLC, its general partner

By:

 

/s/ Christopher Hardy

 

Name: Christopher Hardy

 

Title:   Chief Compliance Officer

 

WHITEBOX CAJA BLANCA FUND, LP, as a Lender By: Whitebox Caja Blanca GP LLC, its
general partner By: Whitebox General Partner LLC, its managing member

By:

 

/s/ Christopher Hardy

 

Name: Christopher Hardy

 

Title:   Chief Compliance Officer

 

[Signature Page to Amendment No. 5]



--------------------------------------------------------------------------------

WHITEBOX RELATIVE VALUE PARTNER, L.P., as a Lender By: Whitebox General Partner
LLC, its general partner By:  

/s/ Christopher Hardy

  Name: Christopher Hardy   Title:   Chief Compliance Officer

 

WHITEBOX CREDIT PARTNERS, L.P., as a Lender By: Whitebox General Partner LLC,
its general partner By:  

/s/ Christopher Hardy

  Name: Christopher Hardy   Title:   Chief Compliance Officer

 

PANDORA SELECT PARTNERS, L.P., as a Lender By: Whitebox General Partner LLC, its
general partner By:  

/s/ Christopher Hardy

  Name: Christopher Hardy   Title:   Chief Compliance Officer

 

[Signature Page to Amendment No. 5]



--------------------------------------------------------------------------------

WHITEBOX GT FUND, LP, as a Lender By: Whitebox General Partner LLC, its general
partner By:   /s/ Christopher Hardy   Name: Christopher Hardy   Title:   Chief
Compliance Officer

 

[Signature Page to Amendment No. 5]



--------------------------------------------------------------------------------

EXHIBIT A

AMENDED CREDIT AGREEMENT

[Attached.]



--------------------------------------------------------------------------------

UNOFFICIAL COPY (FOR REFERENCE PURPOSES ONLY)

(conformed through Amendment No. 5, dated as of October 31, 2019)

TERM LOAN CREDIT AGREEMENT

dated as of May 10, 2019

as amended by Amendment No. 1, dated as of June 6, 2019,

and as further amended by Amendment No. 2, dated as of August 22, 2019,

as further amended by Amendment No. 3, dated as of August 26, 2019,

as further amended by Amendment No. 4, dated as of September 30, 2019,

as further amended by Amendment No. 5, dated as of October 31, 2019,

among

BRISTOW GROUP INC.,

as Holdings and the Lead Borrower,

BRISTOW HOLDINGS COMPANY LTD. III,

as the Co-Borrower,

THE GUARANTORS FROM TIME TO TIME PARTY HERETO,

THE LENDERS FROM TIME TO TIME PARTY HERETO,

and

ANKURA TRUST COMPANY, LLC

as Administrative Agent

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

 

     PAGE   ARTICLE I

 

DEFINITIONS; CONSTRUCTION

 

Section 1.1. Definitions

     1  

Section 1.2. Classifications of Term Loans and Borrowings

     3337  

Section 1.3. Accounting Terms and Determination

     3337  

Section 1.4. Terms Generally

     3337  

Section 1.5. Dutch Terms

     3438   ARTICLE II

 

AMOUNT AND TERMS OF THE TERM LOAN COMMITMENTS

 

Section 2.1. Term Loan Commitments

     3539  

Section 2.2. Requests for Term Loans

     3539  

Section 2.3. Funding of Borrowings

     3539  

Section 2.4. Interest Elections

     3640  

Section 2.5. Repayment of Term Loans

     3741  

Section 2.6. Evidence of Indebtedness

     3741  

Section 2.7. Optional Prepayments

     3742  

Section 2.8. Mandatory Prepayments

     3842  

Section 2.9. Interest on Term Loans

     3944  

Section 2.10. Fees

     4045  

Section 2.11. Computation of Interest and Fees

     45  

Section 2.12. Illegality

     4145  

Section 2.13. Increased Costs

     4146  

Section 2.14. Funding Indemnity

     4247  

Section 2.15. Taxes

     47  

Section 2.16. Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     49  

Section 2.17. Mitigation of Obligations

     4651  

Section 2.18. Inability to Determine Interest Rate

     4651  

Section 2.19. Successor Eurodollar Rate

     51  

Section 2.20. Equity Conversion Option

     4752  

Section 2.21. Co-Borrowers

     4752   ARTICLE III

 

CONDITIONS PRECEDENT TO EFFECTIVENESS AND FUNDING OF TERM LOANS

 

Section 3.1. Conditions To Effectiveness

     4853  

Section 3.2. Delivery of Documents [Reserved]

     5153   ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

Section 4.1. Existence; Power

     5156  

Section 4.2. Organizational Power; Authorization

     5156  

Section 4.3. Governmental Approvals; No Conflicts

     5156  

Section 4.4. Financial Statements, No Material Adverse Effect

     5257  

 

i



--------------------------------------------------------------------------------

Section 4.5. Litigation and Environmental Matters

     5257  

Section 4.6. Compliance with Laws and Agreements

     5257  

Section 4.7. Investment Company Act, Etc

     5258  

Section 4.8. Taxes; Fees

     5258  

Section 4.9. Margin Regulations

     5358  

Section 4.10. ERISA

     5358  

Section 4.11. Ownership of Property

     5358  

Section 4.12. Disclosure

     5459  

Section 4.13. Labor Relations

     5459  

Section 4.14. Subsidiaries

     5459  

Section 4.15. [Intentionally omitted]Insolvency

     5459  

Section 4.16. OFAC

     5460  

Section 4.17. Compliance with Patriot Act and Other Laws

     5460  

Section 4.18. U.S. Security Documents

     5460  

Section 4.19. English Security Documents

     5560  

Section 4.20. Cayman Security Documents

     5561  

Section 4.21. Panama Security Documents

     5561  

Section 4.22. Netherlands Security Documents

     5561  

Section 4.23. EEA Financial Institution; Other Regulations

     5561  

Section 4.24. Material Contracts

     61  

Section 4.25. Aircraft Interests

     61  

Section 4.26. Aircraft Operator

     62   ARTICLE V

 

AFFIRMATIVE COVENANTS

 

Section 5.1. Financial Statements and Other Information

     5562  

Section 5.2. Notices of Material Events

     5763  

Section 5.3. Existence; Conduct of Business

     5764  

Section 5.4. Compliance with Laws, Etc

     5864  

Section 5.5. Payment of Obligations

     5864  

Section 5.6. Books and Records

     5865  

Section 5.7. Visitation, Inspection, Etc

     5865  

Section 5.8. Maintenance of Properties; Insurance

     5865  

Section 5.9. Use of Proceeds

     5965  

Section 5.10. Additional Subsidiaries

     5965  

Section 5.11. Further Assurances, Additional Collateral

     6067  

Section 5.12. Pledge of Aircraft and Aircraft Related Collateral

     6169  

Section 5.13. Sanctions; Anti-Corruption Laws

     6371  

Section 5.14. Lender Calls [Reserved]

     6371  

Section 5.15. Certain Other Bankruptcy Matters [Reserved]

     6371  

Section 5.16. [Reserved]

     6472  

Section 5.17. Operation and Maintenance

     6472  

Section 5.18. Post-Closing Matters

     6573   ARTICLE VI

 

FINANCIAL COVENANT[RESERVED]

 

Section 6.1. Variance Testing

     65  

 

ii



--------------------------------------------------------------------------------

ARTICLE VII

 

NEGATIVE COVENANTS

 

Section 7.1. Indebtedness

     6674  

Section 7.2. Negative Pledge

     6775  

Section 7.3. Fundamental Changes

     6775  

Section 7.4. Loans and Other Investments, Etc

     6876  

Section 7.5. Restricted Payments

     6977  

Section 7.6. Sale of Assets

     6977  

Section 7.7. Transactions with Affiliates

     6978  

Section 7.8. Restrictive Agreements

     7078  

Section 7.9. Hedging Transactions

     7179  

Section 7.10. Amendment to Material Documents

     7179  

Section 7.11. Accounting Changes

     7180  

Section 7.12. Specified Aircraft SPVs

     7180  

Section 7.13. Additional Subsidiaries

     7280  

Section 7.14. Specified Subsidiaries

     7280   ARTICLE VIII

 

EVENTS OF DEFAULT

 

Section 8.1. Events of Default

     7281  

Section 8.2. Application of Proceeds

     7584   ARTICLE IX

 

THE ADMINISTRATIVE AGENT

 

Section 9.1. Appointment of Administrative Agent

     7685  

Section 9.2. Nature of Duties of Administrative Agent

     7685  

Section 9.3. Lack of Reliance on the Administrative Agent

     7786  

Section 9.4. Certain Rights of the Administrative Agent

     7786  

Section 9.5. Reliance by Administrative Agent

     7786  

Section 9.6. The Administrative Agent in its Individual Capacity

     7887  

Section 9.7. Successor Administrative Agent

     7887  

Section 9.8. Authorization to Execute other Loan Documents

     7887  

Section 9.9. Parallel Debt

     7887   ARTICLE X

 

MISCELLANEOUS

 

Section 10.1. Notices

     8089  

Section 10.2. Waiver; Amendments

     8291  

Section 10.3. Expenses; Indemnification

     8392  

Section 10.4. Successors and Assigns

     8494  

Section 10.5. GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS

     8897  

Section 10.6. WAIVER OF JURY TRIAL

     8998  

Section 10.7. Right of Setoff

     8998  

Section 10.8. Counterparts; Integration

     8999  

Section 10.9. Survival

     9099  

Section 10.10. Severability

     9099  

Section 10.11. Confidentiality

     9099  

Section 10.12. Interest Rate Limitation

     90100  

Section 10.13. Waiver of Effect of Corporate Seal

     91100  

Section 10.14. Patriot Act

     91100  

Section 10.15. Officer’s Certificates

     91100  

 

iii



--------------------------------------------------------------------------------

Section 10.16. Effect of Inclusion of Exceptions

     91100  

Section 10.17. Intercreditor Agreement

     91100  

Section 10.18. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions

     92102  

Section 10.19. Export Controls

     93102  

Section 10.20. Judgment Currency

     93102  

Section 10.21. Waiver of Immunity

     93103  

Section 10.22. Replacement of Lenders Under Certain Circumstances

     103   ARTICLE XI

 

GUARANTEE

 

Section 11.1. Guarantee

     94104  

Section 11.2. Obligations Not Waived

     94104  

Section 11.3. Security

     94104  

Section 11.4. Guarantee of Payment

     94104  

Section 11.5. No Discharge or Diminishment of Guarantee

     95105  

Section 11.6. Defenses Waived

     95105  

Section 11.7. Agreement to Pay; Subordination

     95105  

Section 11.8. General Limitation on Guarantee Obligations

     96106  

Section 11.9. Information

     96106  

Section 11.10. Covenant; Representations and Warranties

     96106  

Section 11.11. Stay of Acceleration

     96106   ARTICLE XII

 

PROVISIONS RELATING TO U.K. SAR CONTRACT.

 

Section 12.1.                     

     97107  

Section 12.2.                     

     97107   ARTICLE XIII

 

ITAR

 

Section 13.1. ITAR

     97107  

 

Schedules

    

Schedule I

  -       

Guarantors

Schedule II

  -   

Commitment Amounts

Schedule III

  -   

SAR Addendum

Schedule 3.1

  -   

Aircraft

Schedule 4.14

  -   

Subsidiaries

Schedule 5.12

  -   

Exceptions to Title and(a) - Aircraft Collateral Schedule

Schedule 5.18

  -   

Post-Closing Matters

Schedule 7.1

  -   

Existing Indebtedness

Schedule 7.2

  -   

Existing Liens

Schedule 7.4

  -   

Existing Investments

Schedule 7.127.6

  -   

Specified Foreign SubsidiariesPotential Subsidiary Sales

Schedule 8.1

  -   

Debtors

 

iv



--------------------------------------------------------------------------------

Exhibits

    

Exhibit A

    -     

Form of Term Loans Note

Exhibit B

    -     

Form of Assignment and Acceptance

Exhibit C

    -     

[Reserved]

Exhibit D        

    -     

Form of Compliance Certificate

Exhibit E

    -     

Form of Notice of Term Loan Borrowing

Exhibit F

    -     

Form of Notice of Conversion/Continuation

Exhibit G

    -     

Form of DIP Intercreditor Agreement

[Reserved]

    

 

v



--------------------------------------------------------------------------------

TERM LOAN CREDIT AGREEMENT

THIS TERM LOAN CREDIT AGREEMENT (this “Agreement”) is made and entered into as
of May 10, 2019, by and among BRISTOW GROUP INC., a Delaware corporation
(“Holdings” and the “Lead Borrower”), BRISTOW HOLDINGS COMPANY LTD. III, an
exempted company incorporated with limited liability under the laws of the
Cayman Islands (the “Co-Borrower”), each of the other Persons identified on
Schedule I (the “Guarantors”), the several financial institutions and lenders
from time to time party hereto (the “ Lenders”) and ANKURA TRUST COMPANY, LLC,
in its capacity as administrative agent and collateral agent for the Lenders (in
such capacities, the “Administrative Agent”).

W I T N E S S E T H :

WHEREAS, the Borrowers have requested, and, subject to the terms and conditions
hereof, the Administrative Agent and the Lenders have agreed, to extend a term
loan credit facility to the Borrowers on the terms of this Agreement;

WHEREAS, Holdings and certain of its Subsidiaries anticipate filing voluntary
petitions with the Bankruptcy Court initiating the Cases promptly following the
effectiveness of this Agreement; and

WHEREAS, the proceeds of the Term Loans will be used to, among other things,
fund the working capital, liquidity requirements and general corporate purposes
of the Loan Parties and their Subsidiaries during the pendency of the Cases; and

NOW, THEREFORE, in consideration of the premises and the agreements of the
parties set forth herein, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS; CONSTRUCTION

Section 1.1. Definitions. In addition to the other terms defined herein, the
following terms used herein shall have the meanings herein specified (to be
equally applicable to both the singular and plural forms of the terms defined):

“2018 Senior Secured Notes Indenture” means that certain Indenture, dated as of
March 6, 2018 (as amended, supplemented, restated or otherwise modified), by and
among Holdings, certain of its subsidiaries and U.S. Bank National Association,
as trustee and collateral agent, as in effect immediately before the Amendment
No. 5 Effective Date.

“ABL Facility” shall mean the ABL facilities agreement dated April 17, 2018,
amongst others, Barclays Bank PLC (as agent), Bristow Norway AS and Bristow
Helicopters Limited as borrowers and guarantors and Holdings as a guarantor, as
amended and supplemented from time to datetime.

“Administrative Agent” shall have the meaning assigned to such term in the
opening paragraph hereof.



--------------------------------------------------------------------------------

“Administrative Questionnaire” shall mean, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent duly completed by such Lender.

“Affiliate” shall mean, as to any Person at any time, any other Person at any
time that directly, or indirectly through one or more intermediaries, Controls,
is Controlled by, or is under common Control with, such Person. For the purposes
of this definition, “Control” shall mean the power, directly or indirectly,
either to (i) vote 10% or more of the securities having ordinary voting power
for the election of directors (or persons performing similar functions) of a
Person or (ii) direct or cause the direction of the management and policies of a
Person, whether through the ability to exercise voting power, by control or
otherwise. The terms “Controlling”, “Controlled by”, and “under common Control
with” have the meanings correlative thereto.

“Agreement” shall have the meaning assigned to such term in the opening
paragraph hereof.

“Aircraft” means a rotorcraft that, for its horizontal motion, depends
principally on its engine-driven rotors.

“Aircraft 92001” means helicopter model AW189 bearing manufacturer’s serial
number 92001 and its equipment.

“Aircraft 92006” means helicopter model AW189 bearing manufacturer’s serial
number 92006 and its equipment.

“Aircraft 92007” means helicopter model AW189 bearing manufacturer’s serial
number 92007 and its equipment.

“Aircraft 92008” means helicopter model AW189 bearing manufacturer’s serial
number 92008 and its equipment.

“Aircraft 92009” means helicopter model AW189 bearing manufacturer’s serial
number 92009 and its equipment.

“Aircraft 92010” means helicopter model AW189 bearing manufacturer’s serial
number 92010 and its equipment.

“Aircraft Collateral” shall mean those Aircraft, aircraft frames and aircraft
equipment, in each case owned or hereafter acquired by any Loan Party (in the
case of Aircraft owned  on the Effective Date, to the extent described in the
Aircraft Collateral Schedule), in which a security interest has been or is
required to be granted by the Borrower or any other Loan Party to the
Administrative Agent for the benefit of the Secured Parties pursuant to this
Agreement (including Section 5.12) or an Aircraft Security Agreement (excluding
for the avoidance of doubt, Excluded Aircraft).

“Aircraft Collateral Schedule” shall mean Schedule 5.12(a) to this Agreement as
updated from time to time.

“Aircraft-Related Collateral” means (i) all Engines, rotor blades, rotor blade
components, auxiliary power units (as applicable), and other equipment,
avionics, appurtenances, and accessions attached to, installed on or associated
with the Aircraft Collateral from time to

 

2



--------------------------------------------------------------------------------

time and any substitutions therefor; (ii) all general intangibles, insurance and
restitution proceeds, warranties, leases, maintenance contracts, charters,
revenues, rents, and receivables, whether arising under intercompany leases or
third party leases, charters, or contracts, in each case as related to the
Aircraft Collateral and except to the extent constituting Excluded Assets
pursuant to clause (2) of definition thereof and to the extent constituting
Aircraft-Related Excluded Collateral; (iii) all sales proceeds and other
proceeds relating to Aircraft Collateral; (iv) all logs, manuals, certificates,
data, inspection, modification, maintenance, engineering, technical, and
overhaul records relating to the Aircraft Collateral or their Engines, rotor
blades, rotor blade components, auxiliary power units (if applicable), avionics,
appurtenances, accessions, equipment and parts, and (v) Company Additions under
clause (i) of the definition thereof relating to Aircraft Collateral.

“Aircraft-Related Excluded Collateral” means (i) all engines, rotor blades,
rotor blade components, auxiliary power units (as applicable), and other
equipment, avionics, appurtenances, and accessions attached to or installed on
the Excluded Aircraft from time to time and any substitutions therefor; (ii) all
general intangibles (including in respect of contracts for purchase or
construction), insurance and restitution proceeds, warranties, leases,
maintenance contracts, charters, revenues, rents, and receivables, whether
arising under intercompany leases or third party leases, charters, or contracts,
in each case as related to the Excluded Aircraft; (iii) all sales proceeds and
other proceeds relating to Excluded Aircraft; (iv) all amounts payable in
consequence of a claim under the Borrower’s or other Guarantor’s liability
insurance required to be paid to third parties (other than the Loan Parties as
to the Pledged Aircraft) whether relating to Excluded Aircraft or Aircraft
Collateral; (v) all warranties relating to Excluded Aircraft or Aircraft
Collateral assigned or required to have been assigned to any maintenance
provider or superseded by a maintenance contract; (vi) all relinquished engines,
rotorblades, parts, avionics, appurtenances, accessions, and equipment removed
from Aircraft Collateral or Excluded Aircraft and returned to a maintenance
provider; (vii) all logs, manuals, certificates, data, inspection, modification,
maintenance, engineering, technical, and overhaul records relating to the
Excluded Aircraft or their engines, rotor blades, rotor blade components,
auxiliary power units (if applicable), avionics, appurtenances, accessions,
equipment and parts, and (viii) Company Additions relating to Excluded Aircraft
and Company Additions under clause (ii) of the definition thereof relating to
Aircraft Collateral.

“Aircraft Security Agreement” shall mean, collectively, (i) all aircraft
security agreements, executed by a Loan Party and delivered to the
Administrative Agent, granting the Administrative Agent a lien over any Aircraft
Collateral registered in the U.S.; (ii) any additional aircraft security
agreements, in substantially the form of Aircraft Security Agreement described
in clause (i) with such changes as are required to make it comply with the rules
and regulations of the Jurisdiction of Registration of such Aircraft, and
(iii) any other form of security documentation (including mortgages)with respect
to Aircraft in form, scope and terms agreed to by the Administrative Agent and
the Borrower (and covering property or Collateral, including real estate, agreed
to by the Administrative Agent and the Borrower), executed by a Loan Party and
delivered to the Administrative Agent (including, for the avoidance of doubt,
the First Lien Aircraft Security Agreement and the Second Lien Aircraft Security
Agreement).

“Aircraft Substitution” means the exchange of one or more Aircraft included in
the Aircraft Collateral and Aircraft-Related Collateral related thereto for one
or more Eligible Aircraft and Aircraft-Related Collateral related thereto;
provided that, (i) in each case, the Substitution Closing Conditions shall have
been satisfied with respect to such Eligible Aircraft and Aircraft-Related
Collateral related thereto on or prior to the date on which the Aircraft
Substitution occurs as if such Eligible Aircraft was Aircraft Collateral on the
Effective Date and

 

3



--------------------------------------------------------------------------------

providing for validity and perfection of Liens on such substitute Collateral
equal to or greater than the Collateral being replaced; and (ii) Holdings shall
have given the Administrative Agent not less than three days (or such shorter
period as the Administrative Agent may agree) prior written notice before an
Aircraft Substitution shall be effective.

“Amendment No. 35 Effective Date” means August 26October 31, 2019.

“ Anti-Corruption Law” means, as to any person, the United States Foreign
Corrupt Practices Act of 1977, the UK Bribery Act of 2010 and any other similar
anti-corruption laws of the European Union.

“Applicable Foreign Jurisdiction” means, each of Canada, the Netherlands, the
United Kingdom, Panama and Cayman Islands.

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Borrowing and such Lender’s
Eurodollar Lending Office in the case of a Eurodollar Rate Borrowing.

“Applicable Margin” shall mean, as of any date, (A) with respect to all Term
Loans outstanding on any dateor after the Effective Date, but prior to the
Amendment No. 5 Effective Date, a percentage per annum equal to (i) 7.00% for
Term Loans that are Eurodollar Rate Loans and (ii) 6.00% for Term Loans that are
Base Rate Loans., (B) with respect to all Term Loans outstanding for the period
commencing on the Amendment No. 5 Effective Date and ending on the date that is
six months after the Amendment No. 5 Effective Date, a percentage per annum
equal to (i) 8.00% for Term Loans that are Eurodollar Rate Loans and (ii) 7.00%
for Term Loans that are Base Rate Loans, and (C) with respect to all Term Loans
outstanding after the six month anniversary of the Amendment No. 5 Effective
Date, a percentage per annum equal to (i) 9.00% for Term Loans that are
Eurodollar Rate Loans and (ii) 8.00% for Term Loans that are Base Rate Loans.

“Approved Fund” shall mean any Person (other than a natural Person) that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business and that is administered or managed by (i) a Lender, (ii) an Affiliate
of a Lender or (iii) an entity or an Affiliate of an entity that administers or
manages a Lender.

“ Approved Lender” means (i) each Lender party to this Agreement as of the
Effective Date, (ii) any fund or similar investment vehicle the investment
decisions with respect to which are made by an (x) any Lender party to this
Agreement as of the Effective Date or (y) investment manager or other Person
that manages a Lender party to this Agreement as of the Effective Date and
(iii) the Affiliates of each of the foregoing to the extent that the investment
decisions with respect to which are made as specified in (x) and (y) above.

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.4(b)) and accepted by the Administrative Agent, in the
form of Exhibit B attached hereto or any other form approved by the
Administrative Agent.

“Assurance Letter” shall mean a letter to the Department and signed by the
Administrative Agent, all Lenders as of the Effective Date, the Borrower,
Bristow Helicopter Group Limited and others, giving assurances to the Department
with respect to the U.K. SAR Contract.

 

4



--------------------------------------------------------------------------------

“Average Debt” of the Borrower, as of any date, shall mean (i) the sum of
consolidated debt on the balance sheet of the Borrower for the Borrower’s two
most recently completed Fiscal Years, as set forth in the consolidated balance
sheet contained in the annual audit report of the Borrower for such Fiscal
Years, divided by (ii) 2.

“Aviation Authority” means, in respect of an Aircraft, the aviation authority of
the Jurisdiction of Registration of that Aircraft and any successors thereto or
other Governmental Authority which shall have control or supervision of civil
aviation in the Jurisdiction of Registration or have jurisdiction over the
registration, airworthiness or operation of, or other matters relating to, that
Aircraft.

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

“BALL” shall mean Bristow Aircraft Leasing Limited, a private limited company
incorporated in England with company number 10289512.

“BALL SPV” means Bristow Aircraft Leasing II Ltd., a private limited company
incorporated in England with company number 11983338.

“Bankruptcy Code” means Title 11, U.S.C., as now or hereafter in effect, or any
successor thereto.

“Bankruptcy Court” shall mean the United States Bankruptcy Court for the
Southern District of Texas or any other court having jurisdiction over the Cases
from time to time.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, administrative receiver, custodian,
assignee for the benefit of creditors or similar Person charged with the
reorganization or liquidation of its business or assets appointed for it,
including the Federal Deposit Insurance Corporation or any other state or
federal regulatory authority acting in such capacity, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment; provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof,
unless such ownership interest results in or provides such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

5



--------------------------------------------------------------------------------

“Bankruptcy Law” means each of (i) Title 11, U.S.C., as now or hereafter in
effect, or any successor thereto, (ii) any domestic or foreign law relating to
liquidation, administration, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, debt adjustment, receivership or similar debtor relief from time
to time in effect and affecting the rights of creditors generally (including
without limitation any plan of arrangement provisions of applicable corporation
statutes), and (iii) any order made by a court of competent jurisdiction in
respect of any of the foregoing.

“Base Rate” shall mean the highest of (i) the rate of interest per annum from
time to time published in the “Money Rates” section of The Wall Street Journal
as being the “Prime Lending Rate” or, if more than one rate is published as the
“Prime Lending Rate”, the highest of such rates, as in effect from time to time
(the “Prime Rate”), (ii) the Federal Funds Rate, as in effect from time to time,
plus one-half of one percent (0.50%) per annum and (iii) the Eurodollar Rate for
a period of one-month (after giving effect to the “floor” set forth in the
definition thereof) plus 1.00%. Each change in the Prime Rate shall be effective
from and including the date such change is publicly announced as being
effective. Each change in the Prime Rate shall be effective from and including
the date such change is publicly announced or quoted as being effective.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Borrower” has the meaning specified in Section 2.21(e).

“Borrowing” shall mean a borrowing consisting of Term Loans of the same Type,
made, converted or continued on the same date and in the case of Eurodollar Rate
Loans, as to which a single Interest Period is in effect.

“BriLog” means BriLog Leasing Ltd.

“BriLog Aircraft Leases” shall mean the Leases from BriLog to Bristow
Helicopters Limited with respect to the Specified BriLog Aircraft.

“BriLog SPV” means BriLog Leasing Ltd. II.

“Bristow Competitor” shall mean any Person (other than the Borrower or any
Subsidiary or Affiliate thereof) that provides aviation (i) services to the oil
and gas industry; (ii) search and rescue operations; or (iii) military training;
provided that, Bristow Competitor will not include any fixed or similar
investment vehicle that holds investments in any such Person.

“Business Day” means any day other than a Saturday or Sunday on which banks are
not authorized or required to close in New York, New York; provided that when
used in connection with a Eurodollar Rate Loan, the term “Business Day” shall
also exclude any day on which banks are not open for dealings in the London
interbank market.

“ Canada Aircraft Security Agreement” mean an Aircraft Security Agreement
granting the Administrative Agent a lien over any Aircraft Collateral registered
in Canada (as amended, supplemented, restated or otherwise modified from time to
time).

 

6



--------------------------------------------------------------------------------

“Capital Lease Obligations” of any Person means, at the time any determination
thereof is to be made, the amount of the liability in respect of a capital lease
that would at that time be required to be capitalized on a balance sheet in
accordance with GAAP in effect as of October 12, 2012, and the stated maturity
thereof shall be the date of the last payment of rent or any other amount due
under such lease prior to the first date upon which such lease may be prepaid by
the lessee without payment of a penalty.

“Capital Stock” shall mean, of the Borrowers or any of its Subsidiaries,

(1)    in the case of a corporation, corporate stock or, in the case of a
company, shares;

(2)    in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;

(3)    in the case of a partnership or limited liability company, partnership
interests (whether general or limited) or membership interests; and

(4)    any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person

but, in each case, excluding any debt securities convertible into such equity.

“Cases” means, collectively, the Chapter 11 bankruptcy cases initiated by the
Debtors in the Bankruptcy Court Persons identified on Schedule 8.1 on the
Petition Date and that were administratively consolidated.

“Cash Collateral Order” shall mean that order entered by the Bankruptcy Court
approving the authority to use cash collateral and grant adequate protection to
certain of the Lenders (as defined in the DIP Credit Agreement) on June 28, 2019
[Docket No. 312], together with all extensions, modifications and amendments
thereto, and that has not been vacated, reversed or stayed and has not been
amended or modified.

“Cash Flow Forecast” means a projected statement of sources and uses of cash for
the Borrower and its Subsidiaries on a consolidated basis, broken down by weeks,
including the anticipated uses of the proceeds of the Term Loans for each week
during such period, in form and detail reasonably satisfactory to the
advisors to the Administrative Agent and the Lenders (it being understood
that the form and detail of any Cash Flow Forecast shall be deemed to be
reasonably satisfactory to the advisors to the Administrative Agent and the
Lenders so long as such Cash Flow Forecast is substantially consistent in form
and detail with the Cash Flow Forecast most recently provided to the Lenders on
or prior to the Effective Date).

“Cash Management Order” shall mean that order entered in the Cases by the
Bankruptcy Court on June 27, 2019 [Docket No. 306], together with all
extensions, modifications and amendments thereto, and that, has not been
vacated, reversed or stayed and has not been amended or modified without the
prior written consent of the Required Lenders (as defined in the DIP Credit
Agreement).

“Casualty” shall mean (a) a casualty involving Collateral or theany Specified
Aircraft (unless, in the case of a Specified Aircraft, such Specified Aircraft
is subject to a Specified Aircraft Financing) that results in a loss or a
constructive total loss of such Collateral or the Specified Aircraft (treating
engines and auxiliary power units separately when a Casualty is

 

7



--------------------------------------------------------------------------------

limited to such items), (b) a condemnation, confiscation, seizure or requisition
of the Collateral or theany Specified Aircraft (unless, in the case of a
Specified Aircraft, such Specified Aircraft is subject to a Specified Aircraft
Financing) of use that continues for more than one hundred eighty (180) days or
(c) the receipt of the option exercise fee in relation to a Specified Aircraft
(unless such Specified Aircraft is subject to a Specified Aircraft Financing) by
Holdings or any of its Subsidiaries (including BALL or BALL SPV) in the event
that the Department exercises its right, in its sole discretion, to require the
transfer of ownership of any Specified Aircraft under the U.K. SAR Contract
Condition 58.

“Cayman Security Documents” means the (i ) Cayman Share Charges and (ii) all
other Cayman Islands law governed share charges over the shares of Bristow
Holdings Company Ltd. III and BriLog SPV.law-governed instruments and agreements
securing the whole or any part of   the Obligations or any Guarantee thereof (in
each case, as amended, supplemented, restated or otherwise modified from time to
time).

“Cayman Share Charges” shall mean (i ) the Cayman Islands law-governed equitable
charge over shares granted by Bristow Holdings Company Ltd. over all of the
issued and outstanding shares in the Co-Borrower in favour of the Administrative
Agent, for the ratable benefit of the Secured Parties; and (ii) the Cayman
Islands law-governed equitable charge over shares granted by BriLog Leasing Ltd.
over all of the issued and outstanding shares in BriLog SPV in favour, BGI
International Ltd. and Bristow International Leasing Limited in favor of the
Administrative Agent, for the ratable benefit of the Secured Parties.

“Change in Control” shall mean the occurrence of one or more of the following
events: (i) any sale, lease, exchange or other transfer (in a single transaction
or a series of related transactions) of all or substantially all of the assets
of the Borrower and its Subsidiaries, taken as a whole, to any Person or “group”
(within the meaning of the Securities Exchange Act of 1934 and the rules of the
Securities and Exchange Commission thereunder in effect on the date hereof),
(ii) the acquisition of ownership, directly or indirectly, beneficially or of
record, by any Person or “group” (within the meaning of the Securities Exchange
Act of 1934 and the rules of the Securities and Exchange Commission thereunder
as in effect on the date hereof), other than a Permitted Holder, of 50% or more
of the outstanding shares of the voting stock of the Borrower, or
(iii) occupation of a majority of the seats (other than vacant seats) on the
board of directors of the Borrower by Persons who were neither (w) nominated,
appointed or approved by a Permitted Holder, (x) members of the board of
directors on the Effective Date, (y) nominated, appointed or approved by the
board of directors nor (z) appointed by directors so nominated, appointed or
approved; provided, however, that, with respect to clause (ii) above a
transaction in which the Borrower becomes a Subsidiary of another Person (other
than a Person that is an individual) shall not constitute a Change in Control
if:

(a)    the stockholders of the Borrower immediately prior to such transaction
“beneficially own” (as such term is defined in Rule 13d-3 and Rule 13d-5 under
the Exchange Act), directly or indirectly through one or more intermediaries, at
least a majority of the voting power of the outstanding voting stock of the
Borrower immediately following the consummation of such transaction; and

(b)    immediately following the consummation of such transaction, no “person”
(as such term is defined above), other than such other Person (but including the
holders of the equity interests of such other Person), “beneficially owns” (as
such term is defined above), directly or indirectly through one or more
intermediaries, more than 50% of the voting power of the outstanding voting
stock of the Borrower; and.

 

8



--------------------------------------------------------------------------------

(c) the occurrence of the events described in (a) or (b) above shall not be
deemed a “Change in Control” if such events occur as a result of the Cases.

“Change in Law” shall mean (a) the adoption of any applicable law, rule or
regulation after the date of this Agreement, (b) any change in any applicable
law, rule or regulation, or any change in the interpretation or application
thereof, by any Governmental Authority after the date of this Agreement, or
(c) compliance by any Lender (or its Applicable Lending Office) (or for purposes
of Section 2.13(b), by such Lender’s parent corporation, if applicable) with any
request, rule, guideline or directive (whether or not having the force of law)
of any Governmental Authority made or issued after the date of this Agreement;
it being understood, for the avoidance of doubt, that (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives made or issued by any Governmental Authority thereunder or in
connection therewith (whether or not having the force of law), and related acts
of compliance as described in clause (c) of this definition, and (ii) all
requests, rules, guidelines or directives concerning capital adequacy or
liquidity (A) promulgated by the Bank for International Settlements or the Basel
Committee on Banking Supervision (or any successor or similar authority) and
made or issued by any Governmental Authority or (B) made or issued by the United
States or foreign regulatory authorities, in each case pursuant to Basel III,
and related acts of compliance as described in clause (c) of this definition,
shall in each case be deemed to be a “Change in Law”, regardless of the date
enacted, adopted, promulgated, made or issued.

“Code” shall mean the Internal Revenue Code of 1986, as amended and in effect
from time to time.

“Collateral” shall mean all property wherever located and whether now owned or
at any time acquired after the Effective Date by the Borrower or any Guarantor
as to which a Lien is granted, or is purported to be granted, under the Security
Documents to secure the Obligations (including any Facility Guarantee).

“Collateral Agency Agreement” shall mean that certain Collateral Agency
Agreement dated as of March 6, 2018 among the Borrower, certain of the
Guarantors party thereto, U.S. Bank National Association, as trustee and
collateral agent (as amended or supplemented from time to time).

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Company Additions” means in respect of an Aircraft Collateral or an Excluded
Aircraft (i) additional accessories, parts, devices, or equipment, but only if
such accessories, parts, devices, or equipment (A) are not required to be
incorporated or installed in or attached to such aircraft (or its engine)
pursuant to applicable requirements of the FAA or other jurisdiction in which
the related aircraft may be registered; and (B) will not impair the originally
intended function or use of such aircraft; and (ii) the personal effects of any
passenger (if owned by a Borrower or any Guarantor).

 

9



--------------------------------------------------------------------------------

“Compliance Certificate” shall mean a certificate from the chief financial
officer, chief accounting officer, treasurer or controller of the Borrower in
the form of, and containing the certifications set forth in, the certificate
attached hereto as Exhibit D.

“Contractor” shall mean Bristow Helicopters Limited, a company established under
the laws of England.

“Contractual Obligation” of any Person shall mean any provision of any security
issued by such Person or of any agreement, instrument or undertaking under which
such Person is obligated or by which it or any of the property in which it has
an interest is bound.

“ Control Agreement” shall have the meaning assigned to such term in the U.S.
Security Agreement.

“Convention ” shall mean the Convention on International Interests in Mobile
Equipment, signed contemporaneously with the Protocol in Cape Town, South Africa
on November 16, 2001, as may be amended.

“Corrosion Settlement Agreement” shall mean the settlement agreement on
corrosion between Leonardo S.p.a, LMWL, BriLog and the Lead Borrower dated
20 February 2018.

“Debtors” shall mean the Persons identified on Schedule 8.1, each of which is a
debtor and debtor-in-possession in the Cases.

“Default” shall mean any condition or event that, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.

“Default Interest” shall have the meaning given to such term in Section 2.9(b).

“ De Minimis Accounts” means deposit accounts and securities accounts of the
Loan Parties having a balance at all times of less than $500,000 individually
for any such account or $5,000,000 in the aggregate for all such accounts.

“Department” shall mean the United Kingdom Department for Transport and its
executive agencies, including the Maritime and Coastguard Agency.

“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by the Borrower or any Subsidiary in connection with an
asset sale or other disposition that is designated as Designated Non-Cash
Consideration pursuant to a certificate of a Responsible Officer, setting forth
the basis of such valuation (which amount will be reduced by the fair market
value of the portion of the non-cash consideration converted to cash within 180
days following the consummation of the applicable sale or other disposition).

“DIP Cayman Intercreditor Agreement” shall mean a customary intercreditor
agreement negotiated, in good faith by the Required Lenders, in the form
approved by the Required Lenders and entered into in connection with the
Collateral owned by BriLog and reflecting the Lien priorities set forth in the
DIP Order.

“DIP Credit Agreement” shall mean that certain Superpriority Secured
Debtor-in-Possession Credit Agreement, dated as of August 26, 2019 (as
amended, amended and restated, supplemented or otherwise modified from time to
time), by and among the Borrowers, the

 

10



--------------------------------------------------------------------------------

guarantors from time to time party thereto, the several financial institutions
and lenders from time to time party  thereto and Ankura Trust Company, LLC, as
administrative agent and collateral agent.

“DIP Credit Agreement Secured Parties” means the “Secured Parties” under and as
defined in the DIP Credit Agreement.”

“DIP Intercreditor Agreement” shall mean a customary intercreditor agreement,
negotiated in good faith by the Required Lenders, in the form approved by the
Required Lenders (such approval not to be unreasonably withheld, conditioned or
delayed (giving deference to the expected funding date under the DIP Term Loan))
and entered into in connection with the DIP Junior Priority Collateral.

“DIP Intercreditor Agreements” means, collectively, the DIP Intercreditor
Agreement and the DIP Cayman Intercreditor Agreement.

“DIP Junior Priority Collateral” means the “Junior Priority Collateral” as
defined in the DIP Credit Agreement.

“DIP Obligations” means the “Obligations” as defined in the DIP Credit
Agreement.

“DIP Order” shall mean means the Order (A) Authorizing the Debtors to Obtain
Postpetition Financing, (B) Authorizing the Debtors to Continue to Use Cash
Collateral, (C) Granting Liens and Providing Superpriority Administrative
Expense Status (D) Modifying the Automatic Stay, and (E) Granting Related Relief
[Docket No. 582].

“DIP Term Loan” means the “Term Loan” as defined in the DIP Credit Agreement.

“Direct Wholly Owned Domestic Subsidiary” shall mean each Domestic Subsidiary
that is a Direct Wholly Owned Subsidiary.

“Direct Wholly Owned Foreign Subsidiary” shall mean any Direct Wholly Owned
Subsidiary that is not a Direct Wholly Owned Domestic Subsidiary.

“Direct Wholly Owned Subsidiary” shall mean each Subsidiary of the Borrower, all
of the Capital Stock of which (other than directors’ qualifying shares) is owned
by the Lead Borrower directly all of whose Capital Stock (other than directors’
qualifying shares) is at the time owned, directly or indirectly by the Lead
Borrower.

“Disclosed Existing Sublease” shall have the meaning assigned to such term in
the definition of “Aircraft Permitted Liens” in the Aircraft Security Agreement.

“Disqualified Stock” means any Capital Stock that, by its terms (or by the terms
of any security into which it is convertible or for which it is exchangeable),
or upon the happening of any event:

(1) matures (excluding any maturity as a result of an optional redemption by the
issuer thereof) or is mandatorily redeemable pursuant to a sinking fund
obligation or otherwise;

 

11



--------------------------------------------------------------------------------

(2)    is convertible or exchangeable for Indebtedness or other Disqualified
Stock (excluding Capital Stock which is convertible or exchangeable solely at
the option of the issuer thereof); or

(3)    is redeemable at the option of the holder thereof, in whole or in part,
in each case, on or prior to the date that is 91 days after the Maturity Date;

provided that only the portion of Capital Stock which so matures or is
mandatorily redeemable, is so convertible or exchangeable or is so redeemable at
the option of the holder thereof prior to such date shall be deemed to be
Disqualified Stock. Notwithstanding the preceding sentence, any Capital Stock
that would constitute Disqualified Stock solely because the holders thereof (or
of any security into which it is convertible or for which it is exchangeable)
have the right to require the issuer to repurchase such Capital Stock (or such
security into which it is convertible or for which it is exchangeable) upon the
occurrence of any of the events constituting an asset sale or a change of
control shall not constitute Disqualified Stock if such Capital Stock (and all
such securities into which it is convertible or for which it is exchangeable)
provides that the issuer thereof will not repurchase or redeem any such Capital
Stock (or any such security into which it is convertible or for which it is
exchangeable) pursuant to such provisions prior to compliance by the Borrower
with the applicable provisions of this Agreement.

“Dividing Person” has the meaning assigned to it in the definition of
“Division”.

“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.

“Division Successor” means any Person that, upon the consummation of a Division
of a Dividing Person, holds all or any portion of the assets, liabilities and/or
obligations previously held by such Dividing Person immediately prior to the
consummation of such Division. A Dividing Person which retains any of its
assets, liabilities and/or obligations after a Division shall be deemed a
Division Successor upon the occurrence of such Division.

“Dollar(s)” and the sign “$” shall mean lawful money of the United States of
America.

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender (or an Affiliate of such Lender) specified as its “Domestic Lending
Office” in the Administrative Questionnaire submitted by such Lender or such
other office of such Lender (or an Affiliate of such Lender) as such Lender may
from time to time specify to the Borrower and the Administrative Agent.

“Domestic Subsidiary” shall mean each Subsidiary that is not a Foreign
Subsidiary.

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.

 

12



--------------------------------------------------------------------------------

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” shall mean the date on which the conditions precedent set forth
in Section 3.1 have been satisfied or waived in accordance with
Section 10.2May 10, 2019.

“Effective Date Jurisdiction” means the Jurisdiction of Registration of any
Aircraft Collateral owned by any Loan Party on the Effective Date (it being
understood that the only such jurisdiction is the United States of America).

“Eligible Aircraft” means any one or more aircraft (“substitution aircraft”) (i)
which has (or jointly have) a fair market value (as determined by Holdings in
consultation with the Lenders or their advisors, and including Aircraft
Collateral and Aircraft-Related Collateral related thereto) equal to or greater
than the fair market value of one or more Aircraft included in the Aircraft
Collateral and Aircraft-Related Collateral related thereto being replaced by the
substitution aircraft; and (ii) which substitution aircraft is (or are)
registered (A) in (x) prior to the Amendment No. 5 Effective Date, any Effective
Date Jurisdiction and (y) on and following the Amendment No. 5 Effective Date,
any Emergence Date Jurisdiction, or (B) in any jurisdiction in which Holdings or
any Subsidiary is required to perform helicopter transportation services for
customers, the performance of services in which would not invalidate Holdings’
required insurance coverage.

“ Emergence Date Jurisdiction” means Australia, Canada, Nigeria, Norway, the
United Kingdom, Trinidad & Tobago and the United States.

“Engine” at any date of determination, with respect to any Aircraft Collateral,
shall have the meaning given to such term in the applicable Aircraft Security
Agreement or supplement thereto.

“ English Loan Party” means any Loan Party incorporated in England.

“ English Aircraft Security Agreement” mean an Aircraft Security Agreement
granting the Administrative Agent a lien over any Aircraft Collateral registered
in the United Kingdom.

“English Security Documents” means (i ) an English law security document in
relation to the shares in BALL SPV and certain intercompany loan receivables
owed to Bristow Cayman Ltd. by Bristow Helicopter Group Limited and any other
Security Document governed by English law and (ii) each English Aircraft
Security Agreement (in each case, as amended, supplemented, restated or
otherwise modified from time to time).

“Environmental Laws” shall mean all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, Release or threatened Release of any Hazardous Material or to
health and safety matters.

 

13



--------------------------------------------------------------------------------

“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation and
remediation, costs of administrative oversight, fines, natural resource damages,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (i) any actual or alleged violation of
any Environmental Law, (ii) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (iii) any actual or
alleged exposure to any Hazardous Materials, or (iv) the Release or threatened
Release of any Hazardous Materials.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute.

“ERISA Affiliate” shall mean any trade or business (whether or not
incorporated), which, together with the Borrower, is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for the purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

“ERISA Event” shall mean (i) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived); (ii) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived;
(iii) the filing pursuant to Section 412(d) of the Code or Section 303(d) of
ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (iv) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (v) the receipt by the Borrower or any ERISA Affiliate
from the PBGC or a plan administrator appointed by the PBGC of any notice
relating to an intention to terminate any Plan or Plans or to appoint a trustee
to administer any Plan; (vi) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; or (vii) the receipt by the Borrower or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender (or an Affiliate of such Lender) specified as its “Eurodollar
Lending Office” in the Administrative Questionnaire submitted by such Lender or
such other office of such Lender (or an Affiliate of such Lender) as such Lender
may from time to time specify to the Borrower and the Administrative Agent.

“Eurodollar Liabilities” has the meaning assigned to that term in Regulation D.

“Eurodollar Rate” means, for any Interest Period for each Eurodollar Rate Loan
comprising part of the same Borrowing, the higher of (x) 2.50% per annum and
(y) an interest rate per annum equal to the rate per annum obtained by dividing
(a) the rate per annum (rounded upwards, if necessary, to the nearest 1/100 of
1%) appearing on Reuters Screen LIBOR01 Page (or any successor page) as the
London interbank offered rate for deposits in Dollars at approximately 11:00
a.m. (London, England time), two (2) Business Days prior to the first day of

 

14



--------------------------------------------------------------------------------

such Interest Period for a term comparable to such Interest Period or, if for
any reason such rate is not available, the “Eurodollar Rate” shall be, for any
Interest Period, the rate per annum reasonably determined by the Administrative
Agent as the rate of interest at which deposits in Dollars in the approximate
amount of the Eurodollar Rate Loan comprising part of such Borrowing would be
offered by the Administrative Agent to major banks in the London interbank
Eurodollar market at their request at or about 10:00 a.m. (New York, New York
time) two (2) Business Days prior to the first day of such Interest Period for a
term comparable to such Interest Period, by (b) a percentage equal to 100% minus
the Eurodollar Rate Reserve Percentage for such Interest Period.

“Eurodollar Rate Reserve Percentage” means, for any Interest Period for all
Eurodollar Rate Loans comprising part of the same Borrowing, the reserve
percentage expressed as a decimal (rounded upwards to the next 1/100th of 1%)
applicable two (2) Business Days before the first day of such Interest Period
under regulations issued from time to time by the Board of Governors of the
Federal Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any emergency, supplemental or other
marginal reserve requirement) for a member bank of the Federal Reserve System
with respect to liabilities or assets consisting of or including Eurodollar
Liabilities (or with respect to any other category of liabilities that includes
deposits by reference to which the interest rate on Eurodollar Rate Loans is
determined) having a term equal to such Interest Period.

“Event of Default” shall have the meaning provided in Article VIII.

“Excluded Accounts” means (a) deposit accounts exclusively used for payroll,
payroll taxes or employee benefits (including, without limitation, pension fund
accounts and 401(k) accounts), (b) deposit accounts exclusively used for taxes,
including, without limitation, sales taxes, (c) escrow accounts, (d) fiduciary
or trust accounts or cash collateral accounts supporting letters of credit or
bank guarantees permitted by this Agreement, and (e) deposit accounts that are
zero balance accounts, (f) deposit accounts and securities accounts with a
balance at all times less than $500,000 individually or $5,000,000 in the
aggregate,(g) securities accounts opened in connection with the Existing Senior
Secured Notes and (h) any Pension Scheme Escrow Account, and shall include, in
the case of clauses (a) through (he), all funds, financial assets and other
property held therein..

“Excluded Aircraft” means any currently owned (including those set forth on
Schedule 3.1) or after-acquired aircraft that neither Holdings nor any
Guarantorother Loan Party is required to pledge nor opts to pledge under the
terms of this Agreement (including any such aircraft released from the
Administrative Agent’s Lien in accordance with the Loan Documents), all Airbus
H225/Eurocopter EC225 helicopters and all fixed-wing aircraft. For the avoidance
of doubt, Aircraft Collateral and Aircraft-Related Collateral shall not
constituteinclude Excluded Aircraft.

“Excluded Aircraft Collateral” means the (i) Excluded Aircraft and (ii) the
Aircraft-Related Excluded Collateral.

“Excluded Assets” means the following (unless or until such assets are expressly
pledged to, or a Lien thereon is expressly granted to, the Administrative
Agent):

(1) all Excluded Aircraft Collateral;

 

15



--------------------------------------------------------------------------------

(2)    any lease, license, contract, agreement, asset or other general
intangible, in each case permitted under this Agreement, to the extent that a
grant of a security interest therein (i) would violate applicable law or
(ii) would violate or invalidate such lease, license, contract, agreement, asset
or other general intangible or create a right of termination in favor of any
other party thereto (other than the Borrower or any Subsidiary) or requires a
consent not obtained of any governmental authority or another Person (other than
the Borrower or a Subsidiary of the Borrower) after giving effect to the
applicable anti-assignment provisions of the Uniform Commercial Code (if the
Uniform Commercial Code is applicable thereto) or other applicable law
(including the Bankruptcy Code and including any applicable foreign law), other
than proceeds and receivables thereof, the assignment of which is expressly
deemed effective under the Uniform Commercial Code (if the Uniform Commercial
Code is applicable thereto) or other applicable law notwithstanding such
prohibition;

(3)    the 13.5% subordinated loan stock agreement between Bristow Aviation
Holdings Limited and Bristow International Panama S. de. R.L RL;

(4)    all collateral that secures, and substitution collateral that may from
time to time secure, the Existing Financings pursuant to their respective terms
and pursuant to refinancings or replacements thereof (provided that the value of
collateral securing any replacement or refinancing is not materially in excess
of the value of collateral securing such Existing Financings (as determined in
good faith by Holdings));

(5)    [intentionally omitted];

(6)    any “intent to use” trademark applications for which a statement of use
has not been filed (but only until such statement is filed);

(7)    any assets or property secured by Liens incurred pursuant to clause (iv),
(v) or (xi) of the definition of Permitted Liens (but only so long as such Liens
are in place);

(8)    all real property, whether fee owned or leased;

(9)    motor vehicles and other assets subject to certificates of title
(excluding Aircraft Collateral and Aircraft-Related Collateral); and

(10)    the Excluded Accounts and any amounts deposited in or items on credit
thereto;

provided that “Excluded Assets” shall not include any proceeds, products,
substitutions or replacements of Excluded Assets that would otherwise constitute
Collateral (unless such proceeds products, substitutions or replacements
constitute Excluded Assets).

“ Excluded Taxes” shall mean with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) income or franchise taxesTaxes imposed
on (or measured by) its net income by the United States of America, or by the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
Applicable Lending Office is located, (b) any branch profits taxesTaxes imposed
by the United States of America or any similar taxTax imposed by any other
jurisdiction in which any Lender is located, (c) in the case of a Lender, any
federal withholding taxTax that (i) is imposed on amounts payable to such Lender
at the time such Lender becomes a party to this Agreement, except to the extent
that, pursuant to Section 2.15, amounts with respect to such Taxes were

 

16



--------------------------------------------------------------------------------

payable to such Lender’s assignor immediately before such Lender became a party
hereto, (ii) is imposed on amounts payable to such Lender at any time that such
Lender designates a new lending office, other than taxesTaxes that have accrued
prior to the designation of such lending office that are otherwise not Excluded
Taxes, or (iii) is attributable to such Lender’s failure to comply with
Section 2.15(e), Section 2.15(f) or Section 2.15(g), and (d) any United States
federal withholding Taxes imposed under FATCA.

“Existing Collateral Agent” means U.S. Bank National Association, in its
capacity as trustee and collateral agent underCredit Facilities” means the
Existing Credit Facilities (as defined in the 2018 Senior Secured Notes
Indenture, and its permitted successors).

“Existing Financings” means the Existing Credit Facilities and the Lease
Financings (each as defined in the Existing2018 Senior Secured Notes Indenture).

“Existing Indebtedness” shall have the meaning set forth in Section 7.1(b).

“ FAA” means and refers to the United States Federal Aviation Administration.

“Existing Senior Secured Notes” means the 8.75% Senior Secured Notes due 2023
issued under the Existing Senior Secured Notes Indenture.

“Existing Senior Secured Notes Indenture” means that certain Indenture, dated as
of March 6, 2018 (as amended, supplemented, restated or otherwise modified), by
and among Borrower, certain of its subsidiaries and U.S. Bank National
Association, as trustee and collateral agent.

“Existing Senior Secured Notes Secured Parties” shall mean the secured parties
in respect of the Existing Senior Secured Notes.

“Facility Guarantee” means the Guarantee made by the Guarantors pursuant to
Article XI.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the Effective
Date (or any amended or successor version that is substantively comparable and
not materially more onerous to comply with), any current or future regulations
or official interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Code, any applicable intergovernmental agreements with
respect thereto and any fiscal or regulatory legislation, rules or practices
adopted pursuant to such intergovernmental agreements.

“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the next 1/100 of 1%) equal to the weighted average of
the rates on overnight Federal funds transactions with member banks of the
Federal Reserve System, as published by the Federal Reserve Bank of New York on
the next succeeding Business Day or, if such rate is not so published for any
Business Day, the Federal Funds Rate for such day shall be the average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the quotations for such day
on such transactions received by the Administrative Agent from three Federal
funds brokers of recognized standing selected by the Administrative Agent.

“Fee Letter” shall mean that certain fee letter, dated as of May 10, 2019,
executed by Ankura Trust Company, LLC and accepted by the Borrower.

 

17



--------------------------------------------------------------------------------

“ First and Second Lien Security Agreement” means an agreement, substantially in
the form of the First Lien Security Agreement, executed by the parties thereto
in favor of the Administrative Agent and securing the Secured Obligations,
subject (with respect to certain Collateral as provided therein) to the Liens
created by the First Lien Security Agreement.

“First Lien Aircraft Security Agreement” means the Aircraft Security Agreement
executed by Bristow U.S. LLC, in favor of the Existing Collateral Agent,
securing the Existing Senior Secured Notes and covering certain Aircraft
registered in the United States.

“First Lien Security Agreement” means the Security Agreement executed by the
parties thereto, in favor of the Existing Collateral Agent.

“Fiscal Quarter” shall mean any fiscal quarter of the Borrower.

“Fiscal Year” shall mean any fiscal year of the Borrower.

“Foreign Lender” shall mean any Lender that is not a United States person under
Section 7701(a)(30) of the Code.

“Foreign Security Documents” shall mean, collectively, the Canada Aircraft
Security Agreement, the Netherlands Security Documents, the English Security
Documents, the Cayman Security Documents and the Panama Security Documents.

“Foreign Subsidiary” shall mean (i) any Subsidiary that is organized under the
laws of a jurisdiction other than one of the fifty states of the United States
or the District of Columbia and (ii) any Subsidiary of a Foreign Subsidiary
described in clause (i), whether or not such Subsidiary is organized under the
laws of one of the fifty states of the United States or the District of
Columbia.

“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of Section 1.3.

“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

“Guarantee” of or by any Person (the “guarantor”) shall mean any Contractual
Obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly and including
any obligation, direct or indirect, of the guarantor (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (ii) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness of the payment
thereof, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or (iv) as an account party
in respect of any letter of credit or letter of guaranty issued in support of
such Indebtedness; provided, that the term “Guarantee” shall not include
endorsements for collection or deposits in the ordinary course of business. The
amount of any Guarantee shall be deemed to be an amount equal to the stated

 

18



--------------------------------------------------------------------------------

or determinable amount of the primary obligation in respect of which Guarantee
is made or, if not so stated or determinable, the maximum reasonably anticipated
liability in respect thereof (assuming such Person is required to perform
thereunder) as determined by such Person in good faith. The term “Guarantee”
used as a verb has a corresponding meaning.

“Guarantor” shall mean (x) each Person party hereto on the Effective Date and
listed on Schedule I and (y) each other Person that shall have become a
Guarantor pursuant to Section 5.10(a), in each case until released in accordance
with the Facility Guarantee or the other Loan Documents.

“Hazardous Materials” shall have the meaning assigned to that term in the
Comprehensive Environmental Response Compensation and Liability Act of 1980, as
amended by the Superfund Amendments and Reauthorization Acts of 1986, and shall
also include petroleum, including crude oil or any fraction thereof, or any
other substance defined as “hazardous” or “toxic” or words with similar meaning
and effect under any Environmental Law applicable to the Borrower or any of its
Subsidiaries.

“Hedging Obligations” of any Person shall mean any and all net obligations of
such Person, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired under (i) any and all Hedging
Transactions, and (ii) any and all renewals, extensions and modifications of any
Hedging Transactions and any and all substitutions for any Hedging Transactions.

“Hedging Transaction” of any Person shall mean any interest rate or foreign
currency transaction (including an agreement with respect thereto) now existing
or hereafter entered into by such Person that is a rate swap, basis swap,
forward rate transaction, commodity swap, interest rate option, foreign exchange
transaction, cap transaction, floor transaction, collateral transaction, forward
transaction, currency swap transaction, cross-currency rate swap transaction,
currency option or any other similar transaction (including any option with
respect to any of these transactions) or any combination thereof, whether linked
to one or more interest rates, foreign currencies, commodity prices, equity
prices or other financial measures.

“Holdings” shall have the meaning in the introductory paragraph hereof.

“Indebtedness” of any Person shall mean, without duplication (i) obligations of
such Person for borrowed money, (ii) obligations of such Person evidenced by
bonds, debentures, notes or other similar instruments, (iii) obligations of such
Person in respect of the deferred purchase price of property or services (other
than trade payables incurred in the ordinary course of business on terms
customary in the trade) that are treated as debt in accordance with GAAP;
(iv) obligations of such Person under any conditional sale or other title
retention agreement(s) relating to property acquired by such Person, (v) all
Capital Lease Obligations for borrowed money of such Person treated as debt in
accordance with GAAP, (vi) all obligations, contingent or otherwise, of such
Person in respect of letters of credit, bank guarantees, acceptances or similar
extensions of credit, (vii) Guarantees of such Person of the type of
Indebtedness described in clauses (i) through (vi) above, (viii) Indebtedness of
a third party secured by any Lien on property owned by such Person, whether or
not such Indebtedness has been assumed by such Person, (ix) Disqualified Stock
of such Person, (x) Off-Balance Sheet Liabilities and (xi) all Hedging
Obligations.

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

 

19



--------------------------------------------------------------------------------

“Insignificant Subsidiary” shall mean any Subsidiary which has total assets or
total revenues (on a consolidated basis with its Subsidiaries) of not more than
1% of the total assets or total revenues, as applicable, of the Borrower (on a
consolidated basis with the Borrower’s Subsidiaries); provided, that the total
assets and total revenues of all Subsidiaries that are so designated, as
reflected on the Borrower’s most recent consolidating balance sheet prepared in
accordance with GAAP, may not in the aggregate at any time exceed 5% of the
total assets or total revenues, as applicable, of the Borrower (on a
consolidated basis with the Borrower’s Subsidiaries).

“Intercreditor Agreement” shall mean a junior lien intercreditor agreement (as
the same may be amended, amended and restated, supplemented or otherwise
modified from time to time) substantially in the form of Exhibit C to the
Collateral Agency Agreement, with such changes thereto as agreed by the parties
thereto.

“Interest Period” shall mean with respect to any Eurodollar Rate Borrowing a
period of one, two, three or six months; provided, that:

(i)    the initial Interest Period for such Borrowing shall commence on the date
of such Borrowing (including the date of any conversion from a Borrowing of
another Type), and each Interest Period occurring thereafter in respect of such
Borrowing shall commence on the day on which the next preceding Interest Period
expires;

(ii)    if any Interest Period would otherwise end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day, unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day;

(iii)    any Interest Period which begins on the last Business Day of a calendar
month or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period shall end on the last Business
Day of such calendar month; and

(iv)     no Interest Period may extend beyond the Maturity Date.

“International Interest” shall mean an “international interest” as defined in
the Treaty.

“International Registry” means the International Registry of Mobile Assets
maintained under the Cape Town Convention and the Aircraft Protocol adopted on
November 16, 2001, at Cape Town, South Africa or their successors for the
recordation of interests therein.

“Investment” shall have the meaning assigned to such term in Section 7.4.

“ITAR-Controlled Collateral” shall mean collateral which is subject to the
International Traffic in Arms Regulations by virtue of being listed on the
United States Munitions List.

“Jurisdiction of Registration” means the jurisdiction in which the applicable
Aircraft Collateral is registered as of the relevant date of determination.

 

20



--------------------------------------------------------------------------------

“Lease” means any agreement, whether written or oral, no matter how styled or
structured, pursuant to which a Loan Party is entitled to the use or occupancy
of any space in a structure, land, improvements or premises for any period of
time.

“Legal Reservations” means:

 

  (a)

the principle that equitable remedies may be granted or refused at the
discretion of a court and the limitation of enforcement by laws relating to
bankruptcy, insolvency, liquidation, reorganisation, court schemes, moratoria
and other laws generally affecting the rights of creditors;

 

  (b)

the principle that additional interest imposed pursuant to any relevant
agreement may be held to be unenforceable on the grounds that it is a penalty;

 

  (c)

the accessory nature of certain security interests;

 

  (d)

the principle that the creation or purported creation of security over any
contract or agreement which is subject to a prohibition on transfer, assignment
or charging may be void, ineffective or invalid and may give rise to a breach of
contract or agreement over which security has purportedly been created;

 

  (e)

similar principles, rights and defences under the laws of the jurisdiction of
its organization or incorporation of a Loan Party;

 

  (f)

regardless of whether security is expressed to have a particular ranking or
type, it may as a matter of law, take effect in a manner other than as so
expressed; and

 

  (g)

any other matters which are set out as qualifications or reservations as to
matters of law in any legal opinion delivered pursuant to or in connection with
this Agreement.

“Lender Insolvency Event” shall mean that (i) a Lender or its Parent Company
admits in writing its inability to pay its debts as they become due, or (ii) a
Lender or its Parent Company is the subject of a bankruptcy, insolvency,
reorganization, liquidation or similar proceeding, or a receiver, trustee,
conservator, custodian or the like has been appointed for such Lender or its
Parent Company, under the Bankruptcy Code, or such Lender or its Parent Company
has taken any action in furtherance of or indicating its consent to or
acquiescence in any such proceeding or appointment, or (iii) a Lender or its
Parent Company has been adjudicated as, or determined by any Governmental
Authority having regulatory authority over such Person or its assets to be,
insolvent; provided that, for the avoidance of doubt, a Lender Insolvency Event
shall not be deemed to have occurred solely by virtue of the ownership or
acquisition of any equity interest in or control of a Lender or a Parent Company
thereof by a Governmental Authority or an instrumentality thereof.

“Lenders” shall have the meaning assigned to such term in the opening paragraph
of this Agreement.

“Leonardo Aircraft” means Aircraft 92007, Aircraft 92008, Aircraft 92009 and
Aircraft 92010.

 

21



--------------------------------------------------------------------------------

“Leonardo Aircraft Subleases” shall mean the subleases from BALL to Bristow
Helicopters Limited with respect to the Leonardo Aircraft.

“Lien” shall mean any mortgage, pledge, security interest, lien (statutory or
otherwise), charge, encumbrance, hypothecation, assignment, deposit arrangement,
or other arrangement having the practical effect of the foregoing or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having the same economic effect as any
of the foregoing) intended to assure or support payment or performance of any
obligation.

“LMWL” means Leonardo MW Ltd., a company incorporated in England and Wales
(registration number 02426132), whose registered office is at Sigma House,
Christopher Martin Road, Basildon, Essex, SS14 3EL, England.

“Loan Documents” shall mean, collectively, this Agreement, the Term Notes (if
any), the Fee Letter, the Security Documents, the DIP Intercreditor Agreements,
the Intercreditor Agreement, the Assurance Letter, all Notices of
Conversion/Continuation, all Compliance Certificates, all landlord waivers and
consents, bailee agreements and any and all other instruments, and agreements,
executed in connection with any of the foregoing.

“Loan Party” shall mean, collectively or individually, the Borrower and the
Guarantors as the context requires.

“Maintenance Program” shall have the meaning ascribed to it in the Aircraft
Security Agreement.

“Material Adverse Effect” shall mean, with respect to any event, act, condition
or occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singularly or in conjunction with any other event or events, act or acts,
condition or conditions, occurrence or occurrences whether or not related, (i) a
material adverse change in, or a material adverse effect on the business,
assets, liabilities (actual or contingent), operations, or condition (financial
or otherwise) of the Borrower and its Subsidiaries, taken as a whole (other than
as customarily resulting from the events leading up to commencement of a
proceeding under chapter 11 of the Bankruptcy Code), or (ii) a material
impairment on the ability of the Borrower, or of the Guarantors taken as a
whole, to perform their obligations under the Loan Documents or consummate the
transactions described herein (other than, with respect to any Debtor as
customarily resulting from the events leading up to commencement of a proceeding
under chapter 11 of the Bankruptcy Code) or (iii) a material adverse effect on
the rights of or remedies available to the Administrative Agent or any Lender
under any Loan Document (other than, with respect to any Debtor, as customarily
resulting from the events leading up to commencement of a proceeding under
chapter 11 of the Bankruptcy Code).

“Material Contract” means, each contract to which any of the Borrower or any of
its Subsidiaries is party, the loss or termination of which could reasonably be
expected to result in a Material Adverse Effect. For the avoidance of doubt, the
U.K. SAR Contract shall be deemed a “Material Contract” hereunder.

 

22



--------------------------------------------------------------------------------

“Maturity Date” shall mean the earlier of (i) May 10, 2022 and (ii) the date on
which the principal amount of all outstanding Term Loans have been declared or
automatically have become due and payable (whether by acceleration or
otherwise).

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Multiemployer Plan” shall have the meaning set forth in Section 4001(a)(3) of
ERISA.

“Net Proceeds” shall mean the cash proceeds received in respect of (i) a sale or
disposition of assets (other than sales or dispositions in the ordinary course
of business or of property (other than any Airbus H225/Eurocopter EC225
helicopter) no longer used or useful in the business of Holdings or its
Subsidiaries), (ii) a Casualty, (iii) an issuance of Indebtedness for money
borrowed, or (iv) the issuance of Capital Stock (other than the Specified
Aircraft Investments), in each case net of any Indebtedness secured by a Lien
that is senior in priority to the Liens securing the Obligations on such assets,
commissions and fees and other reasonable and customary transaction costs,
reserves and expenses properly attributable to such transaction and payable by
Borrower or its Subsidiary in connection therewith; provided, that with respect
to any disposition of assets made after the Amendment No.  35 Effective Date, no
such cash proceeds shall constitute “Net Proceeds” unless in excess of
$2,000,000 in the aggregate for all such asset dispositions made after the
Amendment No. 5 Effective Date, and then only such aggregate amounts in excess
of $2,000,000 shall constitute “Net Proceeds”.

“Netherlands Loan Party” means a Loan Party incorporated or established under
the laws of the Netherlands.

“Netherlands Security Documents” means the Netherlands Share Pledge and any
other Security Documents governed by the laws of the Netherlands (in each case,
as amended, supplemented, restated or otherwise modified from time to time).

“Netherlands Share Pledge” means the Netherlands law governed share pledge
between BL Scotia LP as pledgor, the Administrative Agent as pledgee and BL
Holdings B.V. as the company.

“Notice of Conversion/Continuation” shall mean the notice given by the Borrower
to the Administrative Agent in respect of the conversion or continuation of an
outstanding Borrowing as provided in Section 2.4(b).

“Notice of Term Loan Borrowing” shall have the meaning given to such term in
Section 2.2.

“Obligations” shall mean all amounts owing by the Loan Parties to the
Administrative Agent or any Lender pursuant to or in connection with this
Agreement or any other Loan Document, including without limitation, all
principal, interest (including any interest accruing after the filing of any
petition in bankruptcy or the commencement of any insolvency, reorganization or
like proceeding relating to the Borrower, whether or not a claim for post-filing
or post-petition interest is allowed in such proceeding), all reimbursement
obligations, fees, expenses, indemnification and reimbursement payments, costs
and expenses including all fees and expenses of counsel to the Administrative
Agent and any Lender incurred pursuant to this Agreement or any other Loan
Document, together with all renewals, extensions, modifications or refinancings
of any of the foregoing.

 

23



--------------------------------------------------------------------------------

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Off-Balance Sheet Liabilities” of any Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any Operating Lease, (iii) any Synthetic
Lease Obligation or (iv) any obligation arising with respect to any other
transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheet of such
Person. For the purposes of clause (ii) of this definition, the liabilities of
the Borrower, as of any date, under Operating Leases shall equal the PV of
Operating Leases.

“OID” shall have the meaning given to such term in Section 2.1.

“Operating Lease” shall mean each lease that is treated as an “operating lease”
by the lessee pursuant to Accounting Standards Codification 840, as amended
through the date hereof, including, for the avoidance of doubt, any liability of
such Person under any sale and leaseback transactions that do not create a
liability on the balance sheet of such Person.

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Loan Document.

“Owner” shall mean, in respect of an Aircraft, Airframe or Engine as applicable,
the Owner of such Aircraft, Airframe or Engine as shown in the Aircraft
Collateral Schedule.

“Panama Security Documents” means the registered Deed containing the pledge
agreement entered into between Bristow Holdings Company LTD. III., Bristow U.S.
Holdings LLC (each in their capacity as limited partner of Bristow International
Panama S. de R.L.RL) as pledgors, the Administrative Agent as pledgee, and
Bristow International Panama S. de R.LRL (as amended, supplemented, restated or
otherwise modified from time to time).

“Parallel Debt” shall have the meaning given to such term in Section 9.9.

“Parent Company” shall mean, with respect to a Lender, the bank holding company
(as defined in Federal Reserve Board Regulation Y), if any, of such Lender,
and/or any Person owning, beneficially or of record, directly or indirectly, a
majority of the shares of such Lender.

“Participant” shall have the meaning given to such term in Section 10.4(d).

“Participant Register” shall have the meaning given to such term in
Section 10.4(e).

“Payment Office” shall mean the office of the Administrative Agent located at
140 Sherman Street, 4th Floor, Fairfield, Connecticut 06824, or such other
office or such account maintained by or on behalf of the Administrative Agent as
to which the Administrative Agent shall have given written notice to the
Borrower and the other Lenders.

 

24



--------------------------------------------------------------------------------

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA, and any successor entity performing similar functions.

“Pension Scheme Cap” shall mean GBP10,000,000; provided, that (x) if (i) the
Term Loans (as defined in the DIP Credit Agreement as in effect on the date
hereof) are converted into equity in accordance with Section 2.20 of the DIP
Credit Agreement (as in effect as of the date hereof) and (ii) the Indebtedness
incurred hereunder (and any Indebtedness incurred to refinance such obligations)
is not guaranteed by Bristow Helicopter Group Limited, the Pension Scheme Cap
shall be zero and (y) if (i) the Term Loans (as defined in the DIP Credit
Agreement as in effect on the date hereof) are converted into equity in
accordance with Section 2.20 of the DIP Credit Agreement (as in effect as of the
date hereof) and (ii) the Indebtedness incurred hereunder (and any Indebtedness
incurred to refinance such obligations) is guaranteed by Bristow Helicopter
Group Limited, the Pension Scheme Cap shall be GBP3,333,333.

“Pension Scheme Escrow Account” shall mean an escrow account subject to a
Pension Scheme Escrow Agreement containing an amount of cash and cash
equivalents with a value not to exceed the Pension Scheme Cap in the aggregate
at any time, which account may be accessed solely by the Trustee of the Bristow
Staff Pension Scheme solely to satisfy unfunded pension obligations under the
Bristow Staff Pension Scheme or for such other purposes set forth in the Pension
Scheme Escrow Agreement.

“Pension Scheme Escrow Agreement” shall mean an escrow agreement or other
documentation governing a Pension Scheme Escrow Account, in each case, that is
in a form satisfactory to the Required Lenders and which shall provide, without
limitation, that the Pension Scheme Escrow Account shall terminate automatically
upon the Plan Effective Date if the Pension Scheme Cap is zero at such time.

“Perfection Certificate” shall have the meaning assigned to such term in the
First and Second LienU.S. Security Agreement.

“Perfection Requirements” means the making or the procuring of the appropriate
registrations, recordings, delivery filings, endorsements, notarisation,
stamping (including the payment of stamp duty) and/or notifications of the
Security Documents and/or the Liens created thereunder in order to perfect the
Liens or to achieve the relevant priority of the Liens (it being acknowledged
and agreed that no Control Agreements shall be required with respect to De
Minimis Accounts).

“Permitted Asset Sales” shall mean any sales or other dispositions of assets
(other than (i) sales or other dispositions of Collateral or (ii) sales or other
dispositions of Specified Aircraft (other than in connection with a Specified
Aircraft Financing or the Specified Aircraft Transactions)) by Holdings or any
of its Subsidiaries, whether or not in the ordinary course of business; provided
that unless otherwise agreed by the Required Lenders, the aggregate
consideration for all such sales or other dispositions received by Holdings or
any of its Subsidiaries shall not exceed $20,000,000 during the term of this
Agreementat the time of such  sale or disposition, no Default or Event of
Default shall exist or would result therefrom and either (x)  (i) such sale or
disposition shall be for fair market value and (ii) at least 75% of the
consideration received in the sale or disposition by Holdings or such Subsidiary
is in the form of cash and cash equivalents; provided, further that the
foregoing caplimitations shall be inapplicable to any consideration received by
a Loan Party in connection with the Specified Aircraft Transactions.; provided,
further, that for the purposes of clause (ii), (A) any securities received by
Holdings or any of its Subsidiaries from such transferee that are converted by

 

25



--------------------------------------------------------------------------------

Holdings or such Subsidiary into cash (to the extent of the cash received)
within 180 days following the closing of the applicable Permitted Asset Sale and
(B) any Designated Non-Cash Consideration received in respect of such Permitted
Asset Sale having an aggregate fair market value, taken together with all other
Designated Non-Cash Consideration received pursuant to this clause (B) that is
at that time outstanding, not in excess of $12,500,000 at the time of the
receipt of such Designated Non-Cash Consideration, with the fair market value of
each item of Designated Non-Cash Consideration being measured at the time
received and without giving effect to subsequent changes in value, shall in each
case be deemed to be cash or (y) the aggregate consideration received by
Holdings or any of its Subsidiaries for all such dispositions pursuant to this
clause (y) does not exceed $10,000,000 during the term of this Agreement.

“Permitted Collateral Liens” means:

(1)    statutory Liens of landlords and carriers, warehousemen, mechanics,
suppliers, materialmen, repairmen, employees, pension plan administrators or
other like Liens arising in the ordinary course of business and with respect to
amounts not yet delinquent or being contested in good faith or Liens relating to
attorney’s liens or bankers’ liens, rights of set-off or similar rights and
remedies as to deposit accounts or other funds maintained with a creditor
depositary institution and Liens related to salvage or similar rights of
insurers under insurance policies maintained by the Borrower;

(2)    Liens for taxes or assessments or governmental charges or levies (i) that
are not yet delinquent, or which can thereafter be paid without penalty, in each
case such that the Lien cannot be enforced or (ii) which are being contested in
good faith by appropriate proceedings and for which reserves have been provided
in conformity with GAAP;

(3)    Liens arising by reason of any judgment, decree or order of any court so
long as such Lien is adequately bonded and any appropriate legal proceedings
that may have been duly initiated for the review of such judgment, decree or
order shall not have been finally terminated or the period within which such
proceedings may be initiated shall not have expired;

(4)    Liens to secure the performance of tenders, bids, statutory obligations,
surety or appeal bonds, government contracts, leases, workers compensation
obligations, performance bonds, insurance obligation or other obligations of a
like nature incurred in the ordinary course of business;

(5)    Liens incurred in the ordinary course of business of Holdings and its
Subsidiaries arising from aircraft leasing or chartering, which in each case
were not incurred or created to secure the payment of Indebtedness or are
precautionary;

(6)    (i) Liens (other than Liens described in clause (ii) below) created under
maintenance contracts in favor of maintenance contract providers and (ii) Liens
consisting of the maintenance contracts insofar as such contracts involve the
interchange of engines, rotor blades, rotor components and parts and the
arrangements thereunder to the extent such arrangements are deemed to constitute
contracts of sale on the International Registry; and

(7)     any “Aircraft Permitted Lien,” as such term is defined in the Aircraft
Security Agreement.

 

26



--------------------------------------------------------------------------------

“Permitted Investments” shall mean:

(i)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States (or by any agency
thereof to the extent such obligations are backed by the full faith and credit
of the United States), in each case maturing within one year from the date of
acquisition thereof;

(ii)    commercial paper having the highest rating, at the time of acquisition
thereof, of S&P or Moody’s and in either case maturing within six months from
the date of acquisition thereof;

(iii)    certificates of deposit, bankers’ acceptances, time deposits and
similar bank debt instruments maturing within 180 days of the date of
acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any commercial bank which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

(iv)    fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (i) above and entered into with a
financial institution satisfying the criteria described in clause (iii) above;
and

(v)    money market mutual funds investing primarily in any one or more of the
Permitted Investments described in clauses (i) through (iv) above.

“ Permitted Holder” means each of (i)   Solus Alternative Asset Management, LP,
South Dakota Investment Council, Empyrean Capital Partners, LP, Bain Capital,
LP, Cove Key Management LP, Mill Hill Capital, LLC, Oak Hill Capital Management,
LLC, Highbridge Capital Management, LLC, Whitebox Advisors, LLC, DW Partners, LP
and Blackrock, Inc., or any of their Affiliates (other than any Affiliate that
is an operating company) and (ii) any funds or managed accounts advised or
managed by any of the entities listed in the preceding clause (i).

“Permitted Liens” shall mean:

(i)     Liens securing the Obligations created pursuant to the Security
Documents;

(ii)    (A) Liens (other than on Collateral) securing the Existing Financings
and (B) Liens securing the Existing Senior Secured Notes, and any subsequent
substitutions or replacements of collateral thereunder required under the
respective terms of the Existing Financings or the Existing Senior Secured
Notes, as applicable;

(iii)     Liens in favor of the Borrower or any other Loan Party;

(iv)    any Lien existing on any asset or Capital Stock of any Person at the
time such Person becomes a Subsidiary of the Borrower; provided, that any such
Lien was not created in the contemplation thereof and any such Lien does not
extend to any other property or asset owned by the Borrower or any of its
Subsidiaries;

(v)    Liens on any property or asset existing at the time of its acquisition by
the Borrower or any Subsidiary of the Borrower, provided that such Liens were
not created or incurred in connection with, or in contemplation of, such
acquisition and do not extend to any other property or asset;

 

27



--------------------------------------------------------------------------------

(vi)    Liens to secure the performance of statutory obligations, surety or
appeal bonds, bid or performance bonds, insurance obligations or other
obligations of a like nature incurred in the ordinary course of business;

(vii)     Liens securing Hedging Obligations incurred in accordance with
Section 7.1;

(viii)     Liens existing on the Amendment No. 5 Effective Date and set forth on
Schedule 7.2;

(ix)    Liens associated with any interest or title of a lessor under a Capital
Lease Obligation or an operating lease to the extent such Indebtedness is
permitted under the terms hereunder;

(x)    Liens arising by reason of deposits necessary to obtain standby letters
of credit and bank guarantees in the ordinary course of business;

(xi)    Liens on real or personal property or assets of the Borrower or a
Subsidiary securing Indebtedness incurred for the purpose of financing all or
any part of the purchase price of such property or assets or financing all or
any part of the construction or improvement of any such property or assets (and
including any Permitted Refinancing Indebtedness in respect thereof), provided
that such lien shall attach at the time of or within 180 days after the later of
(x) such acquisition, (y) completion of such construction or improvement or
(z) commercial operation of such property or other asset and such Lien shall not
extend to any other property or assets of the Borrower and its Subsidiaries
(other than associated accounts, contracts and insurance proceeds, proceeds
thereof, accessions thereto, upgrades thereof and improvements thereto);
provided, further, that the preceding clauses (x) and (y) shall not apply to
Permitted Refinancing Indebtedness;

(xii)    [intentionally omitted]Liens (other than on Collateral) securing
Indebtedness incurred in accordance with Section 7.1(l);

(xiii)    [intentionally omitted]Liens on Specified Aircraft and customary
related assets for equipment financings securing Specified Aircraft Financings;

(xiv)     [intentionally omitted];

(xv)     [intentionally omitted];

(xvi)     [intentionally omitted];

(xvii)    Liens incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security obligations;

(xviii)    Liens, deposits or pledges to secure the performance of bids,
tenders, trade contracts, leases, or other similar obligations, in each case in
the ordinary course of business;

(xix)    judgment and attachment liens that do not constitute an Event of
Default under clause (l) of Article VIII and notices of lis pendens and
associated rights related to litigation being contested in good faith by
appropriate proceedings and for which reserves have been made in accordance with
GAAP;

 

28



--------------------------------------------------------------------------------

(xx)    survey exceptions, encumbrances, easements or reservations of, or rights
of other for, rights of way, zoning or other restrictions as to the use of
properties, and defects in title which, in the case of any of the foregoing,
were not incurred or created to secure the payment of Indebtedness, and which in
the aggregate do not materially adversely affect the value of such properties or
materially impair the use for the purposes of which such properties are held by
any Loan Party;

(xxi)    Liens in favor of collecting or payor banks having a right of setoff,
revocation, refund or chargeback with respect to money or instruments of the
Borrower or any Subsidiary thereof on deposit with or in possession of such
bank;

(xxii)    any Lien or right of set-off in favor of Dutch banks arising from
their general terms and conditions or the Dutch general banking conditions
(algemene bankvoorwaarden);

(xxiii)    any liability in the form of a declaration of joint and several
liability (hoofdelijke aansprakelijkheid) pursuant to Section 2:403 Dutch Civil
Code (and any residual liability arising pursuant to Section 2:404(2) Dutch
Civil Code);

(xxiv)    Liens representing any interest or title of a licensor, lessor or
sublicensor or sublessor, or a licensee, lessee or sublicensee or sublessee, in
the property subject to any lease, license or sublicense permitted by this
Agreement (other than any property that is the subject of a sale and leaseback
transactions); and

(xxv)     Permitted Collateral Liens;.

(xxvi)    Liens (a) on the assets of Loan Parties that are Debtors or (b) on the
Collateral of the Loan Parties that are not Debtors, in each case, created
pursuant to the Security Documents (as defined in the DIP Credit Agreement) or
the DIP Order (as in effect on August 26, 2019) securing the obligations
outstanding under the DIP Credit Agreement or in respect of adequate protection;
provided that such Liens on the DIP Junior Priority Collateral shall be subject
to the DIP Intercreditor Agreement; 

(xxvii)    in the event the Borrower causes its Subsidiaries party thereto to
terminate the ABL Facility, Liens on up to $15,000,000 of cash collateral
securing letters of credit outstanding under the ABL Facility; and 

(xxviii)    Liens on any Pension Scheme Escrow Account to secure the obligations
under any Guarantee permitted by Section 7.4(a)(2) hereof; provided, such Liens
shall terminate automatically upon the Plan Effective Date if the Pension Scheme
Cap is zero at such time. 

“Permitted Refinancing Indebtedness” shall mean any Indebtedness of the Borrower
or any Subsidiary issued in exchange for, or the net proceeds of which are used
to extend, refinance, renew, replace, defease or refund other Indebtedness of
the Borrower or any Subsidiary (the “Refinanced Indebtedness”), provided that
(i) the aggregate principal amount of such new Indebtedness does not exceed the
aggregate principal amount of the Refinanced Indebtedness (plus the amount of
interest accrued on the Refinanced Indebtedness and the amount of all premium,
if any, payable in connection therewith and fees and reasonable expenses
incurred in connection therewith), (ii) such new Indebtedness has a Weighted
Average Life to Maturity at the time such Indebtedness is incurred that is equal
to or greater than the Weighted Average Life to Maturity of the Refinanced
Indebtedness at the time such new Indebtedness is incurred, (iii) if the
Refinanced Indebtedness is subordinated in right of payment to the Term

 

29



--------------------------------------------------------------------------------

Loans, such new Indebtedness shall also be subordinated in right of payment to
the Term Loans on terms at least as favorable, taken as a whole, to the Lenders
as those contained in the documentation executed in connection with the
Refinanced Indebtedness, and (iv) such new Indebtedness is not incurred by a
non-Loan Party if a Loan Party is the obligor on the Refinanced Indebtedness;
provided, however, that whether or not the Refinanced Indebtedness was
guaranteed, if such new Indebtedness is incurred by a Loan Party, any Loan Party
may guarantee such new Indebtedness; provided further, that if such new
Indebtedness is subordinated to the Term Loans, any guarantees of such new
Indebtedness by a Loan Party shall be subordinated to such Loan Party’s
Obligations or Facility Guarantee, as applicable, to at least the same extent.

“Person” shall mean any individual, partnership, firm, corporation, association,
joint venture, exempted company, limited liability company, trust or other
entity, or any Governmental Authority.

“Petition Date” means May 11, 2019, the date the Debtors filed a voluntary
petition with the Bankruptcy Court initiating the Cases.

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Plan Effective Date” means the effective date of a Reorganization Plan in the
Cases.

“Pledged Aircraft” shall mean, collectively, the Pledged Aircraft and
Aircraft-Related Collateral as each such term is defined in the applicable
Aircraft Security Agreement (as amended, supplemented, restated or otherwise
modified from time to time).

“Prepetition Debt” means, collectively, the Indebtedness of each Debtor
outstanding and unpaid on the Petition Date, other than the Obligations.

“Post- Closing Aircraft Liens Perfection Date” means (i) with respect to
Aircraft Collateral that is registered in Norway, Australia, United Kingdom or
Canada, 90 days after the Amendment No. 5 Effective Date, and (ii) with respect
to any Aircraft Collateral that is registered in Nigeria, 180 days after the
Amendment No. 5 Effective Date.

“Principal Obligations” shall have the meaning given to such term in
Section 9.9.

“Pro Rata Share” shall mean with respect any Lender at any time, a percentage,
the numerator of which shall be such Lender’s Term Loans at such time, and the
denominator of which shall be the aggregate principal amount of all the Term
Loans outstanding at such time.

“Projections” shall mean the financial projections and any forward-looking
statements of the Loan Parties and their Subsidiaries furnished to the Lenders
or the Administrative Agent by or on behalf of the Borrower and its Subsidiaries
prior to the Amendment No. 5 Effective Date, including the Semi-Annual Cash Flow
Forecast.

“Prospective International Interest” shall mean a “prospective international
interest” as defined in the Treaty.

 

30



--------------------------------------------------------------------------------

“ Protocol” shall mean the Protocol to the Convention on International Interests
in Mobile Equipment on Matters Specific to Aircraft Equipment, adopted
contemporaneously and as part of the Convention.

“PV of Operating Leases” shall mean the present value of the obligation of the
lessee for net rental payments during the remaining term of all Operating Leases
calculated using a discount rate imputed from the Borrower’s total interest
expense for the most recently completed Fiscal Year, as set forth in the
consolidated statement of income contained in the annual audit report of the
Borrower for such Fiscal Year, less the effect of interest income and adding
back capitalized interest, and the Average Debt of the Borrower as of such date.

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) or within any building, structure, facility or fixture.

“Reorganization Plan” means a plan of reorganization in the Cases of the
Debtors.the Amended Joint Chapter 11 Plan of Reorganization of Bristow Group
Inc. and its Debtor Affiliates, as Further Modified dated as of September 30,
2019 [Docket No. 742] (as amended, restated, amended and restated, supplemented
or otherwise modified from time to time prior to the date hereof).

“Required Lenders” shall mean, at any time, Lenders holding more than 66 2/3% of
the aggregate outstanding Term Loans at such time; provided that at any time
that there are two or more unaffiliated Lenders (with funds or other similar
investment vehicles that are affiliates of each other being deemed to be a
single Lender for purposes of this definition), Required Lenders shall include
at least two unaffiliated Lenders.

“ Required Mandatory Prepayment Date” shall have the meaning given to such term
in Section 2.8(d).

“Requirement of Law” for any Person shall mean the articles or certificate of
incorporation, bylaws, partnership certificate and agreement, or limited
liability company certificate of organization and agreement, as the case may be,
and other organizational and governing documents of such Person, and any law,
treaty, rule or regulation, or determination of a Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

“Responsible Officer” shall mean any of the director, president, the chief
executive officer, the chief operating officer, the chief financial officer, the
treasurer, the controller or a vice president of the Borrower or such other
representative of the Borrower as may be designated in writing by any one of the
foregoing with the consent of the Administrative Agent; and, with respect to the
financial covenants only, the chief financial officer or the treasurer of the
Borrower.

 

31



--------------------------------------------------------------------------------

“Restricted Payment” shall have the meaning given to such term in Section 7.5.

“Restructuring Support Agreement” means that certain Second Amended and Restated
Restructuring Support Agreement, dated as of July 24, 2019 by and among
Holdings, the guarantors of the Existing Senior Secured Notes and the Supporting
Noteholders (as defined in the Restructuring Support Agreement), including the
exhibits, schedules and other attachments thereto (as amended, supplemented or
otherwise modified from time to time in accordance with its terms).

“S&P” shall mean S&P Global Ratings, a business of S&P Global Inc.

“Sanction” means any economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the government of United States of
America (including without limitation, OFAC or the U.S. State Department), the
United Nations Security Council, the European Union or Her Majesty’s Treasury of
the United Kingdom.

“Sanctioned Country” means, at any time, a country, region or territory that is,
or whose government is, the subject or target of any Sanction that broadly
prohibits trade or investment with that country, region or territory.

“Sanctioned Person” means (a) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, (b) a Person named on the
Sanctioned Entities List maintained by the U.S. Department of State available at
http://www.state.gov, or as otherwise published from time to time, (c) a Person
named on the lists maintained by the United Nations Security Council available
at http://www.un.org/sc/committees/list_compend.shtml, or as otherwise published
from time to time, (d) a Person named on the lists maintained by the European
Union available at http://eeas.europa.eu/cfsp/sanctions/consol-list_en.htm, or
as otherwise published from time to time, (e) a Person named on the lists
maintained by Her Majesty’s Treasury available at
http://www.hm-treasury.gov.uk/fin_sanctions_index.htm, or as otherwise published
from time to time, (f) any Person physically located, organized or resident in a
Sanctioned Country or (g) any Person controlled by any such Person, to the
extent that applicable Sanctions prohibit transactions with such controlled
Person.

“SAR Addendum” means the addendum attached hereto as Schedule III.

“Second Lien Aircraft Security Agreement” means an agreement, substantially in
the form of the First Lien Aircraft Security Agreement, executed by Bristow U.S.
LLC, covering the U.S.-registered aircraft now covered by the First Lien
Aircraft Security Agreement, in favor of the Administrative Agent and securing
the Secured Obligations, subject to the Liens created by the First Lien Aircraft
Security Agreement.

“Secured Notes Tender Offer” means a cash tender offer by Holdings for its
outstanding Existing Senior Secured Notes; provided, that (x) such tender shall
be made at par (plus pre- and post-petition accrued interest to the settlement
date on the amount purchased (the “Purchased Amount”) and any other accrued
amounts with respect to the Purchased Amount, but excluding any payment of
make-whole or other premiums (the amounts described in this

 

32



--------------------------------------------------------------------------------

parenthetical,  the “Additional Amounts”)), (y) the principal amount of Existing
Senior Secured Notes that shall be tendered for (and that Holdings shall accept
for payment) shall be equal to $75,000,000 minus the Additional Amounts, and
(z) such tender offer shall be made pursuant to a customary offer to purchase
made to all holders of Existing Senior Secured Notes through the facilities of
the Depository Trust Company and held open for at least 20 Business Days with
settlement promptly following the final expiration date.

“Secured Obligations” means the Obligations.

“Secured Parties” shall mean, collectively, the Administrative Agent and the
Lenders.

“Security Agreements” means the First Lien Aircraft Security Agreement, the
Second Lien Aircraft Security Agreement and the First and Second Lien Security
Agreement.

“Security Documents” shall mean, collectively, the U.S. Security Agreements, the
Foreign Security Documents and all other instruments and agreements now or
hereafter securing the whole or any part of the Obligations or any Guarantee
thereof, all UCC financing statements, fixture filings, Control Agreements,
stock powers, and all other documents, instruments, agreements and certificates
executed and delivered by any Loan Party to the Administrative Agent and the
Lenders in connection with the foregoing.

“Semi-Annual Cash Flow Forecast” means a Cash Flow Forecast for the succeeding
26 calendar weeks. As used herein, “Semi-Annual Cash Flow Forecast” shall
initially refer to the projections most recently delivered on or prior to the
Effective Date and, thereafter, the most recent Cash Flow Forecast that is
reasonably satisfactory to the Lenders delivered by the Borrower in accordance
with Section 5.1(g).

“Shared Collateral” shall mean the “Shared Collateral” as defined in the
Intercreditor Agreement.

“Significant Subsidiary” shall mean any Subsidiary of the Borrower that is not
an Insignificant Subsidiary.

“Specified Aircraft” shall mean Aircraft 92007, Aircraft 92008, Aircraft 92009,
Aircraft 92010, Aircraft 92001, and Aircraft 92006.

“ Specified Aircraft Financings” shall mean Indebtedness incurred pursuant to
Section 7.1(m).

“Specified Aircraft Investments” shall mean Investments in a Specified Aircraft
SPV that is not a Loan Party in the form of an Investment made to such Specified
Aircraft SPV for the purpose of acquiring Specified Aircraft in an amount not to
exceed the purchase price therefor or a contribution of the Specified Aircraft
to a Specified Aircraft SPV.

“Specified Aircraft Leases” means (i) the helicopter lease contract dated
30 January 2018 between LMWL and BALL in relation to Aircraft 92007; (ii) the
helicopter lease contract dated 30 January 2018 between LMWL and BALL in
relation to Aircraft 92008; (iii) the helicopter lease contract dated 16 May
2018 between LMWL and BALL in relation to Aircraft 92009; and (iv) the
helicopter lease contract entered into in July 2018 between LMWL and BALL in
relation to Aircraft 92010.

 

33



--------------------------------------------------------------------------------

“Specified Aircraft SPV” shall mean, one or more newly-formed indirect
Subsidiaries of Holdings domiciled or incorporated (as applicable) in the United
Kingdom or the Cayman Islands formed for the sole purpose of acquiring and
holding the Specified Aircraft Leases and the Specified Aircraft in connection
with the Specified Aircraft Transactions, has no other material assets or
liabilities other than the Specified Aircraft Leases (prior to the acquisition
of the applicable Specified Aircraft) or in connection with Specified Aircraft
Investments and engages in no business activities other than owning Specified
Aircraft and entering into leases or other agreements or arrangements which
grant to the Borrower or any of its Subsidiaries the right to use Specified
Aircraft in accordance with Section 7.7 and in connection with the U.K. SAR
Contract.

“Specified Aircraft Transactions” shall mean, (i)(A) the assignment from BALL to
BALL SPV of the Specified Aircraft Leases and the Leonardo Aircraft Subleases;
(B) the assignment from BALL to BALL SPV of the Framework Agreement, related
purchase contracts, the Corrosion Settlement Agreement and related settlement
agreement, to the extent relating to the Leonardo Aircraft; (C) the assumption
of BALL’s obligations by BALL SPV under the foregoing agreements to the extent
relating to the Leonardo Aircraft; and (D) the acquisition by BALL SPV of the
Leonardo Aircraft; and (ii) (A) the conveyance of the Specified BriLog Aircraft
from BriLog to BriLog SPV per warranty bills of sale and in accordance with a
contribution agreement; (B) the assignment by BriLog to BriLog SPV of the BriLog
Aircraft Leases; (C) the assignment from BriLog to BriLog SPV of the Framework
Agreement, related purchase contracts, the Corrosion Settlement Agreement and
related settlement agreement, to the extent relating to the Specified BriLog
Aircraft; and (D) the assumption of BriLog’s obligations by BriLog SPV under the
foregoing agreements to the extent relating to the Specified BriLog Aircraft, in
each case, to the extent occurring prior to the Amendment No. 5 Effective Date.

“Specified BriLog Aircraft” means Aircraft 92001 and Aircraft 92006.

“Specified Foreign Subsidiaries” shall mean those Foreign Subsidiaries of
the Borrower set forth on Schedule 7.12.

“Specified Subsidiaries” shall mean each of BL Holdings B.V., Bristow U.S.
Holdings LLC, Bristow Canada Holdings Inc., Bristow (UK) LLP, Bristow Holdings
Company Ltd., Bristow Holdings Company Ltd. III, Bristow Cayman Ltd., BL
Holdings II CV and, BL Scotia LP, Bristow Helicopter Group Limited, Bristow
International Panama S. de RL, Bristow Aviation Holdings Limited and Bristow
Worldwide LP.

“Subsidiary” shall mean, with respect to any person (the “parent”) at any time,
any corporation, partnership, joint venture, limited liability company, trust,
association or other at any time of which securities or other ownership
interests representing more than 50% of the equity or more than 50% of the
ordinary voting power, or in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned, controlled or held by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent, together with any other corporation,
partnership, joint venture, limited liability company, trust, association or
other entity (other than, except in the context of the items set forth in the
Section 5.1 herein, a SPV) the accounts of which would be consolidated with
those of the parent in the parent’s consolidated financial statements if such
financial statements were prepared in accordance with GAAP as of such date.
Unless otherwise specified, “Subsidiary” means a Subsidiary of Holdings.

 

34



--------------------------------------------------------------------------------

“Substitution Closing Conditions” shall mean the delivery by the Borrower or
applicable Guarantor to the Administrative Agent of any supplements to existing
aircraft security agreements or new aircraft security agreements, related
certificates and opinions in respect thereof.

“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (i) the lease will be treated as an “operating lease” by the lessee
pursuant to Statement of Financial Accounting Standards No. 13, as amended and
(ii) the lessee will be entitled to various tax and other benefits ordinarily
available to owners (as opposed to lessees) of like property as is customary in
synthetic leases.

“Synthetic Lease Obligations” shall mean, with respect to any Person, the sum of
(i) all remaining rental obligations of such Person as lessee under Synthetic
Leases which are attributable to principal and, without duplication, (ii) all
rental and purchase price payment obligations of such Person under such
Synthetic Leases assuming such Person exercises the option to purchase the lease
property at the end of the lease term.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Term Loan” shall have the meaning given to such term in Section 2.1.

“Term Loan Commitment” shall mean, with respect to each Lender, the commitment
of such Lender to make Term Loans, expressed as an amount representing the
maximum principal amount of the Term Loans to be made by such Lender on the
Effective Date. The amount of each Lender’s Term Loan Commitment is set forth on
Schedule II. The aggregate amount of the Lenders’ Term Loan Commitments is
$75,000,000. As of the Amendment No. 5 Effective Date, the aggregate amount of
the Lenders’ Term Loan Commitments is $0.

“Term Loan Facility” shall have the meaning in the introductory paragraph
hereof.

“Term Note” shall mean a promissory note of the Borrower payable to a requesting
Lender in the principal amount of such Lender’s Term Loan Commitment, in
substantially the form of Exhibit A.

“Trademark Security Agreement” shall mean an agreement in substantially the same
form as the trademark security agreement dated as of August 26, 2019 executed in
connection with the Superpriority Secured Debtor-in-Possession Credit Agreement
of even date therewith among the Borrowers, certain subsidiaries of Holdings,
the lenders party thereto and Ankura Trust Company, LLC, as administrative agent
for such lenders.

“Treaty” shall mean the Convention, the Protocol, together with the regulations
and International Registry issued by the Supervisory Authority for the
International Registry, and all other rules, amendments, supplements,
modifications, and revisions thereto.

“Type”, when used in reference to a Term Loan or Borrowing, refers to whether
the rate of interest on such Term Loan, or on the Term Loans comprising such
Borrowing, is determined by reference to the Eurodollar Rate or the Base Rate.

“U.K. SAR Contract” means that certain U.K. Search & Rescue Helicopter Service
Contract, dated as of March 26, 2013 by and between the Secretary of State for
Transport acting

 

35



--------------------------------------------------------------------------------

through the Department for Transport, with principal office at Great Minister
House, 33 Horseferry Road, London SW1P 4DR and Bristow Helicopters LtdLimited,
company registration no. 551102 with registered office at Redhill Aerodrome,
Redhill, Surrey RH2 5JZ (as amended, supplemented or otherwise modified from
time to time).

“ U.S. Aircraft Security Agreement” mean an Aircraft Security Agreement granting
the Administrative Agent a lien over any Aircraft Collateral registered in the
United States.

“ U.S . Security Agreement” means that certain Security Agreement, dated as of
May 10, 2019, by and among the grantors party thereto in favor of the
Administrative Agent and securing the Secured Obligations (as amended,
supplemented, restated or otherwise modified from time to time).

“ U.S. Security Agreements” means any U.S. Aircraft Security Agreement and the
U.S. Security Agreement.

“ U.S. Security Documents” shall mean, collectively, the U.S. Security
Agreements and all other instruments and agreements now or hereafter securing
the whole or any part of the Obligations or any Guarantee thereof, all UCC
financing statements, stock powers, and all other documents, instruments,
agreements and certificates executed and delivered by any Loan Party organized
in the United States to the Administrative Agent and the Lenders in connection
with the foregoing.

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as in
effect from time to time in the State of New York.

“U.S. Dollar Equivalent” means with respect to any monetary amount in a currency
other than Dollars, at any time for determination thereof, the amount of Dollars
obtained by converting such foreign currency involved in such computation into
Dollars at the spot rate for the purchase of Dollars with the applicable foreign
currency as published in The Wall Street Journal “in US$” column under the
heading “Currencies” in the “Currencies & Commodities” subsection on the date
two Business Days prior to such determination.

“Variance ReportWaivable Mandatory Prepayment” shall have the meaning set
forthgiven to such term in Section 5.1(f)(ii)2.8.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing (1) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment, by (2) the then outstanding principal amount of such
Indebtedness.

“Wholly Owned Domestic Subsidiary” shall mean each Domestic Subsidiary of the
Borrower or any other Domestic Subsidiary, all of the Capital Stock of which
(other than directors’ qualifying shares) is owned by the Borrower directly or
indirectly through other Persons all of whose Capital Stock (other than
director’s qualifying shares) is at the time owned, directly or indirectly by
the Borrower.

 

36



--------------------------------------------------------------------------------

“Wholly Owned Subsidiary” shall mean each Subsidiary of the Borrower or any
other Subsidiary, all of the Capital Stock of which (other than directors’
qualifying shares) is owned by a Loan Party directly or indirectly through other
Persons all of whose Capital Stock (other than directors’ qualifying shares) is
at the time owned, directly or indirectly by a Loan Party.

“ Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.2. Classifications of Term Loans and Borrowings. For purposes of this
Agreement, Term Loans may be classified and referred to by Type (e.g., a
“Eurodollar Rate Loan” or “Base Rate Loan”). Borrowings also may be classified
and referred to by Type (e.g., “Eurodollar Rate Borrowing” or “Base Rate
Borrowing”).

Section 1.3. Accounting Terms and Determination. Unless otherwise defined or
specified herein, all accounting terms used herein shall be interpreted, all
accounting determinations hereunder shall be made, and all financial statements
required to be delivered hereunder shall be prepared, in accordance with GAAP as
in effect from time to time, applied on a basis consistent with the most recent
audited consolidated financial statement of the Borrower delivered pursuant to
Section 5.1(a)4.4, except for changes in which are disclosed to the
Administrative Agent on the next date on which financial statements are required
to be delivered to the Lenders pursuant to Section 5.1(a) or (b), including
giving effect to fresh start accounting; provided that if the Borrower notifies
the Administrative Agent that the Borrower wishes to amend any covenant in
Article VI to eliminate the effect of any change in GAAP on the operation of
such covenant (or if the Administrative Agent notifies the Borrower that the
Required Lenders wish to amend Article VI for such purpose), then the Borrower’s
compliance with such covenant shall be determined on the basis of GAAP in effect
immediately before the relevant change in GAAP became effective, until either
such notice is withdrawn or such covenant is amended in a manner reasonably
satisfactory to the Borrower and the Required Lenders. Notwithstanding any other
provision contained herein, all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to herein shall be made, without giving effect to any election under Accounting
Standards Codification Section 825-10 (or any other Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of any Loan Party or any Subsidiary of any Loan Party at “fair
value”, as defined therein. Notwithstanding anything to the contrary herein, the
classification or accounting hereunder of any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
shall not be affected by modifications to accounting standards described in FASB
ASC Topic 842 or any related or similar guidance.

Section 1.4. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. In
the computation of periods of time from a specified date to a later specified
date, the

 

37



--------------------------------------------------------------------------------

word “from” means “from and including” and the word “to” means “to but
excluding”. Unless the context requires otherwise (i) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as it was
originally executed or as it may from time to time be amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (ii) any reference
herein to any Person shall be construed to include such Person’s successors and
permitted assigns, (iii) the words “hereof”, “herein” and “hereunder” and words
of similar import shall be construed to refer to this Agreement as a whole and
not to any particular provision hereof, (iv) all references to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles,
Sections, Exhibits and Schedules to this Agreement, (v) all references to a
specific time shall be construed to refer to the time in the city and state of
the Administrative Agent’s principal office, unless otherwise indicated,
(vi) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws) and
(vii) any term defined in the SAR Addendum and not otherwise defined in this
Agreement shall have the meaning ascribed to it in the SAR Addendum.

Section 1.5. Dutch Terms. In this Agreement, where it relates to a Dutch person
or the context so requires, a reference to:

(a) a “security interest” or “security” or “lien” includes any mortgage
(hypotheek), pledge (pandrecht), financial collateral agreement
(financiëlezekerheidsovereenkomst), privilege (voorrecht), retention of title
arrangement (eigendomsvoorbehoud), right of retention (recht van retentie),
right to reclaim goods (recht van reclame) and any right in rem (beperkt recht)
created for the purpose of granting security (goederenrechtelijke zekerheid);

(b) a “bankruptcy” or “dissolution” includes declared bankrupt (failliet
verklaard), dissolved (ontbonden);

(c) a “moratorium” includes surseance van betaling and “a moratorium is
declared” includes surseance verleend;

(d) a “receiver” or “trustee” includes a curator;

(e) an “administrator” (in the context of a moratorium, suspension of payments
or other insolvency or bankruptcy proceedings) includes a bewindvoerder;

(f) an “attachment” includes a beslag;

(g) “willful misconduct” means opzet;

(h) “negligence” means schuld;

(i) “gross negligence” means grove schuld;

(j) “the Netherlands” means the European part of the Kingdom of the Netherlands
and “Dutch” means in or of the Netherlands;

 

38



--------------------------------------------------------------------------------

(k) “bylaws” or “organizational documents” means the deed of incorporation (akte
van oprichting), articles of association (statuten), and an up-to-date extract
of the Trade Register of the Netherlands Chamber of Commerce relating to the
Netherlands Loan Party; and

(l) a “necessary action to authorise” includes, without limitation: any action
required to comply with the Works Councils Act of the Netherlands (Wet op de
ondernemingsraden).

ARTICLE II

AMOUNT AND TERMS OF THE TERM LOAN COMMITMENTS

Section 2.1. Term Loan Commitments. Subject to and upon the terms and conditions
herein set forth, each Lender severally agrees to makemade a term loan in
Dollars (each, a “Term Loan”) to the Borrower on the Effective Date, in an
aggregate principal amount not exceedingequal to such Lender’s Term Loan
Commitment; provided that without limiting Section 2.21, the Term Loans funded
to the Lead Borrower shall bewere in a principal amount of $37,500,000, and the
Term Loans funded to the Co-Borrower shall bewere in a principal amount of
$37,500,000. The Term Loans shall bewere funded at 98% of par (i.e., 2% original
issue discount (“OID”)). Notwithstanding such OID, it is understood and agreed
that the full par value thereof shall be due and payable in accordance with this
Agreement and shall constitute principal amount of Obligations for all purposes
of this Agreement and the other Loan Documents. If the Borrower borrows Term
Loans on the Effective Date and the Term Loan Commitments have not been utilized
in full as a result of such Borrowings, the remaining Term Loan Commitments
shall terminate on the Effective Date, immediately after giving effect to such
Borrowings. The Term Loans may be, from time to time, Base Rate Loans or
Eurodollar Rate Loans or a combination thereof. Amounts repaid or prepaid in
respect of the Term Loans may not be reborrowed. For the avoidance of doubt, as
of the Amendment No. 5 Effective Date, the aggregate principal amount of all
Term Loans outstanding is $75,000,000.

Section 2.2. Requests for Term Loans. To request a Borrowing on the Effective
Date, the Borrower shall give the Administrative Agent written notice (or
telephonic notice promptly confirmed in writing) of such Borrowing substantially
in the form of Exhibit E (a “Notice of Term Loan Borrowing”) (x) in the case of
a Base Rate Borrowing, prior to 10:00 a.m. (New York, New York time) on the
requested date of such Borrowing or (y) in the case of a Eurodollar Rate
Borrowing, prior to 10:00 a.m. (New York, New York time) on the requested date
of such Borrowing. Each Notice of Term Loan Borrowing shall be irrevocable
(subject to the occurrence of the Effective Date) and shall specify: (i) the
aggregate principal amount of such Borrowing, (ii) the date of such Borrowing
(which shall be a Business Day), (iii) the Type of Term Loans comprising such
Borrowing, (iv) in the case of a Eurodollar Rate Borrowing, the duration of the
initial Interest Period applicable thereto (subject to the provisions of the
definition of Interest Period) and (v) the account of the Borrower to which the
proceeds of such Borrowing should be credited. The aggregate principal amount of
each Eurodollar Rate Borrowing shall be not less than $1,000,000 or a larger
multiple of $1,000,000, and the aggregate principal amount of each Base Rate
Borrowing shall not be less than $1,000,000 or a larger multiple of $100,000;
provided, that Base Rate Loans made pursuant to Section 2.9 may be made in
lesser amounts as provided therein. At no time shall there be more than three
Eurodollar Rate Borrowings outstanding.

Section 2.3. Funding of Borrowings. (a) Each Lender will make available each
Term Loan to be made by it hereunder on the proposed date thereof by wire
transfer in immediately

 

39



--------------------------------------------------------------------------------

available funds by 4:00 p.m. (New York, New York time) to the Administrative
Agent at the Payment Office. The Administrative Agent will make such Term Loans
available to the Borrower by promptly crediting the amounts received by the
Administrative Agent, in like funds by the close of business on such proposed
date, to an account maintained by the Borrower with the Administrative Agent or
at the Borrower’s option, by effecting a wire transfer of such amounts to an
account designated by the Borrower to the Administrative Agent.

(b)    Unless the Administrative Agent shall have been notified by any Lender
prior to (i) 5:00 p.m. (New York, New York time) on the Business Day on which
such Lender is to participate in a Base Rate Borrowing or (ii) 5:00 p.m. (New
York, New York time) one (1) Business Day prior to the date on which such Lender
is to participate in a Eurodollar Rate Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such amount available
to the Administrative Agent on such date, and the Administrative Agent, in
reliance on such assumption, may make available to the Borrower on such date a
corresponding amount. If such corresponding amount is not in fact made available
to the Administrative Agent by such Lender on the date of such Borrowing, the
Administrative Agent shall be entitled to recover such corresponding amount on
demand from such Lender together with interest at the Federal Funds Rate until
the second Business Day after such demand and thereafter at the Base Rate. If
such Lender does not pay such corresponding amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent shall promptly
notify the Borrower, and the Borrower shall immediately pay such corresponding
amount to the Administrative Agent, together with interest at the rate specified
for such Borrowing. Nothing in this subsection shall be deemed to relieve any
Lender from its obligation to fund its Pro Rata Share of any Borrowing hereunder
or to prejudice any rights which the Borrower may have against any Lender as a
result of any default by such Lender hereunder.

(c)    All Borrowings shall be made by the Lenders on the basis of their
respective Pro Rata Shares. No Lender shall be responsible for any default by
any other Lender in its obligations hereunder, and each Lender shall be
obligated to make its Term Loans provided to be made by it hereunder, regardless
of the failure of any other Lender to make its Term Loans hereunder.

Section 2.4. Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Notice of Term Loan Borrowing, and in the case
of a Eurodollar Rate Borrowing, shall have an initial Interest Period as
specified in such Notice of Term Loan Borrowing. Thereafter, the Borrower may
elect to convert such Borrowing into a different Type or to continue such
Borrowing, and in the case of a Eurodollar Rate Borrowing, may elect successive
Interest Periods therefor, all as provided in this Section 2.4. The Borrower may
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding Term Loans comprising such Borrowing, and the Term Loans
comprising each such portion shall be considered a separate Borrowing.

(b)    To make an election pursuant to this Section 2.4, the Borrower shall give
the Administrative Agent prior written notice (or telephonic notice promptly
confirmed in writing), substantially in the form of Exhibit F attached hereto (a
“Notice of Conversion/Continuation”), of each Borrowing that is to be converted
or continued, as the case may be, (x) in the case of a conversion into a Base
Rate Borrowing, prior to 12:00 noon (New York, New York time) on the same
Business Day of the requested date of conversion and (y) in the case of a
continuation of or conversion into a Eurodollar Rate Borrowing, prior to 12:00
noon (New York, New York time)

 

40



--------------------------------------------------------------------------------

three (3) Business Days prior to the requested date of continuation or
conversion. Each such Notice of Conversion/Continuation shall be irrevocable and
shall specify (i) the Borrowing to which such Notice of Conversion/Continuation
applies and, if different options are being elected with respect to different
portions thereof, the portions thereof that are to be allocated to each
resulting Borrowing (in which case the information to be specified pursuant to
clauses (iii) and (iv) shall be specified for each resulting Borrowing); (ii)
the effective date of the election made pursuant to such Notice of
Conversion/Continuation, which shall be a Business Day, (iii) whether the
resulting Borrowing is to be a Base Rate Borrowing or a Eurodollar Rate
Borrowing; and (iv) if the resulting Borrowing is to be a Eurodollar Rate
Borrowing, the Interest Period applicable thereto after giving effect to such
election, which shall be a period contemplated by the definition of “Interest
Period”. If any such Notice of Conversion/Continuation requests a Eurodollar
Rate Borrowing but does not specify an Interest Period, the Borrower shall be
deemed to have selected an Interest Period of one month. The principal amount of
any resulting Borrowing shall satisfy the minimum borrowing amount for
Eurodollar Rate Borrowings and Base Rate Borrowings set forth in Section 2.2.

(c) If, on the expiration of any Interest Period in respect of any Eurodollar
Rate Borrowing, the Borrower shall have failed to deliver a Notice of
Conversion/Continuation, then, unless such Borrowing is repaid as provided
herein, the Borrower shall be deemed to have elected to convert such Borrowing
to a Base Rate Borrowing. No Borrowing may be converted into, or continued as, a
Eurodollar Rate Borrowing if a Default or an Event of Default exists, unless the
Administrative Agent and each of the Lenders shall have otherwise consented in
writing. No conversion of any Eurodollar Rate Loans shall be permitted except on
the last day of the Interest Period in respect thereof.

(d) Upon receipt of any Notice of Conversion/Continuation, the Administrative
Agent shall promptly notify each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

Section 2.5. Repayment of Term Loans. The outstanding principal amount of all
Term Loans shall be due and payable (together with accrued and unpaid interest
thereon) on the Maturity Date.

Section 2.6. Evidence of Indebtedness. (a) Each Lender shall maintain in
accordance with its usual practice appropriate records evidencing the
Indebtedness of the Borrower to such Lender resulting from each Term Loan made
by such Lender from time to time, including the amounts of principal and
interest payable thereon and paid to such Lender from time to time under this
Agreement. The Administrative Agent shall maintain appropriate records in which
shall be recorded (i) the Term Loan Commitment of each Lender, (ii) the amount
of each Term Loan made hereunder by each Lender, the Type thereof and the
Interest Period, if any, applicable thereto, (iii) the date of each continuation
thereof pursuant to Section 2.4, (iv) the date of each conversion of all or a
portion thereof to another Type pursuant to Section 2.4, (v) the date and amount
of any principal or interest due and payable or to become due and payable from
the Borrower to each Lender hereunder in respect of such Term Loans and
(vi) both the date and amount of any sum received by the Administrative Agent
hereunder from the Borrower in respect of the Term Loans and each Lender’s Pro
Rata Share thereof. The entries made in such records shall be prima facie
evidence of the existence and amounts of the obligations of the Borrower therein
recorded; provided, that the failure or delay of any Lender or the
Administrative Agent in maintaining or making entries into any such record or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Term Loans (both principal and unpaid accrued interest) of such
Lender in accordance with the terms of this Agreement.

 

41



--------------------------------------------------------------------------------

(b)    At the request of any Lender at any time, the Borrower agrees that it
will execute and deliver to such Lender a Term Note, payable to such Lender.

Section 2.7. Optional Prepayments. Subject to Section 2.10(b), the Borrower
shall have the right at any time and from time to time to prepay any Borrowing,
in whole or in part, by giving written notice (or telephonic notice promptly
confirmed in writing) to the Administrative Agent no later than (i) in the case
of any prepayment of any Eurodollar Rate Borrowing, 12:00 noon (New York, New
York time) not less than three (3) Business Days prior to any such prepayment
and (ii) in the case of any prepayment of any Base Rate Borrowing, not less than
one (1) Business Day prior to the date of such prepayment. Each such notice
shall be irrevocable and shall specify the proposed date of such prepayment and
the principal amount of each Borrowing or portion thereof to be prepaid;
provided that any such notice may state that such notice is conditioned upon the
effectiveness of other credit facilities or any incurrence or issuance of debt
or equity or the occurrence of any other transaction, in which case such notice
may be revoked by the Borrower (by notice to the Administrative Agent on or
prior to the specified effective date) if such condition is not satisfied (it
being understood that the Borrower shall be required to pay any amounts required
pursuant to Section 2.14 in any such event). Upon receipt of any such notice,
the Administrative Agent shall promptly notify each affected Lender of the
contents thereof and of such Lender’s Pro Rata Share of any such prepayment. If
such notice is given, the aggregate amount specified in such notice shall be due
and payable on the date designated in such notice, together with accrued
interest to such date on the amount so prepaid in accordance with Section 2.9;
provided, that (x) if a Eurodollar Rate Borrowing is prepaid on a date other
than the last day of an Interest Period applicable thereto, the Borrower shall
also pay all amounts required pursuant to Section 2.14 and (y) all such
prepayments shall be accompanied by any applicable fees in accordance with
Section 2.10(b). Each partial prepayment of any Term Loan shall be in an amount
that would be permitted in the case of an advance of a Borrowing of the same
Type pursuant to Section 2.2. Each prepayment of a Borrowing shall be applied
ratably to the Term Loans comprising such Borrowing.

Section 2.8. Mandatory Prepayments. (a) The(a)(i) Subject to Section 2.8(d), the
Borrower shall use 100% of the Net Proceeds of any sale or disposition by the
Borrower or any Subsidiary (other than any Permitted Asset Sale)of any assets,
whether effected pursuant to a Division or otherwise or of any Casualty, within
fiveten (510 ) Business Days of receipt thereof to make a prepayment of the Term
Loans; provided that, prior to the payoff in full of the DIP Obligations (i)
100% of the Net Proceeds of any sale or disposition of any Collateral (other
than DIP Junior Priority Collateral) shall be applied to prepay the DIP Term
Loans pursuant to Section 2.8 of the DIP Credit Agreement and (ii) 100% of the
Net Proceeds of any sale or disposition of any assets other than Collateral
shall be applied to make a prepayment of the Term Loans and DIP Term Loans on a
ratable basis.”. In the event of a Casualty (other than a Casualty described in
clause (c) of the definition thereof) of Collateral or of any Specified
Aircraft, the Loan Parties (i) shall cause the Net Proceeds to be delivered to
the Administrative Agent as loss payee, and (ii) . In the event of a sale,
disposition or Casualty (other than a Casualty described in clause (c) of the
definition thereof), in lieu of making a prepayment under this Section 2.8(a)(i)
with respect to such Casualty, may substitute Collateral (of sale, disposition
or Casualty, the Borrower or any Subsidiary may, upon providing written notice
to the Administrative Agent within five (5) Business Days of its receipt of such
Net Proceeds, elect to reinvest the Net Proceeds of any such sale or disposition
in order to substitute such assets sold or disposed of or acquire operating
assets used or useful in the business of the Borrower and its Subsidiaries

 

42



--------------------------------------------------------------------------------

(provided that, to the extent such assets sold or disposed of constituted
Collateral, such substituted or acquired assets shall constitute Collateral
having the same or better lien priority and perfection) of equal or greater
aggregate value as determined by a methodology mutually agreeable to the
Borrower and the Administrative Agent, provided that tangible assets will be
replaced with tangible assets and intangible assets will be replaced with
intangible assets, within 90180 days (or within a period of 90180 days
thereafter if by the end of such initial 90180-day period the Borrower or a
Subsidiary shall have entered into an agreement with a third party to acquire
such tangible or intangible assets) of such sale, disposition or Casualty. If at
the end of any such 90180-day period (or within a period of 90180 days
thereafter if by the end of such initial 90180-day period the Borrower or a
Subsidiary shall have entered into an agreement with a third party to acquire
such tangible or intangible assets), any Net Proceeds from a sale, disposition
or Casualty of any Collateral or of Specified Aircraft have not been used for
prepayment or substitute Collateral providedto acquire assets pursuant to this
Section 2.8.(a)(i), then such Net Proceeds shall be applied to make a partial
prepayment of the Term Loans. Upon such a substitution of Collateral;  provided,
the aggregate amount of Net Proceeds of any sales or  dispositions or Casualty
not applied to prepay (or offered to prepay) the Term Loans as to which
reinvestment rights may be elected shall not exceed $50,000,000 during the term
of this Agreement (it being understood that amounts in excess thereof shall be
applied to ratably prepay the Term Loans, subject to Section 2.8(d)). Upon such
a reinvestment in order to acquire assets and provided no Event of Default has
occurred and is continuing, the Administrative Agent shall promptly deliver to
the Borrower or such Loan Partythe applicable Subsidiary the amount of such Net
Proceeds received by the Administrative Agent with respect to such
Collateralassets or Specified Aircraft relating to suchany Casualty. Any such
prepayment on account of the Term Loans made under this Section 2.8(a)(i) shall
be applied in accordance with paragraph (c) below.

(ii)    [Intentionally omitted].

(iii)    [Intentionally omitted].

(iv)     TheSubject to Section 2.8(d), the Borrower shall prepay the Term Loans
on a pro rata basis, in an amount equal to 100% of the aggregate Net Proceeds of
any incurrence of any Indebtedness, other than Indebtedness permitted under
Section 7.1.

(v)    [Intentionally omitted.]Subject to Section 2.8(d), the Borrower shall 
prepay the Term Loans on a pro rata basis, in an amount equal to 60% of the
aggregate Net Proceeds of any incurrence of any Indebtedness permitted under
Section 7.1(m).

(b)    [Intentionally omitted.]

(c)    Any prepayments made by the Borrower pursuant to Section 2.8(a) above
with respect to the Term Loans shall be applied as follows: first, to
Administrative Agent’s fees and reimbursable expenses then due and payable
pursuant to any of the Loan Documents; second, to all other fees and
reimbursable expenses of the Lenders, if any, then due and payable pursuant to
any of the Loan Documents, pro rata to the Lenders based on their respective Pro
Rata Shares of such fees and expenses; third, to interest then due and payable
on the Term Loans, pro rata to the applicable electing Lenders based on their
respective outstanding Term Loans; and fourth, to the principal of the Term
Loans held by the applicable electing Lenders, until the same shall have been
paid in full.

(d)     Anything contained herein to the contrary notwithstanding, in the event
Borrower is required to make any mandatory prepayment pursuant to this
Section 2.8 (a

 

43



--------------------------------------------------------------------------------

“Waivable Mandatory Prepayment”) of the Term Loans, not less than five
(5) Business Days prior to the date (the “Required Mandatory Prepayment Date”)
on which Borrower is required to make such Waivable Mandatory Prepayment,
Borrower shall notify Administrative Agent of the amount of such prepayment, and
Administrative Agent will promptly thereafter notify each Lender holding an
outstanding Term Loan of the amount of such Lender’s Pro Rata Share of such
Waivable Mandatory Prepayment and such Lender’s option to refuse such amount.
Each such Lender may exercise such option by giving written notice to Borrower
and Administrative Agent of its election to do so on or before the Business Day
prior to the Required Mandatory Prepayment Date (it being understood that any
Lender which does not notify Borrower and Administrative Agent of its election
to exercise such option on or before the Business Day prior to the Required
Mandatory Prepayment Date shall be deemed to have elected, as of such date, not
to exercise such option). On the Required Mandatory Prepayment Date, Borrower
shall pay to Administrative Agent the amount of the Waivable Mandatory
Prepayment, which amount shall be applied in an amount equal to that portion of
the Waivable Mandatory Prepayment payable to those Lenders that have not elected
to exercise such option to decline, to prepay the Term Loans of such Lenders, on
a pro rata basis with the Borrower retaining an amount equal to that portion of
the Waivable Mandatory Prepayment otherwise payable to those Lenders that have
elected to exercise such option with respect to any mandatory prepayment
pursuant to this Section 2.8 and such amounts may be applied in any manner not
prohibited by this Agreement.

Section 2.9. Interest on Term Loans. (a) The Borrower shall pay interest (i) on
each Base Rate Loan at the Base Rate in effect from time to time, and (ii) on
each Eurodollar Rate Loan at the Eurodollar Rate for the applicable Interest
Period in effect for such Eurodollar Rate Loan, plus, in each case, the
Applicable Margin in effect from time to time.

(b)    If any payment due by the Borrower under this Agreement or the other Loan
Documents is not made when due (without regard to any applicable grace period),
whether at stated maturity, by acceleration or otherwise, such owed amount shall
automatically bear interest at the Default Interest rate (as provided in the
immediately succeeding sentence) without further action by the Administrative
Agent or the Lenders. In addition, while an Event of Default exists, the
Borrower shall pay interest (“Default Interest”) with respect to all Eurodollar
Rate Loans at the rate otherwise applicable for the then-current Interest
Period, plus an additional 2% per annum until the last day of such Interest
Period, and thereafter, and with respect to all Base Rate Loans and all other
Obligations hereunder (other than Term Loans), at the rate in effect for Base
Rate Loans, plus an additional 2% per annum.

(c)    Interest on the principal amount of all Term Loans shall accrue from and
including the date such Term Loans are made to but excluding the date of any
repayment thereof. Interest on all outstanding Base Rate Loans shall be payable
monthly in arrears on the last day of each month and on the Maturity Date.
Interest on all outstanding Eurodollar Rate Loans shall be payable on the last
day of each month, and on the Maturity Date. Interest on any Term Loan which is
converted into a Term Loan of another Type or which is repaid or prepaid shall
be payable on the date of such conversion or on the date of any such repayment
or prepayment (on the amount repaid or prepaid) thereof. All Default Interest
shall be payable on demand.

(d)    If, with respect to any Eurodollar Rate Loans, the Required Lenders
notify the Administrative Agent that (i) they are unable to obtain matching
deposits in the London inter-bank market at or about 11:00 A.M. (London time) on
the second Business Day before the making of a Borrowing in sufficient amounts
to fund their respective Term Loans as a part of such Borrowing during its
Interest Period or (ii) the Eurodollar Rate for any Interest Period for such
Term Loans will not adequately reflect the cost to such Required Lenders of
making,

 

44



--------------------------------------------------------------------------------

funding or maintaining their respective Eurodollar Rate Loans for such Interest
Period, the Administrative Agent shall forthwith so notify the Borrower and the
Lenders, whereupon (A) the Borrower will, on the last day of the then existing
Interest Period therefor, either (x) prepay such Term Loans or (y) convert such
Term Loans into Base Rate Loans and (B) the obligations of the Lenders to make,
or to convert Term Loans into, Eurodollar Rate Loans shall be suspended until
the Administrative Agent shall notify the Borrower and the Lenders that the
circumstances causing such suspension no longer exist.

(e)    If the Borrower shall fail to select the duration of any Interest Period
for any Eurodollar Rate Loans in accordance with the provisions contained in the
definition of “Interest Period”, the Administrative Agent will forthwith so
notify the Borrower and the Lenders and such Term Loans will automatically, on
the last day of the then existing Interest Period therefor, convert into Base
Rate Loans.

(f)    On the date on which the aggregate unpaid principal amount of Eurodollar
Rate Loans comprising any Borrowing shall be reduced, by payment or prepayment
or otherwise, to less than the minimum borrowing amounts allowed for in
Section 2.2, such Term Loans shall automatically convert into Base Rate Loans.

(g)    Upon the occurrence and during the continuance of any Event of Default,
(i) each Eurodollar Rate Loan will automatically, on the last day of the then
existing Interest Period therefor, be converted into Base Rate Loans and
(ii) the obligation of the Lenders to make, or to convert Term Loans into,
Eurodollar Rate Loans shall be suspended.

Section 2.10. Fees. The Borrower shall pay (a) to the Administrative Agent for
its own account fees in the amounts and at the times previously agreed upon in
writing by the Borrower and the Administrative Agent, (b) to the Administrative
Agent for the account of the Lenders, a fee equal to 1.00% of the aggregate
principal amount of any outstanding Term Loans prepaid in accordance with
Section 2.7 or, Section 2.8(a)(iv) (provided, that, if any such prepayment is
with the proceeds of a debtor-in-possession financing (other than a
debtor-in-possession financing provided by at least the Required Lenders), such
fee shall be equal to 2.00% of the aggregate principal amount of any outstanding
Term Loans prepaid in accordance with Section 2.7 or Section 2.8(a)(iv))or
assigned pursuant to Section 10.22, and such fee shall be due and payable on
each prepayment date on the portion of such Term Loans so prepaid and (c) if the
maturity of the Term Loans is accelerated (or would have been accelerated but
for the operation of the automatic stay) pursuant to Section 8.1, to the
Administrative Agent, for the account of the Lenders, a fee equal to 1.00% of
the aggregate principal amount of the Term Loans then outstanding.

Section 2.11. Computation of Interest and Fees. All computations of interest and
fees hereunder shall be made on the basis of a year of 365 days (or 366 days in
a leap year), except that interest on Eurodollar Rate Loans and amounts
determined by reference to the Federal Funds Rate shall be calculated on the
basis of a 360-day year, and in each case shall be payable for the actual number
of days elapsed (including the first day but excluding the last day) during the
period for which such interest or fees are payable. Each determination by the
Administrative Agent of an interest amount or fee hereunder shall be made in
good faith and, except for manifest error, shall be final, conclusive and
binding for all purposes.

Section 2.12. Illegality. (a) If any Change in Law shall make it unlawful or
impossible for any Lender to make, maintain or fund any Eurodollar Rate Loan and
such Lender shall so notify the Administrative Agent, the Administrative Agent
shall promptly give notice thereof to

 

45



--------------------------------------------------------------------------------

the Borrower and the other Lenders, whereupon until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
suspension no longer exist, the obligation of such Lender to make Eurodollar
Rate Loans, or to continue or convert outstanding Term Loans as or into
Eurodollar Rate Loans, shall be suspended. In the case of the making of a
Eurodollar Rate Borrowing, such Lender’s Term Loan shall be made as a Base Rate
Loan as part of the same Borrowing for the same Interest Period and if the
affected Eurodollar Rate Loan is then outstanding, such Term Loan shall be
converted to a Base Rate Loan either (i) on the last day of the then current
Interest Period applicable to such Eurodollar Rate Loan if such Lender may
lawfully continue to maintain such Eurodollar Rate Loan to such date or
(ii) immediately if such Lender shall determine that it may not lawfully
continue to maintain such Eurodollar Rate Loan to such date. Notwithstanding the
foregoing, the affected Lender shall, prior to giving such notice to the
Administrative Agent, designate a different Applicable Lending Office if such
designation would avoid the need for giving such notice and if such designation
would not otherwise be disadvantageous to such Lender in the good faith exercise
of its discretion.

Section 2.13. Increased Costs. (a) If any Change in Law shall:

(i)    impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Eurodollar Rate); or

(ii)    impose on any Lender or the eurodollar interbank market any other
condition (other than Taxes) affecting this Agreement or any Eurodollar Rate
Loans made by such Lender;

and the result of either of the foregoing is to increase materially the cost to
such Lender of making, converting into, continuing or maintaining a Eurodollar
Rate Loan or to reduce the amount received or receivable by such Lender
hereunder (whether of principal, interest or any other amount), then the
Borrower shall promptly pay, upon written notice from and demand (specifying the
basis therefor and the computation with respect thereto) by such Lender on the
Borrower (with a copy of such notice and demand to the Administrative Agent), to
the Administrative Agent for the account of such Lender within ten (10) Business
Days after the date of such notice and demand, additional amount or amounts
sufficient to compensate such Lender for such additional costs incurred or
reduction suffered.

(b)    If any Lender shall have reasonably determined that on or after the date
of this Agreement any Change in Law regarding capital requirements has or would
have the effect of reducing the rate of return on such Lender’s capital (or on
the capital of such Lender’s parent corporation) as a consequence of its
obligations hereunder to a level below that which such Lender or such Lender’s
parent corporation could have achieved but for such Change in Law (taking into
consideration such Lender’s policies or the policies of such Lender’s parent
corporation with respect to capital adequacy) then, from time to time, within
ten (10) Business Days after receipt by the Borrower of written notice from and
demand by such Lender (with a copy thereof to the Administrative Agent), the
Borrower shall pay to such Lender such additional amounts as will compensate
such Lender or such Lender’s parent corporation for any such reduction suffered.

(c)    A certificate of a Lender setting forth the amount or amounts necessary
to compensate such Lender or such Lender’s parent corporation, as the case may
be, specified in paragraph (a) or (b) of this Section 2.13 shall be delivered to
the Borrower (with a copy to the Administrative Agent) and shall be prima facie
evidence of the correctness thereof.

 

46



--------------------------------------------------------------------------------

(d)    If any Lender makes such a claim for compensation under this Section, it
shall provide to the Borrower a certificate executed by an officer of such
Person setting forth the amount of such loss, cost or expense in reasonable
detail (including an explanation of the basis for and the computation of such
loss, cost or expense) no later than one hundred and twenty (120) days after the
event giving rise to the claim for compensation. In any event, the Borrower
shall not have any obligation to pay any amount with respect to claims accruing
prior to the 120th day preceding such written demand.

Section 2.14. Funding Indemnity. In the event of (a) the payment of any
principal of a Eurodollar Rate Loan other than on the last day of the Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion or continuation of a Eurodollar Rate Loan other than on the last
day of the Interest Period applicable thereto, or (c) the failure by the
Borrower to borrow, prepay, convert or continue any Eurodollar Rate Loan on the
date specified in any applicable notice (regardless of whether such notice is
withdrawn or revoked), then, in any such event, the Borrower shall compensate
each Lender, within ten (10) Business Days after written demand from such
Lender, for any loss, cost or expense attributable to such event. Such loss,
cost or expense shall be deemed to include an amount determined by such Lender
to be the excess, if any, of (A) the amount of interest that would have accrued
on the principal amount of such Eurodollar Rate Loan if such event had not
occurred at the Eurodollar Rate applicable to such Eurodollar Rate Loan for the
period from the date of such event to the last day of the then current Interest
Period therefor (or in the case of a failure to borrow, convert or continue, for
the period that would have been the Interest Period for such Eurodollar Rate
Loan) over (B) the amount of interest that would accrue on the principal amount
of such Eurodollar Rate Loan for the same period if the Eurodollar Rate were set
on the date such Eurodollar Rate Loan was prepaid or converted or the date on
which the Borrower failed to borrow, convert or continue such Eurodollar Rate
Loan. If any Lender makes such a claim for compensation under this Section, it
shall provide to the Borrower a certificate executed by an officer of such
Person setting forth the amount of such loss, cost or expense in reasonable
detail (including an explanation of the basis for and the computation of such
loss, cost or expense) no later than one hundred and twenty (120) days after the
event giving rise to the claim for compensation. In any event, the Borrower
shall not have any obligation to pay any amount with respect to claims accruing
prior to the 120th day preceding such written demand.

Section 2.15. Taxes. (a) Any and all payments by or on account of any obligation
of the Borrower hereunder shall be made free and clear of and without deduction
for any Indemnified Taxes or Other Taxes; provided, that if the Borrower shall
be required to deduct any Indemnified Taxes or Other Taxes from such payments,
then (i) the sum payable shall be increased as necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section 2.15) the Administrative Agent or any Lender (as the
case may be) shall receive an amount equal to the sum it would have received had
no such deductions been made, (ii) the Borrower shall make such deductions and
(iii) the Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

(b)    In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

47



--------------------------------------------------------------------------------

(c)    The Borrower shall indemnify the Administrative Agent and each Lender,
within ten (10) Business Days after written demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes imposed or asserted by a Governmental
Authority and paid by the Administrative Agent or such Lender, as the case may
be, on or with respect to any payment by or on account of any obligation of the
Borrower hereunder (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section 2.15) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender, or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

(d)    As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrower to a Governmental Authority under Section 2.15(a) or (b),
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(e)    Any Lender that is entitled to an exemption from or reduction of
withholding tax with respect to payments under this Agreement shall deliver to
the Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Borrower as will
permit such payments to be made without withholding or at a reduced rate.
Without limiting the generality of the foregoing, each Foreign Lender agrees
that it will deliver to the Administrative Agent and the Borrower (or in the
case of a Participant, to the Lender from which the related participation shall
have been purchased), as appropriate, two (2) duly completed copies of
(i) Internal Revenue Service Form W-8ECI, or any successor form thereto,
certifying that the payments received from the Borrower hereunder are
effectively connected with such Foreign Lender’s conduct of a trade or business
in the United States; or (ii) Internal Revenue Service Form W-8BEN or W-8BEN-E,
or any successor form thereto, certifying that such Foreign Lender is entitled
to benefits under an income tax treaty to which the United States is a party
which reduces the rate of withholding tax on payments of interest; or
(iii) Internal Revenue Service Form W-8BEN or W-8BEN-E, or any successor form
prescribed by the Internal Revenue Service, together with a certificate
(A) establishing that the payment to the Foreign Lender qualifies as “portfolio
interest” exempt from U.S. withholding tax under Code section 871(h) or 881(c),
and (B) stating that (1) the Foreign Lender is not a bank for purposes of Code
section 881(c)(3)(A), or the obligation of the Borrower hereunder is not, with
respect to such Foreign Lender, a loan agreement entered into in the ordinary
course of its trade or business, within the meaning of that section; (2) the
Foreign Lender is not a 10% shareholder of the Borrower within the meaning of
Code section 871(h)(3) or 881(c)(3)(B); and (3) the Foreign Lender is not a
controlled foreign corporation that is related to the Borrower within the
meaning of Code section 881(c)(3)(C); or (iv) such other Internal Revenue
Service forms as may be applicable to the Foreign Lender, including Forms W-8
IMY or W-8 EXP. Each such Foreign Lender shall deliver to the Borrower and the
Administrative Agent such forms on or before the date that it becomes a party to
this Agreement (or in the case of a Participant, on or before the date such
Participant purchases the related participation). In addition, each such Foreign
Lender shall deliver such forms promptly upon the obsolescence or invalidity of
any form previously delivered by such Foreign Lender. Each such Foreign Lender
shall promptly notify the Borrower and the Administrative Agent at any time that
it determines that it is no longer in a position to provide any previously
delivered certificate to the Borrower (or any other form of certification
adopted by the Internal Revenue Service for such purpose). If any Lender or the
Administrative

 

48



--------------------------------------------------------------------------------

Agent becomes aware that it has received a refund of any Indemnified Tax or any
Other Tax with respect to which the Borrower has paid any amount pursuant to
this Section 2.162.15, such Lender or the Administrative Agent shall pay the
amount of such refund (including any interest received with respect thereto) to
the Borrower within fifteen (15) days after receipt thereof. A Lender or the
Administrative Agent shall provide, at the sole cost and expense of the
Borrower, such assistance as the Borrower may reasonably request in order to
obtain such a refund; provided, however, that neither the Administrative Agent
nor any Lender shall in any event be required to disclose any information to the
Borrower with respect to the overall tax position of the Administrative Agent or
such Lender.

(f)    If a payment made to a Lender (including, solely for purposes of
Section 2.15(e), Section 2.15(g) and this Section 2.15(f), the Administrative
Agent) under any Loan Document would be subject to United States federal
withholding tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of the
preceding sentence, “FATCA” shall include any amendments made to FATCA after the
Effective Date.

(g)    Any Lender that is a United States person under Section 7701(a)(30) of
the Code shall deliver to the Borrower and the Administrative Agent on or prior
to the date on which such Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), properly completed and executed copies of IRS Form W-9
certifying that such Lender is exempt from U.S. federal backup withholding tax.
Each Lender agrees that if any form or certification it previously delivered
pursuant to Section 2.15(e), (f) or (g) expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

(h)    For purposes of this Section 2.15, the term “applicable law” includes
FATCA.

Section 2.16. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or of amounts payable under Sections 2.13,
2.14 and 2.15, or otherwise) at the Payment Office prior to 1:00 p.m. (New York,
New York time) on the date when due, in immediately available funds, free and
clear of any defenses, rights of setoff or counterclaim. Any amounts received
after such time on any date may, in the discretion of the Administrative Agent,
be deemed to have been received on the next succeeding Business Day for purposes
of calculating interest thereon. All such payments shall be made to the
Administrative Agent at the Payment Office, except that payments pursuant to
Sections 2.13, 2.14, 2.15 and 10.3 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be made payable for the period of such extension.

 

49



--------------------------------------------------------------------------------

(b)    All payments of Obligations shall be made in Dollars.

(c)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, and other amounts not required to be
applied in another manner ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of principal then due to
such parties.

(d)    If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Term Loans or fees that would result in such Lender receiving payment of
a greater proportion of the aggregate amount of its Term Loans and accrued
interest thereon or fees than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Term Loans of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Term Loans; provided, that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Term Loans to any
assignee or participant, other than to the Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall apply).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

(e)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount or amounts due. In such event,
if the Borrower has not in fact made such payment, then each of the Lenders
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

(f)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.3(a), 2.16(d) or 10.3(d), then the Administrative Agent
may, in its discretion (notwithstanding any contrary provision hereof), apply
any amounts thereafter received by the Administrative Agent for the account of
such Lender to satisfy such Lender’s obligations under such Sections until all
such unsatisfied obligations are fully paid.

 

50



--------------------------------------------------------------------------------

Section 2.17. Mitigation of Obligations. If any Lender requests compensation
under Section 2.13, or if the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.15, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Term Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the sole judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable under
Section 2.13 or Section 2.15, as the case may be, in the future and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with such
designation or assignment.

Section 2.18. Inability to Determine Interest Rate. Subject to Section 2.19
below, if prior to the first day of any Interest Period:

(a)    the Administrative Agent shall have determined (which determination shall
be conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate for such Interest Period, or

(b)    the Administrative Agent shall have received notice from the Required
Lenders in that the Eurodollar Rate determined or to be determined for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(as conclusively certified by such Lenders) of making or maintaining their
affected Term Loans during such Interest Period,

the Administrative Agent shall give telecopy or other written notice thereof to
the Borrower and the relevant Lenders as soon as practicable thereafter. Upon
its receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurodollar Rate Loans and (x) any
Eurodollar Rate Loans requested to be made on the first day of such Interest
Period shall be made as Base Rate Loans, (y) any Term Loans that were to have
been converted on the first day of such Interest Period to Eurodollar Rate Loans
shall be continued as Base Rate Loans and (z) any outstanding Eurodollar Rate
Loans shall be converted, on the last day of the then-current Interest Period,
to Base Rate Loans. Until such notice has been withdrawn by the Administrative
Agent, no further Eurodollar Rate Loans shall be made or continued as such, nor
shall the Borrower have the right to convert Term Loans to Eurodollar Rate
Loans.

Section 2.19. Successor Eurodollar Rate. If at any time the Administrative Agent
determines (which determination shall be conclusive absent manifest error) that
(i) the circumstances set forth in Section 2.18 have arisen and such
circumstances are unlikely to be temporary or (ii) the circumstances set forth
in Section 2.18 have not arisen but the supervisor for the administrator of the
Eurodollar Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which the Eurodollar Rate shall no longer be used for determining interest
rates for loans, then the Administrative Agent and the Borrower shall endeavor
to establish an alternate rate of interest to the Eurodollar Rate that gives due
consideration to the then prevailing market convention for determining a rate of
interest for syndicated loans in the United States at such time, and shall

 

51



--------------------------------------------------------------------------------

enter into an amendment to this Agreement to reflect such alternate rate of
interest and such other related changes to this Agreement as may be applicable.
Notwithstanding anything to the contrary in Section 10.2, such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as the Administrative Agent shall not have received,
within five (5) Business Days after the Administrative Agent shall have posted
such proposed amendment to all Lenders, a written notice from the Required
Lenders stating that such Required Lenders object to such amendment; provided
that, if such alternate rate of interest shall be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement.

Section 2.20. Equity Conversion Option. The Borrower shall have the option in
connection with the consummation of a Reorganization Plan that is satisfactory
to the Lenders to require that the Term Loans be converted into an agreed upon
percentage of the equity of Holdings at an agreed upon discount to the equity
value set forth in the disclosure statement with respect to such Reorganization
Plan, which such percentage and equity value shall be acceptable to the
Lenders.[Reserved].

Section 2.21. Co-Borrowers.

(a)    Each of the Lead Borrower and the Co-Borrower accepts joint and several
liability hereunder in consideration of the financial accommodation provided or
to be provided by the Administrative Agent and the Lenders under this Agreement
and the other Loan Documents, for the mutual benefit, directly and indirectly,
of each of the Lead Borrower and the Co-Borrower and in consideration of the
undertakings of the Lead Borrower and the Co-Borrower to accept joint and
several liability for the obligations of each other.

(b)    Each of the Lead Borrower and the Co-Borrower shall be jointly and
severally liable for the Obligations. Each of the Lead Borrower’s and the
Co-Borrower’s obligations arising as a result of the joint and several liability
of such Borrower hereunder, with respect to Term Loans made to the Lead Borrower
hereunder, shall be separate and distinct obligations, but all such obligations
shall be primary obligations of each of the Lead Borrower and the Co-Borrower.

(c)    Upon the occurrence and during the continuation of any Event of Default,
the Administrative Agent and the Lenders may proceed directly and at once,
without notice, against either the Lead Borrower or the Co-Borrower to collect
and recover the full amount, or any portion of, the Obligations, without first
proceeding against any other Borrower or any other Person, or against any
security or collateral for the Obligations. Each of the Lead Borrower and the
Co-Borrower waives, to the maximum extent permitted by law, all suretyship
defenses and consents and agrees that the Administrative Agent and the Lenders
shall be under no obligation to marshal any assets in favor of either the Lead
Borrower or the Co-Borrower or against or in payment of any or all of the
Obligations.

(d)    Each representation and warranty made on behalf of the Co-Borrower by the
Lead Borrower shall be deemed for all purposes to have been made by the
Co-Borrower and shall be binding upon and enforceable against the Co-Borrower to
the same extent as if the same had been made directly by the Co-Borrower.

(e)    Any reference to the “Borrower” in this Agreement and in any other Loan
Document means the Lead Borrower, individually, or the Lead Borrower and the
Co-Borrower collectively, as the context may require; provided that (i) any
reference in this Agreement and in any other Loan Document to the “Borrower and
its Subsidiaries” (or phrases

 

52



--------------------------------------------------------------------------------

of like nature) shall be deemed to refer to the “Lead Borrower and its
Subsidiaries” (as applicable and modified as necessary as the context requires),
(ii) any reference in this Agreement and in any other Loan Document to the
fiscal year or any fiscal quarter of the Borrower shall be deemed to refer to
the fiscal year or the applicable fiscal quarter of the Lead Borrower and
(iii) unless the context requires otherwise, any reference in this Agreement and
in any other Loan Document to financial statements of the Borrower shall be
deemed to refer to financial statements of the Lead Borrower.

(f)    For all purposes of this Agreement, the Co-Borrower hereby (i) authorizes
the Lead Borrower to make such requests, give such notices or furnish such
certificates to the Administrative Agent or the Lenders as may be required or
permitted by this Agreement for the benefit of the Lead Borrower and the
Co-Borrower and to give any consents on behalf of the Co-Borrower required by
this Agreement and (ii) authorizes the Administrative Agent to treat such
requests, notices, certificates or consents made, given or furnished by the Lead
Borrower as having been made, given or furnished by the Lead Borrower and the
Co-Borrower for purposes of this Agreement. Unless otherwise agreed to by the
Administrative Agent or specified in this Agreement, the Lead Borrower shall be
the only Person entitled to make, give or furnish such requests, notices,
certificates or requests directly to the Administrative Agent or the Lenders for
purposes of this Agreement. The Co-Borrower agrees to be bound by all such
requests, notices, certificates and consents and other such actions by the Lead
Borrower. In each case, the Administrative Agent and the Lenders shall be
entitled to rely upon all such requests, notices, certificates and consents
made, given or furnished by the Lead Borrower pursuant to the provisions of this
Agreement or any other Loan Document as being made or furnished on behalf of,
and with the effect of irrevocably binding, the Lead Borrower and the
Co-Borrower.

ARTICLE III

CONDITIONS PRECEDENT TO EFFECTIVENESS AND FUNDING OF TERM LOANS

Section 3.1. Conditions To Effectiveness. The obligations of the Lenders to make
Term LoansThis Agreement originally became effective in accordance with its
terms on the Effective Date shall not become effective until the date on which
the Administrative Agent (or its counsel) shall have received the following
(unless waived in accordance with Section 10.2):.

Section 3.2.    [Reserved].

(a) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including reimbursement or
payment of all reasonable out-of-pocket expenses (including reasonable fees,
charges and disbursements of counsel to the Administrative Agent) required to be
reimbursed or paid by the Borrower hereunder, under any other Loan Document and
under the Fee Letter, for which invoices (including estimated expenses) have
been presented to the Borrower. 

(b) The Administrative Agent (or its counsel) shall have received the
following: 

(i) a counterpart of this Agreement signed by or on behalf of each party
hereto; 

(ii) duly executed Term Notes payable to those Lenders requesting the same;

 

53



--------------------------------------------------------------------------------

(iii)     [intentionally omitted];

(iv)    [intentionally omitted];

(v)    the Security Agreements, together with (x) UCC financing statements and
other applicable documents under the laws of the jurisdictions with respect to
the perfection of the Liens granted thereunder, as required in order to perfect
such Liens if not previously recorded and, subject to the terms of the Security
Agreements, (y)(A) original stock certificates evidencing the issued and
outstanding shares or quotas of Capital Stock pledged to the Administrative
Agent pursuant to the First and Second Lien Security Agreement, subject to the
terms of the First and Second Lien Security Agreement, and (B) stock powers or
other appropriate instruments of transfer executed in blank related to the
certificates referenced in clause (A) above; 

(vi)    the English Security Documents, the Cayman Security Documents and the
Panama Security Documents;

(vii)    a First Lien Aircraft Security Agreement in respect of the Aircraft set
forth in Schedule 3.1(a) hereof and a Second Lien Aircraft Security Agreement in
respect of the Aircraft set forth in Schedule 3.1(b) hereof; 

(viii)    a certificate of the Secretary or Assistant Secretary (or, in the case
of an English Loan Party, a director or member, as applicable, of such Loan
Party) of each Loan Party attaching and certifying copies of its bylaws,
memorandum and articles of association or equivalent and of the resolutions of
its board of directors (other than with respect to the Loan Parties formed in
Canada) (and in addition, in the case of British Helicopter Group Limited,
resolutions of all of its shareholders) and, if applicable, shareholders, or
partnership agreement or limited liability company agreement, or comparable
organizational documents and authorizations, authorizing the execution and
delivery of the Loan Documents to which it is a party and performance of its
obligations thereunder and certifying the name, title and true signature of each
officer of such Loan Party executing the Loan Documents to which it is a party; 

(ix)    to the extent not delivered under clause (viii) above, copies of the
articles or certificate of incorporation, certificate of organization or limited
partnership, or other organizational documents of each Loan Party, together with
certificates of good standing or existence, as may be available from the
Secretary of State (or, in the case of a jurisdiction outside of the United
States of America, the appropriate registry or authority) of the jurisdiction of
organization of such Loan Party (other than BL Holdings II C.V.); 

(x)    a favorable written opinion of (i) Baker Botts L.L.P., counsel to the
Loan Parties, (ii) Davis Polk & Wardwell London LLP (with regard to English
law), counsel to the Lenders, (iii) Phelps Dunbar LLP (with regard to Louisiana
law), counsel to the Loan Parties, (iv) Davis Wright Tremaine LLP (with regard
to Alaska law), counsel to the Loan Parties, (v) Conyers Dill & Pearman (with
regard to Cayman law), counsel to the Lenders, (vi) Gilchrist Aviation (with
respect to aviation matters), counsel to the Loan Parties, (vii) ARIFA (with
regard to Panama law), counsel to the Loan Parties and (viii) NautaDutilh N.V.
(with regard to Dutch law), counsel to the Lenders, addressed to the
Administrative Agent and each of the Lenders, and covering such matters relating
to certain of the Loan Parties, the Loan Documents and the transactions
contemplated therein as the Administrative Agent shall reasonably request (but
excluding, for the avoidance of doubt, any opinion as to non-contravention with
other agreements);

 

54



--------------------------------------------------------------------------------

(xi) [intentionally omitted];

(xii)    a certificate dated the Effective Date and signed by a Responsible
Officer, certifying that (x) no Default or Event of Default exists and (y) all
representations and warranties of each Loan Party set forth in the Loan
Documents are true and correct in all material respects on and as of the
Effective Date, except to the extent such representations and warranties are
limited to an earlier date, in which case they are true and correct in all
material respects as of such earlier date; provided that any representation and
warranty that is qualified as to “materiality,” “Material Adverse Effect” or
similar language shall be true and correct (after giving effect to any
qualification therein) in all respects on such respective dates; 

(xiii) [intentionally omitted];

(xiv)    certified copies of all consents, approvals, authorizations,
registrations and filings and orders required to be made or obtained under any
Requirement of Law, or by any Contractual Obligation of each Loan Party, in
connection with the execution, delivery, performance, validity and
enforceability of the Loan Documents or any of the transactions contemplated
thereby, and such consents, approvals, authorizations, registrations, filings
and orders shall be in full force and effect and all applicable waiting periods
shall have expired, and no investigation or inquiry by any Governmental
Authority regarding the Term Loan Commitments or any transaction being financed
with the proceeds thereof shall be ongoing; 

(xv) [reserved];

(xvi)    the Loan Parties shall have consummated the Specified
Aircraft Transactions described in clause (ii) of the definition thereof; 

(xvii) a duly executed funds disbursement agreement;

(xviii)    (i) The Administrative Agent shall have received all documentation
and other information required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001) the “PATRIOT Act”) at least three (3) Business Days prior
to the Effective Date; provided that such information has been reasonably
requested by the Administrative Agent at least five (5) Business Days prior to
the Effective Date and (ii) to the extent the Borrower qualifies as a “legal
entity customer” under the Beneficial Ownership Regulation, at least five days
prior to the Effective Date, any Lender that has requested, in a written notice
to the Borrower at least 10 days prior to the Effective Date, a Beneficial
Ownership Certification in relation to the Borrower shall have received such
Beneficial Ownership Certification (provided that, upon the execution and
delivery by such Lender of its signature page to this Agreement, the condition
set forth in this clause (ii) shall be deemed to be satisfied);

 

55



--------------------------------------------------------------------------------

(xix) Semi-Annual Cash Flow Forecast for Holdings and its Subsidiaries dated as
of a date not more than 5 Business Days prior to the Effective Date covering the
26 week period following the Effective Date.

(c)    No action, suit, investigation or proceeding shall be pending or
threatened in any court or before any arbitrator or Governmental Authority that
could reasonably be expected to have a Material Adverse Effect. 

(d)    The Borrower shall have retained a financial advisor acceptable to the
Lenders (it being understood that Houlihan Lokey has been retained and is
acceptable) and the Lenders shall have been provided reasonable access to such
financial advisor. 

Section 3.2. Delivery of Documents. All of the Loan Documents, certificates,
legal opinions and other documents referred to in this Article III, unless
otherwise specified, shall be delivered to the Administrative Agent (or its
counsel) for the account of each of the Lenders and, except for the Term Notes,
in sufficient counterparts or copies for each of the Lenders and shall be in
form and substance reasonably satisfactory in all respects to the Administrative
Agent.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and each Lender
as follows as of the Amendment No. 5 Effective Date:

Section 4.1. Existence; Power. Each of the Borrower and its Subsidiaries (i) is
duly organized, incorporated, validly existing and in good standing as a
corporation, company, partnership, exempted company, limited liability
partnership or limited liability company under the laws of the jurisdiction of
its organization or incorporation, as the case may be, (ii) has all requisite
power and authority to carry on its business as now conducted, and (iii) is duly
qualified to do business, and is in good standing, in each jurisdiction where
such qualification is required, in each case, except where a failure to be so
qualified could not reasonably be expected to result in a Material Adverse
Effect.

Section 4.2. Organizational Power; Authorization. The execution, delivery and
performance by each Loan Party of the Loan Documents to which it is a party are
within such Loan Party’s organizational or corporate powers and have been duly
authorized by all necessary organizational or corporate, and if required,
shareholder, partner or member, action, as the case may be. This Agreement has
been duly executed and delivered by the Borrower, and constitutes, and each
other Loan Document to which any Loan Party is a party, when executed and
delivered by such Loan Party, will constitute, valid and binding obligations of
the Borrower or such Loan Party (as the case may be), enforceable against it in
accordance with their respective terms, except as may be limited by Bankruptcy
Law or similar laws affecting the enforcement of creditors’ rights generally and
by general principles of equity.

Section 4.3. Governmental Approvals; No Conflicts. The execution, delivery and
performance by the Borrower of this Agreement, and by each Loan Party of the
other Loan Documents to which it is a party (a) do not require any consent or
approval of, registration or filing with, or any action by, any Governmental
Authority, except those as have been obtained or made and are in full force and
effect, (b) will not violate any Requirements of Law applicable to the Borrower
or any of its Subsidiaries or any judgment, order or ruling of any Governmental
Authority, (c) will not violate or result in a default under any indenture
(subject to Section

 

56



--------------------------------------------------------------------------------

10.17), material agreement or other material instrument binding on the Borrower
or any of its Subsidiaries or any of its assets or give rise to a right
thereunder to require any payment to be made by the Borrower or any of its
Subsidiaries and (d) will not result in the creation or imposition of any Lien
on any asset of the Borrower or any of its Subsidiaries prohibited hereunder.

Section 4.4. Financial Statements, No Material Adverse Effect. Except as
heretofore disclosed to the Lenders, the audited consolidated balance sheet of
the Borrower and its Subsidiaries as of March 31, 20182019 and the related
consolidated statements of income, shareholders’ equity and cash flows for the
Fiscal Year then ended fairly present in all material respects the consolidated
financial condition of the Borrower and its Subsidiaries as of such dates and
the consolidated results of operations for such periods in conformity with GAAP
consistently applied. The financial projections (including the Cash Flow
Forecasts) and estimates and information of a general economic nature prepared
by or on behalf of the Borrower or any of its representatives, and that have
been made available to any Lenders or the Administrative Agent in connection
with the Term Loan Facility or the other transactions contemplated hereby
(i) have been prepared in good faith based upon assumptions believed by the
Borrower to be reasonable as of the date thereof (it being understood that
actual results may vary materially from such Projections and estimates), as of
the date such Projections and estimates were furnished to the Lenders and as of
the Effective Date, and (ii) as of the Effective Date, have not been modified in
any material respect by the Borrower.

Section 4.5. Litigation and Environmental Matters. (a) No litigation,
investigation or proceeding of or before any arbitrators or Governmental
Authorities is pending against or, to the knowledge of the Borrower, threatened
against the Borrower or any of its Subsidiaries as to which there is a
reasonable possibility of an adverse determination that could reasonably be
expected to have a Material Adverse Effect.

(b)     Neither the Borrower nor any of its Subsidiaries (i) has become subject
to any Environmental Liability, (ii) has received notice of any claim with
respect to any Environmental Liability or (iii) knows of any basis for any
Environmental Liability except, in each case, where the failure to so comply or
such Environmental Liability could not reasonably be expected to have a Material
Adverse Effect.

Section 4.6. Compliance with Laws and Agreements. The Borrower and each
Subsidiary is in compliance with (a) all Requirements of Law (except with
respect to the rules of the Securities and Exchange Commission insofar as the
Borrower has not yet filed its Annual Report on Form 10-K for the Fiscal Year
ended March 31, 2019 and its Quarterly Report on Form 10-Q for the Fiscal
Quarter ended June 30, 2019) and all judgments, decrees and orders of any
Governmental Authority and (b) all material indentures, material agreements or
other material instruments (in the case of a Debtor, other than any of the
foregoing constituting Prepetition Debt solely on account of the Debtors’
proceeding under chapter 11 of the Bankruptcy Code and that is subject to the
automatic stay, the entry into this Agreement and the granting of Liens
thereunder or as described under clauses (2) or (3) below) binding upon it or
its properties, except in each case where non-compliance could not reasonably be
expected to result in a Material Adverse Effect or with respect to any default
which may exist as a result of (1) the filing of the Cases (with respect to
non-Debtors), (2) the Borrower’s failure to timely provide its financial
statements for the Fiscal Year ending March 31, 2019 or the Fiscal Quarter
ending June 30, 2019 or (3) any net liability position which may exist at
Bristow Helicopters Ltd or Bristow Norway AS on the Amendment No. 3 Effective
Date.

 

57



--------------------------------------------------------------------------------

Section 4.7. Investment Company Act, Etc. Neither the Borrower nor any of its
Subsidiaries is (a) an “investment company” or is “controlled” by an “investment
company”, as such terms are defined in, or subject to regulation under, the
Investment Company Act of 1940, as amended, (b) otherwise subject to any other
regulatory requirement limiting its ability to incur or guarantee Indebtedness
or grant security interests in its property to secure such Indebtedness or
requiring any approval or consent from or registration or filing with, any
Governmental Authority in connection therewith.

Section 4.8. Taxes; Fees. (i) For purposes of determining withholding Taxes
imposed under FATCA, from and after the Effective Date, the Borrower and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Term Loans as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i). The Borrower and its Subsidiaries have timely filed
or caused to be filed all federal income tax returns and all other material tax
returns that are required to be filed by them, and have paid all taxes shown to
be due and payable on such returns or on any assessments made against it or its
property and all other taxes, fees or other charges imposed on it or any of its
property by any Governmental Authority, except (a) where being contested in good
faith by appropriate proceedings and subject to maintenance of adequate
reserves, (b) to the extent that the failure to file such tax returns or pay
such taxes could not reasonably be expected to have a Material Adverse Effect or
(c) to the extent otherwise excused or prohibited by the Bankruptcy Code and for
which payment has not otherwise been required by the Bankruptcy Court. No Loan
Party is included in a fiscal unity (fiscale eenheid) for Dutch tax purposes.

Section 4.9. Margin Regulations. None of the proceeds of any of the Term Loans
will be used, directly or indirectly, for “purchasing” or “carrying” any “margin
stock” with the respective meanings of each of such terms under Regulation U of
the Board of Governors of the Federal Reserve System as now and from time to
time hereafter in effect (“Regulation U”) or for any purpose that violates the
provisions of Regulation U. Neither the Borrower nor its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying “margin stock.”

Section 4.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Standards No. 87) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed the fair market
value of the assets of such Plan, and the present value of all accumulated
benefit obligations of all underfunded Plans (based on the assumptions used for
purposes of Statement of Financial Standards No. 87) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of all such underfunded Plans, except in each case
where any such excess amount could not reasonably be expected to have a Material
Adverse Effect. Other than the Bristow Staff Pension Scheme, neither the
Borrower nor any Subsidiary has an employer (for purposes of ss38-51 Pensions
Act 2004) of an occupational pension scheme which is not a money purchase scheme
(both terms as defined in the Pension Schemes Act 1993) or “connected” with or
an “associate” of (as those terms are used in ss38 or 43 Pensions Act 2004) such
an employer.

Section 4.11. Ownership of Property. (a) Each of the Borrower and its
Subsidiaries has good title to, or valid leasehold interests in, all of its real
and personal property material to

 

58



--------------------------------------------------------------------------------

the operation of its business, including all such properties reflected in the
audited consolidated balance sheet of the Borrower referred to in Section 4.4 or
purported to have been acquired by the Borrower or any Subsidiary after said
date (except as sold or otherwise disposed of in the ordinary course of business
or permitted by the Loan Documents), in each case free and clear of Liens
prohibited by this Agreement, except where such failure could not reasonably be
expected to have a Material Adverse Effect.

(b)    Each of the Borrower and its Subsidiaries owns, or is licensed, or
otherwise has the right, to use, free from burdensome restrictions, all material
patents, trademarks, service marks, trade names, copyrights and other
intellectual property, except where such failure could not reasonably be
expected to have a Material Adverse Effect, and the use thereof by the Borrower
and its Subsidiaries does not infringe on the rights of any other Person, except
where such infringement could not reasonably be expected to result in a Material
Adverse Effect.

(c)    The properties of the Borrower and its Subsidiaries are insured with
financially sound and reputable insurance companies which are not Affiliates of
the Borrower (other than Kingsmill Insurance Company Limited), in such amounts
with such deductibles and covering such risks as are customarily carried by
companies engaged in similar businesses and owning similar properties in
localities where the Borrower or any applicable Subsidiary operates.

Section 4.12. Disclosure. (a) Each of the Borrower and its Subsidiaries has good
title to, or valid leasehold interests in, all of its real and personal property
material to the operation of its business, including all such properties
reflected in the audited consolidated balance sheet of the Borrower referred to
in Section 4.4 or purported to have been acquired by the Borrower or any
Subsidiary after said date (except as sold or otherwise disposed of in the
ordinary course of business or permitted by the Loan Documents), in each case
free and clear of Liens prohibited by this Agreement, except where such failure
could not reasonably be expected to have a Material Adverse Effect.

(b) As of the date hereof, to the best knowledge of the Borrower, the
information included in the Beneficial Ownership Certification provided on or
prior to the date hereof to any Lender in connection with this Agreement is true
and correct in all material respects.

Section 4.13. Labor Relations. There are no material labor disputes against the
Borrower or any of its Subsidiaries, or, to the Borrower’s knowledge, threatened
against or affecting the Borrower or any of its Subsidiaries, and no significant
claims of unfair labor practices, charges or grievances are pending against the
Borrower or any of its Subsidiaries, or to the Borrower’s knowledge, threatened
against any of them before any Governmental Authority that would reasonably be
expected to result in a Material Adverse Effect.

Section 4.14. Subsidiaries. Schedule 4.14 sets forth the name of, the ownership
interest of the Borrower in, the jurisdiction of incorporation or organization
of, and the type of, each Subsidiary and identifies each Subsidiary that is a
Guarantor, in each case as of the Amendment No. 5 Effective Date.

Section 4.15. [Intentionally omitted].Insolvency . Immediately after giving
effect to the effectiveness of Amendment No. 5 to this Agreement and the
substantial consummation of the Reorganization Plan, the Borrower and its
Subsidiaries, taken as a whole, will not be “insolvent, ” within the meaning of
such terms as defined in section 101 of the Bankruptcy Code, or be unable to pay
their debts generally as such debts become due, or have an unreasonably small
capital to engage in any business or transaction, whether current or
contemplated.

 

59



--------------------------------------------------------------------------------

Section 4.16. OFAC. None of the Borrower, any of its Subsidiaries, any of their
respective directors or executive officers or, to their knowledge, any of their
respective non-executive officers is a Sanctioned Person.

Section 4.17. Compliance with Patriot Act and Other Laws. The Borrower and its
Subsidiaries are in compliance, in all material respects, with (i) the Trading
with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, and (ii) all applicable provisions of Title III of the Uniting
And Strengthening America By Providing Appropriate Tools Required To Intercept
And Obstruct Terrorism (USA Patriot Act of 2001).

Section  4.18. U.S. Security Documents. The U.S. Security Documents are
effective to create in favor of the Administrative Agent, for the ratable
benefit of the Secured Parties, a legal, valid and enforceable security interest
in all right, title and interest of the Loan Parties party to the U.S. Security
Documents in the Collateral (as defined in the applicable U.S. Security
Document) and, (i)  when financing statements in appropriate form are filed in
the offices specified on Schedule 2 to the Perfection Certificate, the security
interest created by the U.S. Security Documents shall constitute a perfected
Lien on, and security interest in, all right, title and interest of the Loan
Parties party thereto in such Collateral (other than the intellectual property
and other than any portion of such Collateral in which a security interest
cannot be perfected by filing a financing statement under the Uniform Commercial
Code as in effect at the relevant time in the relevant jurisdiction), (ii) upon
the timely filing and recordation of the Trademark Security Agreement in the
United States Patent and Trademark Office, together with the payment of all
filing and recordation fees associated therewith, and the taking of all actions
required under the law of the jurisdiction of location of each Loan Party
organized in the United States (as determined pursuant to Section 9-307 Uniform
Commercial Code) party to the Trademark Security Agreement with respect to the
perfection of a security interest in such intangible property, the
Administrative Agent will have a perfected security interest (for the ratable
benefit of the Secured Parties) in the United States registered trademarks and
applications therefor (but excluding any “intent to use” applications) specified
on Schedule 12 to the Perfection Certificate, and (iii) upon delivery to the
Administrative Agent (for the ratable benefit of the Secured Parties) in the
State of New York of the certificates identified on Schedule 10 to the
Perfection Certificate, indorsed in blank or to the Administrative Agent by an
effective indorsement or accompanied by stock powers with respect thereto
indorsed in blank by an effective indorsement, the Administrative Agent will
have a perfected security interest (for the ratable benefit of the Secured
Parties) in such certificates under the Uniform Commercial Code to the extent
they are “securities ” (as such term is defined in Section 8-102(a)(15) of the
Uniform Commercial Code), in each case prior and superior in right to any Lien
granted in favor of any Person that is prohibited hereunder.

Section  4.19. Section 4.18. English Security Documents. Subject to the Legal
Reservations and Perfection Requirements, the English Security Documents are
effective to create in favor of the Administrative Agent, for the ratable
benefit of the Secured Parties, legal, valid, enforceable and, upon the making
of the filings and the taking of the actions required under the terms of the
Loan Documents, perfected Liens on, and security interests in, all right, title
and interest of the Loan Parties that are party thereto in the Collateral over
which Liens are expressed to be created thereunder.

 

60



--------------------------------------------------------------------------------

Section  4.20. Cayman Security Documents. Subject to the Legal Reservations and
Perfection Requirements, the Cayman Security Documents are effective to create
in favor of the Administrative Agent, for the ratable benefit of the Secured
Parties, legal, valid, enforceable and, upon the making of the filings and the
taking of the actions required under the terms of the Loan Documents, perfected
Liens on, and security interests in, all right, title and interest of the Loan
Parties that are party thereto in the Collateral over which Liens are expressed
to be created thereunder.

Section  4.21. Panama Security Documents. Subject to the Legal Reservations and
Perfection Requirements, the Panama Security Documents are effective to create
in favor of the Administrative Agent, for the ratable benefit of the Secured
Parties, legal, valid, enforceable and, upon the making of the filings and the
taking of the actions required under the terms of the Loan Documents, perfected
Liens on, and security interests in, all right, title and interest of the Loan
Parties that are party thereto in the Collateral over which Liens are expressed
to be created thereunder.

Section  4.22. Section 4.19. Netherlands Security Documents. Subject to the
Legal Reservations and Perfection Requirements, the Netherlands Security
Documents are effective to create in favor of the Administrative Agent, for the
ratable benefit of the Secured Parties, a legal, valid and enforceable security
interest in the Collateral (as defined in each of the Netherlands Security
Documents) and the security interest created by the Netherlands Security
Documents shall constitute a perfected Lien on the Collateral (as defined in
each of the Netherlands Security Documents), in each case prior and superior in
right to any Lien in favor of any other Person that is prohibited hereunder.

Section 4.23. Section 4.20. EEA Financial Institution; Other Regulations. No
Loan Party is an EEA Financial Institution.

Section  4.24. Section 4.21. Material Contracts. Each Material Contract of the
Borrower or any of its Subsidiaries is in full force and effect and is the
legal, valid and binding obligation of the Borrower or such Subsidiary, as
applicable, and each other party thereto, enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law. No default (after giving effect to any grace or cure period with
respect thereto and consummation of the Reorganization Plan) has occurred and is
continuing under any Material Contract entered into prior to the Effective Date
other than any defaults caused by (1) the filing of the Cases (2) the Borrower’s
failure to timely provide its financial statements for the Fiscal Year ending
March 31, 2019 or the Fiscal Quarter ending June 30, 2019 or (3) any net
liability position which may exist at Bristow Helicopters Ltd or Bristow Norway
AS on the Amendment No. 3 Effective Date.

Section  4.25. Section 4.22. Aircraft Interests. Each Grantor (as defined in the
applicable Aircraft Security Agreement) has full title of each Airframe, Engine
and Spare Engine (each as defined in the applicable Aircraft Security Agreement)
as described in the applicable Aircraft Security Agreement, subject to Permitted
Collateral Liens. Neither any Owner nor any sublessee in connection with a
Disclosed Existing Sublease has granted to any person other than the
Administrative Agent an International Interest, national interest, Prospective
International Interest, lien, de- registration power of attorney or a
de-registration and export request authorization with respect to any Aircraft,
Airframe, Engine or Spare Engine other than any Permitted Collateral Liens.

 

61



--------------------------------------------------------------------------------

Section  4.26. Section 4.23. Aircraft Operator. Each Aircraft is operated by a
duly authorized and certificated air carrier in good standing under applicable
law, who has complied with and satisfied all of the requirements of and is in
good standing with the applicable Aviation Authority, so as to enable compliance
with this Agreement, and to otherwise lawfully operate, possess, use and
maintain the applicable Aircraft in accordance with the Loan Documents.

ARTICLE V

AFFIRMATIVE COVENANTS

Each Loan Party covenants and agrees that so long as any Lender has a Term Loan
Commitment hereunder or any Obligation remains unpaid or outstanding:

Section 5.1. Financial Statements and Other Information. The Borrower will
deliver to the Administrative Agent and each Lender:

(a)    as soon as available and in any event within 90120 days after the end of
each Fiscal Year of the Borrower (and, in the case ofcommencing with the Fiscal
Year ending March 31, 2019, by October 31, 20192020), a copy of the annual audit
report for such Fiscal Year for the Borrower and its Subsidiaries, containing a
consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such Fiscal Year and the related consolidated statements of income,
stockholders’ equity and cash flows (together with all footnotes thereto) of the
Borrower and its Subsidiaries for such Fiscal Year, setting forth in each case
in comparative form the figures for the previous Fiscal Year, accompanied by an
opinion from the Borrower’s certified public accountant stating that such
financial statements fairly present in all material respects the financial
condition and the results of operations of the Borrower and its Subsidiaries for
such Fiscal Year on a consolidated basis in accordance with GAAP (provided that,
after the conclusion of the Cases, such consolidated statements shall be audited
and certified without “going concern” or other qualification, exception or
assumption and without qualification or assumption as to the scope of such audit
as conducted in accordance with GAAP, by an independent public accounting firm
of nationally recognized standing, or otherwise reasonably acceptable to the
Administrative Agent); provided, that a breach by the Borrower of this
Section 5.1(a) with respect to the Fiscal Year ending March 31, 2019 shall not
be subject to the 30 day cure period set forth in Section 8.1(f) hereof; 

(b)    as soon as available and in any event within 4560 days after the end of
each Fiscal Quarter of the Borrower, commencing with the Fiscal Quarter ending
June 30, 2019 (andor in the case of the Fiscal Quarter ending June 30, 2019 or
the Fiscal Quarter ending September 30, 2019, by December 31, 2019), an
unaudited consolidated balance sheet of the Borrower and its Subsidiaries as of
the end of such Fiscal Quarter and the related unaudited consolidated statements
of income and cash flows of the Borrower and its Subsidiaries for such Fiscal
Quarter and the then elapsed portion of such Fiscal Year, setting forth in each
case in comparative form the figures for the corresponding quarter and the
corresponding portion of Borrower’s previous Fiscal Year; provided, that a
breach by the Borrower of this Section 5.1(b) with respect to the Fiscal Quarter
ending June 30, 2019 or the Fiscal Quarter ending September 30, 2019 shall not
be subject to the 30 day cure period set forth in Section 8.1(f) hereof; 

(c)    as soon as available and in any event within 20 Business Days after the
end of each month, commencing with the month ended May 31, 2019, an unaudited
consolidated 

 

62



--------------------------------------------------------------------------------

balance sheet of the Borrower and its Subsidiaries as of the end of such month
and the related unaudited consolidated statements of income of the Borrower and
its Subsidiaries for such month and the then elapsed portion of such Fiscal
Year.[reserved ];

(d)     concurrently with the delivery of the financial statements referred to
in clauses (a), and (b) and (c) above, a Compliance Certificate signed by the
chief financial officer or chief accounting officer or treasurer or controller
of the Borrower (a1) certifying as to the accuracy of such financial statements
and (b2) certifying as to whether there exists a Default or Event of Default on
the date of such certificate, and if a Default or an Event of Default exists,
specifying the details thereof and the action which the Borrower has taken or
proposes to take with respect thereto;

(e)    promptly following any reasonable request therefor, (i) such other
information regarding the results of operations, business affairs and financial
condition of the Borrower or any Subsidiary as the Administrative Agent or any
Lender may reasonably request and (ii) information and documentation reasonably
requested by the Administrative Agent or any Lender for purposes of compliance
with applicable “know your customer” and anti-money laundering rules and
regulations, including the Patriot Act and the Beneficial Ownership Regulation;

(f)     [reserved]; and

(g)     [reserved].

(f)    on or before the last Business Day at the end of every second week,
commencing with the week ending May 24, 2019, a variance report (each, a
“Variance Report”) for the immediately preceding week(s) included in the latest
Semi-Annual Cash Flow Forecast previously delivered prior to such date pursuant
to Section 3.1(b)(xix) or 5.1(g) signed by the chief financial officer or
treasurer or controller of the Borrower, (A) showing, for each week, actual
total cash receipts, disbursements, net cash flow, professional fees and capital
expenditures, (B) noting therein cumulative variances from projected values set
forth for such periods in the relevant Semi-Annual Cash Flow Forecast,
(C) providing an explanation for all material variances and in form and
substance reasonably satisfactory to the Administrative Agent acting at the
direction of the Required Lenders and (D) setting forth in reasonable
detail calculations, made consistent with the terms of this Agreement and
otherwise using customary methods, demonstrating compliance with Section 6.1;
and 

(g)    on or before the last Business Day at the end of every 4-week period,
commencing June 7, 2019, a Semi-Annual Cash Flow Forecast reasonably
satisfactory to the Lenders. 

So long as the Borrower is required to file periodic reports under Section 13(a)
or Section 15(d) of the Securities Exchange Act of 1934, as amended, the
Borrower’s obligation to deliver the financial statements referred to in clauses
(a) and (b) shall be deemed satisfied upon the filing of such financial
statements in the EDGAR system and the giving by the Borrower of notice to the
Lenders and the Administrative Agent as to the public availability of such
financial statements from such source.

Section 5.2. Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

(a)    the occurrence of any Default or Event of Default;

 

63



--------------------------------------------------------------------------------

(b)     any litigation or governmental proceeding of the type described in
Section 4.5;

(c)    the occurrence of any default or event of default, or the receipt by
Borrower or any of its Subsidiaries of any written notice of an alleged default
or event of default, in respect of any other Indebtedness in an aggregate
principal amount exceeding $15,000,000 of the Borrower or any of its
Subsidiaries;

(d)    other than the commencement of the Cases, the occurrence of any event
that has had or could reasonably be expected to have, a Material Adverse Effect;
and

(e)    any change (i) in any Loan Party’s legal name, (ii) in any Loan Party’s
chief executive office or its principal place of business, (iii) in any Loan
Party’s identity or legal structure, (iv) in any Loan Party’s federal taxpayer
identification number or organizational number or (v) in any Loan Party’s
jurisdiction of organization or incorporation, in each case within thirty
(30) days thereafter.

Each notice delivered under this Section 5.2 shall be accompanied by a written
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

Section 5.3. Existence; Conduct of Business. Subject to Bankruptcy Law, the
terms of the DIP Order and any required approvals by the Bankruptcy Court with
respect to each Debtor, eachEach Loan Party will, and will cause each of its
Subsidiaries to do, or cause to be done all things necessary to preserve, renew
and maintain in full force and effect its legal existence and its respective
rights, licenses, permits, privileges, franchises, patents, copyrights,
trademarks and trade names material to the conduct of its business and will
continue to engage in the business of providing helicopter services or such
other businesses or services (including other aircraft services) that are
reasonably related to the foregoing; provided, that nothing in this Section 5.3
shall prohibit any merger, consolidation, liquidation, Division or dissolution
permitted under Section 7.3 or not subject to restriction under Section 7.3.

Section 5.4. Compliance with Laws, Etc. Except as otherwise excused by
Bankruptcy Law with respect to each Debtor, eachEach Loan Party will, and will
cause each of its Subsidiaries to, comply with all laws, rules, regulations and
requirements of any Governmental Authority applicable to its business and
properties, including, without limitation, all Environmental Laws, ERISA and
OSHA, except where the failure to do so, either individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

Section 5.5. Payment of Obligations. Subject to Bankruptcy Law, the terms of the
DIP Order and any required approvals by the Bankruptcy Court with respect to
each Debtor, eachEach Loan Party will, and will cause each of its Subsidiaries
to, pay and discharge at or before maturity, all of its obligations and
liabilities (or, in the case of the Debtors, post-petition obligations and
liabilities) (including without limitation all Environmental Liabilities, taxes,
assessments and other governmental charges, levies and all other claims that
could result in a statutory Lien) before the same shall become delinquent or in
default, except where (a) the validity or amount thereof is being contested in
good faith by appropriate proceedings, and the applicable Loan Party or such
Subsidiary has set aside on its books adequate reserves with respect thereto in
accordance with GAAP or (b) the failure to make payment could not reasonably be
expected to result in a Material Adverse Effect. No Loan Party shall be included
in a fiscal unity (fiscale eenheid) for Dutch tax purposes, unless with the
prior consent of the Administrative Agent.

 

64



--------------------------------------------------------------------------------

Section 5.6. Books and Records. Each Loan Party will, and will cause each of its
Subsidiaries to, keep proper books of record and account customary in the
businesses of each Loan Party and its Subsidiaries and otherwise required to be
maintained by publicly held companies, in which full, true and correct entries
shall be made of all dealings and transactions in relation to its business and
activities to the extent necessary to prepare the consolidated financial
statements of Borrower in conformity with GAAP.

Section 5.7. Visitation, Inspection, Etc. Each Loan Party will, and will cause
each of its Subsidiaries to, permit any representative of the Administrative
Agent or any Lender, to visit and inspect its properties, to examine its books
and records and to make copies and take extracts therefrom, and to discuss its
affairs, finances and accounts with any of its officers and with its independent
certified public accountants, all at such reasonable times and as often as the
Administrative Agent or any Lender (if an Event of Default exists) may
reasonably request after reasonable prior notice to the Borrower; provided,
however, if any Default or Event of Default has occurred and is continuing, no
prior notice shall be required. Each Loan Party will permit any representative
of the Administrative Agent, or any Lender (if an Event of Default exists), to
visit and inspect its properties and to conduct audits of the Collateral
(including any third party evaluations by HeliValue$ or other similar auditor of
aircraft granted as collateral), all at such reasonable times as the
Administrative Agent may reasonably request after reasonable prior notice to the
Borrower; provided, however, if a Default or an Event of Default has occurred
and is continuing, no prior notice shall be required and no limitations as to
times or frequency shall apply.

Section 5.8. Maintenance of Properties; Insurance. Each Loan Party at all times
will, and will cause each of its Subsidiaries to, (a) keep and maintain all
property material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted and subject to force majeure,
(b) maintain with financially sound and reputable insurance companies (i)
insurance with respect to its properties and business, and the properties and
business of its Subsidiaries, against such casualties and contingencies and of
such types and in such amounts as is customary in the case of similar businesses
operating in the same or similar locations and (ii) furnish to the
Administrative Agent no more frequently than annually a certificate of an
Responsible Officer of Borrower setting forth the nature and extent of all
insurance maintained by Borrower and its Subsidiaries in accordance with this
Section, and (c) subject to Section 5.18, name the Administrative Agent as
additional insured on liability insurance policies of the Borrower and its
Subsidiaries and as lender loss payee (pursuant to the lender loss payee
endorsement approved by the Administrative Agent) on all casualty and property
insurance policies of the Borrower and its Subsidiaries in each case, as
appropriate respecting the Collateral.

Section 5.9. Use of Proceeds. The proceeds of the Term Loans shall be used as
solely in accordance with the Semi-Annual Cash Flow Forecast; provided however,
no proceeds of the Term Loans shall be transferred or distributed by any Person
listed on Schedule 8.1 prior to (i) the occurrence of the Petition Date and
(ii) the entry by the Bankruptcy Court of a Cash Management Order and a Cash
Collateral Order.for working capital and general corporate   purposes.

Section 5.10. Additional Subsidiaries. (a) Subject to Bankruptcy Law, the terms
of the DIP Order and any required approvals by the Bankruptcy Court with respect
to each Debtor, inIn

 

65



--------------------------------------------------------------------------------

the event that, subsequent to the Effective Date, any Direct Wholly Owned
Domestic Subsidiary becomes a Significant Subsidiary, whether pursuant to an
acquisition or otherwise, (x) within twenty (20) Business Days after the date
such Direct Wholly Owned Domestic Subsidiary becomes a Significant Subsidiary,
the Borrower shall notify the Administrative Agent and the Lenders thereof and
(y) within twenty (20) Business Days thereafter, the Borrower shall cause such
Direct Wholly Owned Domestic Subsidiary to Guarantee the Obligations pursuant to
Article XI. In addition, to the extent the Capital Stock of such Direct Wholly
Owned Domestic Subsidiary is not already pledged, within twenty (20) Business
Days after the date that the Borrower gives the Administrative Agent and the
Lenders notice that such Direct Wholly Owned Domestic Subsidiary has become a
Significant Subsidiary, the Borrower shall pledge all of the Capital Stock of
such Direct Wholly Owned Domestic Subsidiary to the Administrative Agent as
security for the Obligations by executing and delivering an amendment or
supplement to the First and Second LienU.S. Security Agreement, in form and
substance satisfactory to the Administrative Agent, and to deliver the original
stock certificates, if any, evidencing such Capital Stock to the Administrative
Agent (or, in the case of Shared Collateral, the Existing Collateral Agent, as
bailee for the Administrative Agent in accordance with the terms of the
Intercreditor Agreement), together with appropriate stock powers executed in
blank.

(b)     Subject to Bankruptcy Law, the terms of the DIP Order and any required
approvals by the Bankruptcy Court with respect to each Debtor, subject to
Section 7.13, in the event that, subsequent to the Effective Date, any Person
becomes a Direct Wholly Owned Foreign Subsidiary of the Borrower, whether
pursuant to an acquisition or otherwise, (x) the Borrower shall promptly notify
the Administrative Agent and the Lenders thereof and (y) no later than twenty
(20) Business Days after such Person becomes a Direct Wholly Owned Foreign
Subsidiary, or if the Administrative Agent determines in its sole discretion
that the Borrower is working in good faith, such longer period as the
Administrative Agent shall permit (not to exceed thirty (30) additional days),
the Borrower shall, or shall cause the owner of the Capital Stock of such Person
to, (i) pledge 100% of the Capital Stock of such Direct Wholly Owned Foreign
Subsidiary to the Administrative Agent as security for the Obligations pursuant
to an amendment or supplement to the First and Second LienU.S. Security
Agreement, or a separate pledge agreement, in either case in form and substance
reasonably satisfactory to the Administrative Agent, (ii) deliver the original
stock certificates evidencing such pledged Capital Stock, together with
appropriate stock powers executed in blank, to the Administrative Agent (or, in
the case of Shared Collateral, the Existing Collateral Agent), and (iii) , and
(iii) if requested by the  Administrative Agent, deliver all such other
documentation (including without limitation, lien searches, legal opinions and
certified organizational documents) and to take all such other actions as
Borrower would have been required to deliver and take pursuant to Section 3.1 of
this Agreement of this Agreement as in effect immediately prior to the Amendment
No. 5 Effective Date if such Direct Wholly Owned Foreign Subsidiary had been a
Direct Wholly Owned Foreign Subsidiary on the Effective Date. In addition, in
the event that, subsequent to the Amendment No. 5 Effective Date and on or prior
to March 31, 2020, any Person becomes a Wholly Owned Subsidiary organized in
England and Wales, the Cayman Islands or any other jurisdiction acceptable to
the Required Lenders, the Borrower may choose to cause such Wholly Owned
Subsidiary to become a Loan Party and to Guarantee the Obligations pursuant to
Article XI by (i)  giving prompt notice of such election to the Administrative
Agent, (ii) pledging all of the Capital Stock of such Wholly Owned Subsidiary to
the Administrative Agent as security for the Obligations by executing and
delivering an amendment or supplement to the U.S. Security Agreement, in form
and substance satisfactory to the Administrative Agent, (iii) delivering the
original stock certificates, if any, evidencing such Capital Stock to the
Administrative Agent, together with appropriate stock powers executed in blank,
(iv) delivering such other Security Documents to the Administrative Agent as
shall be necessary or appropriate to maintain the

 

66



--------------------------------------------------------------------------------

creation and perfection of Liens on the assets of such Wholly Owned Subsidiary
of the type included in the Collateral (including, for the avoidance of doubt,
any Collateral transferred to such Wholly Owned Subsidiary) and (v) if requested
by the Administrative Agent, deliver all such other documentation (including
without limitation, lien searches, legal opinions and certified organizational
documents) and to take all such other actions as Borrower would have been
required to deliver and take pursuant to Section 3.1 if such Directof this
Agreement as in effect immediately prior to the Amendment No. 5 Effective Date
if such Wholly Owned Foreign Subsidiary had been a Direct Wholly Owned Foreign
Subsidiary Loan Party on the Effective Date.

(c)    Subject to Bankruptcy Law, the terms of the DIP Order and any required
approvals by the Bankruptcy Court with respect to each Debtor, subject to
Section 7.13, if the Borrower forms or acquires any Direct Wholly Owned Domestic
Subsidiary after the Effective Date, no later than twenty (20) Business Days
after the date of formation or acquisition of such Direct Wholly Owned Domestic
Subsidiary, or if the Administrative Agent determines in its sole discretion
that the Borrower is working in good faith, such longer period as the
Administrative Agent shall permit (not to exceed thirty (30) additional days),
the Borrower shall pledge all of the Capital Stock of such newly formed or
acquired Direct Wholly Owned Domestic Subsidiary to the Administrative Agent as
security for the Obligations by executing and delivering an amendment or
supplement to the First and Second LienU.S. Security Agreement, in form and
substance satisfactory to the Administrative Agent, and to deliver the original
stock certificates, if any, evidencing such Capital Stock, together with
appropriate stock powers executed in blank, to the Administrative Agent (or, in
the case of Shared Collateral, the Existing Collateral Agent, as bailee for the
Administrative Agent in accordance with the terms of the Intercreditor Agreement
following the execution thereof).

(d)    Subject to Bankruptcy Law, the terms of the DIP Order and any required
approvals by the Bankruptcy Court with respect to each Debtor, theThe Borrower
agrees that, following the delivery of any Security Documents required to be
executed and delivered under this Section 5.10, the Administrative Agent shall
have a valid and enforceable perfected Lien on the property required to be
pledged pursuant to clauses (a), (b) and (c) above, in each case prior and
superior in right to any Lien granted in favor of any Person that is prohibited
hereunder. All actions to be taken pursuant to this Section 5.10 shall be at the
expense of the Borrower or the applicable Loan Party, and shall be taken to the
reasonable satisfaction of the Administrative Agent.

Section 5.11. Further Assurances, Additional Collateral.

(a)    As set forth in Section 5.12, the Borrower and the Guarantors shall grant
Liens as promptly as practicable on Aircraft Collateral and Aircraft-Related
Collateral (except to the extent constituting an Excluded Asset). With respect
to any such aircraft subject to a contract for purchase or construction and any
applicable Aircraft-Related Collateral, such aircraft and its related
Aircraft-Related Collateral shall not be deemed to be “acquired” until such time
that the Borrower or a Guarantor takes both physical possession and title
thereto.

(b)    Subject to Bankruptcy Law, the terms of the DIP Order and any required
approvals by the Bankruptcy Court with respect to each Debtor, exceptExcept as
otherwise provided herein, the Borrower and each of the Guarantors shall do or
cause to be done all acts and things that may be required, or that the
Administrative Agent from time to time may reasonably request, to assure and
confirm that the Administrative Agent holds, for the benefit of the Secured
Parties, duly created and enforceable and perfected Liens upon the Collateral

 

67



--------------------------------------------------------------------------------

(including any acquired property or other property required by this Agreement or
any Security Document to become, Collateral after the Effective Date), in each
case, as contemplated by, and with the Lien priority required under, the Loan
Documents, and in connection with any merger, consolidation or sale of assets of
the Borrower or any Guarantor, the property and assets of the Person which is
consolidated or merged with or into the Borrower or any Guarantor, to the extent
that they are property or assets of the types which would constitute Collateral
under the Security Documents, shall be treated as after-acquired property and
the Borrower or such Guarantor shall take such action as may be reasonably
necessary to cause such property and assets to be made subject to Liens, in the
manner and to the extent required under the Security Documents.

(c)    The Borrower will, and will cause each Loan Party to, execute any and all
further documents, financing statements, agreements and instruments, and take
all such further actions (including the filing and recording of financing
statements, fixture filings, mortgages, deeds of trust and other documents),
that the Administrative Agent or the Required Lenders may reasonably request, to
ensure that the Collateral granted to the Administrative Agent for the benefit
of the Secured Parties encompasses those assets agreed between the Borrower and
the Lenders prior to the Effective Date with the applicable lien perfection.

(d)    Without limiting the foregoing, at any time and from time to time, the
Borrower and each of the Guarantors shall promptly execute, acknowledge and
deliver such Security Documents, instruments, certificates, financing
statements, notices and other documents, and take such other actions as shall be
reasonably required, or that the Administrative Agent may reasonably request, to
create, perfect, protect, assure or enforce the Liens and benefits intended to
be conferred, in each case as contemplated by the Security Documents for the
benefit of the Secured Parties.

(e)    Notwithstanding anything to the contrary contained herein or in any other
Loan Document, Liens on the Collateral will not be required to be perfected if
such Liens cannot be perfected by performing the Perfection Requirements with
respect to the Foreign Security Documents, the filing of aircraft security
agreements in the Aviation Registry of the Jurisdiction of Registration to the
extent that under local law that causes perfection, the filings described in
Section 4.18 of this Agreement, the filing of UCC-1 statements (including with
respect to commercial tort claims), the recording or filing of Aircraft Security
Agreements or supplements thereto, the execution and delivery of foreign
collateral documents governed by the laws of an Applicable Foreign Jurisdiction
and performing the Perfection Requirements in connection therewith, the delivery
of certificates evidencing Capital Stock or promissory notes and control
agreementsControl Agreements with respect to any deposit account (if
applicableor securities account (other than any De Minimis Account), and any
reference in the Loan Documents to perfected Liens shall be a reference only to
such methods of perfection.

(f)    To the extent any grant of security required hereby would require the
execution and delivery of a Security Document (including any Security Document
required by an Applicable Foreign Jurisdiction), the Borrower or such Guarantor
shall execute and deliver such Security Document, together with related
certificates and opinions with respect thereto, on substantially the same terms
as the applicable Security Documents (if any) covering Collateral owned by the
Borrower and Guarantors on the Effective Date.

(g)    Notwithstanding anything herein or in the Loan Documents to the contrary,
neither the Borrower nor any Guarantor will be required to grant a security
interest in any Excluded Asset.

 

68



--------------------------------------------------------------------------------

(h)    Subject to Section 2.08 of the applicable Aircraft Security Agreement,
Aircraft Substitutions shall be permitted after the Effective Date so long as
the Borrower or the Guarantor that is the owner and pledgor of the Eligible
Aircraft being substituted satisfies the conditions with respect thereto, as if
such Eligible Aircraft had been Aircraft Collateral on the Effective Date,
contemporaneously with the consummation of such Aircraft Substitution and takes
such other actions in connection therewith as would otherwise have been required
to be taken pursuant to this Article V and the Security Documents had the
substituted Eligible Aircraft been Aircraft Collateral on the Effective Date.

(i)     No Loan Party that is organized in the United States (or any state or
territory thereof) shall open or maintain any deposit accounts or securities
accounts (other than Excluded Accounts and De Minimis Accounts) in the United
States other than those listed on the Perfection Certificate or otherwise
notified to the Administrative Agent prior to the Amendment No. 5 Effective Date
and such other deposit accounts or securities accounts as such Loan Party shall
open and maintain, in each case, that are subject to a Control Agreement with
the applicable bank or securities intermediary and the Administrative Agent
within (x) in the case of deposit accounts and securities accounts listed on the
Perfection Certificate or in existence on the Amendment No. 5 Effective Date, 60
days of the Amendment No. 5 Effective Date and (y) in the case of deposit
accounts and securities accounts opened after the Amendment No. 5 Effective
Date, 30 days of opening such deposit accounts or securities accounts by such
Loan Party (or, in the case of (x) and (y), such longer period as the Required
Lenders may agree).

Section 5.12. Pledge of Aircraft and Aircraft Related Collateral.

(a)    Subject to Bankruptcy Law, the terms of the DIP Order and any required
approvals by the Bankruptcy Court with respect to each Debtor, in each case, to
Section 5.18 and in each case to the extent such actions have not been taken on
the Amendment No. 5 Effective Date (without limiting Section 3.1), the Borrower
will, and will cause each Loan Party to, on or before the applicable
Post-Closing Aircraft Liens Perfection Date (or such later time as reasonably
agreed by the Administrative Agent acting at the direction of the Required
Lenders), (i)    pledge the Aircraft Collateral set forth on Schedule 5.12(a)
and Aircraft-Related Collateral related thereto, subject only to Aircraft
Substitutions, pursuant to one or more Aircraft Security Agreements, or a
separate mortgage or security documents, in each case in form and substance
reasonably satisfactory to the Administrative Agent and (ii) file or cause to be
filed such Aircraft Security Agreements with the Federal Aviation
AdministrationFAA or other applicable Governmental Authority; provided however,
that, notwithstanding any provision of the Loan Documents, any parts, Engines or
other components may be replaced on any such Aircraft Collateral as needed for
the repair and upkeep of such Aircraft Collateral and in connection with the
management of the fleet by the Loan Parties; provided such replacements are made
pursuant to Section 2 of the applicable Aircraft Security Agreement and promptly
become subject to the Administrative Agent’s perfected first priority security
interest; and

(b)    In addition to and/or in furtherance of the requirements set forth in the
foregoing clause (a), the Borrower will, and will cause each Loan Party to,
promptly after the date hereof (but, in any event, in the case of Aircraft
Collateral as of the Amendment No. 5 Effective Date, no later than 25 days
following the Effectivethe applicable Post-Closing Aircraft Liens Perfection
Date (or such later time as reasonably agreed by the Administrative Agent acting
at the direction of the Required Lenders)), the Borrower and the Guarantors will
execute and deliver to the Administrative Agent the following documents, each in
form and substance reasonably satisfactory to the Administrative Agent acting at
the direction of the Required Lenders: (i) fully executed and certified (as
required by any Requirement of Law) Aircraft

 

69



--------------------------------------------------------------------------------

Security Agreements or supplements thereto constituting Security Documents, with
respect to each of (x) each Aircraft included in the Aircraft Collateral set
forth on Schedule 5.12(a) and (y) Engines constituting the Aircraft-Related
Collateral related thereto (such Engines, collectively with the Aircraft
Collateral, “ Registered Aircraft-Related Collateral”), as may be necessary to
create, under applicable U.S. law, a valid, perfected first priority Lien
(subject to Permitted Liens) in such Registered Aircraft-Related Collateral in
favor of the Administrative Agent for the benefit of the Secured Parties;
(ii) lien search results with respect to Registered Aircraft-Related Collateral
in the International Registry (Priority Search Certificates issued by the
International Registry) and the records and registries maintained by each
applicable authority in each Jurisdiction of Registration of the Registered
Aircraft-Related Collateral, each as of a recent date showing that the title to
such Registered Aircraft-Related Collateral belongs to the Borrower or any
Guarantor free and clear of any Liens (other than the Permitted Liens); (iii)
evidence of all registrations with the International Registry necessary or
appropriate to create and perfect the Liens granted by such Security Documents
with respect to the Registered Aircraft-Related Collateral, under applicable
U.S. law; (iv) filing opinions of counsel or other customary evidence of the
completion of all applicable filings or recordings of such Security Documents
and other necessary documents with the applicable aviation authority necessary
or appropriate to create and perfect the Liens granted by such Security
Documents, under applicable U.S. law, and any other filings or notices required
to be made with any other government authority or registry in the Jurisdiction
of Registration of the respective Registered Aircraft-Related Collateral, (v)
certificates of insurance issued by the Borrower’s or the applicable Guarantor’s
broker, (x) describing in reasonable detail the insurance maintained in respect
of the Aircraft Collateral, (y)    naming the Administrative Agent as loss
payee, in the case of hull insurance, and additional insured, in the case of
other insurance coverage and (z) providing that the respective insurers
irrevocably waive any and all rights of subrogation with respect to the
Administrative Agent and the other Secured Parties, (vi) a written legal
post-recordation opinion of the Borrower’s or the applicable Guarantor’s
aircraft title counsel in the relevant Jurisdiction of Registration of the
applicable Registered Aircraft-Related Collateral with respect to
enforceability, creation, and perfection of the foregoing Liens, provided that
in certain Jurisdictions of Registration, where the Borrower or the applicable
Guarantor’s aircraft title counsel is not permitted to deliver such an opinion
to the Administrative Agent by operation of law, the requirement of this clause
(vi) may be satisfied if the Administrative Agent is able obtain such opinions
from its aircraft title counsel for the applicable jurisdiction and
(vii) evidence of payment by the Borrower of all premiums, search and
examination charges and related charges, filing or recording taxes, fees,
charges, costs and expenses required for the recording of the Liens referred to
above.

(c)    [Reserved.]

(d)    Notwithstanding anything to the contrary contained herein or any other
Loan Document, if, after the exercise of commercially reasonable efforts, the
Borrower or the applicable Guarantor is not able to deliver any curative
documentation that would support the removal from an aircraft title opinion of
exceptions to title to Registered Aircraft-Related Collateral by reason of a
title defect, the Borrower and the relevant Guarantor shall not be obligated to
deliver any such curative documentation, to the extent that the value of such
curative documentation with respect to all Registered Aircraft-Related
Collateral does not exceed $10,000,000 in the aggregate (1) based on the impact
on fair market value of such title exceptions as they relate to the airframe
constituting the relevant Registered Aircraft-Related Collateral and (2) with
respect to Engine title exceptions, the fair market value of such title
exceptions as they relate to each affected such Engine constituting the relevant
Registered Aircraft-Related Collateral.

 

70



--------------------------------------------------------------------------------

(e) the Borrower will cause to be filed with the FAA, TCA, International
Registry (as such terms are defined in the applicable Aircraft Security
Agreements) or Governmental Authority and evidence thereof delivered to the
Administrative Agent such curative documentation that would support the removal
from an aircraft title opinion of exceptions to title identified in Schedule
5.12(e) together with an updated aircraft title opinion removing such exceptions
to the title of the Aircraft Collateral so that the Administrative Agent will
have a first priority perfected lien in each Aircraft Collateral subject to
Aircraft Permitted Liens (as such term is defined in the applicable Aircraft
Security Agreement for such Aircraft Collateral).

(e)     [Reserved.]

(f)     [Reserved].

Section 5.13. Sanctions; Anti-Corruption Laws. Each Loan Party will maintain in
effect and enforce policies and procedures designed to procure compliance, in
all material respects, by each such Loan Party, its Subsidiaries and their
respective directors and officers with applicable Sanctions and the United
States Foreign Corrupt Practices Act of 1977, as amended, or any other
Anti-Corruption Law applicable to it. The Borrower will not request any
Borrowing, and the Borrower shall not, and the Borrower shall ensure that its
Subsidiaries shall not, directly or, to their knowledge, indirectly, use the
proceeds of any Borrowing (i) in furtherance of an offer, payment, promise to
pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in material violation of any applicable Anti-Corruption
Laws, (ii) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country or (iii) in any manner that would cause any Lender to be in violation of
applicable Sanctions.

Section 5.14. Lender Calls. Upon request by the advisors to the Lenders, the
Borrower will host regular conference calls for the Lenders (which shall occur
no less than bi-weekly, and more frequently as requested by the advisors to the
Administrative Agent and the Lenders), for the Loan Parties to provide updates
as to the Cash Flow Forecasts and the Variance Report most recently
delivered, the Loan Parties’ financial condition, business operations,
liquidity, business plan, contract negotiations and projections.[Reserved].

Section 5.15. Certain Other Bankruptcy Matters[Reserved].

(a)    The Loan Parties and the Subsidiaries shall comply in all material
respects with all of the requirements and obligations set forth in the Cash
Management Order and the Cash Collateral Order, as such orders are amended and
in effect from time to time in accordance with this Agreement. 

(b)    The Borrower shall provide at least five (5) Business Days’ (or such
shorter notice acceptable to the Administrative Agent in its sole discretion)
prior written notice to the Administrative Agent prior to any assumption or
rejection of the U.K. SAR Contract or any Loan Party’s or any other Subsidiary’s
other Material Contracts (and following the Petition Date, pursuant to
Section 365 of the Bankruptcy Code) and no such contract or lease shall be
assumed or rejected, if such assumption or rejection would be materially adverse
to the interests of the Secured Parties. 

 

71



--------------------------------------------------------------------------------

(c) The Loan Parties shall retain a financial advisor acceptable to the Required
Lenders (it being understood that Houlihan Lokey has been retained and is
acceptable) and the Lenders shall be provided reasonable access to such
financial advisor.

Section 5.16. [Reserved].

Section 5.17. Operation and Maintenance.

(a)    Each Loan Party must keep the Aircraft Collateral or procure that the
same is kept in good repair and condition (except for reasonable wear and tear
consistent with the age and operational use of such Aircraft) and, in accordance
with the terms of the Aircraft Security Agreement, maintain or preserve the
aircraft in accordance with original equipment manufacturer standards and
applicable regulatory requirements (in the appropriate category for the nature
of the operations of that Aircraft without restrictions) and, if required by
applicable law, a certification as to maintenance for that Aircraft issued by or
on behalf of the Aviation Authority. No Loan Party shall use or permit the use
of any Aircraft Collateral in any manner contrary to any recommendation of the
manufacturers of the Aircraft, Airframe, any Engine or any Part referred to in
any mandatory service bulletins issued, supplied or available by or through such
manufacturer, or any applicable airworthiness directives issued by the
applicable Aviation Authority.

(b)     [Reserved].

(c)    At its own cost and expense, each Loan Party shall ensure, or shall
procure, that each Aircraft constituting Aircraft Collateral is registered with
the applicable Aviation Authority in the name of Owner or operator (as
applicable) in accordance with the applicable laws of the Jurisdiction of
Registration with Owner’s and Administrative Agent’s interest (where possible)
in the Aircraft and the Lien of any Security Document (in each case where
possible) insofar as they create and/or perfect a security interest in any
Aircraft Collateral, and Owner’s or operator’s and Administrative Agent’s
interest in such Aircraft, noted in the register to the extent permitted. The
Administrative Agent agrees to cooperate with each Loan Party as relevant, at
the expense of that Loan Party, to the extent necessary to maintain such
registration. The Loan Parties must not change, and must ensure no other Person
changes, the Jurisdiction of Registration of an Aircraft without notice to
Administrative Agent or operator, as applicable.

(d)    All maintenance, repair and servicing shall be conducted by Borrower, an
Affiliate of Borrower or a maintenance provider under a Maintenance Program in
accordance with all manufacturer’s manuals, flight and maintenance manuals,
current manufacturer recommendations, applicable overhaul manuals, service
bulletins, applicable maintenance and operations specifications, applicable
operator’s manuals or specifications approved by applicable regulatory
authority.

(e)    No material alterations or modifications may be made to, or installed
upon, an Aircraft constituting Aircraft Collateral except (i) to achieve
preservation in accordance with any applicable original equipment manufacturer
requirements, (ii) to comply with any FAA (or other applicable Aviation
Authority) requirements, (iii) as permitted by the Aircraft Security Agreement
or other Loan Document or (iv) with the Administrative Agent’s consent (such
consent not to be unreasonably withheld or delayed), and if so permitted any
alterations or modifications added or done to such Aircraft shall:

(i)    not diminish, or impair the marketability, value, utility or
airworthiness of the applicable Aircraft; and

 

72



--------------------------------------------------------------------------------

(ii)    immediately become the property of Owner free of all Liens (other than
Permitted Collateral Liens).

(f)    Each Loan Party will (i) ensure that the crew engaged in connection with
the operation of any Aircraft Collateral have the qualifications and hold the
licenses or certification required by the Aviation Authority and applicable law;
(ii) obtain and maintain in full force all certificates, licenses, permits and
authorizations at any time required for the use and operation of such Aircraft;
and (iii) not abandon the Aircraft or knowingly do or permit to be done anything
which may expose an Aircraft or any part of it to the risk of damage,
destruction, arrest, confiscation, seizure, forfeiture, impounding, detention or
appropriation. Each Aircraft shall be maintained at all times under a
Maintenance Program.

(g)    Each Loan Party will ensure that any repairs to any Aircraft Collateral
will be performed in accordance with the provisions of the Maintenance Program.

Section 5.18. Post-Closing Matters. The Loan Parties shall take all necessary
actions to satisfy the items described on Schedule 5.18 within the applicable
period of time specified in such Schedule (or such longer period as the Required
Lenders may agree in their sole discretion).

ARTICLE VI

FINANCIAL COVENANT[RESERVED]

The Borrower covenants and agrees that so long as any Lender has a Term Loan
Commitment hereunder or any Obligation remains unpaid or outstanding:

Section 6.1. Variance Testing. On the delivery of each Variance Report following
the Effective Date (each a “Test Date”):

(a)    commencing with the Test Date corresponding to the week ending May 24,
2019, the total operating disbursements of the Borrower and its Subsidiaries for
the applicable period described in the immediately following proviso, shall not
exceed the sum of the aggregate amount forecasted therefor in the Semi-Annual
Cash Flow Forecast for such period by more than 10% of the forecasted
amount; provided that (i) with respect to the Test Date for the week ending May
24, 2019 and every second Test Date occurring thereafter, the applicable
Variance Report shall cover the immediately preceding two-week period ending
prior to such Test Date and (ii) with respect to the Test Date for the week
ending June 7, 2019 and every second Test Date occurring thereafter, the
applicable Variance Report shall cover the immediately preceding four-week
period ending prior to such Test Date. Certification of compliance with this
Section 6.1(a) shall be provided for such Test Date, concurrently with delivery
of each Variance Report and shall have been certified by a Responsible Officer
of either Borrower and be in a form satisfactory to the advisors to the
Administrative Agent and the Lenders; and 

(b)    commencing with the Test Date corresponding to the week ending June 21,
2019, the total receipts of the Borrower and its Subsidiaries in the period
covered by such Variance Report, shall not be less than 80% of the sum of the
aggregate amount forecasted therefor in the Semi-Annual Cash Flow Forecasts
relevant for the immediately preceding six-week period. On June 21, the first
four weeks forecasted for testing purposes will be from the Semi-Annual Cash
Flow Forecast delivered on the Effective Date. The last two weeks forecasted
will be from the 

 

73



--------------------------------------------------------------------------------

latest Semi-Annual Cash Flow Forecast, provided that it is reasonably
satisfactory to the lenders, otherwise the entire forecast for the six weeks
will be based upon the original Semi-Annual Cash Flow Forecast. On August 2, the
first two weeks forecasted will be from the previous Semi-Annual Cash Flow
Forecast and the last four weeks forecasted will be from the latest Semi-Annual
Cash Flow Forecast, provided that the previous and latest Semi-Annual Cash Flow
Forecasts, respectively, are reasonably satisfactory to the Lenders, otherwise
the variance will be based upon the last Semi-Annual Cash Flow Forecast that was
reasonably acceptable. Testing in future periods will follow the logic above.
Certification of compliance with this Section 6.1(b) shall be provided for such
Test Date, concurrently with delivery of each Variance Report and shall have
been certified by a Responsible Officer of either Borrower and be in a form
satisfactory to the advisors to the Administrative Agent and the Lenders.

ARTICLE VII

NEGATIVE COVENANTS

Each Loan Party covenants and agrees that so long as any Lender has a Term Loan
Commitment hereunder or any Obligation remains outstanding:

Section 7.1. Indebtedness. The Loan Parties will not, and will not permit any of
their Subsidiaries to, create, incur, assume or suffer to exist any
Indebtedness, except:

(a)     Indebtedness created or incurred pursuant to the Loan Documents;

(b)    Indebtedness outstanding on the Amendment No. 5 Effective Date and set
forth on Schedule 7.1 (the “Existing Indebtedness”);

(c)    Hedging Transactions entered into with any Person in the ordinary course
of business and not for speculation; and

(d)    any intercompany Indebtedness, subject to Section 7.4; provided, such
intercompany Indebtedness owed by Loan Parties to non-Loan Parties that is
incurred after the Effective Date shall be subordinated to the Obligations;

(e)    Indebtedness (i) evidencing the deferred purchase price of newly acquired
property or incurred to finance the acquisition of equipment of such Loan Party
(pursuant to purchase money mortgages or otherwise, whether owed to the seller
or a third party) used in the ordinary course of business of such Loan Party;
provided that such Indebtedness is incurred within ninety (90) days of the
acquisition of such property, and (ii) consisting of Capital Lease Obligations,
in an aggregate principal amount for clause (i) and (ii) not to exceed
$20,000,000 at any time outstanding and, in each case, any Permitted Refinancing
Indebtedness in respect thereof;

(f)    Guarantee obligations of a Loan Party in respect of Indebtedness of a
Loan Party otherwise permitted hereunder, and Guarantee obligations of a
Subsidiary of a Loan Party in respect of Indebtedness of a Loan Party;

(g)    non-recourse Indebtednessdebt incurred by the Loan Parties to finance the
payment of insurance premiums of such Person;

(h)    Indebtedness owed to any Person providing worker’s compensation, health,
disability or other employee benefits or property, casualty or liability
insurance to the Loan Parties incurred in connection with such Person providing
such benefits or insurance pursuant to customary reimbursement or
indemnification obligations to such Person;

 

74



--------------------------------------------------------------------------------

(i) Operating Leases and any guarantees thereof;

(j)    other Indebtedness not secured by Collateral or Specified Aircraft in an
aggregate principal amount that does not exceed $5,000,00025,000,000 outstanding
at any time;

(k)    obligations in respect of letters of credit (1)and bank guarantees in an
aggregate outstanding face amount not to exceed the amount set forth in the
Semi-Annual Cash Flow Forecast at any time and (2) issued for the benefit of the
Trustee of the Bristow Staff Pension Scheme, upon the termination of the Pension
Scheme Escrow Agreement and the release to  Bristow Helicopter Group Limited of
the amount on deposit thereon, in an aggregate amount not to exceed the Pension
Scheme Cap; and(x) at any time when the ABL Facility is not in
effect, $30,000,000 or (y) at any time when the ABL Facility is in effect,
$5,000,000;

(l)     Indebtedness incurred pursuant to the ABL Facility in an aggregate
principal amount not to exceed $75,000,000 outstanding at any time, and any
Permitted Refinancing Indebtedness in respect thereof and which is (i)  incurred
by any Subsidiary that is domiciled in the United Kingdom or Norway and that is
not a Loan Party and (ii) is not subject to a Guarantee by, or secured by the
assets of, Holdings or any other Loan Party; provided, that Holdings may
Guarantee such Indebtedness, so long as such Guarantee shall be unsecured; and

(m)     (l) Indebtedness of Loan Partiescreated or incurred pursuant to the DIP
Credit Agreementequipment financings that are secured by the Specified Aircraft
in an aggregate principal amount that does not to exceed $150,000,000100,000,000
outstanding at any time.

Section 7.2. Negative Pledge. The Loan Parties will not, and will not permit any
of their Subsidiaries to, create, incur, assume or suffer to exist any Lien on
any of its assets or property now owned or hereafter acquired, except for
Permitted Liens. The Loan Parties will not, and will not permit any Specified
Aircraft SPV, to create, incur, assume or suffer to exist any Lien (other than
Permitted Collateral Liens) on the Specified Aircraft other than in favor of the
Administrative Agent.

Section 7.3. Fundamental Changes. (a) The Loan Parties will not, and will not
permit any Significant Subsidiary to, merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it,
consummate a Division as the Dividing Person or sell, lease, transfer or
otherwise dispose of (in a single transaction or a series of transactions) all
or substantially all of its assets (in each case, whether now owned or hereafter
acquired) or all or substantially all of the stock of any of its Significant
Subsidiaries (in each case, whether now owned or hereafter acquired) or
liquidate or dissolve; provided, that if at the time thereof and immediately
after giving effect thereto, no Default or Event of Default shall have occurred
and be continuing (i) the Borrower or any Significant Subsidiary may merge with
a Person if the Borrower (or such Subsidiary if the Borrower is not a party to
such merger) is the surviving Person, (ii) any Significant Subsidiary may merge
into another Subsidiary; provided, that if any party to such merger is a Loan
Party, the surviving Person shall be a Loan Party, (iii) any Significant
Subsidiary may sell, transfer, lease or otherwise dispose of all or
substantially all of its assets to the Borrower or to a Subsidiary; provided,
that if such Significant Subsidiary is a Loan Party, it may only sell, transfer,
lease or otherwise dispose of all or substantially all of its assets to the
Borrower or to another Loan Party, (iv) [ Reserved], (v) any Significant
Subsidiary (other than a Loan Party) may liquidate or dissolve if the Borrower
determines in good faith that

 

75



--------------------------------------------------------------------------------

such liquidation or dissolution is in the best interests and with the consent of
the Required Lenders; and (vi) subject to Section 2.8, sales and other
dispositions of property that the Borrower or its Subsidiaries reasonably
determine is obsolete and no longer used or useful in the ordinary course of its
business; provided, that with respect to clauses (i) and (ii) of this
Section 7.3(a), to the extent involving any Investment by the Borrower or any
Significant Subsidiary, any such merger involving a Person that is not a Wholly
Owned Subsidiary immediately prior to such merger shall not be permitted unless
also permitted by Section 7.4.

(b)    The Loan Parties will not, and will not permit any of their Subsidiaries
to, engage in any type of business other than helicopter services and such other
businesses or services (including other aircraft services) that are reasonably
related thereto.

Section 7.4. Loans and Other Investments, Etc. The Loan Parties will not, and
will not permit any of their Subsidiaries to, purchase, hold or acquire
(including pursuant to any merger with any Person that was not a Wholly Owned
Subsidiary prior to such merger), any Capital Stock, evidence of indebtedness or
other securities (including any option, warrant, or other right to acquire any
of the foregoing) of, make or permit to exist any loans or advances to,
Guarantee any obligations of, or make or permit to exist any investment (other
than Permitted Investments) in, any other Person, or purchase or otherwise
acquire (in one transaction or a series of transactions) any assets of any other
Person that constitute a business unit (all of the foregoing being collectively
called “Investments”), except:

(a)    (1) the Borrower may Guarantee unfunded pension obligations of the
Borrower’s Subsidiaries with respect to Plans in existence on the Effective
Date; and (2) Bristow Helicopter Group Limited and any other Subsidiary of
Bristow Helicopter Group Limited that is not a Debtor may Guarantee any unfunded
pension obligations under the Bristow Staff Pension Scheme in an aggregate
amount not to exceed the Pension Scheme Cap; 

(b)    the Borrower and its Subsidiaries may make and permit to exist
Investments in the Borrower and Wholly Owned Subsidiaries; provided that the
aggregate amount of such Investments by Loan Parties in Subsidiaries that are
not Loan Parties made after the Effective Date in reliance on this clause
(b) shall not exceed $5,000,000 at any time;

(c)    the Borrower andInvestments made (x) in exchange for an issue or sale by 
Holdings or any of its direct or indirect parent companies (other than to
Holdings or any of its Subsidiaries may make any Investment made pursuant to
(and set forth in) the Semi-Annual Cash Flow Forecast;) of its  Capital Stock
(other than  Disqualified Stock) or (y)  out  of the Net Proceeds of an issue or
sale by Holdings or any of its direct or indirect parent companies (other than
to Holdings or any of its Subsidiaries) of its Capital Stock (other than
Disqualified Stock) so long as Investments pursuant to subclause (y) occur
within 90 days of the closing of such issuance or sale of Capital Stock;

(d)    any performance Guarantee (other than of Indebtedness) made by the
Borrower or any Wholly Owned Subsidiary with respect to the performance by
Bristow Helicopters Ltd.Limited under the U.K. SAR Contract, and any other
similar Investment necessary or desirable, in the good faith judgment of
Holdings, to preserve the U.K. SAR Contract;

(e)    the Borrower and its Subsidiaries may make and permit to exist trade
payables and receivables and other transactions in the ordinary course of
business among the Borrower and its Subsidiaries;

 

76



--------------------------------------------------------------------------------

(f)    the Borrower and its Subsidiaries may incur Guarantees of Indebtedness
permitted under Section 7.1;

(g)     the maintenance of deposit accounts in the ordinary course of business;

(h)    Investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and
suppliers, in each case in the ordinary course of business;

(i)    direct or indirect Investments having an aggregate value of $40,000,000
in Bristow Helicopters Ltd.Limited and Bristow Norway AS; provided that such
Investments are made (i) solely for the purpose of recapitalizing such entities
to eliminate any net liability positions, (ii) only in the form of intercompany
loan forgiveness and/or debt for equity swaps and

(iii)    only at such times and in such amounts as is required to satisfy the
purpose set forth in this clause (i);

(j)    (x) Investments made as a result of the receipt of Designated Non-Cash
Consideration, in accordance with Section 7.6 and (y) other Investments in an
aggregate principal amount at any time not to exceed $5,000,000;

(k)    Investments set forth on Schedule 7.4 and existing on the Effective Date
in an aggregate amount equal to the amount outstanding on the Effective Date as
shown on such Schedule 7.4; and

(l)    the Specified Aircraft Investments or Investments of Specified Aircraft
(and related assets) in one or more special purpose subsidiaries formed for the
purposes of consummating a Specified Aircraft Financing but only in connection
therewith, in each case, so long as, at the time of making any such Specified
Aircraft Investment or Investment in connection with a Specified Aircraft
Financing no Event of Default shall have occurred and be continuing; and.

(m)     the Borrower and its Subsidiaries may make and permit to exist
Investments in any Subsidiary of cash and cash equivalents not to exceed the
Pension Scheme Cap which are to be deposited in a Pension Scheme Escrow
Account. 

Section 7.5. Restricted Payments. The Borrower will not, declare or make, or
agree to pay or make, directly or indirectly, any dividend on any class of its
stock, or make any payment on account of, or set apart assets for a sinking or
other analogous fund for, the purchase, redemption, retirement, defeasance or
other acquisition of, any shares of Capital Stock or Indebtedness subordinated
to the Obligations of the Borrower or any Guarantee thereof or any options,
warrants, or other rights to purchase such Capital Stock or such Indebtedness,
whether now or hereafter outstanding (each, a “Restricted Payment”), other than
(a) dividends and other distributions paid in kind or in capital stock, or
(b) pursuant to a final order entered in the Cases, including any order
confirming a Reorganization Plan in the Cases or (c) pursuant to the Secured
Notes Tender Offer.

Section 7.6. Sale of Assets. The Loan Parties will not, and will not permit any
of their Subsidiaries to (i) in the case of the Loan Parties, convey, sell,
lease, assign, transfer or otherwise dispose of, any of the assets or property
of any Loan Party, whether now owned or hereafter acquired, to any Person other
than, so long as no Default or Event of Default has occurred and is continuing
or would result therefrom, (x) to a Wholly Owned Subsidiary that is a

 

77



--------------------------------------------------------------------------------

Loan Party or (y) to a Subsidiary that is not a Loan Party, so long as such
disposition is (A) in the ordinary course of business, (B) for fair market value
and (C) to the extent assets disposed constitute Collateral at such time of
disposition, the consideration received for such assets shall constitute
Collateral, (ii) in the case of any Subsidiary that is not a Loan Party, convey,
sell, lease, assign, transfer or otherwise dispose of, any of its assets or
property, whether now owned or hereafter acquired, to any Person other than, so
long as no Default or Event of Default has occurred and is continuing or would
result therefrom, (1) to any other Subsidiary that is not a Loan Party or (2) to
any Loan Party, so long as such disposition is (A) in the ordinary course of
business, (B) for fair market value and (C) to the extent the consideration paid
by a Loan Party constitutes Collateral, the assets received by such Loan Party
shall constitute Collateral, (iii) in the case of any Subsidiary, issue or sell
any shares or quotas of such Subsidiary’s common stock to any Person other than
the Borrower or any of the Borrower’s Subsidiaries (or to qualify directors if
required by applicable law), in each case of clauses (i) through (iii), other
than (a) Aircraft Substitutions to the extent permitted under Section 5.12, (b)
Permitted Asset Sales, (c) sales, leases and charters of inventory, equipment or
other assets in the ordinary course of business or of property no longer used or
useful in the business of Holdings or its Subsidiaries, (d) sales, dispositions
and other transactions permitted pursuant to Sections 7.3, 7.4 and 7.5 above
and, (e) sales of (x) Insignificant Subsidiaries, provided that the
consideration for all such sales shall not exceed $5 million, or (y) those
Subsidiaries and Affiliates listed on Schedule 7.6, and (f) other sales,
dispositions and other transactions with the consent of the Required Lenders.
Notwithstanding the foregoing, the Specified Aircraft SPVs shall not sell or
otherwise transfer any Specified Aircraft, or assign any Specified Aircraft
Leases, to any of (a) the Borrower or any of its Subsidiaries or to any other
Person, except as required by the U.K. SAR Contract or (b) the Borrower or any
of its Subsidiaries, except as required in connection with a Specified Aircraft
Financing, each of which shall be permitted hereby.

Section 7.7. Transactions with Affiliates. The Loan Parties will not, and will
not permit any of their Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions, taken as a whole, not less favorable to such Loan Party or such
Subsidiary than could be obtained on an arm’s-length basis from unrelated third
parties, (b) transactions between or among Loan Parties or between or among
Persons that are not Loan Parties not involving any other Affiliates, (c) any
Restricted Payment permitted by Section 7.5 and (d) Investments permitted by
Section 7.4, so long as any Investment by any Loan Party or a Wholly Owned
Subsidiary in a Subsidiary that is not a Wholly Owned Subsidiary is made on
terms and conditions that, taken as a whole, are not less favorable to such Loan
Party or such affected Wholly Owned Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties, except as required by the U.K.
SAR Contract or pursuant any related agreements or in connection with a
Specified Aircraft Financing.

Section 7.8. Restrictive Agreements. The Loan Parties will not, and will not
permit any of their Subsidiaries to, directly or indirectly, enter into, incur
or permit to exist any consensual agreement that prohibits, restricts or imposes
any condition upon (a) the ability of the any Loan Party or any Subsidiary to
create, incur or permit any Lien upon any of its assets or properties, whether
now owned or hereafter acquired, in favor of the Administrative Agent to secure
all or any portion of the Secured Obligations, or (b) the ability of any
Subsidiary to pay dividends or other distributions with respect to its Capital
Stock, to make or repay loans or advances to any Loan Party or any other
Subsidiary, to Guarantee Indebtedness of the Borrower or any other Subsidiary or
to transfer any of its property or assets to the Borrower or any Subsidiary of
the Borrower; provided, that (i) the foregoing shall not apply to restrictions
or

 

78



--------------------------------------------------------------------------------

conditions imposed by law or by (A) this Agreement or any other Loan Document,
or (B) any agreements governing or evidencing the Existing Indebtedness, the ABL
Facility, as in effect on the Amendment No. 5 Effective Date or any Indebtedness
issued in exchange for, or the net proceeds of which are used to extend,
refinance, renew, replace, defease or refund any of the foregoing; provided that
the restrictions and conditions imposed by any agreement governing or evidencing
such new Indebtedness are not materially more restrictive, taken as a whole,
than the restrictions and conditions imposed by the agreements governing or
evidencing the Indebtedness being extended, refinanced, renewed, replaced,
defeased or refunded, as reasonably determined by the Borrower or (C) the DIP
Credit Agreement or any other Loan Document (as defined in the DIP Credit
Agreement), (ii) the foregoing shall not apply to customary restrictions and
conditions contained in agreements relating to the sale of a Subsidiary or any
assets pending such sale, provided such restrictions and conditions apply only
to the Subsidiary or the assets that are sold and such sale is permitted
hereunder, (iii) the foregoing shall not apply to customary restrictions and
conditions contained in joint venture agreements and similar agreements that
restrict the transfer of interests in or assets of the joint venture or the
pledge of Capital Stock of any joint venture entity, (iv) clause (a) shall not
apply to restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions and conditions
apply only to the property or assets securing such Indebtedness; provided that
the foregoing shall not prohibit financial incurrence, maintenance and similar
covenants that indirectly have the practical effect of prohibiting or
restricting the ability of a Subsidiary to make such payments or provisions that
require that a certain amount of capital be maintained, or prohibit the return
of capital to shareholders above certain dollar limits; (v) clause (a) shall not
apply to customary provisions in leases restricting the assignment thereof;
(vi) the foregoing shall not apply to restrictions or conditions in any
agreements governing or evidencing any Indebtedness incurred on or after the
Effective Date in accordance with the provisions of this Agreement which are not
materially more restrictive, taken as a whole, than the restrictions and
conditions contained in this Agreement, any other Loan Document or the
agreements governing or evidencing the Existing Indebtedness; (vii) the
foregoing shall not apply to restrictions or conditions in any agreement in
effect at the time any Person becomes a Subsidiary of the Borrower, which
agreement was not entered into in contemplation of such Person becoming a
Subsidiary of the Borrower, and on the condition that such restrictions or
conditions are not applicable to any Person, or the properties or assets of any
Person, other than the Person, or the property or assets of the Person, so
acquired, and any amendments, modifications, restatements, renewals, extensions,
supplements, refundings, replacements or refinancing thereof; provided, that the
amendments, modifications, restatements, renewals, extensions, supplements,
refundings, replacements or refinancings are not materially more restrictive,
taken as a whole, with respect to such conditions or restrictions than the
agreements in effect at the time such Person becomes a Subsidiary of the
Borrower and (viii) the foregoing shall not apply to any restrictions imposed by
the U.K. SAR Contract or pursuant to any related agreements.

Section 7.9. Hedging Transactions. The Loan Parties will not, and will not
permit any of their Subsidiaries to, enter into any Hedging Transaction, other
than Hedging Transactions not for speculative purposes entered into in the
ordinary course of business to hedge or mitigate risks to which the Borrower or
any Subsidiary is exposed in the conduct of its business or the management of
its obligations or operations.

Section 7.10. Amendment to Material Documents. The Loan Parties will not, and
will not permit any of their Subsidiaries to, amend, modify or waive (a) any of
its rights under its certificate of incorporation, bylaws or other
organizational documents in a manner materially adverse to the interests of the
Lenders, (b) any Material Contract that would be materially adverse to the
interests of the Loan Parties or the Lenders or (c) any material terms under the
U.K. SAR Contract in a manner materially adverse to the interests of the
Lenders.

 

79



--------------------------------------------------------------------------------

Section 7.11. Accounting Changes. The Loan Parties will not, and will not permit
any of their Subsidiaries to, make any significant change in accounting
treatment or reporting practices, except as required or permitted by GAAP, or
change the Fiscal Year of the Borrower or of any of its Subsidiaries, except to
change the Fiscal Year end to December 31.

Section 7.12. Specified Aircraft SPVs.

(a)    The Loan Parties will not, and will not permit any of their Subsidiaries
to, permit any Specified Aircraft SPV to fail to qualify as such pursuant to the
definition thereof or to (i) own any material assets or liabilities other than
those assets and liabilities owned prior to the Effective Date or in connection
with any Specified Aircraft Investments, the Specified Aircraft Transactions and
the performance of services under the U.K. SAR Contract and (ii) engage in any
business activities other than business activities engaged prior to the
Effective Date, or owning Specified Aircraft and entering into leases, subleases
or other agreements or arrangements which grant to the Borrower or any of its
Wholly Owned Subsidiaries the right to use Specified Aircraft in accordance with
Section 7.7 and any document, undertaking or agreement required by the
Department or otherwise reasonably necessary or desirable to maintain or enforce
its rights or obligations under the U.K. SAR Contract; provided, the Specified
Aircraft SPVs shall be permitted to engage in activities (including the
intercompany disposition Specified Aircraft) required pursuant to a Specified
Aircraft Financing.

(b)    The Loan Parties will not, and will not permit any of their Subsidiaries
(other than BALL SPV following the consummation of the Specified Aircraft
Transactions described in clause (i)(A), (i)(B) and (i)(C) of the definition
thereof and so long as the BALL SPV is a Specified Aircraft SPV) or affiliates
to, consummate the Specified Aircraft Transactions described in clause (i)(D) of
the definition thereof or otherwise acquire any of the Leonardo Aircraft.

Section 7.13. Additional Subsidiaries. The Loan Parties will not, and will not
permit any of their Subsidiaries to, form or otherwise acquire any Subsidiary
that is not an Insignificant Subsidiary following the Effective Date without the
consent of the Required Lenders.; provided, that the Loan Parties shall be
permitted to (i ) establish one or more special purpose subsidiaries for the
purpose of consummating a Specified Aircraft Financing and (ii) establish one or
more Wholly Owned Subsidiaries of the Borrower that are organized in England and
Wales, the Cayman Islands or any other jurisdiction acceptable to the
Administrative Agent and that become Loan Parties in accordance with
Section 5.10(b) and are formed on or before March 31, 2020 in order to own
certain Aircraft Collateral.

Section 7.14. Specified Subsidiaries. No Specified Subsidiary shall, nor shall
the Loan Parties permit any Specified Subsidiary to, conduct any material
business operations (other than customary activities incidental to their
organizational existence and participation in intercompany cash management
activities and intercompany leasing activities, in each case consistent with
past practice) or own any material assets or incur any material liabilities, in
each case other than those assets and liabilities in existence on the Effective
Date or as otherwise contemplated by this sentence (including, for the avoidance
of doubt, performing its obligations under the Loan Documents and the granting
of Liens thereunder) and the making and/or receipt of additional intercompany
investments permitted hereunder.

 

80



--------------------------------------------------------------------------------

ARTICLE VIII

EVENTS OF DEFAULT

Section 8.1. Events of Default. If any of the following events (each an “Event
of Default”) shall occur:

(a)    any Loan Party (including pursuant to a Facility Guarantee) shall fail to
pay any principal of any Term Loan when and as the same shall become due and
payable, whether at the due date thereof or at a date fixed for prepayment or
otherwise; or

(b)    any Loan Party (including pursuant to a Facility Guarantee) shall fail to
pay any interest on any Term Loan or any fee or any other amount (other than an
amount payable under clause (a) of this Section 8.1) payable under this
Agreement or any other Loan Document, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of three
(3) Business Days; or

(c)    any representation, warranty or statement made or deemed made by or on
behalf of the Borrower or any Subsidiary in or in connection with this Agreement
or any other Loan Document (including the Schedules attached thereto) shall
prove to be incorrect in any material respect when made or deemed made or
submitted; or

(d)    any Loan Party shall fail to observe or perform any financial covenant,
negative covenant, or such Loan Party’s covenant to maintain its existence; or

(e)    The Cases initiated by the Debtors shall be dismissed or converted to a
case under Chapter 7 of the Bankruptcy Code[reserved] ; or

(f)    any Loan Party shall fail to observe or perform any covenant or agreement
contained in this Agreement (other than those referred to in clauses (a), (b)
and (d) above) or any other Loan Document, and such failure shall remain
unremedied for 30 days after the earlier of

(i)    any Responsible Officer of the Borrower becomes aware of such failure, or
(ii) notice thereof shall have been given to the Borrower by the Administrative
Agent; or

(g)    following the Amendment No. 5 Effective Date, the Borrower or any
Subsidiary (whether as primary obligor or as guarantor or other surety) shall
fail to make payments when due on any Indebtedness (other than Prepetition Debt
(following the Petition Date) to the extent such Indebtedness is permitted under
the terms hereunder) which individually or in the aggregate the principal amount
thereof exceeds $15,000,000, or breach of any covenant contained in any
agreement relating to such Indebtedness causing or permitting the acceleration
of such Indebtedness after the giving of notice and the expiration of any
applicable grace period; provided that this clause (g) shall not apply to
(1) any Indebtedness outstanding hereunder or any Prepetition Debt following the
Petition Date or (2) the breach of any such covenant arising from the execution
and delivery of the Loan Documents; or

(h)    any Subsidiary of the Borrower that is not a Debtor shallor any
Subsidiary shall, following the Amendment No. 5 Effective Date, (i) commence a
voluntary case or other proceeding or file any petition seeking liquidation,
reorganization or other relief under any federal, state or foreign bankruptcy,
insolvency or other similar law now or hereafter in effect or seeking the
appointment of a custodian, trustee, receiver, liquidator, administrator,
administrative receiver or other similar official of it or any substantial part
of its property, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition

 

81



--------------------------------------------------------------------------------

described in clause (i) of this Section 8.1(h), (iii) apply for or consent to
the appointment of a custodian, trustee, receiver, liquidator, administrator,
administrative receiver or other similar official for such Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors, or (vi) take any board action
for the purpose of effecting any of the foregoing; or

(i)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Subsidiary of the Borrower that is not a Debtor or its debts, or
any substantial part of its assets, under any federal, state or foreign
bankruptcy, insolvency or other similar law now or hereafter in effect or
(ii) the appointment of a custodian, trustee, receiver, liquidator,
administrator, administrative receiver or other similar official for such
Subsidiary or for a substantial part of its assets, and in any such case
relating to Domestic Subsidiaries only, such proceeding or petition shall remain
undismissed for a period of 60 days or an order or decree approving or ordering
any of the foregoing shall be entered; or

(j)    A trustee under Chapter 11 of the Bankruptcy Code or an examiner with
enlarged powers relating to the operation of the business (powers beyond those
set forth in Section 1106(a)(3) and (4) of the Bankruptcy Code) under
Section 1106(b) of the Bankruptcy Code shall be appointed in any of the Cases;
or[reserved ]; or

(k)    an ERISA Event shall have occurred that, in the reasonable opinion of the
Required Lenders, when taken together with other ERISA Events that have
occurred, could reasonably be expected to result in liability to the Borrower
and the Subsidiaries in an aggregate amount exceeding $15,000,000; or

(l)    any final judgment or order for the payment of money in excess of
$15,000,000 (but excluding any portion thereof that is subject to insurance
coverage within applicable policy limits and where the insurer has not denied or
contested coverage), shall be rendered against any Loan Party (which, in the
case of the Debtors only, arose following the Petition Date)or any of its
Subsidiaries which judgments, orders, fines, penalties, awards or impositions
remain in effect for 30 days without being satisfied, discharged, stayed,
deferred, or vacated; or

(m)    a Change in Control shall occur or exist; or

(n)    any Facility Guarantees shall for any reason cease to be valid and
binding on, or enforceable against, any Loan Party, or any Loan Party shall so
state in writing, or any Loan Party shall seek to contest or terminate its
payment obligations under its Facility Guarantee other than as permitted by the
Loan Documents; or

(o)    any Lien purported to be created under any Security Document shall fail
or cease to be a valid and perfected Lien on any Collateral having a fair market
value in excess of $5,000,000, with the priority required by the applicable
Security Document, except as a result of

(i)    the Administrative Agent’s failure to take any action reasonably
requested by the Borrower or otherwise required in order to maintain a valid and
perfected Lien on any Collateral, (ii) any action taken by the Administrative
Agent to release any Lien on any Collateral, or (iii) as permitted in connection
with the Loan Documents; or

 

82



--------------------------------------------------------------------------------

(p) The Petition Date shall not have occurred within 5 days following the
Effective Date [reserved] ;

(q)    (i) The U.K. SAR Contract shall be terminated or the Department shall
have exercised remedies to take control thereof or (ii) the Contractor shall
have received notice from the Department with respect to any termination of the
U.K. SAR Contract pursuant to Conditions 43, 44 or 45 of the U.K. SAR Contract;
or

(r)    Any Loan Party or any of its Subsidiaries makes a payment in respect of
Indebtedness that is not expressly contemplated by the Semi-Annual Cash Flow
Forecast[reserved ].

then, and in every such event and at any time thereafter during the continuance
of such event, the Administrative Agent may, and upon the written request of the
Required Lenders shall, by notice to the Borrower, take any or all of the
following actions, at the same or different times: (i) declare the Term Loan
Commitments terminated and the principal of and any accrued interest on the Term
Loans (together with any unpaid fee in accordance with Section 2.10(c) with
respect to the Term Loans and Term Loan Commitments), and all other Obligations
owing hereunder, to be, whereupon the same shall become terminated or due and
payable, as applicable, immediately, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower,
(ii) exercise all remedies contained in any other Loan Document, and
(iii) exercise any other remedies available at law or in equity; provided,
however, that, if an Event of Default specified in either clause (h) or (i)
shall occur, the principal of the Term Loans then outstanding together with
accrued interest thereon, and all fees, and all other Obligations owing
hereunder shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower and each other Loan Party; provided, further, that, if an Event of
Default has occurred and is continuing, prior to any exercise by any Secured
Party of any of the remedies that involves entering into premises where any SAR
Aircraft is located or taking possession of any SAR Aircraft (or any related
parts or engines then unattached to the SAR Aircraft or any records regarding
same), or exercising any dominion or control over any SAR Aircraft, or using any
premises of a Loan Party or any of its Affiliates for storage thereof or
foreclosing upon or exercising any control or dominion over the Capital Stock of
one or both of the Specified Aircraft SPVs (collectively, the “Restricted
Remedies”), the Administrative Agent shall deliver written notice to the
Department that an Event of Default under this Agreement has occurred and is
continuing and provided that either (a) the Loan Parties continue to pay amounts
due under this Agreement pursuant to the terms of this Agreement or (b) within
60 days after the date of such notice an arrangement is established at the cost
and expense of the Loan Parties requiring that either (i) proceeds of any
payment by the Department under the U.K. SAR Contract in an amount equal to the
unaccelerated principal amount and accrued interest in respect of the Term Loans
payable on such date be deposited by the Department into a deposit account to be
specified by the Administrative Agent from time to time, all pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent on the direction of the Required Lenders, or (ii) proceeds
of all payments by the Department under the U.K. SAR Contract be deposited with
an escrow agent pursuant to an escrow agreement to be agreed among the
Department, the Administrative Agent, and the relevant Borrower or Guarantor or
Affiliate of them that is entitled to receive the payment, all pursuant to
documentation in form and substance reasonably satisfactory to each of the
Administrative Agent on the direction of the Required Lenders (the arrangements
described in clauses (i) and (ii) of this proviso, each a “Payment
Arrangement”), and so long as either such Payment Arrangement remains in place
and is complied with or the Loan Parties continue to pay all amounts due,
without acceleration of the Term Loans, pursuant to the terms of this

 

83



--------------------------------------------------------------------------------

Agreement, the Restricted Remedies shall not be exercisable by any Secured Party
and shall remain subject to the Department’s rights under the U.K. SAR Contract
in all respects; provided, further, that if (a) the Loan Parties are not paying
to any Secured Party the amounts due to such Secured Party pursuant to the terms
of this Agreement (without acceleration of the Term Loans) and (b) a Payment
Arrangement is not established within 60 days after the date of the notice
delivered by the Administrative Agent to the Department in accordance with the
immediately preceding proviso, the Administrative Agent shall be entitled to
exercise the Restricted Remedies on the direction of the Required Lenders, and
thereafter such Restricted Remedies on the direction of the Required Lenders
shall not be subject to the rights of the Department under the U.K. SAR
Contract.

To the extent (x) any Loan Party that is a Debtor is unable to take action
required under this Agreement, or (y) the Administrative Agent or any Lender is
unable to exercise the rights or remedies described herein against any such Loan
Party, in each case, due solely to the pendency of the automatic stay during the
Cases, such inability to exercise such rights or remedies shall not constitute a
waiver thereof.

Section 8.2.    Application of Proceeds.

(a)     Subject to the DIP Order and the DIP Intercreditor Agreements (following
the execution thereof), allAll proceeds from each sale of, or other realization
upon, all or any part of the Collateral by any Secured Party after the
occurrence of and during the continuation of an Event of Default arises shall be
applied as follows:

(i)    first, to the reimbursable expenses of the Administrative Agent incurred
in connection with such sale or other realization upon the Collateral, until the
same shall have been paid in full;

(ii)    second, to the fees (including fees payable under Section 2.10(c)) and
other reimbursable expenses of the Administrative Agent then due and payable
pursuant to any of the Loan Documents, until the same shall have been paid in
full;

(iii)    third, to all reimbursable expenses, if any, of the Lenders then due
and payable pursuant to any of the Loan Documents, until the same shall have
been paid in full;

(iv)    fourth, to the fees due and payable under Section 2.10 and interest then
due and payable under the terms of the Credit Agreement, until the same shall
have been paid in full;

(v)    fifth, to the Secured Parties in an amount equal to the sum of all
outstanding principal amounts of the Obligations and any unpaid interest accrued
on the Obligations, pro rata in proportion to the aggregate amounts thereof
owing to each Secured Party;

(vi)    sixth, to the Lenders in the amount of any other unpaid Obligations, pro
rata in proportion to the respective amounts thereof owed to each Lender; and

 

84



--------------------------------------------------------------------------------

(vii)    seventh, the balance, if any, after all of the Obligations and Hedging
Obligations owing to any Secured Party have been indefeasibly paid in full, to
the Borrower or as otherwise required by applicable law.

All amounts allocated pursuant to the foregoing clauses third through sixth to
the Lenders as a result of amounts owed to the Lenders under the Loan Documents
shall be allocated among, and distributed to, the Lenders pro rata based on
their respective Pro Rata Shares within each clause.

ARTICLE IX

THE ADMINISTRATIVE AGENT

Section 9.1. Appointment of Administrative Agent. Each Lender irrevocably
appoints Ankura Trust Company, LLC as the administrative agent and collateral
agent hereunder and under the other Loan Documents and authorizes it to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent under this Agreement and the other Loan Documents, together
with all such actions and powers that are reasonably incidental thereto. The
Administrative Agent may perform any of its duties hereunder or under the other
Loan Documents by or through any one or more sub-agents or attorneys-in-fact
appointed by the Administrative Agent. The Administrative Agent and any such
sub-agent or attorney-in-fact may perform any and all of their duties and
exercise its rights and powers through their respective Related Parties. The
exculpatory provisions set forth in this Article shall apply to any such
sub-agent or attorney-in-fact and the Related Parties of the Administrative
Agent, any such sub-agent and any such attorney-in-fact and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.

Section 9.2. Nature of Duties of Administrative Agent. The Administrative Agent
shall not have any duties or obligations except those expressly set forth in
this Agreement and the other Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default or an Event
of Default has occurred and is continuing, (b) the Administrative Agent shall
not have any duty to take any discretionary action or exercise any discretionary
powers, except those discretionary rights and powers expressly contemplated by
the Loan Documents that the Administrative Agent is required to exercise in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 10.2), and (c) except as expressly set forth in the Loan Documents, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by
it, its sub-agents or attorneys-in-fact with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 10.2) or in the
absence of its own gross negligence or willful misconduct as finally determined
by a non-appealable order from a court of competent jurisdiction. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any sub-agents or attorneys-in-fact selected by it with reasonable care. The
Administrative Agent shall not be deemed to have knowledge of any Default or
Event of Default unless and until written notice thereof (which notice shall
include an express reference to such event being a “Default” or “Event of
Default” hereunder) is given to the Administrative Agent by the Borrower or any
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or

 

85



--------------------------------------------------------------------------------

representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements, or other terms and conditions
set forth in any Loan Document, (iv) the validity, enforceability, effectiveness
or genuineness of any Loan Document or any other agreement, instrument or
document, or (v) the satisfaction of any condition set forth in Article III or
elsewhere in any Loan Document, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent. The Administrative Agent
may consult with legal counsel (including counsel for the Borrower), independent
public accountants and other experts selected by it concerning all matters
pertaining to such duties. Beyond reasonable care in the custody of any
Collateral in its actual possession, the Administrative Agent shall have no duty
as to any Collateral in its possession or control or in the possession or
control of any agent or bailee or any income thereon or as to the preservation
of rights against prior parties or any other rights pertaining thereto. The
Administrative Agent shall be deemed to have exercised reasonable care in the
custody of the Collateral in its possession if such Collateral is accorded
treatment substantially equal to that which the Administrative Agent accords its
own property, and the Administrative Agent shall not be liable or responsible
for any loss or damage to any of the Collateral, or for any diminution in the
value thereof, by reason of the act or omission of any warehouseman, carrier,
forwarding agency, consignee or other agent or bailee selected by the
Administrative Agent in good faith.

Section 9.3. Lack of Reliance on the Administrative Agent. Each of the Lenders
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each of the Lenders also acknowledges
that it will, independently and without reliance upon the Administrative Agent
or any other Lender and based on such documents and information as it has deemed
appropriate, continue to make its own decisions in taking or not taking of any
action under or based on this Agreement, any related agreement or any document
furnished hereunder or thereunder.

Section 9.4. Certain Rights of the Administrative Agent. If the Administrative
Agent shall request instructions from the Required Lenders with respect to any
action or actions (including the failure to act) in connection with this
Agreement, the Administrative Agent shall be entitled to refrain from such act
or taking or not taking such act, unless and until it shall have received
instructions from such Required Lenders; and the Administrative Agent shall not
incur liability to any Person by reason of so refraining. Without limiting the
foregoing, no Lender shall have any right of action whatsoever against the
Administrative Agent as a result of the Administrative Agent acting or
refraining from acting hereunder in accordance with the instructions of the
Required Lenders where required by the terms of this Agreement or requested by
the Administrative Agent.

Section 9.5. Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, posting or other distribution)
believed by it to be genuine and to have been signed, sent or made by the proper
Person. The Administrative Agent may also rely upon any statement made to it
orally or by telephone and believed by it to be made by the proper Person and
shall not incur any liability for relying thereon. The Administrative Agent may
consult with legal counsel (including counsel for the Borrower), independent
public accountants and other experts selected by it and shall not be liable for
any action taken or not taken by it in accordance with the advice of such
counsel, accountants or experts.

 

86



--------------------------------------------------------------------------------

Section 9.6. The Administrative Agent in its Individual Capacity. The Person
serving as the Administrative Agent shall have the same rights and powers under
this Agreement and any other Loan Document in its capacity as a Lender as any
other Lender and may exercise or refrain from exercising the same as though it
were not the Administrative Agent; and the terms “Lenders”, “Required Lenders”,
or any similar terms shall, unless the context clearly otherwise indicates,
include the Administrative Agent in its individual capacity. The Person acting
as the Administrative Agent and its Affiliates may accept deposits from, lend
money to, and generally engage in any kind of business with the Borrower or any
Subsidiary or Affiliate of the Borrower as if it were not the Administrative
Agent hereunder.

Section 9.7. Successor Administrative Agent. (a) The Administrative Agent may
resign at any time by giving notice thereof to the Lenders and the Borrower.
Upon any such resignation, the Required Lenders shall have the right to appoint
a successor Administrative Agent, subject to the approval by the Borrower
provided that no Borrower consent shall be required if a Default or Event of
Default exists at such time. If no successor Administrative Agent shall have
been so appointed, and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which shall be a commercial bank organized under the laws
of the United States of America or any state thereof or a bank which maintains
an office in the United States, having a combined capital and surplus of at
least $500,000,000.

(b) Upon the acceptance of its appointment as the Administrative Agent hereunder
by a successor, such successor Administrative Agent shall thereupon succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations under this Agreement and the other
Loan Documents. If within 45 days after written notice is given of the retiring
Administrative Agent’s resignation under this Section 9.7 no successor
Administrative Agent shall have been appointed and shall have accepted such
appointment, then on such 45th day (i) the retiring Administrative Agent’s
resignation shall become effective, (ii) the retiring Administrative Agent shall
thereupon be discharged from its duties and obligations under the Loan Documents
and (iii) the Required Lenders shall thereafter perform all duties of the
retiring Administrative Agent under the Loan Documents until such time as the
Required Lenders appoint a successor Administrative Agent as provided above.
After any retiring Administrative Agent’s resignation hereunder, the provisions
of this Article and Section 10.3 shall continue in effect for the benefit of
such retiring Administrative Agent and its representatives and agents in respect
of any actions taken or not taken by any of them while it was serving as the
Administrative Agent.

Section 9.8. Authorization to Execute other Loan Documents. Each Lender hereby
authorizes the Administrative Agent to execute on behalf of all Lenders all Loan
Documents other than this Agreement.

Section 9.9. Parallel Debt. Each Loan Party hereby irrevocably and
unconditionally undertakes (such undertaking and the obligations and liabilities
which are a result thereof, hereinafter being referred to as its “Parallel
Debt”) to pay to the Administrative Agent an amount equal to and in the currency
of the aggregate amount payable by it to any Secured Party under any Loan
Document (the “Principal Obligations”) in accordance with the terms and

 

87



--------------------------------------------------------------------------------

conditions of such Principal Obligations. The Parallel Debt of each Loan Party
shall become due and payable as and when its Principal Obligations become due
and payable. An Event of Default in respect of the Principal Obligations shall
constitute a default (verzuim) within the meaning of section 3:248 of the
Netherlands Civil Code with respect to the Parallel Debt without any notice
being required.

Each of the Loan Parties acknowledges that (i) the Parallel Debt of each Loan
Party (a) constitutes an undertaking, obligation and liability of such Loan
Party to the Administrative Agent (in its personal capacity and not in its
capacity as agent) which is separate and independent from, and without prejudice
to, its Principal Obligations and (b) represents the Administrative Agent’s own
claim to receive payment of such Parallel Debt from such Loan Party and (ii) the
Collateral created under the Loan Documents to secure the Parallel Debt is
granted to the Administrative Agent in its capacity as sole creditor of the
Parallel Debt.

Each of the Loan Parties agrees that (i) the Parallel Debt of each Loan Party
shall be decreased if and to the extent that its Principal Obligations have been
paid or in the case of guarantee obligations discharged, (ii) the Principal
Obligations of each Loan Party shall be decreased if and to the extent that its
Parallel Debt has been paid or in the case of guarantee obligations discharged,
and (iii) the amount payable under the Parallel Debt of each Loan Party shall at
no time exceed the amount payable under its Principal Obligations.

Any amount received or recovered by the Administrative Agent in respect of a
Parallel Debt (including, but not limited to, enforcement proceeds) shall be
applied in accordance with the terms of this Agreement subject to limitations
(if any) expressly provided for in any Security Document.

For the purpose of this Section 9.9, the Administrative Agent acts in its own
name and for itself and not as agent, trustee or representative of any other
Secured Party.

For purposes of any Netherlands Security Document any resignation by the
Administrative Agent is not effective with respect to its rights under the
Parallel Debt until all rights and obligations under the Parallel Debt have been
assigned and assumed to the successor agent.

The Administrative Agent will reasonably cooperate in assigning its rights and
obligations under the Parallel Debt to any such successor agent and will
reasonably cooperate in transferring all rights and obligations under any
Netherlands Security Document to such successor agent.

The Administrative Agent is hereby authorized by the Secured Parties which are a
party to this Agreement to execute and deliver any documents necessary or
appropriate to create and perfect the rights of pledge created by any
Netherlands Security Document. Without prejudice to the provisions of this
Agreement and the other Loan Documents, the parties hereto acknowledge and agree
with the creation of Parallel Debt obligations by any Loan Party which agrees to
provide security pursuant to a Netherlands Security Document.

 

88



--------------------------------------------------------------------------------

ARTICLE X

MISCELLANEOUS

Section 10.1. Notices.

(a)     Written Notices.

(i)    Except in the case of notices and other communications expressly
permitted to be given by telephone, all notices and other communications to any
party herein to be effective shall be in writing and shall be delivered by hand
or overnight courier service, mailed by certified or registered mail or sent by
telecopy, as follows:

To the Borrower:

Bristow Group Inc.

3151 Briarpark Drive, Suite 700

2103 City West Blvd.

4th Floor

Houston, Texas 77042

Attention: General Counsel

Email: notices@bristowgroup.com

Facsimile: (713) 267-7620

To the Administrative Agent:

For Payments and Requests for Credit Extensions:

Michael Fey

Ankura Trust Company, LLC

140 Sherman Street, 4th Floor

Fairfield, CT 06824

Phone: (980) 226-7633

Fax: (603) 609-0707

Email: michael.fey@ankura.com

PAYMENT INSTRUCTIONS:

TO ANKURA TRUST COMPANY, LLC

Bank: Deutsche Bank Trust Company Americas ABA No.: 021001033

Acct: Global Loan Services

Acct. No.: 99183678

Ref.: Ankura Trust Company/Bristow

For Credit Related Matters:

Jay Hopkins

Ankura Trust Company, LLC

140 Sherman Street, 4th Floor

Fairfield, CT 06824

Phone: (917) 544-7727

Fax: (603) 609-0707

Email: jay.hopkins@ankura.com

 

89



--------------------------------------------------------------------------------

Other Notices/Deliveries to Administrative Agent:

Michael Fey

Ankura Trust Company, LLC

140 Sherman Street, 4th Floor

Fairfield, CT 06824

Phone: (980) 226-7633

Fax: (603) 609-0707

Email: michael.fey@ankura.com

To any other Lender:

the address set forth in the Administrative Questionnaire or the Assignment and
Acceptance Agreement executed by such Lender

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All such notices
and other communications shall, when transmitted by overnight delivery, or
faxed, be effective when delivered for overnight (next-day) delivery, or
transmitted in legible form by facsimile machine, respectively, or if mailed,
upon the third Business Day after the date deposited into the mail or if
delivered, upon delivery; provided, that notices delivered to the Administrative
Agent shall not be effective until actually received by such Person at its
address specified in this Section 10.1.

(ii)    Any agreement of the Administrative Agent and the Lenders herein to
receive certain notices by telephone or facsimile is solely for the convenience
and at the request of the Borrower. The Administrative Agent and the Lenders
shall be entitled to rely on the authority of any Person purporting to be a
Person authorized by the Borrower to give such notice and the Administrative
Agent and Lenders shall not have any liability to the Borrower or other Person
on account of any action taken or not taken by the Administrative Agent or the
Lenders in reasonable reliance in good faith upon such telephonic or facsimile
notice. The obligation of the Borrower to repay the Term Loans and all other
Obligations hereunder shall not be affected in any way or to any extent by any
failure of the Administrative Agent and the Lenders to receive written
confirmation of any telephonic or facsimile notice or the receipt by the
Administrative Agent and the Lenders of a confirmation which is at variance with
the terms understood by the Administrative Agent and the Lenders to be contained
in any such telephonic or facsimile notice.

 

  (b)

Electronic Communications.

(i)    Notices and other communications to the Administrative Agent and to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by Administrative Agent, provided that the foregoing shall not apply to
notices to the Administrative Agent or any Lender pursuant to Article II unless
such Lender and the Administrative Agent have agreed to receive notices under
such Section by electronic communication and have agreed to the procedures
governing such communications. The

 

90



--------------------------------------------------------------------------------

Administrative Agent or Borrower may, in its discretion, agree to accept notices
and other communications to it hereunder by electronic communications pursuant
to procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

(ii)     Unless the Administrative Agent and Borrower otherwise prescribe,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement); provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient, and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.

Section 10.2. Waiver; Amendments. (a) No failure or delay by the Administrative
Agent or any Lender in exercising any right or power hereunder or under any
other Loan Document, and no course of dealing between the Borrower and the
Administrative Agent or any Lender, shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power or any abandonment or
discontinuance of steps to enforce such right or power, preclude any other or
further exercise thereof or the exercise of any other right or power hereunder
or thereunder. The rights and remedies of the Administrative Agent and the
Lenders hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies provided by law. No waiver of any provision
of this Agreement or any other Loan Document or consent to any departure by the
Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section 10.2, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Term
Loan shall not be construed as a waiver of any Default or Event of Default,
regardless of whether the Administrative Agent or any Lender may have had notice
or knowledge of such Default or Event of Default at the time.

(b)     Subject to Section 2.19, no amendment or waiver of any provision of this
Agreement or the other Loan Documents, nor consent to any departure by the Loan
Parties therefrom, shall in any event be effective unless the same shall be in
writing and signed by a Borrower and the Required Lenders or a Borrower and the
Administrative Agent with the consent of the Required Lenders and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, that no amendment or waiver shall:
(i) increase the Term Loan Commitment of any Lender without the written consent
of such Lender, (ii) reduce the principal amount of any Term Loan or reduce the
rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender affected thereby, (iii) postpone the date fixed
for any scheduled payment of any principal of, or interest on, any Term Loan or
any fees (including fees payable under Section 2.10(c)) hereunder or reduce the
amount of, waive or excuse any such payment, without the written consent of each
Lender affected thereby, (iv) change Section 2.16(c) or (d) in a manner that
would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, (v) change any of the provisions of this
Section 10.2(b) or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders which are required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the consent of each Lender, (vi) release any
Guarantor or limit the liability of

 

91



--------------------------------------------------------------------------------

any such Guarantor under the Facility Guarantee or any other Guarantee agreement
or other Loan Documents, without the written consent of each Lender, except in
connection with the sale or other disposition of such Guarantor or as expressly
permitted in this Agreement or other Loan Documents, (vii) release all or
substantially all collateral securing any of the Obligations or subordinate any
Lien in such collateral to any other creditor of the Borrower or any Subsidiary
other than in accordance with the terms of the Loan Documents, without the
written consent of each Lender; provided further, that no such agreement shall
amend, modify or otherwise affect the rights, duties or obligations of the
Administrative Agent without the prior written consent of the Administrative
Agent. Notwithstanding anything contained herein to the contrary, this Agreement
may be amended and restated without the consent of any Lender (but with the
consent of the Borrower and the Administrative Agent) if, upon giving effect to
such amendment and restatement, such Lender shall no longer be a party to this
Agreement (as so amended and restated), such Lender shall have no other
commitment or other obligation hereunder (but such Lender shall continue to be
entitled to the benefits of Sections 2.13, 2.14, 2.15 and 10.3) and shall have
been paid in full all principal, interest and other amounts owing to it or
accrued for its account under this Agreement.

Section 10.3. Expenses; Indemnification. (a) The Borrower shall pay (i) all
reasonable, out-of-pocket costs and expenses of the Administrative Agent and the
Lenders, including the reasonable fees, charges and disbursements of counsel
(including local counsel, foreign counsel, bankruptcy counsel, conflict counsel
and aviation counsel) for the Administrative Agent and its Affiliates and the
Lenders, in connection with the syndication of the credit facility provided for
herein, the preparation and administration of the Loan Documents and any
amendments, modifications or waivers thereof (whether or not the transactions
contemplated in this Agreement or any other Loan Document shall be consummated
and whether incurred before or after the date hereof) and (ii) all out-of-pocket
costs and expenses (including, without limitation, the reasonable fees, charges
and disbursements of outside counsel and financial advisors) incurred by the
Administrative Agent or any Lender in connection with the enforcement or
protection of its rights in connection with this Agreement, including its rights
under this Section 10.3, or in connection with the Term Loans made hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Term Loans.

(b)     The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), each Lender, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the reasonable fees, charges and disbursements of
any counsel for any Indemnitee), and shall indemnify and hold harmless each
Indemnitee from all reasonable allocated fees and disbursements for attorneys
who may be employees of any Indemnitee, incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by the Borrower or any other Loan
Party or Related Party of a Loan Party arising out of, in connection with, or as
a result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Term Loan or the use or proposed use of the proceeds
therefrom, (iii) any actual or alleged presence or Release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party or

 

92



--------------------------------------------------------------------------------

Related Party of a Loan Party, and regardless of whether any Indemnitee is a
party thereto, provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by the
Borrower or any other Loan Party against an Indemnitee for material breach in
bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Borrower or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction. The Borrower, upon demand by the Administrative Agent or
a Lender at any time, shall reimburse such Administrative Agent or such Lender
for any such reasonable legal or other expenses incurred in connection with
investigating or defending against any of the foregoing, except if the same is
excluded from indemnification pursuant to the provisions of the immediately
preceding sentence. Each Indemnitee agrees to contest any indemnified claim if
reasonably requested by the Borrower, in a manner reasonably directed by the
Borrower, with counsel selected by the Indemnitee and approved by the Borrower,
which approval shall not be unreasonably withheld or delayed. Any Indemnitee
that proposes or intends to settle or compromise any such indemnified claim
shall give the Borrower written notice of the terms of such settlement or
compromise reasonably in advance of settling or compromising such claim or
proceeding and shall obtain the Borrower’s prior written consent thereto, which
consent shall not be unreasonably withheld or delayed; provided that the
Indemnitee shall not be restricted from settling or compromising any such claim
if the Indemnitee waives its right to indemnity from the Borrower in respect of
such claim and such settlement or compromise does not materially increase the
Borrower’s liability pursuant to this Section 10.3 to any Related Party of such
Indemnitee.

(c)    The Borrower shall pay, and hold the Administrative Agent and each of the
Lenders harmless from and against, any and all present and future stamp,
documentary, and other similar taxes with respect to this Agreement and any
other Loan Documents, any collateral described therein, or any payments due
thereunder, and save the Administrative Agent and each Lender harmless from and
against any and all liabilities with respect to or resulting from any delay or
omission to pay such taxes.

(d)    To the extent that the Borrower fails to pay any amount required to be
paid to the Administrative Agent under clauses (a), (b) or (c) hereof or such
amount is otherwise incurred by the Administrative Agent in connection with its
duties, obligations and role hereunder, each Lender severally agrees to pay to
the Administrative Agent such Lender’s Pro Rata Share (determined as of the time
that the unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided, that the unreimbursed expense or indemnified payment, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent in its capacity as such.

(e)    To the extent permitted by applicable law, no party to this Agreement or
Indemnitee shall assert, and each hereby waives, any claim against any such
other Person, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to actual or direct damages) arising out of, in
connection with or as a result of, this Agreement or any agreement or instrument
contemplated hereby, the transactions contemplated therein, any Term Loan or the
use of proceeds thereof.

(f)    All amounts due under this Section 10.3 shall be payable within ten
(10) Business Days after written demand therefor.

 

93



--------------------------------------------------------------------------------

Section 10.4. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender,
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
paragraph (b) of this Section, (ii) by way of participation in accordance with
the provisions of paragraph (d) of this Section or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of paragraph
(g) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in paragraph (e) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Any Lender may at any time assign to one or more assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of the Term Loans at the time owing to it); provided that any such assignment
shall be subject to the following conditions:

(i)    Minimum Amounts.

(A)    in the case of an assignment of the entire remaining amount of the Term
Loans at the time owing to the assigning Lender or in the case of an assignment
to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount
need be assigned; and

(B)    in any case not described in paragraph (b)(i)(A) of this Section, the
principal outstanding balance of the Term Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Acceptance, as of the Trade
Date) shall not be less than $500,000, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).

(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement.

(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:

(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) a Default oran Event of Default has
occurred and is continuing at the time of such assignment, or (y) such
assignment is to a Lender, an Affiliate of a Lender (or, in the case of an
assignment by any Lender party to this Agreement as of the Effective Date, to
any Approved Lender with respect to such Lender) or an Approved Fund or

 

94



--------------------------------------------------------------------------------

(z) such assignment is entered into following the earlier of (i) the Plan
Effective Date and (ii) the date that is one year following the Effective Date;
provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received written
notice thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments to a Person that is not a
Lender, an Affiliate of a Lender or an Approved Fund.

(iv)    Assignment and Acceptance. The parties to each assignment shall deliver
to the Administrative Agent (A) a duly executed Assignment and Acceptance, (B) a
processing and recordation fee of $3,500 (other than with respect to assignments
by a Lender to its Affiliate), (C) an Administrative Questionnaire unless the
assignee is already a Lender and (D) the documents required under Section 2.15.

(v)    No Assignment to Borrower. No such assignment shall be made to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.

(vi)    No Assignment to Natural Persons. No such assignment shall be made to
(i) a natural person or (ii) a Bristow Competitor.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section 10.4, from and after the effective date
specified in each Assignment and Acceptance, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.13, 2.14, 2.15 and 10.3 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (d) of this
Section 10.4. If the consent of the Borrower to an assignment is required
hereunder (including a consent to an assignment which does not meet the minimum
assignment thresholds specified above), the Borrower shall be deemed to have
given its consent ten (10) Business Days after the date notice thereof has
actually been delivered by the assigning Lender (through the Administrative
Agent) to the Borrower, unless the Borrower gives written notice to the
assigning Lender prior to such tenth (10th) Business Day that the Borrower
objects to such assignment.

(c) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at one of its offices in Fairfield, Connecticut a copy
of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the principal amount
(and stated interest) of the Term Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “ Register”). Information contained in the
Register with respect to any Lender shall be available for inspection by such
Lender at any reasonable time and from time to time upon reasonable prior
notice; information contained in the Register shall also be available for
inspection by the Borrower at any reasonable time and from time to time upon
reasonable prior notice. Information contained in the Register shall be

 

95



--------------------------------------------------------------------------------

conclusive, absent manifest error. In establishing and maintaining the Register,
Administrative Agent shall serve as Borrower’s agent solely for tax purposes and
solely with respect to the actions described in this Section 10.4.

(d)    Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent sell participations to any Person (other
than a natural person, the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
the Term Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent and the Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.

(e)    Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver that, to the extent affecting such
Participant: (i) increases the Term Loan Commitment of such Lender, (ii) reduces
the principal amount of any Term Loan or reduces the rate of interest thereon,
or reduces any fees payable hereunder, (iii) postpones the date fixed for any
payment of any principal of, or interest on, any Term Loan or any fees hereunder
or reduces the amount of, waives or excuses any such payment, (iv) changes
Section 2.16(c) or (d) in a manner that would alter the pro rata sharing of
payments required thereby, (v) changes any of the provisions of Section 10.2(b)
or the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders which are required to waive, amend or modify
any rights hereunder or make any determination or grant any consent hereunder,
(vi) releases any Guarantor or limits the liability of any such Guarantor under
the Facility Guarantee or any other Guarantee agreement, except in connection
with the sale or other disposition of such Guarantor or as expressly permitted
in this Agreement or other Loan Documents or (vii) releases all or substantially
all collateral securing any of the Obligations. Subject to paragraph (f) of this
Section 10.4, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.13, 2.14, and 2.15 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section 10.4. To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 10.7 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.16 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Term Loans or other obligations
under the Loan Documents (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant’s interest in any commitments, loans, or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

 

96



--------------------------------------------------------------------------------

(f)    A Participant shall not be entitled to receive any greater payment under
Section 2.13 and Section 2.15 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent. A Participant shall not be entitled to the
benefits of Section 2.15 unless the Borrower is notified of, and consents in
writing to, the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.15 as though
it were a Lender (it being understood that the Tax documentation required under
Section 2.15 shall be delivered to the participating Lender).

(g)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

Section 10.5. GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.
(a) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER THAN THOSE FOREIGN
SECURITY DOCUMENTS THAT BY THEIR TERMS ARE TO BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAW OF THE APPLICABLE FOREIGN JURISDICTION) SHALL BE
CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK
(WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES THEREOF) AND (TO THE
EXTENT APPLICABLE) THE BANKRUPTCY CODE.

(b)    EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK SITTING IN THE BOROUGH OF
MANHATTAN (OR IF SUCH COURT LACKS SUBJECT MATTER JURISDICTION, THE SUPREME COURT
OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN), AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN AND SHALL BE BROUGHT EXCLUSIVELY IN SUCH FEDERAL (TO THE EXTENT PERMITTED BY
LAW) OR NEW YORK STATE COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

 

97



--------------------------------------------------------------------------------

(c)    EACH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY OBJECTION WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING DESCRIBED IN PARAGRAPH (B) OF THIS SECTION 10.5 AND BROUGHT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION 10.5. EACH OF THE PARTIES
HERETO IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

(d)    EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO THE SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.1. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW. ALL LOAN PARTIES
THAT ARE ORGANIZED UNDER THE LAWS OTHER THAN THOSE OF A STATE OF THE UNITED
STATES HEREBY CONSENT TO SERVICE OF PROCESS FOR THEM BEING GIVEN TO THE LEAD
BORROWER AND APPOINT THE LEAD BORROWER AS THEIR AGENT FOR SUCH SERVICE. FURTHER,
EACH NON-U.S. LOAN PARTY WAIVES ANY IMMUNITY IT MAY HAVE UNDER ANY NON-U.S. LAW
OR OTHERWISE IN RELATION TO THE JURISDICTION OR RULING OF ANY AFOREMENTIONED NEW
YORK STATE OR FEDERAL COURTS.

Section 10.6. WAIVER OF JURY TRIAL. EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 10.7. Right of Setoff. In addition to any rights now or hereafter
granted under applicable law and not by way of limitation of any such rights,
each Lender shall have the right, at any time or from time to time upon the
occurrence and during the continuance of an Event of Default, without prior
notice to the Borrower, any such notice being expressly waived by the Borrower
to the extent permitted by applicable law, to set off and apply against all
deposits (general or special, time or demand, provisional or final) of the
Borrower at any time held or other obligations at any time owing by such Lender
to or for the credit or the account of the Borrower against any and all
Obligations held by such Lender, irrespective of whether such Lender shall have
made demand hereunder and although such Obligations may be unmatured. Each
Lender agrees promptly to notify the Administrative Agent and the Borrower after
any such set-off and any application made by such Lender; provided, that the
failure to give such notice shall not affect the validity of such set-off and
application. Each Lender agrees to apply all amounts collected from any such
set-off to the Obligations before applying such amounts to any other
Indebtedness or other obligations owed by the Borrower and any of its
Subsidiaries to such Lender.

 

98



--------------------------------------------------------------------------------

Section 10.8. Counterparts; Integration. This Agreement may be executed by one
or more of the parties to this Agreement on any number of separate counterparts
(including by telecopy), and all of said counterparts taken together shall be
deemed to constitute one and the same instrument. This Agreement, the Fee Letter
and the other Loan Documents constitute the entire agreement among the parties
hereto and thereto regarding the subject matters hereof and thereof and
supersede all prior agreements and understandings, oral or written, regarding
such subject matters. In the event of any conflict between the provisions of
this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control.

Section 10.9. Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Term
Loan, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or Event of Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Term Loan or any fee or any other amount payable under
this Agreement is outstanding and unpaid. The provisions of Sections 2.13, 2.14,
2.15, 10.3 and Article IX shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Term Loans or the termination of this Agreement or any
provision hereof. All representations and warranties made herein, in the
certificates, reports, notices, and other documents delivered pursuant to this
Agreement shall survive the execution and delivery of this Agreement and the
other Loan Documents and the making of the Term Loans.

Section 10.10. Severability. Any provision of this Agreement or any other Loan
Document held to be illegal, invalid or unenforceable in any jurisdiction,
shall, as to such jurisdiction, be ineffective to the extent of such illegality,
invalidity or unenforceability without affecting the legality, validity or
enforceability of the remaining provisions hereof or thereof; and the
illegality, invalidity or unenforceability of a particular provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

Section 10.11. Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of any information provided to it by the
Borrower or any Subsidiary, except that such information may be disclosed (i) to
any Related Party of the Administrative Agent or any such Lender, including
without limitation accountants, legal counsel and other advisors, solely for
purposes of evaluating such information, (ii) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(iii) to the extent requested by any regulatory agency or authority, (iv) to the
extent that such information becomes publicly available other than as a result
of a breach of this Section 10.11, or which becomes available to the
Administrative Agent, any Lender or any Related Party of any of the foregoing on
a non-confidential basis from a source other than the Borrower or any
Subsidiary, (v) in connection with the exercise of any remedy hereunder or any
suit, action or proceeding relating to this Agreement or the enforcement of
rights hereunder, and (vi) subject to provisions substantially similar to this
Section 10.11, to any actual or prospective assignee or Participant, or
(vii) with the consent of the Borrower. Any Person required to maintain the
confidentiality of any information as provided for in this Section 10.11 shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
information as such Person would accord its own confidential information.

 

99



--------------------------------------------------------------------------------

Section 10.12. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to the Term Loans,
together with all fees, charges and other amounts which may be treated as
interest on the Term Loans under applicable law (collectively, the “Charges”),
shall exceed the maximum lawful rate of interest (the “Maximum Rate”) which may
be contracted for, charged, taken, received or reserved by a Lender holding a
Term Loan in accordance with applicable law, the rate of interest payable in
respect of such Term Loan hereunder, together with all Charges payable in
respect thereof, shall be limited to the Maximum Rate and, to the extent lawful,
the interest and Charges that would have been payable in respect of such Term
Loan but were not payable as a result of the operation of this Section 10.12
shall be cumulated and the interest and Charges payable to such Lender in
respect of other periods shall be increased (but not above the Maximum Rate
therefor) until such cumulated amount, together with interest thereon at the
Federal Funds Rate to the date of repayment (to the extent permitted by
applicable law), shall have been received by such Lender.

Section 10.13. Waiver of Effect of Corporate Seal. The Borrower represents and
warrants that neither it nor any other Loan Party is required to affix its
corporate seal to this Agreement or any other Loan Document pursuant to any
Requirement of Law, agrees that this Agreement is delivered by Borrower under
seal and waives any shortening of the statute of limitations that may result
from not affixing the corporate seal to this Agreement or such other Loan
Documents.

Section 10.14. Patriot Act. The Administrative Agent and each Lender hereby
notifies the Loan Parties that pursuant to the requirements of the USA PATRIOT
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Patriot Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
such Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Loan Party in accordance
with the Patriot Act. Each Loan Party shall, and shall cause each of its
Subsidiaries to, provide to the extent commercially reasonable, such information
and take such other actions as are reasonably requested by the Administrative
Agent or any Lender in order to assist the Administrative Agent and the Lenders
in maintaining compliance with the Patriot Act.

Section 10.15. Officer’s Certificates. It is not intended that any certificate
of any officer or director of the Borrower delivered to the Administrative Agent
or any Lender pursuant to this Agreement shall give rise to any personal
liability on the part of such officer or director.

Section 10.16. Effect of Inclusion of Exceptions. It is not intended that the
specification of any exception to any covenant herein shall imply that the
excepted matter would, but for such exception, be prohibited or required.

Section 10.17. Intercreditor Agreement[Reserved].

(a) The Lenders acknowledge that the obligations of the Borrower and the
Guarantors in respect of the Existing Senior Secured Notes will be secured by
Liens on the Shared Collateral on a senior priority basis to the Secured
Obligations. In connection with the Borrower’s entry into this Agreement, the
Administrative Agent is authorized to enter into the Intercreditor Agreement
establishing the relative rights of the Secured Parties and the Existing Senior
Secured

 

100



--------------------------------------------------------------------------------

Notes Secured Parties with respect to the Shared Collateral and certain related
matters. The Lenders hereby irrevocably (i) consent to such senior priority
treatment of Liens to be provided for under the Intercreditor Agreement,
(ii) authorize the Administrative Agent to execute and deliver the Intercreditor
Agreement and any documents relating thereto, in each case on behalf of, and
without any further consent, authorization or other action by, any Lender,
(iii) agree that, upon the execution and delivery thereof and so long as it is
in effect, each Lender will be bound by the provisions of the Intercreditor
Agreement, as if it were a signatory thereto and will take no actions contrary
to the provisions of the Intercreditor Agreement and (iv) agree that no Lender
shall have any right of action whatsoever against the Administrative Agent as a
result of any  action taken by the Administrative Agent pursuant to this
Section 10.17 or in accordance with the terms of the Intercreditor Agreement.
The Lenders hereby further irrevocably authorize the Administrative Agent to
enter into such amendments, supplements or other modifications to the
Intercreditor Agreement in connection with any extension, renewal or refinancing
of the Term Loans, any amendment, restatement, supplement or other modification
of the Existing Indenture Documents as are reasonably acceptable to the
Administrative Agent, in its sole discretion, to give effect thereto, in each
case on behalf of each Lender, and without any further consent, authorization or
other action by any Lender. The Administrative Agent shall have the benefit
of the provisions of Article IX with respect to all actions referred to in this
Section 10.17 and all actions taken or omitted to be taken by it in accordance
with the terms of the Intercreditor Agreement to the full extent thereof.
Notwithstanding anything contained herein or in any other Loan Document to the
contrary, any provision hereof or any other Loan Document (a) requiring any Loan
Party to deliver possession of any Shared Collateral to the Administrative Agent
or its representatives, or to cause the Administrative Agent or its
representatives to control any Shared Collateral, shall be deemed to have been
complied with if and for so long as the Existing Collateral Agent shall have
such possession or control or (b) requiring any Loan Party to name the
Administrative Agent as an additional insured or a lender loss payee under any
insurance policy or a beneficiary of any letter of credit, shall have been
complied with if any such insurance policy or letter of credit names the
Existing Collateral Agent as an additional insured, lender loss payee or
beneficiary, as the case may be, in each case pursuant to the terms of the
Intercreditor Agreement when in effect. Notwithstanding anything to the contrary
herein or in any other Loan Document, it is acknowledged and agreed that the
Lead Borrower has used commercially reasonable efforts to comply with the
requirements set forth in clause (3) of Schedule 5.18, and such post-closing
requirement is deemed to be satisfied.

(b)     The Lenders acknowledge that the obligations of the Borrowers and the
Guarantors in respect of the DIP Credit Agreement will be secured by Liens on
the DIP Junior Priority Collateral on a junior priority basis to the Secured
Obligations. In connection with the Borrower’s entry into this Agreement, the
Administrative Agent is authorized to enter into the DIP Intercreditor
Agreements establishing the relative rights of the Secured Parties and the DIP
Credit Agreement Secured Parties with respect to the DIP Junior Priority
Collateral and certain related matters. The Lenders hereby irrevocably
(i) authorize the Administrative Agent to execute and deliver the DIP
Intercreditor Agreements and any documents relating thereto, in each case on
behalf of, and without any further consent, authorization or other action by,
any Lender, (ii) agree that, upon the execution and delivery thereof and so long
as it is in effect, each Lender will be bound by the provisions of the DIP
Intercreditor Agreements, as if it were a signatory thereto and will take no
actions contrary to the provisions of the DIP Intercreditor Agreements and
(iii) agree that no Lender shall have any right of action whatsoever against the
Administrative Agent as a result of any action taken by the Administrative Agent
pursuant to this Section 10.17(b) or in accordance with the terms of the DIP
Intercreditor Agreements. The Lenders hereby further irrevocably authorize the
Administrative Agent to enter into such amendments, supplements or other
modifications to the DIP Intercreditor Agreements in

 

101



--------------------------------------------------------------------------------

connection with any extension, renewal or refinancing of the Term Loans or the
Term Loans (as defined in the DIP Credit Agreement), as are reasonably
acceptable to the Administrative Agent, in its sole discretion, to give effect
thereto, in each case on behalf of each Lender, and without any further consent,
authorization or other action by any Lender. The Administrative Agent shall have
the benefit of the provisions of Article IX with respect to all actions referred
to in this Section 10.17(b) and all actions taken or omitted to be taken by it
in accordance with the terms of the DIP Intercreditor Agreements to the full
extent thereof.

Section 10.18. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

Section 10.19. Export Controls. The Borrower hereby notifies the Administrative
Agent and each Lender that the sale, transfer, or export of certain
ITAR-Controlled Collateral may require pre-approval from the Department of
State’s Directorate of Defense Trade Controls. The Borrower hereby agrees to
provide the necessary information required for such pre-approval upon request.

Section 10.20. Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of the
Borrowers in respect of any such sum due from it to the Administrative Agent or
the Lenders hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so

 

102



--------------------------------------------------------------------------------

purchased is less than the sum originally due to the Administrative Agent from
such Borrower in the Agreement Currency, such Borrower agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent or the person to whom such obligation was owing against
such loss. If the amount of the Agreement Currency so purchased is greater than
the sum originally due to the Administrative Agent in such currency, the
Administrative Agent agrees to return the amount of any excess to the Borrowers
(or to any other person who may be entitled thereto under applicable law).

Section 10.21. Waiver of Immunity. To the extent that any Loan Party that is
organized under the laws other than those of a state of the United States has or
hereafter may acquire any immunity (sovereign or otherwise) from any legal
action, suit or proceeding, from jurisdiction of any court or from set-off or
any legal process (whether service or notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise)
with respect to itself or any of its property, such Loan Party hereby
irrevocably waives and agrees not to plead or claim such immunity in respect of
its obligations under this Agreement or any other Loan Document.

Section 10.22. Replacement of Lenders Under Certain Circumstances.

(a)     If at any time (i) any Lender requests reimbursement for amounts owing
pursuant to Section 2.13 or 2.15 as a result of any condition described in such
Sections or any Lender ceases to make Eurodollar Rate Loans as a result of any
condition described in Section 2.12 or Section 2.13, or (ii) any Lender does not
consent to any proposed amendment, supplement, modification, consent or waiver
of any provision of this Agreement or any other Loan Document that requires the
consent of each of the Lenders or each of the Lenders affected thereby and that
has been approved by the Required Lenders, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign, without recourse (in accordance with and subject
to the restrictions contained in Section 10.4), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (a) the Borrower shall have received the prior
written consent of the Administrative Agent, which consents shall not
unreasonably be withheld or delayed, (b) such Lender shall have received payment
of an amount equal to the outstanding principal of its Term Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts) and (c) in
the case of any such assignment resulting from a claim for compensation under
Section 2.13 or payments required to be made pursuant to Section 2.15, such
assignment will result in a material reduction in such compensation or payments.
A Lender shall not be required to make any such assignment if, prior thereto, as
a result of a waiver by such Lender or otherwise, the circumstances entitling
the Borrower to require such assignment cease to apply. Each party hereto agrees
that an assignment required pursuant to this paragraph may be effected pursuant
to an Assignment and Acceptance executed by the Borrower, the Administrative
Agent and the assignee (or, to the extent applicable, an agreement incorporating
an Assignment and Acceptance by reference pursuant to an approved electronic
platform as to which the Administrative Agent and such parties are
participants), and the Lender required to make such assignment need not be a
party thereto in order for such assignment to be effective and shall be deemed
to have consented to and be bound by the terms thereof; provided that, following
the effectiveness of any such assignment, the other parties to such assignment
agree to execute and deliver such documents necessary to evidence such
assignment as reasonably requested by the applicable Lender, provided that any
such documents shall be without recourse to or warranty by the parties thereto.

 

103



--------------------------------------------------------------------------------

ARTICLE XI

GUARANTEE

Section 11.1. Guarantee. Each Guarantor unconditionally guarantees, jointly with
any other Guarantors of the Obligations and severally, as a primary obligor and
not merely as a surety, the due and punctual payment of the Obligations. To the
fullest extent permitted by applicable law and except as otherwise provided in
the Loan Documents, each Guarantor waives notice of, or any requirement for
further assent to, any agreements or arrangements whatsoever by the Secured
Parties with any other person pertaining to the Obligations, including
agreements and arrangements for payment, extension, renewal, subordination,
composition, arrangement, discharge or release of the whole or any part of the
Obligations, or for the discharge or surrender of any or all security, or for
the compromise, whether by way of acceptance of part payment or otherwise, and,
to the fullest extent permitted by applicable law, the same shall in no way
impair each Guarantor’s liability hereunder.

Section 11.2. Obligations Not Waived. To the fullest extent permitted by
applicable law and except as otherwise provided for herein or in the other Loan
Documents, each Guarantor waives presentment to, demand of payment from and
protest to the Borrower or any other person of any of the Obligations, and also
to the extent permitted by law and except as otherwise provided for herein or in
the other Loan Documents waives notice of acceptance of its guarantee, notice of
protest for nonpayment and all other formalities. To the fullest extent
permitted by applicable law and except as otherwise provided for herein or in
the other Loan Documents, the Guarantee of each Guarantor hereunder shall not be
affected by (a) the failure of any Loan Party to assert any claim or demand or
to enforce or exercise any right or remedy against the Borrower or any Guarantor
under the provisions of this Agreement, any other Loan Document or otherwise;
(b) any extension, renewal or increase of or in any of the Obligations; (c) any
rescission, waiver, amendment or modification of, or any release from, any of
the terms or provisions of this Agreement, the Credit Agreement, any other Loan
Document, any guarantee or any other agreement or instrument, including with
respect to any Guarantor under the Loan Documents; (d) the release of (or the
failure to perfect a security interest in) any of the security held by or on
behalf of the Administrative Agent or any other Secured Party; or (e) the
failure or delay of any Secured Party to exercise any right or remedy against
the Borrower or any Guarantor of the Obligations.

Section 11.3. Security. Each Guarantor authorizes the Administrative Agent to
(a) take and hold security (to the extent such Guarantor has executed a Security
Document in favor of the Administrative Agent) for the payment of this Guarantee
and the Obligations and exchange, enforce, waive and release any such security
pursuant to the terms of any other Loan Documents; (b) apply such security and
direct the order or manner of sale thereof as it in its sole discretion may
determine subject to the terms of any other Loan Documents; and (c) release or
substitute any one or more endorsees, other Guarantors or other obligors
pursuant to the terms of any other Loan Documents. In no event shall this
Section 11.0311.3 require any Guarantor to grant security, except as required by
the terms of the Loan Documents.

Section 11.4. Guarantee of Payment. Each Guarantor further agrees that its
guarantee constitutes a guarantee of payment when due and not of collection,
and, to the fullest extent permitted by applicable law, waives any right to
require that any resort be had by the Administrative Agent or any other Secured
Party to any of the security held for payment of the Obligations or to any
balance of any deposit account or credit on the books of the Administrative
Agent or any other Secured Party in favor of the Borrower or any other person.

 

104



--------------------------------------------------------------------------------

Section 11.5. No Discharge or Diminishment of Guarantee. To the fullest extent
permitted by applicable law and except as otherwise expressly provided in this
Agreement, the Obligations of each Guarantor hereunder shall not be subject to
any reduction, limitation, impairment or termination for any reason (other than
the payment in full in cash of the Obligations (other than contingent indemnity
obligations with respect to then unasserted claims)), including any claim of
waiver, release, surrender, alteration or compromise of any of the Obligations,
and shall not be subject to any defense (other than a defense of payment) or
setoff, counterclaim, recoupment or termination whatsoever by reason of the
invalidity, illegality or unenforceability of the Obligations or otherwise.
Without limiting the generality of the foregoing, the obligations of each
Guarantor hereunder shall, to the fullest extent permitted by applicable law,
not be discharged or impaired or otherwise affected by the failure of the
Administrative Agent or any other Secured Party to assert any claim or demand or
to enforce any remedy under this Agreement, any other Loan Document, any
guarantee or any other agreement or instrument, by any amendment, waiver or
modification of any provision of this Agreement or any other Loan Document or
other agreement or instrument, by any default, failure or delay, willful or
otherwise, in the performance of the Obligations, or by any other act, omission
or delay to do any other act that may or might in any manner or to any extent
vary the risk of any Guarantor or that would otherwise operate as a discharge of
any Guarantor as a matter of law or equity (other than the payment in full in
cash of all the Obligations (other than contingent indemnity obligations with
respect to then unasserted claims)) or which would impair or eliminate any right
of any Guarantor to subrogation.

Section 11.6. Defenses Waived. To the fullest extent permitted by applicable
law, each Guarantor waives any defense based on or arising out of the
unenforceability of the Obligations or any part thereof from any cause or the
cessation from any cause of the liability (other than the payment in full in
cash of the Obligations) of the Borrower or any other person. Subject to the
terms of the other Loan Documents, the Administrative Agent and the other
Secured Parties may, at their election, foreclose on any security held by one or
more of them by one or more judicial or nonjudicial sales, accept an assignment
of any such security in lieu of foreclosure, compromise or adjust any part of
the Obligations, make any other accommodation with the Borrower or any other
Guarantor or exercise any other right or remedy available to them against the
Borrower or any other Guarantor, without affecting or impairing in any way the
liability of each Guarantor hereunder except to the extent the Obligations have
been paid in cash. Pursuant to and to the fullest extent permitted by applicable
law, each Guarantor waives any defense arising out of any such election even
though such election operates, pursuant to applicable law, to impair or to
extinguish any right of reimbursement or subrogation or other right or remedy of
each Guarantor against the Borrower or any other Guarantor or any security.

Section 11.7. Agreement to Pay; Subordination. In furtherance of the foregoing
and not in limitation of any other right that the Administrative Agent or any
other Secured Party has at law or in equity against each Guarantor by virtue
hereof, upon the failure of the Borrower or any other Loan Party to pay any
Obligation when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, each Guarantor hereby
promises to and will forthwith pay, or cause to be paid, to the Administrative
Agent or such other Secured Party as designated thereby in cash an amount equal
to the unpaid principal amount of such Obligations then due, together with
accrued and unpaid interest and fees on such Obligations. Upon payment by each
Guarantor of any sums to the Administrative Agent or any Secured Party as
provided above, all rights of each Guarantor against the Borrower arising as a

 

105



--------------------------------------------------------------------------------

result thereof by way of right of subrogation, contribution, reimbursement,
indemnity or otherwise shall in all respects be subordinate and junior in right
of payment to the prior payment in full in cash of all the Obligations (other
than contingent indemnity obligations with respect to then unasserted claims).
In addition, any indebtedness of the Borrower or any Subsidiary now or hereafter
held by each Guarantor that is required by this Agreement to be subordinated to
the Obligations is hereby subordinated in right of payment to the prior payment
in full of the Obligations. If any amount shall be paid to any Guarantor on
account of (i) such subrogation, contribution, reimbursement, indemnity or
similar right or (ii) any such indebtedness at any time when any Obligation then
due and owing has not been paid, such amount shall be held in trust for the
benefit of the Secured Parties and shall forthwith be paid to the Administrative
Agent to be credited against the payment of the Obligations, whether matured or
unmatured, in accordance with the terms of the Loan Documents.

Section 11.8. General Limitation on Guarantee Obligations. In any action or
proceeding involving any state corporate law, or any state, Federal or foreign
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, if the obligations of any Guarantor under this Agreement
would otherwise be held or determined to be void, voidable, invalid or
unenforceable, or subordinated to the claims of any other creditors, on account
of the amount of its liability under this Agreement, then, notwithstanding any
other provision to the contrary, the amount of such liability shall, without any
further action by any Guarantor, any creditor or any other Person, be
automatically limited and reduced to the highest amount that is valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding.

Section 11.9. Information. Each Guarantor assumes all responsibility for being
and keeping itself informed of the Borrowers’ financial condition and assets,
all other circumstances bearing upon the risk of nonpayment of the Obligations
and the nature, scope and extent of the risks that each Guarantor assumes and
incurs hereunder and agrees that none of the Administrative Agent or the other
Secured Parties will have any duty to advise such Guarantor of information known
to it or any of them regarding such circumstances or risks.

Section 11.10. Covenant; Representations and Warranties. Each Guarantor agrees
and covenants to, and to cause its Subsidiary to, take, or refrain from taking,
each action that is necessary to be taken or not taken, so that no breach of the
agreements and covenants contained in this Agreement pertaining to actions to be
taken, or not taken, by such Guarantor or its Subsidiary will result. Each
Guarantor represents and warrants as to itself that all representations and
warranties relating to it contained in this Agreement are true and correct in
all material respects on and as of the date hereof; provided that each reference
in any such representation and warranty to the knowledge of the Borrower shall,
for the purposes of this Section 11.10, be deemed to be a reference to
Guarantor’s knowledge.

Section 11.11. Stay of Acceleration. In the event that acceleration of the time
for payment of any of the Obligations is stayed by reason of the insolvency or
receivership of the Borrower (including pursuant to the Cases) or otherwise, all
Obligations otherwise subject to acceleration under the terms of any Loan
Document shall nonetheless be payable by the Guarantors immediately upon demand
by the Administrative Agent.

 

106



--------------------------------------------------------------------------------

ARTICLE XII

PROVISIONS RELATING TO U.K. SAR CONTRACT.

Section 12.1. ____________. The provisions of the SAR Addendum shall control,
notwithstanding any conflicting provisions set forth in this Agreement or in any
of the Loan Documents (other than Article XIII hereof). The Borrowers, the
Administrative Agent, and each Lender agrees and acknowledges that the
Department has certain rights under the U.K. SAR Contract, such as step-in
rights under Condition 42 of the General Conditions of Contract to the U.K. SAR
Contract (“U.K. SAR Contract Condition 42”), and the right to purchase the
Specified Aircraft or to require that the Borrower’s interest in the Specified
Aircraft be transferred to a new operator, under Condition 58 of the General
Conditions of Contract to the U.K. SAR Contract (“U.K. SAR Contract Condition
58”), which shall, together with the Assurance Letter, control as between the
Borrower, the Administrative Agent, the Administrative Agent and the Lenders,
notwithstanding any conflicting provision set forth in this Agreement or in any
of the Loan Documents (other than Article XIII hereof).

Section 12.2. ____________. (i) In the event that (i) the Administrative Agent
breaches any one or more of the covenants set forth in the SAR Addendum,
(ii) the Administrative Agent’s breach was not directly caused by a breach of
this Agreement by the Borrower, and (iii) the Administrative Agent has not cured
such breach within a time period equal to half the number of days, if any,
specified in the U.K. SAR Contract for the cure of such breach of the applicable
covenant set forth in the SAR Addendum, and so long as (A) no Event of Default
has occurred and is continuing, (B) this Agreement has not been earlier
terminated and (C) the Department has not exercised its right to acquire title
to any of the Specified Aircraft under U.K. SAR Contract Condition 58, the
Borrower may prepay the Term Loans and any such prepayment may be made without
payment of any prepayment fees, provided that, for the avoidance of doubt,
(y) no cure period shall exist for the Administrative Agent, as the case may be,
under this Section 12.2 if the U.K. SAR Contract does not provide for a cure
period in respect of the applicable covenant set forth in the SAR Addendum, and
(z) each cure period available under this Section 12.2 shall begin as of the
occurrence of the breach, unless another time is expressly provided for in the
applicable cure provision in the U.K. SAR Contract (including, without
limitation, from the time of notice if the Department has provided a notice of
unsatisfactory performance pursuant to Condition 42.1 of the U.K. SAR Contract).

ARTICLE XIII

ITAR

Section 13.1. ITAR.

(a)    The parties agree and acknowledge that (i) financing of the Aircraft is
subject to the United States International Traffic in Arms Regulations (“ITAR”)
and the terms and conditions of all applicable ITAR authorizations;
(ii) transfer of ownership, change of end-use, and export/re-export of the
Aircraft must be in compliance with ITAR at all times; (iii) any changes in the
use of the Aircraft, or any re-transfers or re-exports of the Aircraft will
require prior written authorization from the U.S. Department of State;
(iv) access to the Aircraft and ITAR-controlled technical data related to the
Aircraft is restricted to only those persons who are authorized by the U.S.
Department of State and/or ITAR.

(b)    The parties further acknowledge that the Aircraft were exported from the
United States to the United Kingdom pursuant to temporary export licenses,
DSP-73s, which are valid

 

107



--------------------------------------------------------------------------------

for four (4) years. When requested by the Borrower, the Administrative Agent and
the Lenders shall promptly and without additional cost, furnish the Borrower
with any documentation which is reasonably necessary to support the Borrower’s
application for any required amendment, renewal or replacement of such licenses.

(c)    The parties further acknowledge that the ITAR-controlled technical data
related to the Aircraft is subject to ITAR. The Administrative Agent and each
Lender agrees that no technical data, information or other items in each case
which is ITAR-controlled provided by the Borrower or any Affiliate in connection
with the Aircraft shall be provided to any foreign persons or to a foreign
entity, including without limitation, a foreign employee or subsidiary of the
Administrative Agent, the Administrative Agent or any Lender (including those
located in the U.S. and the U.K.), without the express written authorization of
the appropriate export license, technical assistance agreement or other
requisite authorization for technical data or items in each case which is
ITAR-controlled.

(d)    The parties agree and acknowledge that either party must notify the other
of the details and circumstances of any alleged violation or noncompliance with
any and all applicable regulations or government authorizations that relate to
the Aircraft.

(remainder of page left intentionally blank)

 

108



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BRISTOW GROUP INC., as Lead Borrower By:  

         

  Name:   Title: BRISTOW HOLDINGS COMPANY LTD. III, as Co-Borrower By:  

         

  Name:   Title:

 

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

[                    ], as a Guarantor By:  

 

  Name:   [                    ]   Title:   [                    ]

 

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

ANKURA TRUST COMPANY, LLC

as Administrative Agent

By:  

         

  Name:   [                    ]   Title:   [                    ]

 

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

[                    ]

as a Lender

By:  

 

  Name:   [                    ]   Title:   [                    ]

 

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF TERM LOAN NOTE

 

Term Loan Amount    New York, New York [                         ]    [Date]

FOR VALUE RECEIVED, the undersigned, BRISTOW GROUP INC., a Delaware corporation
(the “Borrower”) and BRISTOW HOLDINGS COMPANY LTD. III, an exempted company
incorporated with limited liability under the laws of the Cayman Islands (the
“Co-Borrower” and together with the Lead Borrower, the “Borrowers” and each, a
“Borrower”), hereby promises to pay to [Name of lender] (the “Lender”) or its
registered assigns, at the office of Ankura Trust Company, LLC (“Ankura”) at 140
Sherman Street, 4th Floor, Fairfield, CT 06824, on the Maturity Date (as defined
in the Term Loan Credit Agreement, dated as of May 10, 2019, (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the “
Credit Agreement”) among the Lead Borrower, the Co-Borrower, the Guarantors from
time to time party thereto, the Lenders from time to time party thereto and
Ankura, as Administrative Agent for the Lenders), the aggregate unpaid principal
amount of the Term Loan made by the Lender to the Borrowers pursuant to the
Credit Agreement, in lawful money of the United States of America in immediately
available funds, and to pay interest from the date hereof on the principal
amount hereof from time to time outstanding, in like funds, at said office, at
the rate or rates per annum and payable on such dates as provided in the Credit
Agreement. In addition, should legal action or an attorney-at-law be utilized to
collect any amount due hereunder, each Borrower further promises to pay all
costs of collection, including the reasonable attorneys’ fees of the Lender.

Upon the occurrence of an Event of Default, each Borrower promises to pay
interest, on demand, at the rate provided in the Credit Agreement.

All borrowings evidenced by this Term Note and all payments and prepayments of
the principal hereof and the date thereof shall be endorsed by the holder hereof
on the schedule attached hereto and made a part hereof or on a continuation
thereof which shall be attached hereto and made a part hereof, or otherwise
recorded by such holder in its internal records; provided, that the failure of
the holder hereof to make such a notation or any error in such notation shall
not affect the obligations of the Borrowers to make the payments of principal
and interest in accordance with the terms of this Term Note and the Credit
Agreement.

This Term Note is issued in connection with, and is entitled to the benefits of,
the Credit Agreement which, among other things, contains provisions for the
acceleration of the maturity hereof upon the happening of certain events, for
prepayment of the principal hereof prior to the maturity hereof and for the
amendment or waiver of certain provisions of the Credit Agreement, all upon the
terms and conditions therein specified. Capitalized terms used in this Term Note
and not otherwise defined herein shall have the respective meanings provided for
such capitalized terms in the Credit Agreement.



--------------------------------------------------------------------------------

THIS TERM NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW
(WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES THEREOF) OF THE STATE
OF NEW YORK.

 

BRISTOW GROUP INC., as Lead Borrower

By:    

Name:   Title:  

BRISTOW HOLDINGS COMPANY LTD. III, as Co-Borrower By:       Name:   Title:



--------------------------------------------------------------------------------

LOANS AND PAYMENTS

 

Date

   Amount and
Type of Loan    Payments of
Principal    Unpaid
Principal
Balance of
Note    Name of Person
Making
Notation

 



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF ASSIGNMENT AND ACCEPTANCE

[date to be supplied]

Reference is made to the Term Loan Credit Agreement dated as of May 10, 2019 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among Bristow Group Inc., a Delaware
corporation (the “Lead Borrower”), Bristow Holdings Company Ltd. III, an
exempted company incorporated with limited liability under the laws of the
Cayman Islands (the “Co-Borrower” and together with the Lead Borrower, the
“Borrowers” and each, a “Borrower”), the Lenders from time to time party
thereto, and Ankura Trust Company, LLC, as Administrative Agent for such
lenders. Terms defined in the Credit Agreement are used herein with the same
meanings.

The [name of assignor] (the “Assignor”) hereby sells and assigns, without
recourse, to [name of assignee] (the “Assignee”), and the Assignee hereby
purchases and assumes, without recourse, from the Assignor, effective as of the
Assignment Date set forth below, the interests set forth below (the “Assigned
Interest”) in the Assignor’s rights and obligations under the Credit Agreement,
including, without limitation, the interests set forth below in the Term Loan
Commitment of the Assignor on the Assignment Date and Term Loans owing to the
Assignor which are outstanding on the Assignment Date[, but excluding accrued
interest and fees to and excluding the Assignment Date]. The Assignee hereby
acknowledges receipt of a copy of the Credit Agreement. From and after the
Assignment Date (i) the Assignee shall be a party to and be bound by the
provisions of the Credit Agreement and, to the extent of the Assigned Interest,
have the rights and obligations of a Lender thereunder and (ii) the Assignor
shall, to the extent of the Assigned Interest, relinquish its rights and be
released from its obligations under the Credit Agreement.

This Assignment and Acceptance is being delivered to the Administrative Agent
together with (i) any documentation required to be delivered by the Assignee
pursuant to Section 2.15(e) of the Credit Agreement, duly completed and executed
by the Assignee, and (ii) if the Assignee is not already a Lender under the
Credit Agreement, an Administrative Questionnaire in the form supplied by the
Administrative Agent, duly completed by the Assignee. The Assignee shall pay the
fee payable to the Administrative Agent pursuant to Section 10.4(b) of the
Credit Agreement.

The Assignor (a) represents and warrants that (i) it is the legal and beneficial
owner of the Assigned Interest, (ii) the Assigned Interest is free and clear of
any lien, encumbrance or other adverse claim and (iii) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment and Acceptance and to consummate the transactions contemplated
hereby, and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
Collateral thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.



--------------------------------------------------------------------------------

The Assignee (a) represents and warrants that (i) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment and Acceptance and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Assignee set forth in Section 10.4 of the Credit Agreement
(subject to receipt of such consents as may be required under the Credit
Agreement), (iii) from and after the Effective Date (as defined below), it shall
be bound by the provisions of the Credit Agreement as a Lender thereunder and,
to the extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it has received a copy of the Credit Agreement, together with
copies of the most recent financial statements delivered pursuant to Section 5.1
thereof, as applicable, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Acceptance and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent or any other Lender, and (v) attached to
the Assignment and Acceptance is any documentation required to be delivered by
it pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

Choose in the alternative [Alternative A: From and after the Effective Date, the
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignor for amounts which have accrued to but excluding the Effective Date and
to the Assignee for amounts which have accrued from and after the Effective
Date.] [Alternative B: From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignee whether
such amounts have accrued prior to, on or after the Effective Date. The Assignor
and the Assignee shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.]

This Assignment and Acceptance shall be binding upon, and inure to the benefit
of, the parties hereto and their respective successors and assigns. This
Assignment and Acceptance may be executed in any number of counterparts, which
together shall constitute one instrument. Delivery of an executed counterpart of
a signature page of this Assignment and Acceptance by telecopy shall be
effective as delivery of a manually executed counterpart of this Assignment and
Acceptance. This Assignment and Acceptance shall be governed by and construed in
accordance with the laws of the State of New York.



--------------------------------------------------------------------------------

Assignment Date:

Legal Name of Assignor:

Legal Name of Assignee:

Assignee’s Address for Notices:

Effective Date of Assignment:

(“Effective Date”):

Borrower: [Bristow Group Inc. a Delaware corporation] [Bristow Holdings Company
Ltd. III, an exempted company incorporated with limited liability under the laws
of the Cayman Islands]

 

Principal Amount

of Term Loan

Commitment/Term Loans

Assigned

   Percentage Assigned of Term
Loan Commitment/Term
Loans1  

$

     %  

 

The terms set forth above are hereby agreed to:   [Name of Assignor], as
Assignor   By:  

 

    Name:     Title:   [Name of Assignee], as Assignee   By:  

 

    Name:     Title:

 

1 

Set forth, to at least 8 decimals, as a percentage of the aggregate Term Loan
Commitment/Term Loans of all Lenders thereunder.



--------------------------------------------------------------------------------

The undersigned hereby consent to the within assignment2:

 

Bristow Group Inc.     Ankura Trust Company, LLC, as Administrative Agent: By:  

 

             By:  

 

  Name:       Name:   Title:       Title: Bristow Holdings Company Ltd. III    
  By:  

 

        Name:         Title:      

 

2 

Consents to be included to the extent required by Section 10.4(b) of the Credit
Agreement.



--------------------------------------------------------------------------------

EXHIBIT C

[Reserved]



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF COMPLIANCE CERTIFICATE

 

To:

Ankura Trust Company, LLC

 

140 Sherman Street, 4th Floor

 

Fairfield, CT 06824

 

Attention:                     

Ladies and Gentlemen:

Reference is made to the Term Loan Credit Agreement dated as of May 10, 2019 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among Bristow Group Inc., a Delaware
corporation (the “Lead Borrower”), Bristow Holdings Company Ltd. III, an
exempted company incorporated with limited liability under the laws of the
Cayman Islands (the “Co-Borrower” and together with the Lead Borrower, the
“Borrowers” and each, a “Borrower”), the Lenders from time to time party
thereto, and Ankura Trust Company, LLC, as Administrative Agent for such
lenders. Capitalized terms used herein and not otherwise defined shall have the
meanings assigned to such terms in the Credit Agreement.

The undersigned being the duly elected and acting [chief financial officer]
[chief accounting] [treasurer] [controller] of the Lead Borrower, and in such
capacity, hereby certifies to the Administrative Agent and each Lender as
follows:

1. The consolidated financial statements of the Lead Borrower and its
Subsidiaries attached hereto for the Fiscal [Month][Quarter][Year] ended
            fairly present in all material respects the financial condition,
income and cash flows of the Lead Borrower and its Subsidiaries as at the end of
such Fiscal [Month][Quarter][Year] on a consolidated basis in accordance with
GAAP consistently applied (subject, in the case of any financial statements
delivered for any Fiscal [Month][Quarter], to normal year-end audit adjustments
and the absence of footnotes).

32. Based upon a review of the activities of Lead Borrower and its Subsidiaries
and the financial statements attached hereto during the period covered thereby,
as of the date hereof, there exists no Default or Event of Default [except as
follows:

                                 ][describe any Default or Event of Default and
any actions being taken by the Lead Borrower with respect thereto, all in
reasonable detail].

 

 

Name:  

 

Title:  



--------------------------------------------------------------------------------

EXHIBIT E

Form of NOTICE OF term loan BORROWING

[Date]

Ankura Trust Company, LLC

140 Sherman Street, 4th Floor

Fairfield, CT 06824

Attention:                         

Ladies and Gentlemen:

Reference is made to the Term Loan Credit Agreement dated as May 10, 2019 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among the undersigned, as Borrower, the
Lenders named therein, and Ankura Trust Company, LLC, as Administrative Agent.
Terms defined in the Credit Agreement are used herein with the same meanings.
This notice constitutes a Notice of Borrowing, and the Borrower hereby requests
a Term Loan under the Credit Agreement, and in that connection the Borrower
specifies the following information with respect to the Term Loan requested
hereby:

 

  (A)

By                              (applicable Borrower)

 

  (B)

Principal amount of Term Loan1:                         

 

  (C)

Date of Term Loan (which is a Business Day)2                     

 

  (D)

Interest rate basis of Borrowing: Choose either [Base Rate Borrowing][Eurodollar
Rate Borrowing]

 

  (E)

Initial Interest Period3:                     

 

  (F)

Location and number of Borrower’s account to which proceeds of Term Loan are to
be disbursed:                         

Very truly yours,

 

1 

For Eurodollar Rate Borrowings, not less than $1,000,000 or a larger multiple of
$1,000,000. For Base Rate Borrowings, not less than $1,000,000 or a larger
multiple of $100,000.

2 

This notice must be received by the Administrative Agent (i) in the case of a
Base Rate Borrowing, not later than 12:00 noon10:00 a.m. (New York, New York
time) on the date of the Borrowing requested herein and (ii) in the case of a
Eurodollar Rate Borrowing, not later than 12:00 noon10:00 a.m. (New York, New
York time) one (1) Business Day in advance of the dayon the date of the
Borrowing requested herein.

3 

For Eurodollar Rate Borrowings only, in which case, must comply with the
definition of “Interest Period” and end not later than the Maturity Date.



--------------------------------------------------------------------------------

[BRISTOW GROUP INC., as Lead Borrower]

 

By:  

 

  Name:   Title: [BRISTOW HOLDINGS COMPANY LTD. III, as Co-Borrower] By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF NOTICE OF CONVERSION/CONTINUATION

[Date]

Ankura Trust Company, LLC

140 Sherman Street, 4th Floor

Fairfield, CT 06824

Attention:                         

Ladies and Gentlemen:

Reference is made to the Term Loan Credit Agreement dated as of May 10, 2019 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among the undersigned, as Borrower, the
lenders named therein, and Ankura Trust Company, LLC, as Administrative Agent.
Terms defined in the Credit Agreement are used herein with the same meanings.
This notice constitutes a Notice of Conversion/Continuation and the Borrower
hereby requests the conversion or continuation of a Borrowing under the Credit
Agreement, and in connection therewith, the Borrower specifies the following
information with respect to the Borrowing to be converted or continued as
requested hereby:

 

  (A)

By                      (applicable Borrower)

 

  (B)

Borrowing (or portion(s) thereof) to which this request applies:

 

      

                                 

 

  (C)

Principal amount of Borrowing to be converted/continued1:

 

      

                                 

 

  (D)

Effective date of continuation/conversion (which is a Business Day)2:

 

      

                                 

 

  (E)

Interest rate basis of Borrowing: Choose either [Base Rate Borrowing]
[Eurodollar Rate Borrowing]

 

1 

If resulting Borrowing will be a Eurodollar Rate Borrowing, not less than
$1,000,000 or a larger multiple of $1,000,000. If resulting Borrowing will be a
Base Rate Borrowing, not less than $1,000,000 or a larger multiple of $100,000.

2 

This notice must be received by the Administrative Agent (i) in the case of a
conversion into a Base Rate Borrowing, not later than 12:00 noon (New York, New
York time) on the date of the conversion requested herein and (ii) in the case
of a continuation of or conversion into a Eurodollar Rate Borrowing, not later
than 12:00 noon (New York, New York time) three (3) Business Days in advance of
the day of the continuation or conversion requested herein.



--------------------------------------------------------------------------------

(F)

Interest Period3:

 

Very truly yours, [BRISTOW GROUP INC., as Lead Borrower] By:  

 

  Name:   Title: [BRISTOW HOLDINGS COMPANY LTD. III, as Co-Borrower] By:  

 

  Name:   Title:

 

3 

For Eurodollar Rate Borrowings only, in which case, must comply with the
definition of “Interest Period” and end not later than the Maturity Date.



--------------------------------------------------------------------------------

EXHIBIT B

AMENDED AND RESTATED AIRCRAFT SECURITY AGREEMENTS

[Attached.]



--------------------------------------------------------------------------------

[U.S.]

 

 

 

AMENDED AND RESTATED AIRCRAFT SECURITY AGREEMENT

Dated as of October 31, 2019

among

Bristow U.S. LLC,

as Grantor

and

ANKURA TRUST COMPANY, LLC,

as Administrative Agent

 

 

 

 

 



--------------------------------------------------------------------------------

SECTION I DEFINITIONS; AIRCRAFT SECURITY AGREEMENT SUPPLEMENTS; CAPE TOWN
CONVENTION; ENGINES AND PARTS

     6  

SECTION 1.01 Definitions; Reference to Other Documents

     6  

SECTION II AIRFRAMES, ENGINES AND PARTS

     9  

SECTION 2.01

  Intentionally Omitted      9  

SECTION 2.02

  Removal and Replacement of Engines      9  

SECTION 2.03

  Treatment of Replacement Engines      10  

SECTION 2.04

  Engine Reinstallations      11  

SECTION 2.05

  Part Removal and Replacements      11  

SECTION 2.06

  Aircraft Security Agreement Supplements      12  

SECTION 2.07

  Company Additions      12  

SECTION 2.08

  Permitted Foreign Operations and Reregistration      13  

SECTION 2.09

  United States International Traffic in Arms Regulations      13  

SECTION 2.10

  Required Insurance Coverages      15  

CAPE TOWN CONVENTION

     15  

SECTION 2.11

  Cape Town Convention      15  

SECTION 2.12

  Engines      15  

SECTION III RECEIPT, DISTRIBUTION AND APPLICATION OF INCOME FROM THE COLLATERAL

     16  

SECTION 3.01

  Payments After Event of Default      16  

SECTION 3.02

  Insurance Proceeds      16  

SECTION IV REMEDIES

     16  

SECTION 4.01

  Remedies      16  

SECTION 4.02

  Return of Aircraft, etc.      17  

SECTION 4.03

  Remedies Cumulative      18  

SECTION 4.04

  Discontinuance of Proceedings      18  

SECTION 4.05

  Waiver of Past Defaults      18  

SECTION 4.06

  Appointment of Receiver      18  

SECTION 4.07

  Power of Attorney; Administrative Agent Authorized to Execute Bills of Sale,
etc.      18  

SECTION V MISCELLANEOUS

     19  

SECTION 5.01

  Discharge and Release; Termination of Aircraft Security Agreement      19  

SECTION 5.02

  Duties of the Administrative Agent      20  

SECTION 5.03

  No Legal Title to Collateral in the Administrative Agent or Lenders      21  

SECTION 5.04

  Sale of Pledged Aircraft by Administrative Agent Is Binding      21  

 

2



--------------------------------------------------------------------------------

SECTION 5.05

  Aircraft Security Agreement for Benefit of Grantor, Administrative Agent and
Holders of Notes      21  

SECTION 5.06

  Notices; Payments      21  

SECTION 5.07

  Severability      22  

SECTION 5.08

  No Oral Modification or Continuing Waivers      22  

SECTION 5.09

  Successors and Assigns      22  

SECTION 5.10

  Headings      22  

SECTION 5.11

  Counterpart Form      22  

SECTION 5.12

  GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS      22  

SECTION 5.13

  WAIVER OF JURY TRIAL      23  

SECTION 5.14

  Cape Town Convention      23  

SECTION 5.15

  Conflicts      23  

Schedule I – Pledged Aircraft

Exhibit A – Form of Aircraft Security Agreement Supplement

Exhibit B – Form of Aircraft Security Agreement Partial Release

Exhibit C – Form of Aircraft Security Agreement Full Release

 

3



--------------------------------------------------------------------------------

AMENDED AND RESTATED AIRCRAFT SECURITY AGREEMENT, dated as of October 31, 2019
(this “Aircraft Security Agreement”), between Bristow U.S. LLC, a Louisiana
limited liability company (the “Grantor”), and ANKURA TRUST COMPANY, LLC, as
administrative agent (in such capacity, the “Administrative Agent”) for the
benefit of the Secured Parties (as defined in the Credit Agreement referred to
below).

WHEREAS, all capitalized terms used herein shall have the respective meanings
set forth or referred to in Section I hereof or, where not otherwise defined, in
the Credit Agreement (as defined below);

WHEREAS, (i) Bristow Group Inc. (the “Parent”), the direct parent and sole
beneficial owner of the Grantor, and Bristow Holdings Company Ltd. III, an
indirect, wholly owned subsidiary of the Parent (together with the Parent, the
“Borrowers”), and the Guarantors identified therein have entered into that
certain Term Loan Credit Agreement (as the same may be amended, supplemented and
restated to date, the “Existing Credit Agreement”) dated May 10, 2019 among the
Borrowers, the lenders (collectively, the “Lenders”) from time to time party
thereto, and Ankura Trust Company, LLC, as the Administrative Agent and (ii) the
Grantor and the Administrative Agent have entered into that certain Aircraft
Security Agreement dated as of May 10, 2019 recorded by the Federal Aviation
Administration (the “FAA”) on June 10, 2019, and assigned conveyance number
JD020201. (the “Existing Aircraft Security Agreement”);

WHEREAS, the Borrowers and the Lenders have agreed to amend the Existing Credit
Agreement pursuant to that certain Amendment No. 5 to Credit Agreement dated as
of October 31, 2019 (the Existing Credit Agreement as amended, the “Credit
Agreement”) and simultaneously amend and restate the Existing Aircraft Security
Agreement in the form hereof.

WHEREAS, pursuant to the Credit Agreement, the Grantor is required to become a
party hereto;

WHEREAS, the Administrative Agent has agreed to act as Administrative Agent for
the benefit of the Secured Parties; and

WHEREAS, the Grantor desires by this Aircraft Security Agreement to provide for
the assignment, mortgage and pledge by the Grantor to the Administrative Agent
of, among other things, all of the Grantor’s right, title and interest in and to
the Aircraft identified on Schedule I hereto and Aircraft-Related Collateral, as
security for the Secured Obligations.

GRANTING CLAUSE

NOW, THEREFORE, THIS AIRCRAFT SECURITY AGREEMENT WITNESSETH, that, to secure the
Secured Obligations, and in consideration of the premises and of the covenants
herein contained, and for other good and valuable consideration the receipt and
adequacy whereof are hereby acknowledged, by its execution and delivery of this
Aircraft Security Agreement, the Grantor has granted, mortgaged and pledged, and
does hereby grant and agree to grant, mortgage and pledge unto the
Administrative Agent, for the benefit of the Secured Parties, a security
interest in and mortgage lien on all right, title and interest of the Grantor
in, to and under the following property, rights and privileges (all property
specifically subjected to the lien of this Aircraft Security Agreement by the
terms hereof or any mortgage supplemental hereto, are included within the
Collateral and are referred to herein as the “Collateral”):

 

4



--------------------------------------------------------------------------------

(1) the Airframes more particularly described on Schedule I hereto,
(collectively, the “Pledged Aircraft”); and

(2) the Aircraft-Related Collateral related to the Pledged Aircraft; and

(3) all proceeds of the foregoing;

provided, however, that Collateral shall not include the Excluded Assets.

The security assignment covered by the granting clause is a present security
assignment and shall be effective immediately upon execution of this Aircraft
Security Agreement and any Aircraft Security Agreement Supplement hereto;
provided, however, that it is expressly agreed that so long as no Event of
Default is continuing, the Grantor shall be entitled to exercise, any and all of
the claims, rights, powers, privileges, remedies and other benefits of the
Grantor in respect of any of the general intangibles part of Aircraft-Related
Collateral (the “Pledged Agreements”) and to freely operate the Collateral and
to collect, invest and dispose of any income therefrom.

TO HAVE AND TO HOLD all and singular the aforesaid property unto the
Administrative Agent, for the benefit of the Secured Parties, without (subject
to the terms hereof) any preference, distinction or priority of any one over any
other by reason of priority of time of issue, sale, negotiation, date of
maturity thereof or otherwise for any reason whatsoever, and for the uses and
purposes and in all cases, subject to the terms and provisions set forth in this
Aircraft Security Agreement.

It is expressly agreed that anything herein contained to the contrary
notwithstanding, (i) the Grantor shall remain liable under all Pledged
Agreements to perform all of its obligations thereunder to the same extent as if
this Aircraft Security Agreement had not been executed, and nothing in any
Pledged Agreement or this Aircraft Security Agreement shall relieve the Grantor
of any of its obligations under the Pledged Agreements, (ii) neither the
Administrative Agent nor any Lender shall have any obligation or liability under
any Pledged Agreement by reason of or arising out of this security assignment,
nor shall the Administrative Agent nor any Lender be required or obligated in
any manner to perform or fulfil any obligation of the Grantor under or pursuant
to any Pledged Agreement, or to make any payment, or to make any inquiry as to
the nature or sufficiency of any payment received by it, or to present or file
any claim or to take any other action to collect or enforce the payment of any
amounts to which it or they may be entitled hereunder at any time or times and
(iii) at any time when an Event of Default has occurred and is continuing and
subject to the terms and conditions of this Aircraft Security Agreement and the
other Loan Documents, at the Administrative Agent’s option, the Administrative
Agent may perform, or cause to be performed, all or any part of the obligations
and agreements of the Grantor under any Pledged Agreement or any related
documentation, without releasing the Grantor therefrom; provided, however, the
Administrative Agent shall take any and all such actions in accordance with the
terms and provisions of such Pledged Agreements; provided, further that, the
Administrative Agent shall be required to account for all amounts received by it
in respect hereof.

 

5



--------------------------------------------------------------------------------

The Grantor agrees that at any time and from time to time, it will promptly and
duly execute and deliver or cause to be duly executed and delivered any and all
such further instruments and documents necessary or desirable, or as the
Administrative Agent may reasonably request, to perfect, preserve or protect the
mortgage, security interests and assignments created or intended to be created
hereby or to obtain for the Administrative Agent the full benefits of the
security assignment hereunder and of the rights and powers herein granted,
including, without limitation, all UCC financing statements, financing statement
amendments, and continuation statements. The Grantor hereby authorizes the
Administrative Agent to execute and file UCC financing statements, financing
statement amendments or continuation statements on behalf of the Grantor,
provided that such authorization shall not limit or modify the obligations of
the Grantor to execute and file such financing statements, financing statement
amendments or continuation statements. Each Grantor agrees that any
previously-filed financing statements that describe the Collateral as “all
assets” or “all personal property” of the Grantor, whether now owned or
hereafter existing or acquired by the Grantor is intended to describe the
Collateral covered hereby, and Grantor hereby authorizes such filing.

It is hereby further agreed that any and all property described or referred to
in the granting clauses hereof which is hereafter acquired by the Grantor (other
than any aircraft being pledged hereafter and Aircraft-Related Collateral
relating thereto, which shall be the subject of an Aircraft Security Agreement
Supplement) shall ipso facto, and without any further conveyance, assignment or
act on the part of the Grantor or the Administrative Agent, become and be
subject to the lien and security interest herein granted as fully and completely
as though specifically described herein, but nothing contained in this paragraph
shall be deemed to modify or change the obligations of the Grantor contained in
the foregoing paragraphs.

IT IS HEREBY COVENANTED AND AGREED by and between the parties hereto that the
Existing Aircraft Security Agreement is amended and restated as follows:

SECTION I

DEFINITIONS; AIRCRAFT SECURITY AGREEMENT SUPPLEMENTS; CAPE TOWN CONVENTION;
ENGINES AND PARTS

SECTION 1.01 Definitions; Reference to Other Documents.

“Additions Owner” has the definition given thereto in Section 2.07 hereof.

“Aircraft Permitted Liens” means:

(1) statutory Liens of landlords and carriers, warehousemen, mechanics,
suppliers, materialmen, repairmen, employees, pension plan administrators or
other like Liens arising in the ordinary course of business and with respect to
amounts not yet delinquent or being contested in good faith or Liens relating to
attorney’s liens or bankers’ liens, rights of set-off or similar rights and
remedies as to deposit accounts or other funds maintained with a creditor
depositary institution and Liens related to salvage or similar rights of
insurers under insurance policies maintained by the Parent or the Grantor;

 

6



--------------------------------------------------------------------------------

(2) Liens for taxes or assessments or governmental charges or levies (i) that
are not yet delinquent, or which can thereafter be paid without penalty, in each
case such that the Lien cannot be enforced or (ii) which are being contested in
good faith by appropriate proceedings and for which reserves have been provided
in conformity with GAAP;

(3) Liens arising by reason of any judgment, decree or order of any court so
long as such Lien is adequately bonded and any appropriate legal proceedings
that may have been duly initiated for the review of such judgment, decree or
order shall not have been finally terminated or the period within which such
proceedings may be initiated shall not have expired;

(4) Liens to secure the performance of tenders, bids, statutory obligations,
surety or appeal bonds, government contracts, leases, workers compensation
obligations, performance bonds, insurance obligation or other obligations of a
like nature incurred in the ordinary course of business;

(5) Liens incurred in the ordinary course of business of the Grantor, the Parent
the other Subsidiaries of the Parent arising from aircraft leasing or
chartering, which in each case were not incurred or created to secure the
payment of Indebtedness or are precautionary;

(6) (i) Liens (other than Liens described in clause (ii) below) created under
maintenance contracts in favor of maintenance contract providers and (ii) Liens
consisting of the maintenance contracts insofar as such contracts involve the
interchange of engines, rotor blades, rotor components and parts and the
arrangements thereunder to the extent such arrangements are deemed to constitute
contracts of sale under the Cape Town Convention; and

(7) Liens in favor of Administrative Agent created under this Agreement.

“Aircraft-Related Collateral” means (i) all Engines, rotor blades, rotor blade
components, auxiliary power units (as applicable), and other equipment,
avionics, appurtenances, and accessions attached to, installed on or associated
with the Pledged Aircraft from time to time and any substitutions therefor;
(ii) all general intangibles, insurance and restitution proceeds, warranties,
leases, maintenance contracts, charters, revenues, rents, and receivables,
whether arising under intercompany leases or third party leases, charters, or
contracts, in each case as related to the Pledged Aircraft and except to the
extent constituting Excluded Assets pursuant to clause (2) of definition thereof
and to the extent constituting Aircraft-Related Excluded Collateral; (iii) all
sales proceeds and other proceeds relating to Pledged Aircraft, except to the
extent constituting Aircraft-Related Excluded Collateral; (iv) all logs,
manuals, certificates, data, inspection, modification, maintenance, engineering,
technical, and overhaul records relating to the Pledged Aircraft or their
Engines, rotor blades, rotor blade components, auxiliary power units (if
applicable), avionics, appurtenances, accessions, equipment and parts, and
(v) Company Additions under clause (i) of the definition thereof relating to
Pledged Aircraft.

 

7



--------------------------------------------------------------------------------

“Aircraft-Related Excluded Collateral” means (i) all engines, rotor blades,
rotor blade components, auxiliary power units (as applicable), and other
equipment, avionics, appurtenances, and accessions attached to or installed on
the Excluded Aircraft from time to time and any substitutions therefor; (ii) all
general intangibles (including in respect of contracts for purchase or
construction), insurance and restitution proceeds, warranties, leases,
maintenance contracts, charters, revenues, rents, and receivables, whether
arising under intercompany leases or third party leases, charters, or contracts,
in each case as related to the Excluded Aircraft; (iii) all sales proceeds and
other proceeds relating to Excluded Aircraft; (iv) all amounts payable in
consequence of a claim under the Parent’s or the Grantor’s liability insurance
paid to third parties whether relating to Excluded Aircraft or Pledged Aircraft;
(v) all warranties relating to Excluded Aircraft or Pledged Aircraft assigned or
required to have been assigned to any maintenance provider or superseded by a
maintenance contract; (vi) all relinquished engines, rotorblades, parts,
avionics, appurtenances, accessions, and equipment removed from Pledged Aircraft
or Excluded Aircraft and returned to a maintenance provider; (vii) all logs,
manuals, certificates, data, inspection, modification, maintenance, engineering,
technical, and overhaul records relating to the Excluded Aircraft or their
engines, rotor blades, rotor blade components, auxiliary power units (if
applicable), avionics, appurtenances, accessions, equipment and parts, and
(viii) Company Additions relating to Excluded Aircraft and Company Additions
under clause (ii) of the definition thereof relating to Pledged Aircraft.

“Airframe” shall mean (i) (a) as of the date hereof all or any, as applicable,
airframe(s) described in Schedule I hereto or (b) thereafter, any other
airframe(s) that are part of an aircraft that has been hereafter pledged by
means of an Aircraft Security Agreement Supplement hereto and in each case shall
not include the Engines, rotor blades, or rotor components, and (ii) any and all
parts from time to time incorporated in, installed on, or attached to such
airframe(s) and any and all parts removed therefrom so long as title thereto
shall remain vested in Grantor in accordance with the applicable terms of this
Aircraft Security Agreement or the Credit Agreement after removal from such
airframe(s) or that are not otherwise Aircraft-Related Excluded Collateral.

“Company Additions” means in respect of a Pledged Aircraft or an Excluded
Aircraft (i) additional accessories, parts, devices, or equipment, but only if
such accessories, parts, devices, or equipment (A) are not required to be
incorporated or installed in or attached to such aircraft (or its engine)
pursuant to applicable requirements of the FAA or other jurisdiction in which
the related aircraft may be registered; and (B) will not impair the originally
intended function or use of such aircraft (a clause (i) Company Addition, a
“Company Aircraft Addition”); and (ii) the personal effects of any passenger (if
owned by the Grantor or any Affiliate).

“Engine” means, as applicable at any time of determination, with respect to any
Pledged Aircraft, any engine installed on or associated with such Pledged
Aircraft at such time, as more particularly described on Schedule I hereto,
after giving effect to the provisions of Sections 2.02 and 2.04 hereof.

“International Registry” means the International Registry of Mobile Assets
maintained under the Cape Town Convention and the Aircraft Protocol adopted on
November 16, 2001, at Cape Town, South Africa or their successors for the
recordation of interests therein (the “Cape Town Convention”).

“Jurisdiction of Registration” means the jurisdiction in which the applicable
Pledged Aircraft is registered as of the relevant date of determination.

 

8



--------------------------------------------------------------------------------

“Maintenance Program” shall mean, as it relates to any particular Pledged
Aircraft or Engine, the manufacturer’s airframe maintenance program to the
extent it provides coverage for any existing applicable warranty, and
thereafter, either the manufacturer’s service program or an agreement which
provides for the maintenance and/or overhaul of the airframe and/or Engines
consistent with the maintenance programs that cover helicopters of similar model
type in the Grantor’s helicopter fleet from time to time; provided, however,
that if any one or more Pledged Aircraft are not covered by a manufacturer’s or
other third party’s maintenance program, then the Maintenance Program for any
such Pledged Aircraft or Engines not so covered shall mean the Grantor’s
approved maintenance program administered by itself or its Affiliate with
respect to such Pledged Aircraft or Engines.

“Maintenance Program Agreements” shall mean the agreements governing the
Maintenance Programs, or singly an agreement governing a particular Maintenance
Program.

“Relevant Aircraft Counsel” has the meaning given to such term in
Section 2.03(c) hereof.

For all purposes of this Aircraft Security Agreement, the terms used herein in
capitalized form but not defined herein are used as defined in the Credit
Agreement.

SECTION II

AIRFRAMES, ENGINES AND PARTS

SECTION 2.01 [Intentionally omitted]

SECTION 2.02 Removal and Replacement of Engines.

(a) In the event that any Engine in respect of any Pledged Aircraft (on or after
the date such Pledged Aircraft became subject to this Aircraft Security
Agreement) shall require maintenance service, repair or other work and is
removed for such reason, or is removed and returned to the relevant maintenance
provider for such reason, or suffers total or partial event of loss (each a
“Removal Event”; collectively “Removal Events”), the Grantor or any other
Subsidiary of the Parent may at its cost and expense, and, pursuant to the terms
of the relevant Maintenance Program or otherwise:

 

  (i)

temporarily substitute another engine of the same or an improved make and model
as such Engine (any such substitute engine being hereinafter referred to
respectively as the “Temporary Engine”), provided that (1) the installation of
the Temporary Engine is performed by a mechanic properly certified by the
relevant aviation authority in regards to repair of aircraft of the type of such
Pledged Aircraft, (2) the Temporary Engine is free and clear of all Liens
(except Aircraft Permitted Liens), and (3) the Engine is reinstalled on the
airframe of a Pledged Aircraft on or prior to the earlier of (i) one-hundred
eighty (180) days after removal or, if the maintenance contract provider or
other authorized repair facility is unable to complete the repairs within
one-hundred (180) days after

 

9



--------------------------------------------------------------------------------

  removal, the date that is ten (10) days after the date on which the repairs on
such Engine are completed and such Engine is returned to Grantor or any other
Subsidiary of the Parent at the correct location, provided that Grantor or any
other Subsidiary of the Parent shall use commercially reasonable efforts to
cause the maintenance contract provider or other authorized repair facility to
promptly return such Engine at the correct location following its repair, and
(ii) the Maturity Date; or

 

  (ii)

permanently (subject to the occurrence of another Removal Event) replace such
Engine on the airframe of such Pledged Aircraft with another engine of the same
or an improved model and suitable for installation on such airframe, which is
free and clear of all Liens (except Aircraft Permitted Liens) (in each case
under this clause (B), a “Replacement Engine”), the installation of which will
not diminish the airworthiness of such Pledged Aircraft.

(b) Following such replacement by a Replacement Engine and in the following
sequential order:

 

  (i)

such Replacement Engine shall thereafter become an Engine under this Aircraft
Security Agreement with respect to the applicable Pledged Aircraft without the
need for further amendment and title to such Replacement Engine shall vest or
have vested in the Grantor free of Liens (except Aircraft Permitted Liens),

 

  (ii)

the Engine removed from such Pledged Aircraft (a “Relinquished Engine”) shall no
longer be an Engine under this Aircraft Security Agreement and shall be free of
Administrative Agent’s Liens, unless such Relinquished Engine is reinstalled on
another Pledged Aircraft, and

 

  (iii)

the Relinquished Engine may (A) be disposed of as the Grantor determines in the
ordinary course of business, (B) be returned to the maintenance provider
pursuant to the terms of the Maintenance Program Agreement relating to such
engine, (C) be disposed of as required under the insurance coverage, as
applicable, or (D) placed on another Pledged Aircraft.

All provisions of this Aircraft Security Agreement relating to the Relinquished
Engine prior to its becoming a Relinquished Engine shall be applicable to the
relevant Replacement Engine with the same force and effect as if such
Replacement Engine were the Relinquished Engine.

SECTION 2.03 Treatment of Replacement Engines. Within 90 days after the time of
any substitution of a Replacement Engine (and excluding any period in which a
Temporary Engine was on the applicable Pledged Aircraft), if at such time such
Replacement Engine is not subject to this Aircraft Security Agreement, the
applicable Guarantor, at its own expense, shall:

 

10



--------------------------------------------------------------------------------

(a) cause the sale of such Replacement Engine to the applicable Grantor to be
evidenced by a bill of sale and to be registered with the applicable aviation
authority and, if applicable, registered on the International Registry as a
“contract of sale”;

(b) furnish the Administrative Agent with a signed Aircraft Security Agreement
Supplement in the form of Exhibit A hereto, in accordance with Section 2.06
hereof, and a local law mortgage (if such local law mortgage is required in the
relevant jurisdiction as a mortgage additional to this Aircraft Security
Agreement) to reflect the Replacement Engine as an Engine hereunder; and

(c) cause the grant of the security interest and international interest, as
applicable, in the Replacement Engine to be registered with the applicable
aviation authority and on the International Registry and cooperate with actions
reasonably necessary to perfect the ownership interest of the Grantor and the
Administrative Agent’s Lien with respect to such Replacement Engine in
registries in the Jurisdiction of Registration that require the recordation of
interests with respect to engines to reflect title and establish priorities, in
accordance with advice from local counsel in the Jurisdiction of Registration
(“Relevant Aircraft Counsel”); and

(d) after any such grant, registration and action taken with respect to a
Replacement Engine being installed on a Pledged Aircraft as to which the
Jurisdiction of Registration is a jurisdiction other than the United States, the
Grantor shall deliver an opinion from Relevant Aircraft Counsel and from (as
applicable) counsel responsible for making filings on the International Registry
to the effect that Grantor’s ownership interest in such Replacement Engine and
the Administrative Agent’s Lien with respect to such Replacement Engine has been
perfected.

SECTION 2.04 Engine Reinstallations. The Grantor may subject the Engines to
normal interchange and pooling practices or similar arrangements, in each case
customary for other engines owned or leased by the Parent and its Subsidiaries
in the ordinary course of business. So long as no Event of Default shall have
occurred and be continuing, any Engine may be removed from any Pledged Aircraft
and reinstalled on any other Pledged Aircraft without amending this Aircraft
Security Agreement or any of the other Security Documents, so long as such
action shall not impair or deprive the Administrative Agent of its Liens in any
such Engine.

SECTION 2.05 Part Removal and Replacements.

(a) In the event that any rotor blade, rotor component or part installed on any
Pledged Aircraft (on or after the date such Pledged Aircraft became subject to
this Aircraft Security Agreement) shall require maintenance service, repair or
other work and is removed for such reason, or is removed and returned to the
relevant maintenance provider for such reason, or suffers total or partial event
of loss relating to any such rotor blade, rotor component or part, (each a “Part
Removal Event”; collectively “Part Removal Events”), the Grantor or any other
Subsidiary of the Parent may at its cost and expense, and, pursuant to the terms
of the relevant

 

11



--------------------------------------------------------------------------------

Maintenance Program or otherwise permanently replace (subject to the occurrence
of another Part Removal Event) such rotor blade, rotor component or part with
another rotor blade, rotor component or part, as applicable, of the same or an
improved model, which has an equivalent or better value and utility, is suitable
for installation on the relevant Airframe and that is free and clear of all
Liens other than Aircraft Permitted Liens, the installation of which will not
diminish the airworthiness, value or utility of the relevant Pledged Aircraft.
In the case of any replacement of a rotor blade, rotor component or part under
this clause (a), such replacement shall occur when the replacement rotor blade,
rotor component or part, as applicable, is installed on the relevant Airframe.

(b) Following the replacement of any rotor blade, rotor component or part and in
the following sequential order, (i) such replacement rotor blade, rotor
component or part shall thereafter become Collateral under this Aircraft
Security Agreement without the need for further amendment and title to the
replacement rotor blade, rotor component or part shall vest or have vested in
the Grantor free of Liens (except Aircraft Permitted Liens), (ii) the rotor
blade, rotor component or part removed from such Pledged Aircraft shall no
longer be Collateral under this Aircraft Security Agreement and shall be free of
Administrative Agent’s Liens, unless such rotor blade, rotor component or part
is reinstalled on another Pledged Aircraft, and (iii) the removed rotor blade,
rotor component or part may (A) be disposed of as the Grantor determines in the
ordinary course of business, (B) be returned to the maintenance provider
pursuant to the terms of the applicable Maintenance Program Agreement (if any),
(C) be disposed of as required under the insurance coverage, as applicable, or
(D) placed on another Pledged Aircraft.

SECTION 2.06 Aircraft Security Agreement Supplements. At any time an additional
airframe and its Aircraft-Related Collateral or engine is required to be pledged
hereunder pursuant to the terms of the Credit Agreement, or the Grantor desires
to pledge an additional airframe and its Aircraft-Related Collateral hereunder,
the Grantor and the Administrative Agent shall enter into an Aircraft Security
Agreement Supplement substantially in the form of Exhibit A attached hereto
(each an “Aircraft Security Agreement Supplement”), in order to subject the
related airframes and/or engines described therein to the terms of this Aircraft
Security Agreement. Each Aircraft Security Agreement Supplement shall
incorporate therein all of the terms and conditions of this Aircraft Security
Agreement and shall constitute a part of this Aircraft Security Agreement to the
same extent as if the provisions hereof were set forth in full therein, provided
that the terms of any Aircraft Security Agreement Supplement shall control, as
to the Pledged Aircraft and any Aircraft-Related Collateral described in such
Aircraft Security Agreement Supplement, over any inconsistent terms elsewhere in
this Aircraft Security Agreement.

SECTION 2.07 Company Additions. The Grantor, the Parent or any other Subsidiary
of the Parent may install or place Company Aircraft Additions on any Pledged
Aircraft, but only if such Company Aircraft Additions (i) can be readily removed
without causing material damage to such Pledged Aircraft or (ii) if not readily
removable without causing material damage, then the Grantor, the Parent or any
other Subsidiary of the Parent that installed or placed such Company Aircraft
Additions on such Pledged Aircraft (the “Additions Owner”) shall have the
responsibility at its expense to repair such damage when such Company Aircraft
Additions are removed prior to foreclosure by the Administrative Agent. Title to
each Company Aircraft Addition shall remain with the Additions Owner, and the
Additions Owner may remove

 

12



--------------------------------------------------------------------------------

any such Company Aircraft Addition in accordance with the foregoing; provided
that, for so long as a Company Aircraft Addition remains installed on a Pledged
Aircraft, it shall be subject to the Lien of this Aircraft Security Agreement.
Notwithstanding anything to the contrary herein or in the other Loan Documents
the Parent, the Grantor and the other Guarantors will be permitted to remove
Company Additions from the Pledged Aircraft at any time prior to an Event of
Default.

SECTION 2.08 Permitted Foreign Operations and Reregistration. Notwithstanding
anything to the contrary contained herein or in any other Security Document,
(i) any Pledged Aircraft may be operated by the Grantor, the Parent and any
other Subsidiary of the Parent or by an operator under and pursuant to a written
dry lease with the Grantor, the Parent or any other Subsidiary of the Parent, in
each case, in and located in jurisdictions other than such Pledged Aircraft’s
Jurisdiction of Registration from time to time; and (ii) any Pledged Aircraft,
upon no less than ten (10) days (or such shorter period as the Administrative
Agent may agree) of written notice to Administrative Agent, may be de-registered
from its Jurisdiction of Registration and re-registered in any other
jurisdiction in which the Grantor, the Parent or any other Subsidiary of the
Parent (or such dry lessee) is required to perform helicopter transportation
services (including, without limitation, utility, search and rescue, and oil &
gas-related services) for customers, the performance of services in which would
not invalidate the Grantor’s required insurance coverage, provided that, in the
case of clause (ii), prior to or immediately upon the filing of releases of the
Administrative Agent’s Liens upon the Aircraft in such jurisdiction (or such
later date as the Administrative Agent may agree), the Parent, the Grantor, or
the applicable other Subsidiary (as may be necessary as determined by the
Parent), has executed and delivered to the Agent a local law mortgage, caused
the Pledged Aircraft and such mortgage to be registered or filed to the extent
possible with the applicable aviation authority and the Parent, and takes such
actions, in all of the foregoing cases, to the extent reasonably necessary or
advisable to perfect the Administrative Agent’s Lien with respect to such
re-registered Pledged Aircraft in registries in the new Jurisdiction of
Registration that require the recordation of interests with respect to Pledged
Aircraft to reflect title to such Pledged Aircraft and Administrative Agent’s
Liens, in accordance with advice from Relevant Aircraft Counsel and with its
opinion to that effect, and (as applicable) the opinion of counsel with
responsibility for making any related filings on the International Registry. The
Administrative Agent agrees that it shall execute and deliver such documents as
are necessary for the de-registration of a Pledged Aircraft and for the release
of Liens in connection with a jurisdictional move, as described above.

SECTION 2.09 United States International Traffic in Arms Regulations.

(a) With respect to any Pledged Aircraft that is subject to the United States
International Traffic in Arms Regulations (“ITAR”), the Administrative Agent
agrees:

 

  (i)

that, to the extent that the financing of the Pledged Aircraft is subject to
ITAR (and to the terms and conditions of any applicable ITAR authorizations),
the transfer of ownership, change of end-use, and export/re-export of any such
Pledged Aircraft by the Administrative Agent in connection with its exercise of
remedies under Section IV of this Aircraft Security Agreement must be in
compliance with ITAR at all times; and

 

13



--------------------------------------------------------------------------------

  (ii)

any changes in the use of such Pledged Aircraft, or any exports, re-transfers or
re-exports of the Pledged Aircraft will require prior written authorization from
the U.S. Department of State (to the extent applicable), which will be
Administrative Agent’s responsibility only upon such an exercise of remedies.

(b) With respect to the Forward Looking Infrared (“FLIR”) units and any newly
installed or existing equipment that becomes the subject to the jurisdiction of
the U.S. Department of State under ITAR and any ITAR-controlled technical data
(collectively, the “ITAR-Controlled Equipment”), the Administrative Agent
agrees:

 

  (i)

that (A) some of the Pledged Aircraft may operate with FLIR units that are
subject to the jurisdiction of the U.S. Department of State under ITAR and may
from time to time operate with other ITAR-Controlled Equipment; and (B) pursuant
to ITAR, only U.S. persons, as defined by 8 U.S.C. Section 1324b(a)(3) (“U.S.
Persons”), may access the FLIR units and the other ITAR-Controlled Equipment, if
any, and their related technical data, unless a separate authorization is
obtained from the U.S. Department of State;

 

  (ii)

in the event that the Administrative Agent requires a non-U.S. Person to inspect
the Pledged Aircraft while the FLIR units or such other ITAR-Controlled
Equipment are installed on the Pledged Aircraft, including a review of any
technical data related to the FLIR units or such other ITAR-Controlled Equipment
(rather than permitting the Parent or Guarantor to remove the FLIR units or such
other ITAR-Controlled Equipment for the duration of the inspection) (A)
Administrative Agent shall inform the Parent six (6) months prior to the
inspection date to enable the Parent or Grantor to apply for and obtain an
authorization from the U.S. Department of State to provide access to non-U.S.
Persons; and (B) the Administrative Agent shall provide the Parent or Grantor
information about the inspectors as necessary for inclusion in the authorization
request. If the Department of State grants authorization to non-U.S. Person
inspectors, the Administrative Agent agrees to comply with any conditions
contained in the authorization;

 

  (iii)

to the extent that an inspector of the Pledged Aircraft is directed or permitted
to take photographs of the Pledged Aircraft while the FLIR units or other
ITAR-Controlled Equipment is installed, the Administrative Agent shall direct
such inspector, and the Parent and Guarantors are authorized to ensure, that any
photographs of the FLIR units or such other ITAR-Controlled Equipment shall be
general in nature and shall not disclose any information about the FLIR units or
such other ITAR-Controlled Equipment that is not already in the public domain;
and

 

14



--------------------------------------------------------------------------------

  (iv)

that the sale, export, re-export or re-transfer by the Administrative Agent of
any ITAR-controlled technical data and ITAR-Controlled Equipment, including
following an Event of Default, is subject to ITAR.

(c) The Grantor agrees to provide a list of Pledged Aircraft that are subject to
ITAR from time to time, promptly upon the request of the Administrative Agent,
which request shall not occur more than two (2) times a year, except upon and
during the continuance of an Event of Default.

SECTION 2.10 Required Insurance Coverages. The Parent or Grantor shall maintain
hull insurance on the Pledged Aircraft, Engines and other Aircraft-Related
Collateral (described in clause (i) of the definition thereof), liability
insurance, and such insurance as is customary for a prudent owner or operator of
aircraft engaged in business similar to Grantor’s to carry (including as to the
coverages, deductibles, endorsements and other terms of such insurance and
giving effect to self-insurance). Any such insurance policies in respect of hull
insurance shall name the Administrative Agent as loss payee and any such
insurance policies in respect of liability insurance shall include the
Administrative Agent as additional insured.

CAPE TOWN CONVENTION

SECTION 2.11 Cape Town Convention. The Grantor and the Administrative Agent
agree that for all purposes of the Cape Town Convention, (i) this Aircraft
Security Agreement constitutes a separate “international interest” (as defined
in the Cape Town Convention, herein an “International Interest”) with respect to
each Airframe, (ii) each Airframe constitutes an “aircraft object” (as defined
in the Cape Town Convention, herein an “Aircraft Object”), and (iii) this
Aircraft Security Agreement constitutes an agreement for registration of an
International Interest with respect to each Airframe.

SECTION 2.12 Engines. The Grantor represents and warrants that each Engine is an
engine having at least 550 rated take-off horsepower or the equivalent of such
horsepower, but if the comments published in §§ 3.8-3.10 of the Official
Commentary to the Cape Town Convention (the “Commentary”) are correct, the
Engines do not currently meet the definition of an Aircraft Object, but if
removed from their associated Airframe, would then meet the definition of an
Aircraft Object. If the Commentary is incorrect, such Engines do constitute
Aircraft Objects. Regardless of the Commentary, the Grantor and the
Administrative Agent agree that for all purposes of the Cape Town Convention,
(i) this Aircraft Security Agreement constitutes a separate International
Interest with respect to each Engine, (ii) each Engine constitutes an Aircraft
Object, and (iii) this Aircraft Security Agreement constitutes an agreement for
registration of an International Interest with respect to each Engine. In order
to accommodate an interpretation of the Cape Town Convention in accordance with
the Commentary, this Aircraft Security Agreement also constitutes an agreement
for registration of a prospective International Interest, and such prospective
International Interests shall become International Interests when the Engines
are next removed from the airframe to which they are affixed.

 

15



--------------------------------------------------------------------------------

SECTION III

RECEIPT, DISTRIBUTION AND APPLICATION OF

INCOME FROM THE COLLATERAL

SECTION 3.01 Payments After Event of Default. All payments received and amounts
held or realized by the Administrative Agent (including any amounts realized by
the Administrative Agent from the exercise of any remedies pursuant to Section
IV hereof) after an Event of Default shall have occurred and be continuing,
shall be applied in accordance with Section 8.2 of the Credit Agreement.

SECTION 3.02 Insurance Proceeds. To the extent any insurance proceeds are
received in respect of the Collateral in connection with an event that does not
constitute a total loss of the Aircraft, any insurance proceeds received in
respect of the Collateral may be used by the Grantor or the Parent to repair the
affected Pledged Aircraft and any affected Aircraft-Related Collateral described
in clause (i) of the definition thereof or replace one or more affected Engines
at the Grantor’s option. With respect to any insurance proceeds received in
respect of the Collateral in connection with a total loss of the Aircraft, such
proceeds shall be applied by the Administrative Agent to the Indebtedness.

SECTION IV

REMEDIES

SECTION 4.01 Remedies.

(a) If an Event of Default shall have occurred and be continuing, then the
Administrative Agent may exercise any or all of the rights and powers and pursue
any and all of the remedies pursuant to this Section IV and shall have and may
exercise all of the rights and remedies of a secured party, to the extent
applicable, under the UCC, under the laws of the Jurisdiction of Registration,
and, to the extent applicable, the Cape Town Convention. Without limiting any of
the foregoing, it is understood and agreed that, upon enforcement of the terms
of any local law mortgage, if necessary, the Administrative Agent may exercise
any right of sale of the Pledged Aircraft available to it, even though it shall
not have taken possession of the Pledged Aircraft and shall not have possession
thereof at the time of such sale, to the extent permitted under applicable law.

(b) The Administrative Agent shall be entitled, at any sale pursuant to this
Section IV, to credit against any purchase price bid at such sale all or any
part of the unpaid obligations owing to such Persons and secured by the lien of
this Aircraft Security Agreement to the extent such sums would be paid in cash
to such Persons under Section 4.01 hereof. In connection with any such sale, the
Administrative Agent agrees to provide the Grantor and the Administrative Agent
with at least ten Business Days’ prior written notice of such sale, which notice
shall, for the purposes of the UCC in effect in any applicable jurisdiction, be
deemed to be commercially reasonable.

 

16



--------------------------------------------------------------------------------

SECTION 4.02 Return of Aircraft, etc.

(a) If an Event of Default shall have occurred and be continuing, at the request
of the Administrative Agent, the Grantor agrees that it shall promptly execute
and deliver to the Administrative Agent such instruments of title and other
documents as the Administrative Agent may deem necessary or advisable to enable
the Administrative Agent or an agent or representative designated by the
Administrative Agent, at such time or times and place or places as the
Administrative Agent may specify, to obtain possession of all or any part of the
Collateral to which the Administrative Agent shall at the time be entitled
hereunder. If the Grantor shall for any reason fail to execute and deliver such
instruments and documents after such request by the Administrative Agent, the
Administrative Agent may:

 

  (i)

obtain a judgment conferring on the Administrative Agent the right to immediate
possession and requiring the Grantor to execute and deliver such instruments and
documents to the Administrative Agent, to the entry of which judgment the
Grantor hereby specifically consents to the fullest extent permitted by law; and

 

  (ii)

pursue all or part of such Collateral wherever it may be found.

All expenses of obtaining such judgment or of pursuing, searching for and taking
such property shall, until paid, be secured by the lien of this Aircraft
Security Agreement.

(b) Upon every such taking of possession, the Administrative Agent may from time
to time, at the expense of the Collateral, make all such expenditures for
maintenance, use, operation, storage, insurance, leasing, control, management,
disposition, modifications or alterations to and of the Collateral, as it may
reasonably deem proper. In each such case, the Administrative Agent shall have
the right to maintain, use, operate, store, insure, lease, control, manage,
dispose of, modify or alter the Collateral, and to exercise all rights and
powers of the Grantor relating to the Collateral, as the Administrative Agent
shall deem best, including the right to enter into any and all such agreements
with respect to the maintenance, use, operation, storage, insurance, leasing,
control, management, disposition, modification or alteration of the Collateral
or any part thereof as the Administrative Agent may reasonably determine, and
the Administrative Agent shall be entitled to collect and receive directly all
tolls, rents, revenues, issues, income, products and profits of the Collateral
and every part thereof, without prejudice, however, to the right of the
Administrative Agent under any provision of this Aircraft Security Agreement to
collect and receive all cash held by, or required to be deposited with, the
Administrative Agent hereunder. Such tolls, rents, revenues, issues, income,
products and profits shall be applied to pay the expenses of the maintenance,
use, operation, storage, insurance, leasing, control, management, disposition,
improvement, modification or alteration of the Collateral and of conducting the
business thereof, and to make all payments which the Administrative Agent may be
required or may elect to make, if any, for taxes, assessments, insurance or
other proper charges upon the Collateral or any part thereof, and all other
payments which the Administrative Agent may be required or authorized to make
under any provision of this Aircraft Security Agreement, as well as just and
reasonable compensation for the services of all persons properly engaged and
employed by the Administrative Agent with respect thereto.

 

17



--------------------------------------------------------------------------------

SECTION 4.03 Remedies Cumulative. Each and every right, power and remedy given
to the Administrative Agent specifically or otherwise in this Aircraft Security
Agreement shall be cumulative and shall be in addition to every other right,
power and remedy herein specifically given or now or hereafter existing at law,
in equity or by statute (including, without limitation, all statutory mortgage
enforcement powers available under applicable law to the Administrative Agent),
and each and every right, power and remedy whether specifically herein given or
otherwise existing may be exercised from time to time and as often and in such
order as may be deemed expedient by the Administrative Agent, and the exercise
or the beginning of the exercise of any power or remedy shall not be construed
to be a waiver of the right to exercise at the same time or thereafter any other
right, power or remedy. No delay or omission by the Administrative Agent in the
exercise of any right, remedy or power or in the pursuance of any remedy shall
impair any such right, power or remedy or be construed to be a waiver of any
default on the part of the Grantor or to be an acquiescence therein.

SECTION 4.04 Discontinuance of Proceedings. In case the Administrative Agent
shall have instituted any proceeding to enforce any right, power or remedy under
this Aircraft Security Agreement by foreclosure, repossession or otherwise, and
such proceedings shall have been discontinued or abandoned for any reason, then
and in every such case the Grantor and the Administrative Agent (and any
relevant lessee of the Pledged Aircraft) shall, subject to any determination in
such proceedings, be restored to their former positions and rights hereunder
with respect to the Collateral, and all rights, remedies and powers of the
Administrative Agent shall continue as if no such proceedings had been
instituted.

SECTION 4.05 Waiver of Past Defaults. The Administrative Agent may, in
accordance with the terms of the Credit Agreement, waive any past default
hereunder and its consequences and upon any such waiver such default shall cease
to exist and any Event of Default arising therefrom shall be deemed to have been
cured for every purpose of this Aircraft Security Agreement (and any lease
relating to the Pledged Aircraft), but no such waiver shall extend to any
subsequent or other default or impair any right consequent thereon.

SECTION 4.06 Appointment of Receiver. The Administrative Agent shall, as a
matter of right, be entitled, upon and during the continuance of an Event of
Default, to the appointment of a receiver (who may be the Administrative Agent
or any nominee thereof) for all or any part of the Collateral, to the extent
permitted under applicable law, whether such receivership be incidental to a
proposed sale of the Collateral or the taking of possession thereof or
otherwise, and the Grantor hereby consents to the appointment of such a receiver
and will not oppose any such appointment.

SECTION 4.07 Power of Attorney; Administrative Agent Authorized to Execute Bills
of Sale, etc.

(a) The Grantor irrevocably and by way of security appoints the Administrative
Agent the true and lawful attorney-in-fact of the Grantor in its name and stead
and on its behalf, effective upon and during the continuance of an Event of
Default for the purpose of (i) effectuating any sale, assignment, transfer or
delivery permitted hereby for the enforcement of the lien of this Aircraft
Security Agreement, whether pursuant to foreclosure or power of sale,
assignments and other instruments as may be necessary or appropriate and (ii)

 

18



--------------------------------------------------------------------------------

asking for, requiring, demanding, receiving, compounding, giving acquittance for
any and all monies and claims for monies (in each case including insurance and
requisition proceeds) due and to become due under or arising out of the Loan
Documents, and all other property which now or hereafter constitutes part of the
Collateral, endorsing any checks or other instruments or orders in connection
therewith and filing any claims or taking any action or instituting any
proceedings which the Administrative Agent may deem to be necessary or advisable
in the premises, with full power of substitution, the Grantor hereby ratifying
and confirming all that such attorney or any substitute shall lawfully do by
virtue hereof. Nevertheless, if so requested by the Administrative Agent or any
purchaser, the Grantor shall ratify and confirm any such sale, assignment,
transfer or delivery referred to in clause (i) above, by executing and
delivering to the Administrative Agent or such purchaser all bills of sale,
assignments, releases and other proper instruments to effect such ratification
and confirmation as may be designated in any such request.

(b) Without limiting any other provision set forth herein, but subject to
Section 5.01 hereof, during the continuance of any Event of Default under this
Aircraft Security Agreement, the Administrative Agent shall have the right under
the power of attorney referred to in clause (a) above to accept any offer in
connection with the exercise of remedies as set forth herein of any purchaser to
purchase the Pledged Aircraft and upon such purchase to execute and deliver in
the name of and on behalf of the Grantor an appropriate bill of sale and other
instruments of transfer relating to the Pledged Aircraft in respect thereof,
when purchased by such purchaser, and to perform all other necessary or
appropriate acts with respect to any such purchase, and in its discretion to
file any claim or take any other action or proceedings, either in its own name
or in the name of the Grantor or otherwise, which the Administrative Agent may
deem necessary or appropriate to protect and preserve the right, title and
interest of the Administrative Agent in and to such rents and other sums and the
security intended to be afforded hereby; provided, that no action of the
Administrative Agent pursuant to this paragraph shall increase the obligations
or liabilities of the Grantor to any Person beyond those obligations and
liabilities specifically set forth in this Aircraft Security Agreement and in
the other Loan Documents.

SECTION V

MISCELLANEOUS

SECTION 5.01 Discharge and Release; Termination of Aircraft Security Agreement.

(a) The Liens created herein with respect to the Collateral shall terminate and
be discharged and released upon the indefeasible payment in full in cash of the
Secured Obligations (other than inchoate contingent obligations).

(b) Administrative Agent hereby agrees to release any Lien for the benefit of
the Administrative Agent and the other Secured Parties, when and as set forth
herein and in the Credit Agreement.

 

19



--------------------------------------------------------------------------------

(c) Upon any such termination, discharge and/or release, the Administrative
Agent shall, at the direction and expense of the Grantor, execute and deliver to
or as directed in writing by the Grantor:

 

  (i)

in the case of the release of one or more Airframes and/or Engines, an Aircraft
Security Agreement Partial Release in the form of Exhibit B attached hereto
(each an “Aircraft Security Agreement Partial Release”);

 

  (ii)

in the case of a full termination, discharge and release of all Liens upon the
Collateral, an Aircraft Security Agreement Full Release in the form of Exhibit C
attached hereto (an “Aircraft Security Agreement Full Release”);

 

  (iii)

such other documentation as is reasonably requested by Grantor to evidence such
termination, discharge, and release, as well as any document that may be
necessary to partially or fully terminate any local law security agreement (as
applicable) upon the advice of the Relevant Aircraft Counsel with respect to any
such Collateral; and

 

  (iv)

any other or additional form of termination, discharge, release or reconveyance
provided by Relevant Aircraft Counsel by reason of its being required or
appropriate to evidence and such termination, discharge, release or reconveyance
in the Jurisdiction of Registration.

(d) The Administrative Agent shall further execute, deliver, file and register
(and permit the Grantor to file and register) at the Grantor’s sole expense, any
and all agreements, releases, instruments and other documents necessary or
reasonably requested by the Grantor or the Parent and confirmed to be necessary
or customary on the advice of Relevant Aircraft Counsel with the applicable
aviation authority, any applicable engines registry and on the International
Registry as are necessary to effect any such discharge and/or release or reflect
the same of record.

SECTION 5.02 Duties of the Administrative Agent. The Administrative Agent’s
participation and consent to the actions of the Grantor and the Parent shall not
be a requirement, except to the extent that a particular jurisdiction requires
such consent in addition to any consent contained in or presumed by virtue of
the terms of the Loan Documents which otherwise constitute such consent.
Notwithstanding the foregoing, the Administrative Agent (i) shall remain at all
times a “transacting user entity” on the International Registry for the
recordation of interests therein and provide its timely consent via the
International Registry’s online mechanics to the actions taken by aircraft title
counsel to effect registrations relating to the Pledged Aircraft required by the
Credit Agreement, this Aircraft Security Agreement and the other Security
Documents; (ii) shall timely execute such releases of Liens and Aircraft
Security Agreement Supplements as are required by the Credit Agreement, this
Aircraft Security Agreement and the other Security Documents; (iii) upon request
of the Parent or Grantor, together with such other information related thereto
as the Administrative Agent may reasonably

 

20



--------------------------------------------------------------------------------

request, shall timely execute such consents to, and confirmations of (A) its
agreement to and knowledge of, the exchange of engines installed on or otherwise
associated with, and other parts of, the Pledged Aircraft (provided such
exchange complies with the requirements of the Credit Agreement, this Aircraft
Security Agreement and other Security Documents) as required under Maintenance
Program Agreements relating to the Pledged Aircraft; (B) as applicable, the
superseding of the warranties relating to the Pledged Aircraft under any such
Maintenance Program Agreement; and (C) the requirement to give notice of default
under the Loan Documents relating to any engines installed on or otherwise
associated with the Pledged Aircraft and other equipment that are the subject of
any applicable Maintenance Program Agreement; and (iv) shall timely execute any
documents, certificates or other instruments necessary, advisable or appropriate
for the granting, perfecting or maintaining of the Liens on the Collateral in
accordance with the Credit Agreement, this Aircraft Security Agreement and the
other Security Documents.

SECTION 5.03 No Legal Title to Collateral in the Administrative Agent or
Lenders. Neither the Administrative Agent nor any Lender shall have legal title
to any part of the Collateral (except as a result of an exercise of remedies
that results in title transfer to Administrative Agent or any holder of the
Notes or other Parity Debt.) No transfer, by operation of law or otherwise, of
any of the Administrative Agent or any holder of the Notes or other Parity
Debt’s rights or any right, title and interest of the Administrative Agent in
and to the Collateral or hereunder shall operate to terminate this Aircraft
Security Agreement or entitle such holder or any successor or transferee of such
holder to an accounting or to the transfer to it of any legal title to any part
of the Collateral.

SECTION 5.04 Sale of Pledged Aircraft by Administrative Agent Is Binding. Any
sale or other conveyance of the Collateral, or any part thereof (including,
without limitation, any part thereof or interest therein), by the Administrative
Agent made pursuant to the terms of this Aircraft Security Agreement (or any
local law mortgage, if applicable) shall bind the Administrative Agent and the
Lenders and shall be effective to transfer or convey all right, title and
interest of the Administrative Agent, the Grantor and such holders in and to
such Collateral or part thereof. No purchaser or other grantee shall be required
to inquire as to the authorization, necessity, expediency or regularity of such
sale or conveyance or as to the application of any sale or other proceeds with
respect thereto by the Administrative Agent.

SECTION 5.05 Aircraft Security Agreement for Benefit of Grantor, Administrative
Agent and Holders of Notes. Except as expressly provided herein, nothing in this
Aircraft Security Agreement, whether express or implied, shall be construed to
give any person other than the Grantor, the Administrative Agent and the holders
of the Notes or other Parity Debt, any legal or equitable right, remedy or claim
under or in respect of this Aircraft Security Agreement.

SECTION 5.06 Notices; Payments. Unless otherwise expressly specified or
permitted by the terms hereof, all notices and communications provided or
permitted by this Aircraft Security Agreement shall be made, given, furnished or
filed in the manner set forth in Section 10.1 of the Credit Agreement.

 

21



--------------------------------------------------------------------------------

SECTION 5.07 Severability. Any provision of this Aircraft Security Agreement
held to be illegal, invalid or unenforceable in any jurisdiction, shall, as to
such jurisdiction, be ineffective to the extent of such illegality, invalidity
or unenforceability without affecting the legality, validity or enforceability
of the remaining provisions hereof; and the illegality, invalidity or
unenforceability of a particular provision in a particular jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.

SECTION 5.08 No Oral Modification or Continuing Waivers. No term or provision of
this Aircraft Security Agreement may be changed, waived, discharged or
terminated orally, but only by an instrument in writing signed by the party or
other person against whom enforcement of the change, waiver, discharge or
termination is sought; and any waiver of the terms hereof shall be effective
only in the specific instance and for the specific purpose given.

SECTION 5.09 Successors and Assigns. All covenants and agreements contained
herein shall be binding upon, and inure to the benefit of, each of the parties
hereto and the permitted successors and permitted assigns of each. Any request,
notice, direction, consent, waiver or other instrument or action by the
Administrative Agent shall bind the successors and assigns of such holder.

SECTION 5.10 Headings. The headings of the various sections herein and in the
table of contents hereto are for convenience of reference only and shall not
define or limit any of the terms or provisions hereof.

SECTION 5.11 Counterpart Form. This Aircraft Security Agreement may be executed
by one or more of the parties to this Aircraft Security Agreement on any number
of separate counterparts (including by facsimile, .pdf or via DocuSign), and all
of said counterparts taken together shall be deemed to constitute one and the
same instrument. This Aircraft Security Agreement, together with all Aircraft
Security Agreement Supplements, constitute the entire agreement among the
parties hereto regarding the subject matter hereof and supersedes all prior
agreements and understandings, oral or written, regarding such subject matter.
Notwithstanding the terms of this Section, to the extent permitted by the FAA,
signatures on documents to be filed with the FAA may be delivered by the parties
electronically through the use of DocuSign or a comparable program for
electronic signatures.

SECTION 5.12 GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.

(a) THIS AIRCRAFT SECURITY AGREEMENT WILL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

(b) Each of the Grantor and the Administrative Agent hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the United States courts located within the Southern district of
New York, and the Supreme Court of the State of New York sitting in New York
county in the State of New York, and any appellate court from any thereof, in
any action or proceeding arising out of or relating to this or the transactions
contemplated hereby, or for recognition or enforcement of any judgment, and each
of the parties

 

22



--------------------------------------------------------------------------------

hereto hereby irrevocably and unconditionally agrees that all claims in respect
of any such action or proceeding may be heard and determined in such New York
state court or, to the extent permitted by applicable law, such Federal court.
The Grantor agrees that a final judgment in any such action or proceeding shall
be conclusive and may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by law. Nothing in this Aircraft Security
Agreement shall affect any right that the Administrative Agent and the other
Secured Parties may otherwise have to bring any action or proceeding relating to
this Aircraft Security Agreement against the Grantor or its properties in the
courts of any jurisdiction.

(c) The Grantor irrevocably and unconditionally waives any objection which it
may now or hereafter have to the laying of venue of any such suit, action or
proceeding described in paragraph (b) of this Section and brought in any court
referred to in paragraph (b) of this Section. Each party hereto irrevocably
waives, to the fullest extent permitted by applicable law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d) The Grantor irrevocably consents to the service of process in the manner
provided for notices in Section 10.5 of the Credit Agreement. Nothing in this
Aircraft Security Agreement will affect the right of the Administrative Agent
and the other Secured Parties to serve process in any other manner permitted by
law.

SECTION 5.13 WAIVER OF JURY TRIAL. EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS AIRCRAFT
SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (i) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND
(ii) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO
ENTER INTO THIS AIRCRAFT SECURITY AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 5.14 Cape Town Convention. Except to the extent expressly provided
herein, any terms of this Aircraft Security Agreement which expressly
incorporate any provisions of the Cape Town Convention shall prevail in the case
of any conflict with any other provision contained herein. Each of the parties
hereto acknowledges and agrees that for purposes of the Cape Town Convention (to
the extent applicable hereto) separate rights may exist with respect to the
Airframes and Engines.

SECTION 5.15 Conflicts. To the extent any provision contained in this Aircraft
Security Agreement conflicts with the terms of Credit Agreement, the terms of
the Credit Agreement shall control.

 

23



--------------------------------------------------------------------------------

SECTION 5.16 Amendment and Restatement. This Aircraft Security Agreement amends
and restates the Existing Aircraft Security Agreement. All liens, security
interests, claims, rights, titles, interests and benefits created and granted by
the Existing Aircraft Security Agreement shall continue to exist, remain valid
and subsisting, shall not be impaired or released hereby, shall remain in full
force and effect and are hereby affirmed, renewed, extended, carried forward and
conveyed as security for the Secured Obligations.

[Signature page follows]

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Administrative Agent and the Grantor have each caused
this Aircraft Security Agreement to be duly executed by its officers duly
authorized as of the day and year first above written.

 

ANKURA TRUST COMPANY, LLC,

as Administrative Agent

By:  

/s/ Lisa J. Price

Name:   Lisa J. Price Title:   Managing Director

BRISTOW U.S. LLC,

as Grantor

By:  

/s/ Geoffrey L. Carpenter

Name:   Geoffrey L. Carpenter Title:   Manager

[Signature Page to Aircraft Security Agreement – U.S.]



--------------------------------------------------------------------------------

SCHEDULE I

[Omitted]



--------------------------------------------------------------------------------

Exhibit A

FORM OF AIRCRAFT SECURITY AGREEMENT SUPPLEMENT

AMENDED AND RESTATED AIRCRAFT SECURITY AGREEMENT SUPPLEMENT No.         , dated
                             ,              (herein called this “Aircraft
Security Agreement Supplement”) of Bristow U.S. LLC (the “Grantor”), to Ankura
Trust Company, LLC, as Administrative Agent for the benefit of the Secured
Parties (the “Administrative Agent”) under the Aircraft Security Agreement
referred to below.

WHEREAS, the Amended and Restated Aircraft Security Agreement dated as of
October 31, 2019 between the Grantor and the Administrative Agent (as at any
time modified, supplemented and in effect, as further described in Annex A
hereto, the “Aircraft Security Agreement”; capitalized terms used herein without
definition have the meanings assigned thereto therein), provides for the
execution and delivery of a supplement thereto substantially in the form hereof,
which shall particularly describe additional airframes and/or engines and
additional Aircraft-Related Collateral relating thereto that are to be subject
to the Aircraft Security Agreement, and shall specifically mortgage such
airframes and/or engines and the Aircraft-Related Collateral relating thereto to
the Administrative Agent.

NOW, THEREFORE, THIS AIRCRAFT SECURITY AGREEMENT SUPPLEMENT WITNESSETH, that, to
secure the Secured Obligations, and for the uses and purposes and subject to the
terms and provisions hereof, and in consideration of the premises and of the
covenants herein contained, and for other good and valuable consideration the
receipt and adequacy whereof are hereby acknowledged, the Grantor has granted,
mortgaged and pledged, and does hereby grant and agree to grant, mortgage and
pledge unto the Administrative Agent, for the benefit of the Secured Parties, a
security interest in and mortgage lien on all right, title and interest of the
Grantor in, to and under the [airframes] [and] [engines] more particularly
described in Annex A hereto and the Aircraft-Related Collateral (other than
Excluded Assets) relating thereto (the “New Aircraft Collateral”).

TO HAVE AND TO HOLD all and singular the aforesaid property and all other
property of the Grantor described in the granting clause in the Aircraft
Security Agreement unto the Administrative Agent, its successors and assigns.

This Aircraft Security Agreement Supplement shall be construed as supplemental
to the Aircraft Security Agreement and shall form a part of the Aircraft
Security Agreement, and the Aircraft Security Agreement is hereby incorporated
by reference herein and is hereby ratified, approved and confirmed.

AND, FURTHER, the Grantor hereby acknowledges that the New Aircraft Collateral
referred to in this Aircraft Security Agreement Supplement is included in the
Collateral of the Grantor covered by all the terms and conditions the Aircraft
Security Agreement as of the date hereof and the Airframes described herein
shall constitute Pledged Aircraft under the Aircraft Security Agreement as of
the date hereof.

 

A-1



--------------------------------------------------------------------------------

THIS AIRCRAFT SECURITY AGREEMENT SUPPLEMENT WILL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

[Remainder of this page intentionally left blank]

 

A-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantor has caused this Amended and Restated Aircraft
Security Agreement Supplement No.           to be duly executed by one of its
officers, thereunto duly authorized, on the day and year first above written.

 

Bristow U.S. LLC as Grantor By:  

                          

Name: Title:

 

A-3



--------------------------------------------------------------------------------

Annex A to Aircraft Security Agreement Supplement No.         

Description of Aircraft Security Agreement

Aircraft Security Agreement, dated as of May 10, 2019, between Bristow U.S. LLC,
as Grantor, and Ankura Trust Company, LLC, as Administrative Agent, recorded by
the FAA on June 10, 2019, and assigned conveyance number JD020201, as amended
and restated by Amended and Restated Aircraft Security Agreement dated as of
October 31, 2019 between Bristow U.S. LLC, as Grantor and Ankura Trust Company,
LLC, as Administrative Agent, which was recorded with the FAA on [    ] and
assigned conveyance number [    ].

Description of New Aircraft Collateral

U.S. REGISTERED AIRFRAMES

 

MANUFACTURER

 

MODEL

 

SERIAL NO.

 

U.S.

REGISTRATION

NO.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ENGINES

 

MANUFACTURER

 

MODEL

 

SERIAL NO.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(each of which has more than 550 rated takeoff horsepower or the equivalent of
such horsepower)

 

4



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF AIRCRAFT SECURITY AGREEMENT PARTIAL RELEASE

Pursuant to this Aircraft Security Agreement Partial Release (this “Partial
Release”), Ankura Trust Company, LLC, as Administrative Agent for the benefit of
the Secured Parties (as defined in the Aircraft Security Agreement referenced
below) (in such capacity, the “Administrative Agent”), under that certain
Amended and Restated Aircraft Security Agreement as more particularly described
in Annex I attached hereto (as amended, restated, supplemented or otherwise
modified prior to the date hereof, the “Aircraft Security Agreement”) hereby:
(i) releases the Pledged Aircraft and Engines as more particularly described in
Annex I and the Aircraft-Related Collateral relating thereto (all of the
foregoing, the “Released Collateral”) from the terms and conditions of the
Aircraft Security Agreement, and (ii) disclaims all of its right, title and
interest in and to the Released Collateral. Capitalized terms used herein
without definition have the meaning assigned to such terms in the Aircraft
Security Agreement.

This Partial Release relates only to the Released Collateral described and
defined herein. All other rights and interests of the Administrative Agent in,
to and under the Aircraft Security Agreement shall remain in full force and
effect.

[Signature page follows]

 

B-1



--------------------------------------------------------------------------------

Dated this [    ] day of [    ].

 

ANKURA TRUST COMPANY, LLC, as Administrative Agent By:  

                                  

Name:  

 

Title:  

 

 

B-2



--------------------------------------------------------------------------------

ANNEX I TO FAA RELEASE

Description of Aircraft Security Agreement

Aircraft Security Agreement, dated as of May 10, 2019, between Bristow U.S. LLC,
as Grantor, and Ankura Trust Company, LLC, as Administrative Agent, recorded by
the FAA on June 10, 2019, and assigned conveyance number JD020201, as amended
and restated by Amended and Restated Aircraft Security Agreement dated as of
October 31, 2019 between Bristow U.S. LLC, as Grantor and Ankura Trust Company,
LLC, as Administrative Agent, which was recorded with the FAA as [    ] on
[    ].

Description of Released Collateral

 

    

[Engine][Airframe]

 

Manufacturer

  

Model

  

Serial No.

  

U.S. Registration No.

  

Together with all Aircraft- Related Collateral related to such [Airframes] [and]
[Engines].

 

B-3



--------------------------------------------------------------------------------

Exhibit C

FORM OF AIRCRAFT SECURITY AGREEMENT FULL RELEASE

Pursuant to this AIRCRAFT SECURITY AGREEMENT FULL RELEASE, Ankura Trust Company,
LLC, Administrative Agent for the benefit of the Secured Parties (as defined in
the Amended and Restated Aircraft Security Agreement referenced below) (in such
capacity, the “Administrative Agent”), under that certain Aircraft Security
Agreement as more particularly described in Annex I attached hereto (as amended,
restated, supplemented or otherwise modified prior to the date hereof, the
“Aircraft Security Agreement”) hereby: (i) releases all collateral from the
terms and conditions of the Aircraft Security Agreement, and (ii) disclaims all
of its right, title and interest in and to all of the collateral covered by the
Aircraft Security Agreement. Capitalized terms used herein without definition
have the meaning assigned to such terms in the Aircraft Security Agreement.

[Signature page follows]

 

C-1



--------------------------------------------------------------------------------

Dated this [    ] day of [    ].

 

ANKURA TRUST COMPANY, LLC, as Administrative Agent By:  

                     

Name:  

 

Title:  

 

 

C-2



--------------------------------------------------------------------------------

ANNEX I

To Release of Aircraft Security Agreement

Description of Aircraft Security Agreement

Aircraft Security Agreement, dated as of May 10, 2019, between Bristow U.S. LLC,
as Grantor, and Ankura Trust Company, LLC, as Administrative Agent, recorded by
the FAA on June 10, 2019, and assigned conveyance number JD020201, as amended
and restated by Amended and Restated Aircraft Security Agreement dated as of
October 31, 2019 between Bristow U.S. LLC, as Grantor and Ankura Trust Company,
LLC, as Administrative Agent, which was recorded with the FAA as [    ] on
[    ].

 

C-3



--------------------------------------------------------------------------------

[U.S.]

 

 

 

AMENDED AND RESTATED AIRCRAFT SECURITY AGREEMENT

Dated as of October 31, 2019

among

Bristow U.S. LLC,

as Grantor

and

ANKURA TRUST COMPANY, LLC,

as Administrative Agent

 

 

 

 

 



--------------------------------------------------------------------------------

SECTION I DEFINITIONS; AIRCRAFT SECURITY AGREEMENT SUPPLEMENTS; CAPE TOWN
CONVENTION; ENGINES AND PARTS

     6  

SECTION 1.01

  Definitions; Reference to Other Documents      6  

SECTION II AIRFRAMES, ENGINES AND PARTS

     9  

SECTION 2.01

  Intentionally Omitted      9  

SECTION 2.02

  Removal and Replacement of Engines      9  

SECTION 2.03

  Treatment of Replacement Engines      10  

SECTION 2.04

  Engine Reinstallations      11  

SECTION 2.05

  Part Removal and Replacements      11  

SECTION 2.06

  Aircraft Security Agreement Supplements      12  

SECTION 2.07

  Company Additions      12  

SECTION 2.08

  Permitted Foreign Operations and Reregistration      13  

SECTION 2.09

  United States International Traffic in Arms Regulations      13  

SECTION 2.10

  Required Insurance Coverages      15  

CAPE TOWN CONVENTION

     15  

SECTION 2.11

  Cape Town Convention      15  

SECTION 2.12

  Engines      15  

SECTION III RECEIPT, DISTRIBUTION AND APPLICATION OF INCOME FROM THE COLLATERAL

     16  

SECTION 3.01

  Payments After Event of Default      16  

SECTION 3.02

  Insurance Proceeds      16  

SECTION IV REMEDIES

     16  

SECTION 4.01

  Remedies      16  

SECTION 4.02

  Return of Aircraft, etc.      17  

SECTION 4.03

  Remedies Cumulative      18  

SECTION 4.04

  Discontinuance of Proceedings      18  

SECTION 4.05

  Waiver of Past Defaults      18  

SECTION 4.06

  Appointment of Receiver      18  

SECTION 4.07

  Power of Attorney; Administrative Agent Authorized to Execute Bills of Sale,
etc.      18  

SECTION V MISCELLANEOUS

     19  

SECTION 5.01

  Discharge and Release; Termination of Aircraft Security Agreement      19  

SECTION 5.02

  Duties of the Administrative Agent      20  

SECTION 5.03

  No Legal Title to Collateral in the Administrative Agent or Lenders      21  

SECTION 5.04

  Sale of Pledged Aircraft by Administrative Agent Is Binding      21  

 

2



--------------------------------------------------------------------------------

SECTION 5.05

  Aircraft Security Agreement for Benefit of Grantor, Administrative Agent and
Holders of Notes      21  

SECTION 5.06

  Notices; Payments      21  

SECTION 5.07

  Severability      21  

SECTION 5.08

  No Oral Modification or Continuing Waivers      22  

SECTION 5.09

  Successors and Assigns      22  

SECTION 5.10

  Headings      22  

SECTION 5.11

  Counterpart Form      22  

SECTION 5.12

  GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS      22  

SECTION 5.13

  WAIVER OF JURY TRIAL      23  

SECTION 5.14

  Cape Town Convention      23  

SECTION 5.15

  Conflicts      23  

Schedule I – Pledged Aircraft

Exhibit A - Form of Aircraft Security Agreement Supplement

Exhibit B – Form of Aircraft Security Agreement Partial Release

Exhibit C – Form of Aircraft Security Agreement Full Release

 

3



--------------------------------------------------------------------------------

AMENDED AND RESTATED AIRCRAFT SECURITY AGREEMENT, dated as of October 31, 2019
(this “Aircraft Security Agreement”), between Bristow U.S. LLC, a Louisiana
limited liability company (the “Grantor”), and ANKURA TRUST COMPANY, LLC, as
administrative agent (in such capacity, the “Administrative Agent”) for the
benefit of the Secured Parties (as defined in the Credit Agreement referred to
below).

WHEREAS, all capitalized terms used herein shall have the respective meanings
set forth or referred to in Section I hereof or, where not otherwise defined, in
the Credit Agreement (as defined below);

WHEREAS, (i) Bristow Group Inc. (the “Parent”), the direct parent and sole
beneficial owner of the Grantor, and Bristow Holdings Company Ltd. III, an
indirect, wholly owned subsidiary of the Parent (together with the Parent, the
“Borrowers”), and the Guarantors identified therein have entered into that
certain Term Loan Credit Agreement (as the same may be amended, supplemented and
restated to date, the “Existing Credit Agreement”) dated May 10, 2019 among the
Borrowers, the lenders (collectively, the “Lenders”) from time to time party
thereto, and Ankura Trust Company, LLC, as the Administrative Agent and (ii) the
Grantor and the Administrative Agent have entered into that certain Second Lien
Aircraft Security Agreement dated as of May 10, 2019 recorded by the Federal
Aviation Administration (the “FAA”) on June 12, 2019, and assigned conveyance
number KF008655, as supplemented by Second Lien Aircraft Security Agreement
Supplement No. 1, dated October 29, 2019, executed by the Grantor, filed with
the FAA on October 29, 2019, but not yet recorded (the “Existing Aircraft
Security Agreement”);

WHEREAS, the Borrowers and the Lenders have agreed to amend the Existing Credit
Agreement pursuant to that certain Amendment No. 5 to Credit Agreement dated as
of October 31, 2019 (the Existing Credit Agreement as amended, the “Credit
Agreement”) and simultaneously amend and restate the Existing Aircraft Security
Agreement in the form hereof.

WHEREAS, the Administrative Agent has agreed to act as Administrative Agent for
the benefit of the Secured Parties; and

WHEREAS, the Grantor desires by this Aircraft Security Agreement to provide for
the assignment, mortgage and pledge by the Grantor to the Administrative Agent
of, among other things, all of the Grantor’s right, title and interest in and to
the Aircraft identified on Schedule I hereto and Aircraft-Related Collateral, as
security for the Secured Obligations.

GRANTING CLAUSE

NOW, THEREFORE, THIS AIRCRAFT SECURITY AGREEMENT WITNESSETH, that, to secure the
Secured Obligations, and in consideration of the premises and of the covenants
herein contained, and for other good and valuable consideration the receipt and
adequacy whereof are hereby acknowledged, by its execution and delivery of this
Aircraft Security Agreement, the Grantor has granted, mortgaged and pledged, and
does hereby grant and agree to grant, mortgage and pledge unto the
Administrative Agent, for the benefit of the Secured Parties, a security
interest in and mortgage lien on all right, title and interest of the Grantor
in, to and under the following property, rights and privileges (all property
specifically subjected to the lien of this Aircraft Security Agreement by the
terms hereof or any mortgage supplemental hereto, are included within the
Collateral and are referred to herein as the “Collateral”):

 

4



--------------------------------------------------------------------------------

(1) the Airframes more particularly described on Schedule I hereto,
(collectively, the “Pledged Aircraft”); and

(2) the Aircraft-Related Collateral related to the Pledged Aircraft; and

(3) all proceeds of the foregoing;

provided, however, that Collateral shall not include the Excluded Assets.

The security assignment covered by the granting clause is a present security
assignment and shall be effective immediately upon execution of this Aircraft
Security Agreement and any Aircraft Security Agreement Supplement hereto;
provided, however, that it is expressly agreed that so long as no Event of
Default is continuing, the Grantor shall be entitled to exercise, any and all of
the claims, rights, powers, privileges, remedies and other benefits of the
Grantor in respect of any of the general intangibles part of Aircraft-Related
Collateral (the “Pledged Agreements”) and to freely operate the Collateral and
to collect, invest and dispose of any income therefrom.

TO HAVE AND TO HOLD all and singular the aforesaid property unto the
Administrative Agent, for the benefit of the Secured Parties, without (subject
to the terms hereof) any preference, distinction or priority of any one over any
other by reason of priority of time of issue, sale, negotiation, date of
maturity thereof or otherwise for any reason whatsoever, and for the uses and
purposes and in all cases, subject to the terms and provisions set forth in this
Aircraft Security Agreement.

It is expressly agreed that anything herein contained to the contrary
notwithstanding, (i) the Grantor shall remain liable under all Pledged
Agreements to perform all of its obligations thereunder to the same extent as if
this Aircraft Security Agreement had not been executed, and nothing in any
Pledged Agreement or this Aircraft Security Agreement shall relieve the Grantor
of any of its obligations under the Pledged Agreements, (ii) neither the
Administrative Agent nor any Lender shall have any obligation or liability under
any Pledged Agreement by reason of or arising out of this security assignment,
nor shall the Administrative Agent nor any Lender be required or obligated in
any manner to perform or fulfil any obligation of the Grantor under or pursuant
to any Pledged Agreement, or to make any payment, or to make any inquiry as to
the nature or sufficiency of any payment received by it, or to present or file
any claim or to take any other action to collect or enforce the payment of any
amounts to which it or they may be entitled hereunder at any time or times and
(iii) at any time when an Event of Default has occurred and is continuing and
subject to the terms and conditions of this Aircraft Security Agreement and the
other Loan Documents, at the Administrative Agent’s option, the Administrative
Agent may perform, or cause to be performed, all or any part of the obligations
and agreements of the Grantor under any Pledged Agreement or any related
documentation, without releasing the Grantor therefrom; provided, however, the
Administrative Agent shall take any and all such actions in accordance with the
terms and provisions of such Pledged Agreements; provided, further that, the
Administrative Agent shall be required to account for all amounts received by it
in respect hereof.

 

5



--------------------------------------------------------------------------------

The Grantor agrees that at any time and from time to time, it will promptly and
duly execute and deliver or cause to be duly executed and delivered any and all
such further instruments and documents necessary or desirable, or as the
Administrative Agent may reasonably request, to perfect, preserve or protect the
mortgage, security interests and assignments created or intended to be created
hereby or to obtain for the Administrative Agent the full benefits of the
security assignment hereunder and of the rights and powers herein granted,
including, without limitation, all UCC financing statements, financing statement
amendments, and continuation statements. The Grantor hereby authorizes the
Administrative Agent to execute and file UCC financing statements, financing
statement amendments or continuation statements on behalf of the Grantor,
provided that such authorization shall not limit or modify the obligations of
the Grantor to execute and file such financing statements, financing statement
amendments or continuation statements. Each Grantor agrees that any
previously-filed financing statements that describe the Collateral as “all
assets” or “all personal property” of the Grantor, whether now owned or
hereafter existing or acquired by the Grantor is intended to describe the
Collateral covered hereby, and Grantor hereby authorizes such filing.

It is hereby further agreed that any and all property described or referred to
in the granting clauses hereof which is hereafter acquired by the Grantor (other
than any aircraft being pledged hereafter and Aircraft-Related Collateral
relating thereto, which shall be the subject of an Aircraft Security Agreement
Supplement) shall ipso facto, and without any further conveyance, assignment or
act on the part of the Grantor or the Administrative Agent, become and be
subject to the lien and security interest herein granted as fully and completely
as though specifically described herein, but nothing contained in this paragraph
shall be deemed to modify or change the obligations of the Grantor contained in
the foregoing paragraphs.

IT IS HEREBY COVENANTED AND AGREED by and between the parties hereto that the
Existing Aircraft Security Agreement is amended and restated as follows:

SECTION I

DEFINITIONS; AIRCRAFT SECURITY AGREEMENT SUPPLEMENTS; CAPE TOWN CONVENTION;
ENGINES AND PARTS

SECTION 1.01 Definitions; Reference to Other Documents.

“Additions Owner” has the definition given thereto in Section 2.07 hereof.

“Aircraft Permitted Liens” means:

(1) statutory Liens of landlords and carriers, warehousemen, mechanics,
suppliers, materialmen, repairmen, employees, pension plan administrators or
other like Liens arising in the ordinary course of business and with respect to
amounts not yet delinquent or being contested in good faith or Liens relating to
attorney’s liens or bankers’ liens, rights of set-off or similar rights and
remedies as to deposit accounts or other funds maintained with a creditor
depositary institution and Liens related to salvage or similar rights of
insurers under insurance policies maintained by the Parent or the Grantor;

 

6



--------------------------------------------------------------------------------

(2) Liens for taxes or assessments or governmental charges or levies (i) that
are not yet delinquent, or which can thereafter be paid without penalty, in each
case such that the Lien cannot be enforced or (ii) which are being contested in
good faith by appropriate proceedings and for which reserves have been provided
in conformity with GAAP;

(3) Liens arising by reason of any judgment, decree or order of any court so
long as such Lien is adequately bonded and any appropriate legal proceedings
that may have been duly initiated for the review of such judgment, decree or
order shall not have been finally terminated or the period within which such
proceedings may be initiated shall not have expired;

(4) Liens to secure the performance of tenders, bids, statutory obligations,
surety or appeal bonds, government contracts, leases, workers compensation
obligations, performance bonds, insurance obligation or other obligations of a
like nature incurred in the ordinary course of business;

(5) Liens incurred in the ordinary course of business of the Grantor, the Parent
the other Subsidiaries of the Parent arising from aircraft leasing or
chartering, which in each case were not incurred or created to secure the
payment of Indebtedness or are precautionary;

(6) (i) Liens (other than Liens described in clause (ii) below) created under
maintenance contracts in favor of maintenance contract providers and (ii) Liens
consisting of the maintenance contracts insofar as such contracts involve the
interchange of engines, rotor blades, rotor components and parts and the
arrangements thereunder to the extent such arrangements are deemed to constitute
contracts of sale under the Cape Town Convention; and

(7) Liens in favor of Administrative Agent created under this Agreement.

“Aircraft-Related Collateral” means (i) all Engines, rotor blades, rotor blade
components, auxiliary power units (as applicable), and other equipment,
avionics, appurtenances, and accessions attached to, installed on or associated
with the Pledged Aircraft from time to time and any substitutions therefor;
(ii) all general intangibles, insurance and restitution proceeds, warranties,
leases, maintenance contracts, charters, revenues, rents, and receivables,
whether arising under intercompany leases or third party leases, charters, or
contracts, in each case as related to the Pledged Aircraft and except to the
extent constituting Excluded Assets pursuant to clause (2) of definition thereof
and to the extent constituting Aircraft-Related Excluded Collateral; (iii) all
sales proceeds and other proceeds relating to Pledged Aircraft, except to the
extent constituting Aircraft-Related Excluded Collateral; (iv) all logs,
manuals, certificates, data, inspection, modification, maintenance, engineering,
technical, and overhaul records relating to the Pledged Aircraft or their
Engines, rotor blades, rotor blade components, auxiliary power units (if
applicable), avionics, appurtenances, accessions, equipment and parts, and
(v) Company Additions under clause (i) of the definition thereof relating to
Pledged Aircraft.

“Aircraft-Related Excluded Collateral” means (i) all engines, rotor blades,
rotor blade components, auxiliary power units (as applicable), and other
equipment, avionics, appurtenances, and accessions attached to or installed on
the Excluded Aircraft from time to time and any substitutions therefor; (ii) all
general intangibles (including in respect of contracts for purchase or
construction), insurance and restitution proceeds, warranties, leases,
maintenance contracts,

 

7



--------------------------------------------------------------------------------

charters, revenues, rents, and receivables, whether arising under intercompany
leases or third party leases, charters, or contracts, in each case as related to
the Excluded Aircraft; (iii) all sales proceeds and other proceeds relating to
Excluded Aircraft; (iv) all amounts payable in consequence of a claim under the
Parent’s or the Grantor’s liability insurance paid to third parties whether
relating to Excluded Aircraft or Pledged Aircraft; (v) all warranties relating
to Excluded Aircraft or Pledged Aircraft assigned or required to have been
assigned to any maintenance provider or superseded by a maintenance contract;
(vi) all relinquished engines, rotorblades, parts, avionics, appurtenances,
accessions, and equipment removed from Pledged Aircraft or Excluded Aircraft and
returned to a maintenance provider; (vii) all logs, manuals, certificates, data,
inspection, modification, maintenance, engineering, technical, and overhaul
records relating to the Excluded Aircraft or their engines, rotor blades, rotor
blade components, auxiliary power units (if applicable), avionics,
appurtenances, accessions, equipment and parts, and (viii) Company Additions
relating to Excluded Aircraft and Company Additions under clause (ii) of the
definition thereof relating to Pledged Aircraft.

“Airframe” shall mean (i) (a) as of the date hereof all or any, as applicable,
airframe(s) described in Schedule I hereto or (b) thereafter, any other
airframe(s) that are part of an aircraft that has been hereafter pledged by
means of an Aircraft Security Agreement Supplement hereto and in each case shall
not include the Engines, rotor blades, or rotor components, and (ii) any and all
parts from time to time incorporated in, installed on, or attached to such
airframe(s) and any and all parts removed therefrom so long as title thereto
shall remain vested in Grantor in accordance with the applicable terms of this
Aircraft Security Agreement or the Credit Agreement after removal from such
airframe(s) or that are not otherwise Aircraft-Related Excluded Collateral.

“Company Additions” means in respect of a Pledged Aircraft or an Excluded
Aircraft (i) additional accessories, parts, devices, or equipment, but only if
such accessories, parts, devices, or equipment (A) are not required to be
incorporated or installed in or attached to such aircraft (or its engine)
pursuant to applicable requirements of the FAA or other jurisdiction in which
the related aircraft may be registered; and (B) will not impair the originally
intended function or use of such aircraft (a clause (i) Company Addition, a
“Company Aircraft Addition”); and (ii) the personal effects of any passenger (if
owned by the Grantor or any Affiliate).

“Engine” means, as applicable at any time of determination, with respect to any
Pledged Aircraft, any engine installed on or associated with such Pledged
Aircraft at such time, as more particularly described on Schedule I hereto,
after giving effect to the provisions of Sections 2.02 and 2.04 hereof.

“International Registry” means the International Registry of Mobile Assets
maintained under the Cape Town Convention and the Aircraft Protocol adopted on
November 16, 2001, at Cape Town, South Africa or their successors for the
recordation of interests therein (the “Cape Town Convention”).

“Jurisdiction of Registration” means the jurisdiction in which the applicable
Pledged Aircraft is registered as of the relevant date of determination.

 

8



--------------------------------------------------------------------------------

“Maintenance Program” shall mean, as it relates to any particular Pledged
Aircraft or Engine, the manufacturer’s airframe maintenance program to the
extent it provides coverage for any existing applicable warranty, and
thereafter, either the manufacturer’s service program or an agreement which
provides for the maintenance and/or overhaul of the airframe and/or Engines
consistent with the maintenance programs that cover helicopters of similar model
type in the Grantor’s helicopter fleet from time to time; provided, however,
that if any one or more Pledged Aircraft are not covered by a manufacturer’s or
other third party’s maintenance program, then the Maintenance Program for any
such Pledged Aircraft or Engines not so covered shall mean the Grantor’s
approved maintenance program administered by itself or its Affiliate with
respect to such Pledged Aircraft or Engines.

“Maintenance Program Agreements” shall mean the agreements governing the
Maintenance Programs, or singly an agreement governing a particular Maintenance
Program.

“Relevant Aircraft Counsel” has the meaning given to such term in
Section 2.03(c) hereof.

For all purposes of this Aircraft Security Agreement, the terms used herein in
capitalized form but not defined herein are used as defined in the Credit
Agreement.

SECTION II

AIRFRAMES, ENGINES AND PARTS

SECTION 2.01 [Intentionally Omitted].

SECTION 2.02 Removal and Replacement of Engines.

(a) In the event that any Engine in respect of any Pledged Aircraft (on or after
the date such Pledged Aircraft became subject to this Aircraft Security
Agreement) shall require maintenance service, repair or other work and is
removed for such reason, or is removed and returned to the relevant maintenance
provider for such reason, or suffers total or partial event of loss (each a
“Removal Event”; collectively “Removal Events”), the Grantor or any other
Subsidiary of the Parent may at its cost and expense, and, pursuant to the terms
of the relevant Maintenance Program or otherwise:

 

  (i)

temporarily substitute another engine of the same or an improved make and model
as such Engine (any such substitute engine being hereinafter referred to
respectively as the “Temporary Engine”), provided that (1) the installation of
the Temporary Engine is performed by a mechanic properly certified by the
relevant aviation authority in regards to repair of aircraft of the type of such
Pledged Aircraft, (2) the Temporary Engine is free and clear of all Liens
(except Aircraft Permitted Liens), and (3) the Engine is reinstalled on the
airframe of a Pledged Aircraft on or prior to the earlier of (i) one-hundred
eighty (180) days after removal or, if the maintenance contract provider or
other authorized repair facility is unable to complete the repairs within
one-hundred (180) days after removal, the date that is ten (10) days after the
date on which the repairs on such Engine are completed and such Engine is
returned to Grantor or any other Subsidiary of the Parent at the correct
location, provided that Grantor or any other Subsidiary of the Parent shall use
commercially reasonable efforts to cause the maintenance contract provider or
other authorized repair facility to promptly return such Engine at the correct
location following its repair, and (ii) the Maturity Date; or

 

9



--------------------------------------------------------------------------------

  (ii)

permanently (subject to the occurrence of another Removal Event) replace such
Engine on the airframe of such Pledged Aircraft with another engine of the same
or an improved model and suitable for installation on such airframe, which is
free and clear of all Liens (except Aircraft Permitted Liens) (in each case
under this clause (B), a “Replacement Engine”), the installation of which will
not diminish the airworthiness of such Pledged Aircraft.

(b) Following such replacement by a Replacement Engine and in the following
sequential order:

 

  (i)

such Replacement Engine shall thereafter become an Engine under this Aircraft
Security Agreement with respect to the applicable Pledged Aircraft without the
need for further amendment and title to such Replacement Engine shall vest or
have vested in the Grantor free of Liens (except Aircraft Permitted Liens),

 

  (ii)

the Engine removed from such Pledged Aircraft (a “Relinquished Engine”) shall no
longer be an Engine under this Aircraft Security Agreement and shall be free of
Administrative Agent’s Liens, unless such Relinquished Engine is reinstalled on
another Pledged Aircraft, and

 

  (iii)

the Relinquished Engine may (A) be disposed of as the Grantor determines in the
ordinary course of business, (B) be returned to the maintenance provider
pursuant to the terms of the Maintenance Program Agreement relating to such
engine, (C) be disposed of as required under the insurance coverage, as
applicable, or (D) placed on another Pledged Aircraft.

All provisions of this Aircraft Security Agreement relating to the Relinquished
Engine prior to its becoming a Relinquished Engine shall be applicable to the
relevant Replacement Engine with the same force and effect as if such
Replacement Engine were the Relinquished Engine.

SECTION 2.03 Treatment of Replacement Engines. Within 90 days after the time of
any substitution of a Replacement Engine (and excluding any period in which a
Temporary Engine was on the applicable Pledged Aircraft), if at such time such
Replacement Engine is not subject to this Aircraft Security Agreement, the
applicable Guarantor, at its own expense, shall:

 

10



--------------------------------------------------------------------------------

(a) cause the sale of such Replacement Engine to the applicable Grantor to be
evidenced by a bill of sale and to be registered with the applicable aviation
authority and, if applicable, registered on the International Registry as a
“contract of sale”;

(b) furnish the Administrative Agent with a signed Aircraft Security Agreement
Supplement in the form of Exhibit A hereto, in accordance with Section 2.06
hereof, and a local law mortgage (if such local law mortgage is required in the
relevant jurisdiction as a mortgage additional to this Aircraft Security
Agreement) to reflect the Replacement Engine as an Engine hereunder; and

(c) cause the grant of the security interest and international interest, as
applicable, in the Replacement Engine to be registered with the applicable
aviation authority and on the International Registry and cooperate with actions
reasonably necessary to perfect the ownership interest of the Grantor and the
Administrative Agent’s Lien with respect to such Replacement Engine in
registries in the Jurisdiction of Registration that require the recordation of
interests with respect to engines to reflect title and establish priorities, in
accordance with advice from local counsel in the Jurisdiction of Registration
(“Relevant Aircraft Counsel”); and

(d) after any such grant, registration and action taken with respect to a
Replacement Engine being installed on a Pledged Aircraft as to which the
Jurisdiction of Registration is a jurisdiction other than the United States, the
Grantor shall deliver an opinion from Relevant Aircraft Counsel and from (as
applicable) counsel responsible for making filings on the International Registry
to the effect that Grantor’s ownership interest in such Replacement Engine and
the Administrative Agent’s Lien with respect to such Replacement Engine has been
perfected.

SECTION 2.04 Engine Reinstallations. The Grantor may subject the Engines to
normal interchange and pooling practices or similar arrangements, in each case
customary for other engines owned or leased by the Parent and its Subsidiaries
in the ordinary course of business. So long as no Event of Default shall have
occurred and be continuing, any Engine may be removed from any Pledged Aircraft
and reinstalled on any other Pledged Aircraft without amending this Aircraft
Security Agreement or any of the other Security Documents, so long as such
action shall not impair or deprive the Administrative Agent of its Liens in any
such Engine.

SECTION 2.05 Part Removal and Replacements.

(a) In the event that any rotor blade, rotor component or part installed on any
Pledged Aircraft (on or after the date such Pledged Aircraft became subject to
this Aircraft Security Agreement) shall require maintenance service, repair or
other work and is removed for such reason, or is removed and returned to the
relevant maintenance provider for such reason, or suffers total or partial event
of loss relating to any such rotor blade, rotor component or part, (each a “Part
Removal Event”; collectively “Part Removal Events”), the Grantor or any other
Subsidiary of the Parent may at its cost and expense, and, pursuant to the terms
of the relevant Maintenance Program or otherwise permanently replace (subject to
the occurrence of another Part Removal Event) such

 

11



--------------------------------------------------------------------------------

rotor blade, rotor component or part with another rotor blade, rotor component
or part, as applicable, of the same or an improved model, which has an
equivalent or better value and utility, is suitable for installation on the
relevant Airframe and that is free and clear of all Liens other than Aircraft
Permitted Liens, the installation of which will not diminish the airworthiness,
value or utility of the relevant Pledged Aircraft. In the case of any
replacement of a rotor blade, rotor component or part under this clause (a),
such replacement shall occur when the replacement rotor blade, rotor component
or part, as applicable, is installed on the relevant Airframe.

(b) Following the replacement of any rotor blade, rotor component or part and in
the following sequential order, (i) such replacement rotor blade, rotor
component or part shall thereafter become Collateral under this Aircraft
Security Agreement without the need for further amendment and title to the
replacement rotor blade, rotor component or part shall vest or have vested in
the Grantor free of Liens (except Aircraft Permitted Liens), (ii) the rotor
blade, rotor component or part removed from such Pledged Aircraft shall no
longer be Collateral under this Aircraft Security Agreement and shall be free of
Administrative Agent’s Liens, unless such rotor blade, rotor component or part
is reinstalled on another Pledged Aircraft, and (iii) the removed rotor blade,
rotor component or part may (A) be disposed of as the Grantor determines in the
ordinary course of business, (B) be returned to the maintenance provider
pursuant to the terms of the applicable Maintenance Program Agreement (if any),
(C) be disposed of as required under the insurance coverage, as applicable, or
(D) placed on another Pledged Aircraft.

SECTION 2.06 Aircraft Security Agreement Supplements. At any time an additional
airframe and its Aircraft-Related Collateral or engine is required to be pledged
hereunder pursuant to the terms of the Credit Agreement, or the Grantor desires
to pledge an additional airframe and its Aircraft-Related Collateral hereunder,
the Grantor and the Administrative Agent shall enter into an Aircraft Security
Agreement Supplement substantially in the form of Exhibit A attached hereto
(each an “Aircraft Security Agreement Supplement”), in order to subject the
related airframes and/or engines described therein to the terms of this Aircraft
Security Agreement. Each Aircraft Security Agreement Supplement shall
incorporate therein all of the terms and conditions of this Aircraft Security
Agreement and shall constitute a part of this Aircraft Security Agreement to the
same extent as if the provisions hereof were set forth in full therein, provided
that the terms of any Aircraft Security Agreement Supplement shall control, as
to the Pledged Aircraft and any Aircraft-Related Collateral described in such
Aircraft Security Agreement Supplement, over any inconsistent terms elsewhere in
this Aircraft Security Agreement.

SECTION 2.07 Company Additions. The Grantor, the Parent or any other Subsidiary
of the Parent may install or place Company Aircraft Additions on any Pledged
Aircraft, but only if such Company Aircraft Additions (i) can be readily removed
without causing material damage to such Pledged Aircraft or (ii) if not readily
removable without causing material damage, then the Grantor, the Parent or any
other Subsidiary of the Parent that installed or placed such Company Aircraft
Additions on such Pledged Aircraft (the “Additions Owner”) shall have the
responsibility at its expense to repair such damage when such Company Aircraft
Additions are removed prior to foreclosure by the Administrative Agent. Title to
each Company Aircraft Addition shall remain with the Additions Owner, and the
Additions Owner may remove any such Company Aircraft Addition in accordance with
the foregoing; provided that, for so long as a Company Aircraft Addition remains
installed on a Pledged Aircraft, it shall be subject to the Lien of this
Aircraft Security Agreement. Notwithstanding anything to the contrary herein or
in the other Loan Documents the Parent, the Grantor and the other Guarantors
will be permitted to remove Company Additions from the Pledged Aircraft at any
time prior to an Event of Default.

 

12



--------------------------------------------------------------------------------

SECTION 2.08 Permitted Foreign Operations and Reregistration. Notwithstanding
anything to the contrary contained herein or in any other Security Document,
(i) any Pledged Aircraft may be operated by the Grantor, the Parent and any
other Subsidiary of the Parent or by an operator under and pursuant to a written
dry lease with the Grantor, the Parent or any other Subsidiary of the Parent, in
each case, in and located in jurisdictions other than such Pledged Aircraft’s
Jurisdiction of Registration from time to time; and (ii) any Pledged Aircraft,
upon no less than ten (10) days (or such shorter period as the Administrative
Agent may agree) of written notice to Administrative Agent, may be de-registered
from its Jurisdiction of Registration and re-registered in any other
jurisdiction in which the Grantor, the Parent or any other Subsidiary of the
Parent (or such dry lessee) is required to perform helicopter transportation
services (including, without limitation, utility, search and rescue, and oil &
gas-related services) for customers, the performance of services in which would
not invalidate the Grantor’s required insurance coverage, provided that, in the
case of clause (ii), prior to or immediately upon the filing of releases of the
Administrative Agent’s Liens upon the Aircraft in such jurisdiction (or such
later date as the Administrative Agent may agree), the Parent, the Grantor, or
the applicable other Subsidiary (as may be necessary as determined by the
Parent), has executed and delivered to the Agent a local law mortgage, caused
the Pledged Aircraft and such mortgage to be registered or filed to the extent
possible with the applicable aviation authority and the Parent, and takes such
actions, in all of the foregoing cases, to the extent reasonably necessary or
advisable to perfect the Administrative Agent’s Lien with respect to such
re-registered Pledged Aircraft in registries in the new Jurisdiction of
Registration that require the recordation of interests with respect to Pledged
Aircraft to reflect title to such Pledged Aircraft and Administrative Agent’s
Liens, in accordance with advice from Relevant Aircraft Counsel and with its
opinion to that effect, and (as applicable) the opinion of counsel with
responsibility for making any related filings on the International Registry. The
Administrative Agent agrees that it shall execute and deliver such documents as
are necessary for the de-registration of a Pledged Aircraft and for the release
of Liens in connection with a jurisdictional move, as described above.

SECTION 2.09 United States International Traffic in Arms Regulations.

(a) With respect to any Pledged Aircraft that is subject to the United States
International Traffic in Arms Regulations (“ITAR”), the Administrative Agent
agrees:

 

  (i)

that, to the extent that the financing of the Pledged Aircraft is subject to
ITAR (and to the terms and conditions of any applicable ITAR authorizations),
the transfer of ownership, change of end-use, and export/re-export of any such
Pledged Aircraft by the Administrative Agent in connection with its exercise of
remedies under Section IV of this Aircraft Security Agreement must be in
compliance with ITAR at all times; and

 

13



--------------------------------------------------------------------------------

  (ii)

any changes in the use of such Pledged Aircraft, or any exports, re-transfers or
re-exports of the Pledged Aircraft will require prior written authorization from
the U.S. Department of State (to the extent applicable), which will be
Administrative Agent’s responsibility only upon such an exercise of remedies.

(b) With respect to the Forward Looking Infrared (“FLIR”) units and any newly
installed or existing equipment that becomes the subject to the jurisdiction of
the U.S. Department of State under ITAR and any ITAR-controlled technical data
(collectively, the “ITAR-Controlled Equipment”), the Administrative Agent
agrees:

 

  (i)

that (A) some of the Pledged Aircraft may operate with FLIR units that are
subject to the jurisdiction of the U.S. Department of State under ITAR and may
from time to time operate with other ITAR-Controlled Equipment; and (B) pursuant
to ITAR, only U.S. persons, as defined by 8 U.S.C. Section 1324b(a)(3) (“U.S.
Persons”), may access the FLIR units and the other ITAR-Controlled Equipment, if
any, and their related technical data, unless a separate authorization is
obtained from the U.S. Department of State;

 

  (ii)

in the event that the Administrative Agent requires a non-U.S. Person to inspect
the Pledged Aircraft while the FLIR units or such other ITAR-Controlled
Equipment are installed on the Pledged Aircraft, including a review of any
technical data related to the FLIR units or such other ITAR-Controlled Equipment
(rather than permitting the Parent or Guarantor to remove the FLIR units or such
other ITAR-Controlled Equipment for the duration of the inspection) (A)
Administrative Agent shall inform the Parent six (6) months prior to the
inspection date to enable the Parent or Grantor to apply for and obtain an
authorization from the U.S. Department of State to provide access to non-U.S.
Persons; and (B) the Administrative Agent shall provide the Parent or Grantor
information about the inspectors as necessary for inclusion in the authorization
request. If the Department of State grants authorization to non-U.S. Person
inspectors, the Administrative Agent agrees to comply with any conditions
contained in the authorization;

 

  (iii)

to the extent that an inspector of the Pledged Aircraft is directed or permitted
to take photographs of the Pledged Aircraft while the FLIR units or other
ITAR-Controlled Equipment is installed, the Administrative Agent shall direct
such inspector, and the Parent and Guarantors are authorized to ensure, that any
photographs of the FLIR units or such other ITAR-Controlled Equipment shall be
general in nature and shall not disclose any information about the FLIR units or
such other ITAR-Controlled Equipment that is not already in the public domain;
and

 

14



--------------------------------------------------------------------------------

  (iv)

that the sale, export, re-export or re-transfer by the Administrative Agent of
any ITAR-controlled technical data and ITAR-Controlled Equipment, including
following an Event of Default, is subject to ITAR.

(c) The Grantor agrees to provide a list of Pledged Aircraft that are subject to
ITAR from time to time, promptly upon the request of the Administrative Agent,
which request shall not occur more than two (2) times a year, except upon and
during the continuance of an Event of Default.

SECTION 2.10 Required Insurance Coverages. The Parent or Grantor shall maintain
hull insurance on the Pledged Aircraft, Engines and other Aircraft-Related
Collateral (described in clause (i) of the definition thereof), liability
insurance, and such insurance as is customary for a prudent owner or operator of
aircraft engaged in business similar to Grantor’s to carry (including as to the
coverages, deductibles, endorsements and other terms of such insurance and
giving effect to self-insurance). Any such insurance policies in respect of hull
insurance shall name the Administrative Agent as loss payee and any such
insurance policies in respect of liability insurance shall include the
Administrative Agent as additional insured.

CAPE TOWN CONVENTION

SECTION 2.11 Cape Town Convention. The Grantor and the Administrative Agent
agree that for all purposes of the Cape Town Convention, (i) this Aircraft
Security Agreement constitutes a separate “international interest” (as defined
in the Cape Town Convention, herein an “International Interest”) with respect to
each Airframe, (ii) each Airframe constitutes an “aircraft object” (as defined
in the Cape Town Convention, herein an “Aircraft Object”), and (iii) this
Aircraft Security Agreement constitutes an agreement for registration of an
International Interest with respect to each Airframe.

SECTION 2.12 Engines. The Grantor represents and warrants that each Engine is an
engine having at least 550 rated take-off horsepower or the equivalent of such
horsepower, but if the comments published in §§ 3.8-3.10 of the Official
Commentary to the Cape Town Convention (the “Commentary”) are correct, the
Engines do not currently meet the definition of an Aircraft Object, but if
removed from their associated Airframe, would then meet the definition of an
Aircraft Object. If the Commentary is incorrect, such Engines do constitute
Aircraft Objects. Regardless of the Commentary, the Grantor and the
Administrative Agent agree that for all purposes of the Cape Town Convention,
(i) this Aircraft Security Agreement constitutes a separate International
Interest with respect to each Engine, (ii) each Engine constitutes an Aircraft
Object, and (iii) this Aircraft Security Agreement constitutes an agreement for
registration of an International Interest with respect to each Engine. In order
to accommodate an interpretation of the Cape Town Convention in accordance with
the Commentary, this Aircraft Security Agreement also constitutes an agreement
for registration of a prospective International Interest, and such prospective
International Interests shall become International Interests when the Engines
are next removed from the airframe to which they are affixed.

 

15



--------------------------------------------------------------------------------

SECTION III

RECEIPT, DISTRIBUTION AND APPLICATION OF

INCOME FROM THE COLLATERAL

SECTION 3.01 Payments After Event of Default. All payments received and amounts
held or realized by the Administrative Agent (including any amounts realized by
the Administrative Agent from the exercise of any remedies pursuant to Section
IV hereof) after an Event of Default shall have occurred and be continuing,
shall be applied in accordance with Section 8.2 of the Credit Agreement.

SECTION 3.02 Insurance Proceeds. To the extent any insurance proceeds are
received in respect of the Collateral in connection with an event that does not
constitute a total loss of the Aircraft, any insurance proceeds received in
respect of the Collateral may be used by the Grantor or the Parent to repair the
affected Pledged Aircraft and any affected Aircraft-Related Collateral described
in clause (i) of the definition thereof or replace one or more affected Engines
at the Grantor’s option. With respect to any insurance proceeds received in
respect of the Collateral in connection with a total loss of the Aircraft, such
proceeds shall be applied by the Administrative Agent to the Indebtedness.

SECTION IV

REMEDIES

SECTION 4.01 Remedies.

(a) If an Event of Default shall have occurred and be continuing, then the
Administrative Agent may exercise any or all of the rights and powers and pursue
any and all of the remedies pursuant to this Section IV and shall have and may
exercise all of the rights and remedies of a secured party, to the extent
applicable, under the UCC, under the laws of the Jurisdiction of Registration,
and, to the extent applicable, the Cape Town Convention. Without limiting any of
the foregoing, it is understood and agreed that, upon enforcement of the terms
of any local law mortgage, if necessary, the Administrative Agent may exercise
any right of sale of the Pledged Aircraft available to it, even though it shall
not have taken possession of the Pledged Aircraft and shall not have possession
thereof at the time of such sale, to the extent permitted under applicable law.

(b) The Administrative Agent shall be entitled, at any sale pursuant to this
Section IV, to credit against any purchase price bid at such sale all or any
part of the unpaid obligations owing to such Persons and secured by the lien of
this Aircraft Security Agreement to the extent such sums would be paid in cash
to such Persons under Section 4.01 hereof. In connection with any such sale, the
Administrative Agent agrees to provide the Grantor and the Administrative Agent
with at least ten Business Days’ prior written notice of such sale, which notice
shall, for the purposes of the UCC in effect in any applicable jurisdiction, be
deemed to be commercially reasonable.

 

16



--------------------------------------------------------------------------------

SECTION 4.02 Return of Aircraft, etc.

(a) If an Event of Default shall have occurred and be continuing, at the request
of the Administrative Agent, the Grantor agrees that it shall promptly execute
and deliver to the Administrative Agent such instruments of title and other
documents as the Administrative Agent may deem necessary or advisable to enable
the Administrative Agent or an agent or representative designated by the
Administrative Agent, at such time or times and place or places as the
Administrative Agent may specify, to obtain possession of all or any part of the
Collateral to which the Administrative Agent shall at the time be entitled
hereunder. If the Grantor shall for any reason fail to execute and deliver such
instruments and documents after such request by the Administrative Agent, the
Administrative Agent may:

 

  (i)

obtain a judgment conferring on the Administrative Agent the right to immediate
possession and requiring the Grantor to execute and deliver such instruments and
documents to the Administrative Agent, to the entry of which judgment the
Grantor hereby specifically consents to the fullest extent permitted by law; and

 

  (ii)

pursue all or part of such Collateral wherever it may be found.

All expenses of obtaining such judgment or of pursuing, searching for and taking
such property shall, until paid, be secured by the lien of this Aircraft
Security Agreement.

(b) Upon every such taking of possession, the Administrative Agent may from time
to time, at the expense of the Collateral, make all such expenditures for
maintenance, use, operation, storage, insurance, leasing, control, management,
disposition, modifications or alterations to and of the Collateral, as it may
reasonably deem proper. In each such case, the Administrative Agent shall have
the right to maintain, use, operate, store, insure, lease, control, manage,
dispose of, modify or alter the Collateral, and to exercise all rights and
powers of the Grantor relating to the Collateral, as the Administrative Agent
shall deem best, including the right to enter into any and all such agreements
with respect to the maintenance, use, operation, storage, insurance, leasing,
control, management, disposition, modification or alteration of the Collateral
or any part thereof as the Administrative Agent may reasonably determine, and
the Administrative Agent shall be entitled to collect and receive directly all
tolls, rents, revenues, issues, income, products and profits of the Collateral
and every part thereof, without prejudice, however, to the right of the
Administrative Agent under any provision of this Aircraft Security Agreement to
collect and receive all cash held by, or required to be deposited with, the
Administrative Agent hereunder. Such tolls, rents, revenues, issues, income,
products and profits shall be applied to pay the expenses of the maintenance,
use, operation, storage, insurance, leasing, control, management, disposition,
improvement, modification or alteration of the Collateral and of conducting the
business thereof, and to make all payments which the Administrative Agent may be
required or may elect to make, if any, for taxes, assessments, insurance or
other proper charges upon the Collateral or any part thereof, and all other
payments which the Administrative Agent may be required or authorized to make
under any provision of this Aircraft Security Agreement, as well as just and
reasonable compensation for the services of all persons properly engaged and
employed by the Administrative Agent with respect thereto.

 

17



--------------------------------------------------------------------------------

SECTION 4.03 Remedies Cumulative. Each and every right, power and remedy given
to the Administrative Agent specifically or otherwise in this Aircraft Security
Agreement shall be cumulative and shall be in addition to every other right,
power and remedy herein specifically given or now or hereafter existing at law,
in equity or by statute (including, without limitation, all statutory mortgage
enforcement powers available under applicable law to the Administrative Agent),
and each and every right, power and remedy whether specifically herein given or
otherwise existing may be exercised from time to time and as often and in such
order as may be deemed expedient by the Administrative Agent, and the exercise
or the beginning of the exercise of any power or remedy shall not be construed
to be a waiver of the right to exercise at the same time or thereafter any other
right, power or remedy. No delay or omission by the Administrative Agent in the
exercise of any right, remedy or power or in the pursuance of any remedy shall
impair any such right, power or remedy or be construed to be a waiver of any
default on the part of the Grantor or to be an acquiescence therein.

SECTION 4.04 Discontinuance of Proceedings. In case the Administrative Agent
shall have instituted any proceeding to enforce any right, power or remedy under
this Aircraft Security Agreement by foreclosure, repossession or otherwise, and
such proceedings shall have been discontinued or abandoned for any reason, then
and in every such case the Grantor and the Administrative Agent (and any
relevant lessee of the Pledged Aircraft) shall, subject to any determination in
such proceedings, be restored to their former positions and rights hereunder
with respect to the Collateral, and all rights, remedies and powers of the
Administrative Agent shall continue as if no such proceedings had been
instituted.

SECTION 4.05 Waiver of Past Defaults. The Administrative Agent may, in
accordance with the terms of the Credit Agreement, waive any past default
hereunder and its consequences and upon any such waiver such default shall cease
to exist and any Event of Default arising therefrom shall be deemed to have been
cured for every purpose of this Aircraft Security Agreement (and any lease
relating to the Pledged Aircraft), but no such waiver shall extend to any
subsequent or other default or impair any right consequent thereon.

SECTION 4.06 Appointment of Receiver. The Administrative Agent shall, as a
matter of right, be entitled, upon and during the continuance of an Event of
Default, to the appointment of a receiver (who may be the Administrative Agent
or any nominee thereof) for all or any part of the Collateral, to the extent
permitted under applicable law, whether such receivership be incidental to a
proposed sale of the Collateral or the taking of possession thereof or
otherwise, and the Grantor hereby consents to the appointment of such a receiver
and will not oppose any such appointment.

SECTION 4.07 Power of Attorney; Administrative Agent Authorized to Execute Bills
of Sale, etc.

(a) The Grantor irrevocably and by way of security appoints the Administrative
Agent the true and lawful attorney-in-fact of the Grantor in its name and stead
and on its behalf, effective upon and during the continuance of an Event of
Default for the purpose of (i) effectuating any sale, assignment, transfer or
delivery permitted hereby for the enforcement of the lien of this Aircraft
Security Agreement, whether pursuant to foreclosure or power of sale,
assignments and other instruments as may be necessary or appropriate and
(ii) asking for, requiring, demanding, receiving, compounding, giving
acquittance for any and all monies and claims for monies (in each case including
insurance and requisition proceeds) due and to become due under or arising out
of the Loan Documents, and all other property which now or hereafter constitutes
part of the Collateral, endorsing any checks or other instruments or orders in
connection therewith and filing

 

18



--------------------------------------------------------------------------------

any claims or taking any action or instituting any proceedings which the
Administrative Agent may deem to be necessary or advisable in the premises, with
full power of substitution, the Grantor hereby ratifying and confirming all that
such attorney or any substitute shall lawfully do by virtue hereof.
Nevertheless, if so requested by the Administrative Agent or any purchaser, the
Grantor shall ratify and confirm any such sale, assignment, transfer or delivery
referred to in clause (i) above, by executing and delivering to the
Administrative Agent or such purchaser all bills of sale, assignments, releases
and other proper instruments to effect such ratification and confirmation as may
be designated in any such request.

(b) Without limiting any other provision set forth herein, but subject to
Section 5.01 hereof, during the continuance of any Event of Default under this
Aircraft Security Agreement, the Administrative Agent shall have the right under
the power of attorney referred to in clause (a) above to accept any offer in
connection with the exercise of remedies as set forth herein of any purchaser to
purchase the Pledged Aircraft and upon such purchase to execute and deliver in
the name of and on behalf of the Grantor an appropriate bill of sale and other
instruments of transfer relating to the Pledged Aircraft in respect thereof,
when purchased by such purchaser, and to perform all other necessary or
appropriate acts with respect to any such purchase, and in its discretion to
file any claim or take any other action or proceedings, either in its own name
or in the name of the Grantor or otherwise, which the Administrative Agent may
deem necessary or appropriate to protect and preserve the right, title and
interest of the Administrative Agent in and to such rents and other sums and the
security intended to be afforded hereby; provided, that no action of the
Administrative Agent pursuant to this paragraph shall increase the obligations
or liabilities of the Grantor to any Person beyond those obligations and
liabilities specifically set forth in this Aircraft Security Agreement and in
the other Loan Documents.

SECTION V

MISCELLANEOUS

SECTION 5.01 Discharge and Release; Termination of Aircraft Security Agreement.

(a) The Liens created herein with respect to the Collateral shall terminate and
be discharged and released upon the indefeasible payment in full in cash of the
Secured Obligations (other than inchoate contingent obligations).

(b) Administrative Agent hereby agrees to release any Lien for the benefit of
the Administrative Agent and the other Secured Parties, when and as set forth
herein and in the Credit Agreement.

(c) Upon any such termination, discharge and/or release, the Administrative
Agent shall, at the direction and expense of the Grantor, execute and deliver to
or as directed in writing by the Grantor:

 

  (i)

in the case of the release of one or more Airframes and/or Engines, an Aircraft
Security Agreement Partial Release in the form of Exhibit B attached hereto
(each an “Aircraft Security Agreement Partial Release”);

 

19



--------------------------------------------------------------------------------

  (ii)

in the case of a full termination, discharge and release of all Liens upon the
Collateral, an Aircraft Security Agreement Full Release in the form of Exhibit C
attached hereto (an “Aircraft Security Agreement Full Release”);

 

  (iii)

such other documentation as is reasonably requested by Grantor to evidence such
termination, discharge, and release, as well as any document that may be
necessary to partially or fully terminate any local law security agreement (as
applicable) upon the advice of the Relevant Aircraft Counsel with respect to any
such Collateral; and

 

  (iv)

any other or additional form of termination, discharge, release or reconveyance
provided by Relevant Aircraft Counsel by reason of its being required or
appropriate to evidence and such termination, discharge, release or reconveyance
in the Jurisdiction of Registration.

(d) The Administrative Agent shall further execute, deliver, file and register
(and permit the Grantor to file and register) at the Grantor’s sole expense, any
and all agreements, releases, instruments and other documents necessary or
reasonably requested by the Grantor or the Parent and confirmed to be necessary
or customary on the advice of Relevant Aircraft Counsel with the applicable
aviation authority, any applicable engines registry and on the International
Registry as are necessary to effect any such discharge and/or release or reflect
the same of record.

SECTION 5.02 Duties of the Administrative Agent. The Administrative Agent’s
participation and consent to the actions of the Grantor and the Parent shall not
be a requirement, except to the extent that a particular jurisdiction requires
such consent in addition to any consent contained in or presumed by virtue of
the terms of the Loan Documents which otherwise constitute such consent.
Notwithstanding the foregoing, the Administrative Agent (i) shall remain at all
times a “transacting user entity” on the International Registry for the
recordation of interests therein and provide its timely consent via the
International Registry’s online mechanics to the actions taken by aircraft title
counsel to effect registrations relating to the Pledged Aircraft required by the
Credit Agreement, this Aircraft Security Agreement and the other Security
Documents; (ii) shall timely execute such releases of Liens and Aircraft
Security Agreement Supplements as are required by the Credit Agreement, this
Aircraft Security Agreement and the other Security Documents; (iii) upon request
of the Parent or Grantor, together with such other information related thereto
as the Administrative Agent may reasonably request, shall timely execute such
consents to, and confirmations of (A) its agreement to and knowledge of, the
exchange of engines installed on or otherwise associated with, and other parts
of, the Pledged Aircraft (provided such exchange complies with the requirements
of the Credit Agreement, this Aircraft Security Agreement and other Security
Documents) as required under Maintenance Program Agreements relating to the
Pledged Aircraft; (B) as applicable, the superseding of the warranties relating
to the Pledged Aircraft under any such Maintenance Program Agreement; and
(C) the requirement to give notice of default under the Loan Documents relating
to any engines

 

20



--------------------------------------------------------------------------------

installed on or otherwise associated with the Pledged Aircraft and other
equipment that are the subject of any applicable Maintenance Program Agreement;
and (iv) shall timely execute any documents, certificates or other instruments
necessary, advisable or appropriate for the granting, perfecting or maintaining
of the Liens on the Collateral in accordance with the Credit Agreement, this
Aircraft Security Agreement and the other Security Documents.

SECTION 5.03 No Legal Title to Collateral in the Administrative Agent or
Lenders. Neither the Administrative Agent nor any Lender shall have legal title
to any part of the Collateral (except as a result of an exercise of remedies
that results in title transfer to Administrative Agent or any holder of the
Notes or other Parity Debt.) No transfer, by operation of law or otherwise, of
any of the Administrative Agent or any holder of the Notes or other Parity
Debt’s rights or any right, title and interest of the Administrative Agent in
and to the Collateral or hereunder shall operate to terminate this Aircraft
Security Agreement or entitle such holder or any successor or transferee of such
holder to an accounting or to the transfer to it of any legal title to any part
of the Collateral.

SECTION 5.04 Sale of Pledged Aircraft by Administrative Agent Is Binding. Any
sale or other conveyance of the Collateral, or any part thereof (including,
without limitation, any part thereof or interest therein), by the Administrative
Agent made pursuant to the terms of this Aircraft Security Agreement (or any
local law mortgage, if applicable) shall bind the Administrative Agent and the
Lenders and shall be effective to transfer or convey all right, title and
interest of the Administrative Agent, the Grantor and such holders in and to
such Collateral or part thereof. No purchaser or other grantee shall be required
to inquire as to the authorization, necessity, expediency or regularity of such
sale or conveyance or as to the application of any sale or other proceeds with
respect thereto by the Administrative Agent.

SECTION 5.05 Aircraft Security Agreement for Benefit of Grantor, Administrative
Agent and Holders of Notes. Except as expressly provided herein, nothing in this
Aircraft Security Agreement, whether express or implied, shall be construed to
give any person other than the Grantor, the Administrative Agent and the holders
of the Notes or other Parity Debt, any legal or equitable right, remedy or claim
under or in respect of this Aircraft Security Agreement.

SECTION 5.06 Notices; Payments. Unless otherwise expressly specified or
permitted by the terms hereof, all notices and communications provided or
permitted by this Aircraft Security Agreement shall be made, given, furnished or
filed in the manner set forth in Section 10.1 of the Credit Agreement.

SECTION 5.07 Severability. Any provision of this Aircraft Security Agreement
held to be illegal, invalid or unenforceable in any jurisdiction, shall, as to
such jurisdiction, be ineffective to the extent of such illegality, invalidity
or unenforceability without affecting the legality, validity or enforceability
of the remaining provisions hereof; and the illegality, invalidity or
unenforceability of a particular provision in a particular jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.

 

21



--------------------------------------------------------------------------------

SECTION 5.08 No Oral Modification or Continuing Waivers. No term or provision of
this Aircraft Security Agreement may be changed, waived, discharged or
terminated orally, but only by an instrument in writing signed by the party or
other person against whom enforcement of the change, waiver, discharge or
termination is sought; and any waiver of the terms hereof shall be effective
only in the specific instance and for the specific purpose given.

SECTION 5.09 Successors and Assigns. All covenants and agreements contained
herein shall be binding upon, and inure to the benefit of, each of the parties
hereto and the permitted successors and permitted assigns of each. Any request,
notice, direction, consent, waiver or other instrument or action by the
Administrative Agent shall bind the successors and assigns of such holder.

SECTION 5.10 Headings. The headings of the various sections herein and in the
table of contents hereto are for convenience of reference only and shall not
define or limit any of the terms or provisions hereof.

SECTION 5.11 Counterpart Form. This Aircraft Security Agreement may be executed
by one or more of the parties to this Aircraft Security Agreement on any number
of separate counterparts (including by facsimile, .pdf or via DocuSign), and all
of said counterparts taken together shall be deemed to constitute one and the
same instrument. This Aircraft Security Agreement, together with all Aircraft
Security Agreement Supplements, constitute the entire agreement among the
parties hereto regarding the subject matter hereof and supersedes all prior
agreements and understandings, oral or written, regarding such subject matter.
Notwithstanding the terms of this Section, to the extent permitted by the FAA,
signatures on documents to be filed with the FAA may be delivered by the parties
electronically through the use of DocuSign or a comparable program for
electronic signatures.

SECTION 5.12 GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.

(a) THIS AIRCRAFT SECURITY AGREEMENT WILL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

(b) Each of the Grantor and the Administrative Agent hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the United States courts located within the Southern district of
New York, and the Supreme Court of the State of New York sitting in New York
county in the State of New York, and any appellate court from any thereof, in
any action or proceeding arising out of or relating to this or the transactions
contemplated hereby, or for recognition or enforcement of any judgment, and each
of the parties hereto hereby irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such New York state court or, to the extent permitted by applicable law, such
Federal court. The Grantor agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Aircraft Security Agreement shall affect any right that the Administrative Agent
and the other Secured Parties may otherwise have to bring any action or
proceeding relating to this Aircraft Security Agreement against the Grantor or
its properties in the courts of any jurisdiction.

 

22



--------------------------------------------------------------------------------

(c) The Grantor irrevocably and unconditionally waives any objection which it
may now or hereafter have to the laying of venue of any such suit, action or
proceeding described in paragraph (b) of this Section and brought in any court
referred to in paragraph (b) of this Section. Each party hereto irrevocably
waives, to the fullest extent permitted by applicable law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d) The Grantor irrevocably consents to the service of process in the manner
provided for notices in Section 10.5 of the Credit Agreement. Nothing in this
Aircraft Security Agreement will affect the right of the Administrative Agent
and the other Secured Parties to serve process in any other manner permitted by
law.

SECTION 5.13 WAIVER OF JURY TRIAL. EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS AIRCRAFT
SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (i) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND
(ii) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO
ENTER INTO THIS AIRCRAFT SECURITY AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 5.14 Cape Town Convention. Except to the extent expressly provided
herein, any terms of this Aircraft Security Agreement which expressly
incorporate any provisions of the Cape Town Convention shall prevail in the case
of any conflict with any other provision contained herein. Each of the parties
hereto acknowledges and agrees that for purposes of the Cape Town Convention (to
the extent applicable hereto) separate rights may exist with respect to the
Airframes and Engines.

SECTION 5.15 Conflicts. To the extent any provision contained in this Aircraft
Security Agreement conflicts with the terms of Credit Agreement, the terms of
the Credit Agreement shall control. Notwithstanding anything herein to the
contrary, so long as the Intercreditor Agreement is in effect, the rights,
obligations and remedies of the Administrative Agent and the Secured Parties
hereunder are subject to the provisions of the Intercreditor Agreement. In
addition, so long as the Intercreditor Agreement is in effect, in the event of
any conflict or inconsistency between the provisions of the Intercreditor
Agreement and this Aircraft Security Agreement, the provisions of the
Intercreditor Agreement shall control. Furthermore, notwithstanding anything
contained herein to the contrary, (a) prior to and following the effectiveness
of the Intercreditor Agreement, any provision hereof requiring Grantor to
deliver possession of any Shared Collateral to the Administrative Agent or its
representatives, or to cause the Administrative Agent to control any Shared
Collateral, shall be deemed to have been complied with if and for so long as the
Existing Administrative Agent shall have such possession or control and
(b) prior to and following the effectiveness of the Intercreditor Agreement is
in effect, any

 

23



--------------------------------------------------------------------------------

provision hereof (i) requiring Grantor to deliver possession of any Shared
Collateral to the Administrative Agent or its representatives, or to cause the
Administrative Agent to control any Shared Collateral, shall be deemed to have
been complied with if and for so long as the Existing Administrative Agent shall
have such possession or control for the benefit of the Secured Parties and as
bailee or sub-agent of the Administrative Agent as provided in the Intercreditor
Agreement or (ii) with respect to any Shared Collateral requiring Grantor to
name the Administrative Agent or its representatives as an additional insured or
a loss payee under any insurance policy or a beneficiary of any letter of credit
shall have been complied with if any such insurance policy or letter of credit
names the Existing Administrative Agent as an additional insured, loss payee or
beneficiary, as the case may be. As used herein, “Shared Collateral” means the
Collateral of Grantor subject to Liens granted pursuant to the Existing Note
Documents to secure the Existing Senior Secured Notes. The Administrative Agent
acknowledges that the Lien created by this Aircraft Security Agreement on the
Shared Collateral is subordinate to the Liens granted pursuant to the Existing
Note Documents.

SECTION 5.16 Amendment and Restatement. This Aircraft Security Agreement amends
and restates the Existing Aircraft Security Agreement. All liens, security
interests, claims, rights, titles, interests and benefits created and granted by
the Existing Aircraft Security Agreement shall continue to exist, remain valid
and subsisting, shall not be impaired or released hereby, shall remain in full
force and effect and are hereby affirmed, renewed, extended, carried forward and
conveyed as security for the Secured Obligations.

[Signature page follows]

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Administrative Agent and the Grantor have each caused
this Aircraft Security Agreement to be duly executed by its officers duly
authorized as of the day and year first above written.

 

ANKURA TRUST COMPANY, LLC,

as Administrative Agent

By:  

/s/ Lisa J. Price

Name: Lisa J. Price Title:   Managing Director

BRISTOW U.S. LLC,

as Grantor

By:  

/s/ Geoffrey L. Carpenter

Name: Geoffrey L. Carpenter Title:   Manager

[Signature Page to Aircraft Security Agreement – U.S. (Former Second Lien)]



--------------------------------------------------------------------------------

SCHEDULE I

[Omitted]



--------------------------------------------------------------------------------

Exhibit A

FORM OF AIRCRAFT SECURITY AGREEMENT SUPPLEMENT

AMENDED AND RESTATED AIRCRAFT SECURITY AGREEMENT SUPPLEMENT No. __, dated
_________ __, _____ (herein called this “Aircraft Security Agreement
Supplement”) of Bristow U.S. LLC (the “Grantor”), to Ankura Trust Company, LLC,
as Administrative Agent for the benefit of the Secured Parties (the
“Administrative Agent”) under the Aircraft Security Agreement referred to below.

WHEREAS, the Amended and Restated Aircraft Security Agreement dated as of
October 31, 2019 between the Grantor and the Administrative Agent (as at any
time modified, supplemented and in effect, as further described in Annex A
hereto, the “Aircraft Security Agreement”; capitalized terms used herein without
definition have the meanings assigned thereto therein), provides for the
execution and delivery of a supplement thereto substantially in the form hereof,
which shall particularly describe additional airframes and/or engines and
additional Aircraft-Related Collateral relating thereto that are to be subject
to the Aircraft Security Agreement, and shall specifically mortgage such
airframes and/or engines and the Aircraft-Related Collateral relating thereto to
the Administrative Agent.

NOW, THEREFORE, THIS AIRCRAFT SECURITY AGREEMENT SUPPLEMENT WITNESSETH, that, to
secure the Secured Obligations, and for the uses and purposes and subject to the
terms and provisions hereof, and in consideration of the premises and of the
covenants herein contained, and for other good and valuable consideration the
receipt and adequacy whereof are hereby acknowledged, the Grantor has granted,
mortgaged and pledged, and does hereby grant and agree to grant, mortgage and
pledge unto the Administrative Agent, for the benefit of the Secured Parties, a
security interest in and mortgage lien on all right, title and interest of the
Grantor in, to and under the [airframes] [and] [engines] more particularly
described in Annex A hereto and the Aircraft-Related Collateral (other than
Excluded Assets) relating thereto (the “New Aircraft Collateral”).

TO HAVE AND TO HOLD all and singular the aforesaid property and all other
property of the Grantor described in the granting clause in the Aircraft
Security Agreement unto the Administrative Agent, its successors and assigns.

This Aircraft Security Agreement Supplement shall be construed as supplemental
to the Aircraft Security Agreement and shall form a part of the Aircraft
Security Agreement, and the Aircraft Security Agreement is hereby incorporated
by reference herein and is hereby ratified, approved and confirmed.

AND, FURTHER, the Grantor hereby acknowledges that the New Aircraft Collateral
referred to in this Aircraft Security Agreement Supplement is included in the
Collateral of the Grantor covered by all the terms and conditions the Aircraft
Security Agreement as of the date hereof and the Airframes described herein
shall constitute Pledged Aircraft under the Aircraft Security Agreement as of
the date hereof.

 

A-1



--------------------------------------------------------------------------------

THIS AIRCRAFT SECURITY AGREEMENT SUPPLEMENT WILL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

[Remainder of this page intentionally left blank]

 

A-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantor has caused this Amended and Restated Aircraft
Security Agreement Supplement No. ____ to be duly executed by one of its
officers, thereunto duly authorized, on the day and year first above written.

 

Bristow U.S. LLC as Grantor By:  

 

Name: Title:

 

A-3



--------------------------------------------------------------------------------

Annex A to Aircraft Security Agreement Supplement No. __

Description of Aircraft Security Agreement

Second Lien Aircraft Security Agreement, dated as of May 10, 2019, between
Bristow U.S. LLC, as Grantor, and Ankura Trust Company, LLC, as Administrative
Agent, recorded by the FAA on June 12, 2019, and assigned conveyance number
KF008655, as supplemented by as supplemented by Second Lien Aircraft Security
Agreement Supplement No. 1, dated October 29, 2019, executed by Bristow U.S.
LLC, as Grantor, recorded by the FAA on [ ] and assigned conveyance number [ ],
as amended and restated by Amended and Restated Aircraft Security Agreement
dated as of October 31, 2019, between Bristow U.S. LLC, as Grantor, and Ankura
Trust Company, LLC, as Administrative Agent, which was recorded with the FAA on
[ ] and assigned conveyance number [ ].

Description of New Aircraft Collateral

U.S. REGISTERED AIRFRAMES

 

MANUFACTURER

 

MODEL

 

SERIAL NO.

  

U.S.

REGISTRATION

NO.

 

 

 

 

 

  

 

 

 

 

 

 

  

 

 

 

 

 

 

  

 

ENGINES

 

MANUFACTURER

 

MODEL

 

SERIAL NO.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(each of which has more than 550 rated takeoff horsepower or the equivalent of
such horsepower)

 

4



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF AIRCRAFT SECURITY AGREEMENT PARTIAL RELEASE

Pursuant to this Aircraft Security Agreement Partial Release (this “Partial
Release”), Ankura Trust Company, LLC, as Administrative Agent for the benefit of
the Secured Parties (as defined in the Aircraft Security Agreement referenced
below) (in such capacity, the “Administrative Agent”), under that certain
Amended and Restated Aircraft Security Agreement as more particularly described
in Annex I attached hereto (as amended, restated, supplemented or otherwise
modified prior to the date hereof, the “Aircraft Security Agreement”) hereby:
(i) releases the Pledged Aircraft and Engines as more particularly described in
Annex I and the Aircraft-Related Collateral relating thereto (all of the
foregoing, the “Released Collateral”) from the terms and conditions of the
Aircraft Security Agreement, and (ii) disclaims all of its right, title and
interest in and to the Released Collateral. Capitalized terms used herein
without definition have the meaning assigned to such terms in the Aircraft
Security Agreement.

This Partial Release relates only to the Released Collateral described and
defined herein. All other rights and interests of the Administrative Agent in,
to and under the Aircraft Security Agreement shall remain in full force and
effect.

[Signature page follows]

 

B-1



--------------------------------------------------------------------------------

Dated this [    ] day of [    ].

 

ANKURA TRUST COMPANY, LLC, as Administrative Agent

 

By:  

 

Name:  

 

Title:  

 

 

B-2



--------------------------------------------------------------------------------

ANNEX I TO FAA RELEASE

Description of Aircraft Security Agreement

Second Lien Aircraft Security Agreement, dated as of May 10, 2019, between
Bristow U.S. LLC, as Grantor, and Ankura Trust Company, LLC, as Administrative
Agent, recorded by the FAA on June 12, 2019, and assigned conveyance number
KF008655, as supplemented by as supplemented by Second Lien Aircraft Security
Agreement Supplement No. 1, dated October 29, 2019, executed by Bristow U.S.
LLC, as Grantor, recorded by the FAA on [ ] and assigned conveyance number [ ],
as amended and restated by Amended and Restated Aircraft Security Agreement
dated as of October 31, 2019, between Bristow U.S. LLC, as Grantor, and Ankura
Trust Company, LLC, as Administrative Agent, which was recorded with the FAA as
[ ] on [ ].

Description of Released Collateral

 

     [Engine][Airframe]  

Manufacturer

  

Model

  

Serial No.

  

U.S. Registration No.

  

Together with all Aircraft- Related Collateral related to such [Airframes] [and]
[Engines].

 

B-3



--------------------------------------------------------------------------------

Exhibit C

FORM OF AIRCRAFT SECURITY AGREEMENT

FULL RELEASE

Pursuant to this AIRCRAFT SECURITY AGREEMENT FULL RELEASE, Ankura Trust Company,
LLC, Administrative Agent for the benefit of the Secured Parties (as defined in
the Amended and Restated Aircraft Security Agreement referenced below) (in such
capacity, the “Administrative Agent”), under that certain Aircraft Security
Agreement as more particularly described in Annex I attached hereto (as amended,
restated, supplemented or otherwise modified prior to the date hereof, the
“Aircraft Security Agreement”) hereby: (i) releases all collateral from the
terms and conditions of the Aircraft Security Agreement, and (ii) disclaims all
of its right, title and interest in and to all of the collateral covered by the
Aircraft Security Agreement. Capitalized terms used herein without definition
have the meaning assigned to such terms in the Aircraft Security Agreement.

[Signature page follows]

 

C-1



--------------------------------------------------------------------------------

Dated this [    ] day of [    ].

 

ANKURA TRUST COMPANY, LLC, as Administrative Agent

 

By:  

 

Name:  

 

Title:  

 

 

C-2



--------------------------------------------------------------------------------

ANNEX I

To Release of Aircraft Security Agreement

Description of Aircraft Security Agreement

Second Lien Aircraft Security Agreement, dated as of May 10, 2019, between
Bristow U.S. LLC, as Grantor, and Ankura Trust Company, LLC, as Administrative
Agent, recorded by the FAA on June 12, 2019, and assigned conveyance number
KF008655, as supplemented by as supplemented by Second Lien Aircraft Security
Agreement Supplement No. 1, dated October 29, 2019, executed by Bristow U.S.
LLC, as Grantor, recorded by the FAA on [ ] and assigned conveyance number [ ],
as amended and restated by Amended and Restated Aircraft Security Agreement
dated as of October 31, 2019, between Bristow U.S. LLC, as Grantor, and Ankura
Trust Company, LLC, as Administrative Agent, which was recorded with the FAA as
[ ] on [ ].

 

C-3